 

Exhibit 10.37

 

EXECUTION

SECOND AMENDMENT TO FINANCING AGREEMENT

This SECOND AMENDMENT TO FINANCING AGREEMENT, dated as of January 29, 2019 (this
“Amendment”), is entered into by and among Cherokee Inc., a Delaware
corporation(the “Parent” and the “U.S. Borrower”), Irene Acquisition Company
B.V., a private company withlimited liability incorporated under the laws of the
Netherlands, having its statutory seat (statutairezetel) in Amsterdam, the
Netherlands and registered with the Dutch trade register under number 67160921
(the “Dutch Borrower” and, together with the U.S. Borrower, each a “Borrower”
and collectively, the “Borrowers”), each Guarantor party hereto, the Lenders
party hereto which constitute all of the Lenders party to the Financing
Agreement as of the date hereof, Gordon Brothers Finance Company, a Delaware
corporation (“GBFC”), as collateral agent for the Lenders (in such capacity,
together with its successors and assigns in such capacity, the “Collateral
Agent”), and GBFC, as administrative agent for the Lenders (in such capacity,
together with its successors and assigns in such capacity, the “Administrative
Agent” and together with the Collateral Agent, each an “Agent” and collectively,
the “Agents”).

W I T N E S S E T H:

WHEREAS, the Parent, the Borrowers, the Guarantors, the lenders from time to
time party thereto (collectively, the “Lenders” and each individually, a
“Lender”) and the Agents are parties to that certain Financing Agreement, dated
as of August 3, 2018 (as amended by that certain First Amendment to Financing
Agreement, dated as of December 28, 2018 and as further amended, modified or
otherwise supplemented from time to time prior to the date hereof, the
“Financing Agreement”), pursuant to which the Lenders, subject to the terms and
conditions contained therein, agreed to provide (i) a term loan in the aggregate
principal amount of $5,000,000 to the U.S. Borrower and (ii) a term loan in the
aggregate principal amount of $35,000,000 to the Dutch Borrower;

WHEREAS, the Borrowers have requested that (i) certain Lenders provide (a) an
additional term loan in the aggregate principal amount of $750,000 to the U.S.
Borrower and (ii) an additional term loan in the aggregate principal amount of
$4,500,000 to the Dutch Borrower; and (ii) the Agents and the Lenders effect
certain other amendments to the Financing Agreement, in each case, as more
specifically set forth herein; and

WHEREAS, the Agents and the Lenders are willing, as applicable, to extend such
additional term loans and effect such other amendments to the Financing
Agreement, in each case, on the terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties signatory hereto agree
as follows:

1.Defined Terms. Except as otherwise defined in this Amendment, capitalized
terms used herein that are not otherwise defined shall have the meanings given
to those terms in theFinancing Agreement (as amended hereby).

 

9032757

 

--------------------------------------------------------------------------------

 

2.Amendment to Financing Agreement. Subject to the satisfaction of the
conditions precedent specified in Section 4 below, the Financing Agreement is
hereby amended as follows:

(a)The Financing Agreement is hereby amended to delete the stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the double-underlined text (indicated textually in the same manner as
the following example: double-underlined text) as set forth in the pages of the
Financing Agreement attached hereto as Annex I.

(b)The following Exhibits to the Financing Agreement are hereby deleted in their
entirety and replaced with the corresponding Exhibits attached hereto as Annex
II, Annex III and Annex IV, respectively: (i) Exhibit B (Form of Assignment and
Acceptance); (ii) Exhibit D (Form of Borrowing Base Certificate); and (iii)
Exhibit E (Form of Compliance Certificate).

(c)The following Schedules to the Financing Agreement are hereby deleted in
their entirety and replaced with the corresponding Schedules attached hereto as
Annex V: (i) Schedule 1.01(A) (Lenders and Lenders’ Commitments) and (ii)
Schedule 6.01(e) (Capitalization; Subsidiaries).

3.Representations and Warranties. Each Loan Party each hereby represents and
warrants that:

(a)immediately before and after giving effect to this Amendment, no Defaultor
Event of Default has occurred and is continuing;

(b)the execution, delivery and performance by each Loan Party of this Amendment
(i) have been duly authorized by all necessary action, (ii) do not and will not
contravene (A) any of its Governing Documents, (B) any applicable material
Requirement of Law or (C) any material Contractual Obligation binding on or
otherwise affecting it or any of its properties, and (iii) do not and will not
result in any default, noncompliance, suspension, revocation, impairment,
forfeiture or nonrenewal of any permit, license, authorization or approval
applicable to its operations or any of its properties, except (solely for the
purposes of subclause (iii)), to the extent where such contravention, default,
noncompliance, suspension, revocation, impairment, forfeiture or nonrenewal
could not reasonably be expected to have a Material Adverse Effect;

(c)no authorization or approval or other action by, and no notice to or filing
with, any Governmental Authority is required in connection with the due
execution, delivery and performance by any Loan Party of this Amendment;

(d)this Amendment has been duly executed and delivered by each Loan Party and
this Amendment constitutes a legal, valid and binding obligation of each such
Loan Party, enforceable against each such Loan Party in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity;
and



9032757

 

--------------------------------------------------------------------------------

 

(e)after giving effect to this Amendment, all representations and warranties
contained in the Financing Agreement and each other Loan Document are true and
correct in all material respects (except for those representations and
warranties that are conditioned by materiality, which shall be true and correct
in all respects) on and as of the date hereof.

4.Conditions to Effectiveness. This Amendment shall not be effective until each
of the conditions precedent set forth in Section 5.03 of the Financing Agreement
(as amended hereby) have been satisfied.

5.Effect on Loan Documents; Ratification and Reaffirmation. The Financing
Agreement and the other Loan Documents, after giving effect to this Amendment,
shall be and remain in full force and effect in accordance with their terms and
hereby are ratified and confirmed in all respects. The execution, delivery, and
performance of this Amendment shall not operate as a waiver of any right, power,
or remedy of the Agents or any other Secured Party under the Financing Agreement
or any other Loan Document. Each Loan Party party hereto hereby ratifies and
confirms in all respects all of its obligations under the Loan Documents to
which it is a party and each Loan Party party hereto hereby ratifies and
confirms in all respects any prior grant of a security interest under the Loan
Documents to which it is party and acknowledges that all of such security
interests, and all collateral heretofore pledged as security for such
indebtedness, continues to be and remains collateral for such indebtedness from
and after the date hereof. Each Loan Party further acknowledges and agrees that
none of the Loan Parties have any defense (whether legal or equitable), set-off
or counterclaim to the payment or performance of the Obligations in accordance
with the terms of the Loan Documents.

6.Internal Revenue Code Amendments. Each party hereto hereby agrees that if the
Internal Revenue Code is amended in a manner that enables any direct or indirect
Subsidiary of a U.S. Loan Party that is a CFC or a direct or indirect Subsidiary
of a CFC (any such Subsidiary, an “Applicable Subsidiary”) to guarantee the U.S.
Obligations without causing a material adverse tax consequence to the Parent and
its Subsidiaries (as mutually determined by the Agents and the Borrowers, all
such persons acting in their respective commercially reasonable business
judgment), then the Loan Parties, the Agents, and the Lenders will negotiate in
good faith (i) amendments to the Loan Documents so that (a) such Applicable
Subsidiary guarantees the U.S. Obligations and grants a first-priority perfected
Lien in favor of the Collateral Agent (for the benefit of the Secured Parties)
on the Collateral of such Applicable Subsidiary to secure the U.S. Obligations
and (b) any U.S. Loan Party which directly owns the Equity Interests of such
Applicable Subsidiary pledges one hundred percent (100%) of the Equity Interests
of such Applicable Subsidiary and (ii) such other amendments to the Loan
Documents as are necessary to, or reasonably related to, effectuate the
foregoing.



9032757

 

--------------------------------------------------------------------------------

 

7.Release. Each Loan Party hereby releases and forever discharges the Agents,
the Lenders and each of their parents, subsidiaries and affiliates, past or
present, and each of them, as well as each of Agents’ and Lenders’ directors,
officers, agents, servants, employees, shareholders, representatives, attorneys,
administrators, executors, heirs, assigns, predecessors and successors in
interest, and all other persons, firms or corporations with whom any of the
former have been, are now, or may hereafter be affiliated, and each of them
(collectively, the “Releasees”), from and against any and all claims, demands,
liens, agreements, contracts, covenants, actions, suits, causes of action in law
or equity, obligations, controversies, debts, costs, expenses, damages,
judgments, orders and liabilities of whatever kind or nature in law, equity or
otherwise, whether known or unknown, fixed or contingent, suspected or
unsuspected by any Loan Party, and whether concealed or hidden (collectively,
“Claims”), which any Loan Party now owns or holds or has at any time heretofore
owned or held, which are based upon or arise out of or in connection with any
matter, cause or thing existing at any time prior to the date hereof or anything
done, omitted or suffered to be done or omitted at any time prior to the date
hereof in connection with the Financing Agreement, the other Loan Documents or
this Amendment (collectively the “Released Matters”). Each Loan Party
represents, warrants and agrees that in executing and entering into this
release, they are not relying and have not relied upon any representation,
promise or statement made by anyone which is not recited, contained or embodied
in this Amendment or the Loan Documents. Each Loan Party has reviewed this
release with the Loan Parties’ legal counsel, and understands and acknowledges
the significance and consequence of this release and of the specific waiver
thereof contained herein. Each Loan Party understands and expressly assumes the
risk that any fact not recited, contained or embodied therein may turn out
hereafter to be other than, different from, or contrary to the facts now known
to any Loan Party or believed by any Loan Party to be true. Nevertheless, each
Loan Party intends by this release to release fully, finally and forever all
Released Matters and agrees that this release shall be effective in all respects
notwithstanding any such difference in facts, and shall not be subject to
termination, modification or rescission by reason of any such difference in
facts.

8.No Novation; Entire Agreement. This Amendment evidences solely the amendment
of certain specified terms and obligations of the Loan Parties under the
Financing Agreement and is not a novation or discharge of any of the other
obligations of the Loan Parties under the Financing Agreement. There are no
other understandings, express or implied, among the Loan Parties, the Agents and
the other Secured Parties regarding the subject matter hereof or thereof.

9.Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED IN THE STATE OF NEW YORK.

10.Severability. Any provision of this Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining portions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.

11.Headings. Headings and captions used in this Amendment are included for
convenience of reference only and shall not be given any substantive effect.



9032757

 

--------------------------------------------------------------------------------

 

12.Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which shall be
deemed to be an original, but all of which taken together shall constitute one
and the same agreement. Delivery of an executed counterpart of this Amendment by
telecopier or electronic mail shall be equally as effective as delivery of an
original executed counterpart of this Amendment. Any party delivering an
executed counterpart of this Amendment by telecopier or electronic mail also
shall deliver an original executed counterpart of this Amendment but the failure
to deliver an original executed counterpart shall not affect the validity,
enforceability, and binding effect of this Amendment.

13.Construction. This Amendment is a Loan Document. This Amendment and the
Financing Agreement shall be construed collectively and in the event that any
term, provision or condition of any of such documents is inconsistent with or
contradictory to any term, provision or condition of any other such document,
the terms, provisions and conditions of this Amendment shall supersede and
control the terms, provisions and conditions of the Financing Agreement.

14.Miscellaneous. The terms and provisions hereof shall be binding upon and
inure to the benefit of the parties hereto and their permitted successors and
assigns.

[Signature Pages Follow]

 

 

 



9032757

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by each
of the parties hereto as a sealed instrument as of the date first above written.

 

BORROWERS

 

 

 

 

 

CHEROKEE INC., as U.S. Borrower

 

 

 

 

 

By:

 

/s/ Henry Stupp

 

 

Name:

 

Henry Stupp

 

 

Title:

 

Chief Executive Officer

 

IRENE ACQUISITION COMPANY B.V.,

as Dutch Borrower

 

By:

 

/s/ Henry Stupp

 

 

Name:

 

Henry Stupp

 

 

Title:

 

Director A

 

By:

 

 

 

 

Name:

 

Kimberly Doyle

 

 

Title:

 

Director B

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by each
of the parties hereto as a sealed instrument as of the date first above written.

 

BORROWERS

 

 

 

 

 

CHEROKEE INC., as U.S. Borrower

 

 

 

 

 

By:

 

 

 

 

Name:

 

Henry Stupp

 

 

Title:

 

Chief Executive Officer

 

IRENE ACQUISTION COMPANY B.V.,

as Dutch Borrower

 

 

 

 

 

By:

 

 

 

 

Name:

 

Henry Stupp

 

 

Title:

 

Director A

 

By:

 

/s/ Kimberly Doyle

 

 

Name:

 

Kimberly Doyle

 

 

Title:

 

Director B

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------

 

 

GUARANTORS:

 

 

 

 

 

CHEROKEE INC.

 

 

 

 

 

By:

 

/s/ Henry Stupp

 

 

Name:

 

Henry stupp

 

 

Title:

 

Chief Executive Officer

 

SPELL C. LLC

 

 

 

 

 

By:

 

CHEROKEE INC., its sole member

 

 

 

By:

 

/s/ Henry Stupp

 

 

Name:

 

Henry Stupp

 

 

Title:

 

Chief Executive Officer

 

CHEROKEE BRANDS LLC

 

 

 

 

 

By:

 

CHEROKEE INC., is sole member

 

 

 

By:

 

/s/ Henry Stupp

 

 

Name:

 

Henry Stupp

 

 

Title:

 

Chief Executive Officer

 

HAWK 900 BRANDS LLC

 

 

 

 

 

By:

 

CHEROKEE INC., its sole member

 

 

 

By:

 

/s/ Henry Stupp

 

 

Name:

 

Henry Stupp

 

 

Title:

 

Chief Executive Officer

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------

 

 

EDCA LLC

 

 

 

 

 

By:

 

CHEROKEE INC., its sole member

 

 

 

By:

 

/s/ Henry Stupp

 

 

Name:

 

Henry Stupp

 

 

Title:

 

Chief Executive Officer

 

FFS HOLDINGS, LLC

 

 

 

 

 

By:

 

CHEROKEE INC., its sole member

 

 

 

By:

 

/s/ Henry Stupp

 

 

Name:

 

Henry Stupp

 

 

Title:

 

Chief Executive Officer

 

FLIP FLOP SHOES FRANCHISE

COMPANY, LLC

 

 

 

 

 

By:

 

FFS HOLDINGS, LLC, its sole member

 

 

 

By:

 

CHEROKEE INC., its sole member

 

 

 

By:

 

/s/ Henry Stupp

 

 

Name:

 

Henry Stupp

 

 

Title:

 

Chief Executive Officer

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------

 

 

HI-TEC SPORTS INTERNATIONAL

HOLDINGS B.V.

 

 

 

By:

 

/s/ Henry Stupp

 

 

Name:

 

Henry Stupp

 

 

Title:

 

Managing Director

 

HI-TEC SPORTS PLC

 

 

 

 

 

By:

 

/s/ Henry Stupp

 

 

Name:

 

Henry Stupp

 

 

Title:

 

Director

 

HI-TEC INTERNATIONAL HOLDINGS B.V.

 

 

 

 

 

By:

 

/s/ Henry Stupp

 

 

Name:

 

Henry Stupp

 

 

Title:

 

Managing Director

 

HI-TEC SPORTS UK LIMITED

 

 

 

 

 

By:

 

/s/ Henry Stupp

 

 

Name:

 

Henry Stupp

 

 

Title:

 

Director

 

HI-TEC NEDERLAND B.V.

 

 

 

 

 

By:

 

/s/ Henry Stupp

 

 

Name:

 

Henry Stupp

 

 

Title:

 

Managing Director

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------

 

 

COLLATERAL AGENT AND

ADMINISTRATIVE AGENT:

 

 

 

 

 

GORDON BROTHERS FINANCE

COMPANY

 

 

 

 

 

By:

 

/s/ Felicia Galeota

 

 

Name:

 

Felicia Galeota

 

 

Title:

 

Vice president

 

LENDER:

 

GORDON BROTHERS FINANCE

COMPANY, LLC

 

By:

 

/s/ Felicia Galeota

 

 

Name:

 

Felicia Galeota

 

 

Title:

 

Vice president

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------

 

 

LENDER:

 

GORDON BROTHERS BRANDS, LLC

 

By:

 

/s/ Ramez Toubassy

 

 

Name:

 

Ramez Toubassy

 

 

Title:

 

President

 

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------

 

 

Annex I

Amendments to Financing Agreement

[See attached]

 

 

 

 

 

--------------------------------------------------------------------------------

Exhibit 10.37

 

 

 

FINANCING AGREEMENT

Dated as of August 3, 2018


by and among


Cherokee Inc.,
as U.S. Borrower,

Irene Acquisition Company B.V.,
as Dutch Borrower,


AND EACH SUBSIDIARY OF CHEROKEE INC.
LISTED AS A GUARANTOR ON THE SIGNATURE PAGES HERETO,
as Guarantors,


THE LENDERS FROM TIME TO TIME PARTY HERETO,
as Lenders,


GORDON BROTHERS FINANCE COMPANY,
as Collateral Agent,


and


GORDON BROTHERS FINANCE COMPANY,
as Administrative Agent

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

Page

ARTICLE I. DEFINITIONS; CERTAIN TERMS

1

 

 

Section 1.01

Definitions1

 

 

Section 1.02

Terms Generally48

 

 

Section 1.03

Certain Matters of Construction49

 

 

Section 1.04

Accounting and Other Terms49

 

 

Section 1.05

Time References50

 

 

Section 1.06

Obligation to Make Payments in Dollars50

 

 

Section 1.07

Dutch Terms50

 

 

Section 1.08

Rounding51

 

 

Section 1.09

Rates51

 

ARTICLE II. THE LOANS

51

 

 

Section 2.01

Commitments51

 

 

Section 2.02

Making the Loans52

 

 

Section 2.03

Repayment of Loans; Evidence of Debt53

 

 

Section 2.04

Interest55

 

 

Section 2.05

Termination of Commitments; Prepayment of Loans56

 

 

Section 2.06

Fees60

 

 

Section 2.07

Reserves60

 

 

Section 2.08

[Reserved.]60

 

 

Section 2.09

Taxes60

 

 

Section 2.10

Increased Costs and Reduced Return63

 

 

Section 2.11

Impracticability64

 

 

Section 2.12

Mitigation Obligations; Replacement of Lenders65

 

ARTICLE III. [INTENTIONALLY OMITTED]

66

 

ARTICLE IV. APPLICATION OF PAYMENTS; JOINT AND SEVERAL LIABILITY OF BORROWERS

66

 

 

Section 4.01

Payments; Computations and Statements66

 

 

Section 4.02

Sharing of Payments66

 

 

Section 4.03

Apportionment of Payments67

 

 

Section 4.04

[Reserved.]69

 

 

Section 4.05

Administrative Borrower; Joint and Several Liability69

 

ARTICLE V. CONDITIONS TO LOANS

70

 

 

Section 5.01

Conditions Precedent to Effectiveness70

 

 

Section 5.02

Conditions Subsequent to Effectiveness74

 

 

Section 5.03

Conditions Precedent to Tranche C Term Loans and Tranche D Term Loans76

 

- i -

 

 

--------------------------------------------------------------------------------

 

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

79

 

 

Section 6.01

Representations and Warranties79

 

ARTICLE VII. COVENANTS OF THE LOAN PARTIES

88

 

 

Section 7.01

Affirmative Covenants88

 

 

Section 7.02

Negative Covenants98

 

 

Section 7.03

Financial Covenants106

 

ARTICLE VIII. CASH MANAGEMENT ARRANGEMENTS AND OTHER COLLATERAL MATTERS

106

 

 

Section 8.01

Cash Management Arrangements106

 

ARTICLE IX. EVENTS OF DEFAULT

108

 

 

Section 9.01

Events of Default108

 

 

Section 9.02

Borrowing Base Cure111

 

ARTICLE X. AGENTS

112

 

 

Section 10.01

Appointment112

 

 

Section 10.02

Nature of Duties; Delegation113

 

 

Section 10.03

Rights, Exculpation, Etc113

 

 

Section 10.04

Reliance114

 

 

Section 10.05

Indemnification114

 

 

Section 10.06

Agents Individually115

 

 

Section 10.07

Successor Agent115

 

 

Section 10.08

Collateral Matters115

 

 

Section 10.09

Agency for Perfection117

 

 

Section 10.10

No Reliance on any Agent’s Customer Identification Program118

 

 

Section 10.11

No Third Party Beneficiaries118

 

 

Section 10.12

No Fiduciary Relationship118

 

 

Section 10.13

Reports; Confidentiality; Disclaimers118

 

 

Section 10.14

Collateral Custodian119

 

 

Section 10.15

Collateral Agent May File Proofs of Claim119

 

ARTICLE XI. GUARANTY

120

 

 

Section 11.01

Guaranty120

 

 

Section 11.02

Guaranty Absolute120

 

 

Section 11.03

Waiver121

 

 

Section 11.04

Continuing Guaranty; Assignments121

 

 

Section 11.05

Subrogation122

 

 

Section 11.06

Contribution122

 

ARTICLE XII. MISCELLANEOUS

123

 

 

Section 12.01

Notices, Etc123

 

 

Section 12.02

Amendments, Etc125

 

 

 

--------------------------------------------------------------------------------

 

 

Section 12.03

No Waiver; Remedies, Etc126

 

 

Section 12.04

Expenses; Taxes; Attorneys’ Fees126

 

 

Section 12.05

Right of Set-off128

 

 

Section 12.06

Severability128

 

 

Section 12.07

Assignments and Participations128

 

 

Section 12.08

Counterparts132

 

 

Section 12.09

GOVERNING LAW132

 

 

Section 12.10

CONSENT TO JURISDICTION; SERVICE OF PROCESS AND VENUE132

 

 

Section 12.11

WAIVER OF JURY TRIAL, ETC134

 

 

Section 12.12

Consent by the Agents and Lenders134

 

 

Section 12.13

No Party Deemed Drafter134

 

 

Section 12.14

Reinstatement; Certain Payments134

 

 

Section 12.15

Indemnification; Limitation of Liability for Certain Damages134

 

 

Section 12.16

Records135

 

 

Section 12.17

Binding Effect136

 

 

Section 12.18

Highest Lawful Rate136

 

 

Section 12.19

Confidentiality137

 

 

Section 12.20

Public Disclosure138

 

 

Section 12.21

Integration138

 

 

Section 12.22

USA PATRIOT Act138

 

 

Section 12.23

Judgment Currency138

 

 

Section 12.24

Waiver of Immunity139

 

 

Section 12.25

English Language139

 

 

Section 12.26

Foreign Parallel Liability139

 

 

Section 12.27

U.S. Parallel Liability140

 

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE AND EXHIBITS

Schedule 1.01(A)

Lenders and Lenders’ Commitments

Schedule 1.01(B)

Facilities

Schedule 1.01(C)

Subsidiary Guarantors

Schedule 1.01(D)

Immaterial Subsidiaries

Schedule 5.02(c)

Terminations of Intellectual Property Liens

Schedule 6.01(e)

Capitalization; Subsidiaries

Schedule 6.01(f)

Litigation

Schedule 6.01(i)

ERISA

Schedule 6.01(l)

Nature of Business

Schedule 6.01(q)

Environmental Matters

Schedule 6.01(r)

Insurance

Schedule 6.01(u)

Intellectual Property

Schedule 6.01(v)

Material Contracts

Schedule 7.02(a)

Existing Liens

Schedule 7.02(b)

Existing Indebtedness

Schedule 7.02(e)

Existing Investments

Schedule 7.02(k)

Limitations on Dividends and Other Payment Restrictions

Schedule 8.01

Cash Management Accounts

Exhibit AForm of Joinder Agreement

Exhibit BForm of Assignment and Acceptance

Exhibit CForm of Solvency Certificate

Exhibit DForm of Borrowing Base Certificate

Exhibit EForm of Compliance Certificate

 

 

- iv -

 

 

--------------------------------------------------------------------------------

 

FINANCING AGREEMENT

Financing Agreement, dated as of August 3, 2018, by and among Cherokee Inc., a
Delaware corporation (the “Parent” and the “U.S. Borrower”), Irene Acquisition
Company B.V., a private company with limited liability incorporated under the
laws of the Netherlands, having its statutory seat (statutaire zetel) in
Amsterdam, the Netherlands and registered with the Dutch trade register under
number 67160921 (the “Dutch Borrower” and, together with the U.S. Borrower, each
a “Borrower” and collectively, the “Borrowers”), each subsidiary of the Parent
listed as a “Guarantor” on the signature pages hereto (together with each other
Person that executes a joinder agreement and becomes a “Guarantor” hereunder or
otherwise guaranties all or any part of the Obligations (as hereinafter
defined), each a “Guarantor” and collectively, the “Guarantors”), the lenders
from time to time party hereto (each a “Lender” and collectively,
the “Lenders”), Gordon Brothers Finance Company, a Delaware corporation
(“GBFC”), as collateral agent for the Lenders (in such capacity, together with
its successors and assigns in such capacity, the “Collateral Agent”), and GBFC,
as administrative agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, the “Administrative Agent” and together
with the Collateral Agent, each an “Agent” and collectively, the “Agents”).

RECITALS

The Borrowers have asked the Lenders to extend credit to the Borrowers
consisting of (a) a term loan in the aggregate principal amount of $5,000,000 to
the U.S. Borrower and (b) a term loan in the aggregate principal amount of
$35,000,000 to the Dutch Borrower.  The proceeds of the term loans made on the
Effective Date (as defined herein) shall be used to finance a portion of the
Transactions (as defined herein) and for working capital and other general
corporate purposes of the Borrowers.  The Lenders are severally, and not
jointly, willing to extend such credit to the Borrowers subject to the terms and
conditions hereinafter set forth.

In consideration of the premises and the covenants and agreements contained
herein, the parties hereto agree as follows:

ARTICLE I.

DEFINITIONS; CERTAIN TERMS

Section 1.01Definitions.

As used in this Agreement, the following terms shall have the respective
meanings indicated below:

“Account” means, (a) “accounts” as defined in the UCC, and (b) any and all
rights to a right of payment of a monetary obligation for goods or property
sold, licensed, assigned, leased or otherwise disposed of and/or services
rendered or to be rendered, including accounts, general intangibles and any and
all rights evidenced by chattel paper, instruments or documents, whether due or
to become due and whether earned by performance, and whether now or hereafter
acquired or arising in the future or any proceedings arising therefrom relating
thereto.

 

 

 

--------------------------------------------------------------------------------

 

“Account Debtor” means, with respect to any Person, each debtor, customer or
obligor in any way obligated on or in connection with any Account of such
Person.

“Acquired Account” has the meaning specified therefor in Section 8.01(b).

“Acquired Cash Management Bank” has the meaning specified therefor in
Section 8.01(d).

“Acquisition” means the acquisition (whether by means of a merger, consolidation
or otherwise) of all of the Equity Interests of any Person or all or
substantially all of the assets of (or any division or business line of) any
Person.

“Action” has the meaning specified therefor in Section 12.12.

“Additional Amount” has the meaning specified therefor in Section 2.09(a).

“Additional Appraisal Triggering Event” means at any time that (i) any Material
Contract relating to any Trademarks, Patents, and/or Copyrights (in each case,
as defined in the Security Agreement) owned by any Loan Party expires or is
terminated, (ii) any party to a Material Contract relating to any Trademarks,
Patents, and/or Copyrights (in each case, as defined in the Security Agreement)
owned by any Loan Party notifies a Loan Party or any Subsidiary that it is
terminating or is not renewing a Material Contract; or (iii) as of the end of
any fiscal quarter (the “Test Quarter”), the consideration paid to any Loan
Party under any Material Contract relating to any Trademarks, Patents, and/or
Copyrights (in each case, as defined in the Security Agreement) owned by any
Loan Party in the prior four fiscal quarters (calculated as of the end of such
Test Quarter) decreases by more than 33% from the consideration paid to such
Loan Party under such Material Contract as of the end of the fiscal quarter for
the corresponding four-quarter period in the previous fiscal year (the
“Comparison Quarter”); provided that, with respect to clause (iii), if (x) a
contract relating to any Trademarks, Patents, and/or Copyrights (in each case,
as defined in the Security Agreement) owned by any Loan Party qualifies as a
Material Contract pursuant to clause (b) of the definition of “Material
Contract” at any time during the Test Quarter or the fiscal quarter-end ending
prior to the Test Quarter, and (y) the aggregate consideration payable by or to
a Loan Party under such contract in the trailing twelve month period is less
than $1,000,000 as of the end of the Test Quarter, such contract shall continue
to be a “Material Contract” for purposes of triggering the appraisal rights
under clause (iii); provided further that, notwithstanding the foregoing, the
license agreement between any Loan Party and Nishi Matsuya and the licensing
agreement between Cherokee Inc. and Pick'n Pay Retailers Ltd in effect on the
Effective Date shall not constitute a Material Contract for purposes of
determining whether an Additional Appraisal Triggering Event has occurred if
such contract expires, terminates by its terms, is not renewed, or the
consideration paid thereunder decreases in an amount that would otherwise
trigger an appraisal under the preceding clause (iii).

“Administrative Agent” has the meaning specified therefor in the preamble
hereto.

“Administrative Agent’s Account” means an account at a bank designated by the
Administrative Agent from time to time as the account into which the Loan
Parties shall make all payments to the Administrative Agent for the benefit of
the Agents and the Lenders under this Agreement and the other Loan Documents.

- 2 -

 

 

--------------------------------------------------------------------------------

 

“Administrative Borrower” has the meaning specified therefor in Section 4.05.

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such Person.  For purposes of this definition,
“control” of a Person means the power, directly or indirectly, either to (a)
vote 10% or more of the Equity Interests having ordinary voting power for the
election of members of the Board of Directors of such Person or (b) direct or
cause the direction of the management and policies of such Person whether by
contract or otherwise.  Notwithstanding anything herein to the contrary, in no
event shall any Agent or any Lender be considered an “Affiliate” of any Loan
Party.

“Agent” has the meaning specified therefor in the preamble hereto.

“Agreement” means this Financing Agreement, including all amendments,
modifications and supplements and any exhibits or schedules to any of the
foregoing, and shall refer to the Agreement as the same may be in effect at the
time such reference becomes operative.

“Alternative Rate” means, at any date of determination, a rate per annum equal
to the greater of (a) 11.10% and (b) the sum of (i) the Prime Rate plus (ii)
6.10%.

“Anti-Corruption Laws” has the meaning specified therefor in Section 6.01(bb).

“Anti-Money Laundering and Anti-Terrorism Laws” means any Requirements of Law
relating to terrorism, economic sanctions or money laundering, including,
without limitation, (a) the Money Laundering Control Act of 1986 (i.e., 18
U.S.C. §§ 1956 and 1957), (b) the Bank Secrecy Act of 1970 (31 U.S.C. §§
5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959), and the implementing
regulations promulgated thereunder, (c) the USA PATRIOT Act and the implementing
regulations promulgated thereunder, (d) the laws, regulations and Executive
Orders administered by the United States Department of the Treasury’s Office of
Foreign Assets Control (“OFAC”), (e) any law prohibiting or directed against
terrorist activities or the financing or support of terrorist activities (e.g.,
18 U.S.C. §§ 2339A and 2339B), and (f) any similar laws enacted in the United
States or any other jurisdictions in which the parties to this Agreement
operate, as any of the foregoing laws have been, or shall hereafter be, amended,
renewed, extended, or replaced and all other present and future legal
requirements of any Governmental Authority governing, addressing, relating to,
or attempting to eliminate, terrorist acts and acts of war and any regulations
promulgated pursuant thereto.

“Applicable Limitations” means, with respect to any Foreign Subsidiary (other
than a Borrower), limitations on the ability of such Subsidiary to guaranty the
Obligations, to grant a Lien on its assets to secure the Obligations or to make
a dividend or distribution required to fund a mandatory prepayment required to
be made by the Borrowers pursuant to Section 2.05(c), to the extent resulting
from financial assistance, corporate benefit, fraudulent transfer, equitable
subordination, thin capitalization, capital maintenance or liquidity impairment
rules, employee approval requirements, fiduciary and statutory duties of
directors of the applicable Subsidiary or similar legal principles, in each
case, as reasonably determined by the Collateral Agent and the Administrative
Borrower.

- 3 -

 

 

--------------------------------------------------------------------------------

 

“Applicable Margin” means, as of any date of determination:

(a)From the Effective Date through August 2, 2019, 8.75%.

(b)From August 3, 2019 and thereafter, the relevant Applicable Margin shall be
set at the respective level indicated below based upon the Consolidated EBITDA
of the Parent and its Subsidiaries for the trailing twelve month period, which
ratio shall be calculated as of the end of the most recent fiscal quarter of the
Parent and its Subsidiaries for which quarterly financial statements and a
certificate of an Authorized Officer of the Parent are received by the Agents
and the Lenders in accordance with Section 7.01(a)(ii) and Section 7.01(a)(iv):

Pricing Level

Consolidated EBITDA

Applicable Margin

1

< $10,000,000

8.75%

2

≥ $10,000,000 and < 15,000,000

8.50%

3

≥ $15,000,000

8.25%

(c)Subject to clause (d) below, the adjustment of the Applicable Margin (if any)
will occur five (5) Business Days after the date the Administrative Agent
receives the quarterly financial statements and a certificate of an Authorized
Officer of the Parent in accordance with Section 7.01(a)(ii) and Section
7.01(a)(iv).

(d)Notwithstanding the foregoing:

(i)the Applicable Margin shall be set at Pricing Level 1 in the table above if
for any period the Administrative Agent does not receive the financial
statements and certificates described in clause (c) above, and for the period
commencing on the date such financial statements and certificate were required
to be delivered through the date on which such financial statements and
certificate, in form and substance reasonably satisfactory to the Administrative
Agent, are actually received by the Administrative Agent and the Lenders;

(ii)in the event that any financial statement or certificate described in clause
(c) above is inaccurate (regardless of whether this Agreement or any Commitments
are in effect when such inaccuracy is discovered), and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Margin for
any fiscal period, then the Applicable Margin for such fiscal period shall be
adjusted retroactively (to the effective date of the determination of the
Applicable Margin that was based upon the delivery of such inaccurate financial
statement or certificate) to reflect the correct Applicable Margin, and the
Borrowers shall promptly make payments to the Agents and the Lenders to reflect
such adjustment; and

(iii)if an Event of Default has occurred and is continuing and the Applicable
Margin is being determined pursuant to clause (b) above, the Applicable Margin
shall be 8.75%.

- 4 -

 

 

--------------------------------------------------------------------------------

 

“Applicable Premium” has the meaning given to such term in the Fee Letter.

“Appraised Value” means, with respect to Intellectual Property, the net
appraised orderly liquidation value of the Loan Parties’ Intellectual Property
as set forth in the most recent appraisal received by the Agents conducted by
Gordon Brothers Brands, LLC or another third-party appraiser that is retained by
or acceptable to the Agents, which appraisal is in form and substance reasonably
satisfactory to the Agents, net of operating expenses, liquidation expenses,
commissions and any tax benefit from the amortization of the Loan Parties’
Intellectual Property (in each case, to the extent not already addressed in such
appraisal).

“Assignment and Acceptance” means an assignment and acceptance entered into by
an assigning Lender and an assignee, and accepted by the Collateral Agent (and
the Administrative Agent, if applicable), in accordance with Section 12.07
hereof and substantially in the form of Exhibit B hereto or such other form
acceptable to the Collateral Agent.

“Authorized Officer” means, with respect to any Person, the chief executive
officer, chief operating officer, chief financial officer, treasurer or other
financial officer performing similar functions, president or executive vice
president of such Person or, if not applicable to any such Person, the
authorized directors of the Board of Directors of such Person.

“Bankruptcy Code” means Title 11 of the United States Code, as amended from time
to time and any successor statute or any similar federal or state law for the
relief of debtors.

“Blocked Person” means any Person:

(a)that (i) is identified on the list of “Specially Designated Nationals and
Blocked Persons” published by OFAC, HMT’s Consolidated List of Financial
Sanctions Targets or the Investment Ban List; (ii) ordinarily resides, or is
organized or chartered in a country or territory that is the subject of a
comprehensive OFAC Sanctions Program; or (iii) a Person is prohibited from
dealing or engaging in a transaction with under any of the Anti-Money Laundering
and Anti-Terrorism Laws; and

(b)that is owned or controlled by, or that owns or controls, or that is acting
for or on behalf of, any Person described in clause (a) above where dealings
with that Person would be prohibited under applicable Anti-Money Laundering and
Anti-Terrorism Laws

“Board” means the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Board Debt” means Indebtedness in the aggregate original principal amount of
$13,500,000 pursuant to those certain Secured Subordinated Promissory Notes,
dated as of the date hereof, owed to each of Square Deal Growth, LLC, US Bank
FBO Cove Street Capital Small Cap Value Fund, Ravich Revocable Trust of 1989 and
Henry I. Stupp.

“Board of Directors” means with respect to (a) any corporation, the board of
directors of the corporation or any committee thereof duly authorized to act on
behalf of such board, (b) a partnership, the board of directors of the general
partner of the partnership, (c) a limited liability company, the managing member
or members or any controlling committee or board of

- 5 -

 

 

--------------------------------------------------------------------------------

 

directors of such company or the sole member or the managing member thereof, and
(d) any other Person, the board or committee of such Person serving a similar
function.

“Borrower” and “Borrowers” have the meanings specified therefor in the preamble
hereto.

“Borrowing Base” means, at any time of calculation:

(a)the Appraised Value of Eligible Intellectual Property of the Loan Parties,
multiplied by 63.4071.5%; minus

(b)the Reserves.

The Administrative Agent may, in its Permitted Discretion, adjust the Reserves
or reduce one or more of the other elements used in computing the Borrowing
Base, in each case, upon ten (10) Business Days prior written notice to the
Administrative Borrower.

“Borrowing Base Certificate” means a certificate in substantially the form of
Exhibit D, certified as complete and correct in all respects on behalf of the
Borrowers by an Authorized Officer of the Administrative Borrower.

“Bridge Notes” means, collectively, that certain (i) Subordinated Note, dated as
of December 28, 2018, in form and substance satisfactory to the Agents and the
Lenders, made by the Parent in favor of The Bronchick Family Trust, (ii)
Subordinated Note, dated as of December 28, 2018, in form and substance
satisfactory to the Agents and the Lenders, made by the Parent in favor of
Square Deal Growth, LLC, (iii) Subordinated Note, dated as of December 28, 2018,
in form and substance satisfactory to the Agents and the Lenders, made by the
Parent in favor of Ravich Revocable Trust of 1989, and (iv) Subordinated Note,
dated as of December 28, 2018, in form and substance satisfactory to the Agents
and the Lenders, made by the Parent in favor of Dwight Mamanteo, in an aggregate
original principal amount of $2,000,000.

“Business Day” means (a) for all purposes other than as described in clause (b)
below, any day other than a Saturday, Sunday or other day on which commercial
banks in New York City are authorized or required to close, and (b) with respect
to the borrowing or payment, or determination of interest rate on, any Loans,
any day that is a Business Day described in clause (a) above and on which
dealings in Dollars may be carried on in the interbank eurodollar markets in New
York City and London and, with respect to any such borrowing or payment of
interest on a Tranche B Term Loan or Tranche D Term Loan, Amsterdam.

“Capital Expenditures” means, with respect to any Person for any period, the sum
of (a) the aggregate of all expenditures by such Person and its Subsidiaries
during such period that in accordance with GAAP are or should be included in
“property, plant and equipment” or in a similar fixed asset account on its
balance sheet, whether such expenditures are paid in cash or financed, including
all Capitalized Lease Obligations, obligations under synthetic leases and
capitalized software costs that are paid or due and payable during such period
and (b) to the extent not covered by clause (a) above, the aggregate of all
expenditures by such Person and its Subsidiaries during such period to acquire
by purchase or otherwise the business or fixed assets of, or the Equity
Interests of, any other Person; provided, that the term “Capital Expenditures”

- 6 -

 

 

--------------------------------------------------------------------------------

 

shall not include any such expenditures which constitute (i) expenditures
financed with the proceeds received from any issuance of Indebtedness or from
the sale or issuance of Equity Interests, (ii) expenditures that are accounted
for as capital expenditures of such Person and that actually are paid for by a
third party (excluding any Loan Party) and for which no Loan Party has provided
or is required to provide or incur, directly or indirectly, any consideration or
obligation to such third party or any other Person (whether before, during or
after such period), (iii) expenditures made with the proceeds of tenant
allowances received by the Parent or any of its Subsidiaries from landlords in
the ordinary course of business and subsequently capitalized, and (iv) the
purchase price of equipment that is purchased substantially contemporaneously
with the trade in of existing equipment to the extent that the gross amount of
such purchase price is reduced by the credit granted by the seller of such
equipment for the equipment being traded in at such time.

“Capitalized Lease” means, with respect to any Person, any lease of (or other
arrangement conveying the right to use) real or personal property by such Person
as lessee that is required under GAAP to be capitalized on the balance sheet of
such Person.

“Capitalized Lease Obligations” means, with respect to any Person, obligations
of such Person and its Subsidiaries under Capitalized Leases, and, for purposes
hereof, the amount of any such obligation shall be the capitalized amount
thereof determined in accordance with GAAP.

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case, maturing within 360 days from the date of acquisition thereof;
(b) commercial paper, maturing not more than 270 days after the date of issue
rated P‑1 by Moody’s or A‑1 by Standard & Poor’s; (c) certificates of deposit
maturing not more than 360 days after the date of issue, issued by commercial
banking institutions and money market or demand deposit accounts maintained at
commercial banking institutions, each of which is a member of the Federal
Reserve System and has a combined capital and surplus and undivided profits of
not less than $500,000,000; (d) repurchase agreements having maturities of not
more than 90 days from the date of acquisition which are entered into with major
money center banks included in the commercial banking institutions described in
clause (c) above and which are secured by readily marketable direct obligations
of the United States Government or any agency thereof; (e) money market accounts
maintained with mutual funds having assets in excess of $2,500,000,000, which
assets are primarily comprised of Cash Equivalents described in another clause
of this definition; (f) marketable tax exempt securities rated A or higher by
Moody’s or A+ or higher by Standard & Poor’s, in each case, maturing within 270
days from the date of acquisition thereof and (g) in the case of any Foreign
Subsidiary, cash and cash equivalents that are substantially equivalent in such
jurisdiction to those described in clauses (a) through (f) above in respect of
each country that is a member of the Organization for Economic Co-operation and
Development.

“Cash Management Accounts” means the bank accounts of each Loan Party maintained
at one or more Cash Management Banks listed on Schedule 8.01.

“Cash Management Bank” has the meaning specified therefor in Section 8.01(a).

- 7 -

 

 

--------------------------------------------------------------------------------

 

“Cash on Hand” means, at any date of determination, the aggregate amount of
unrestricted cash on the balance sheet of any Person and its Subsidiaries,
calculated in a manner reasonably acceptable to the Administrative Agent, that
is not subject to any security interest, Lien or other encumbrance other than
(x) the Liens of the Collateral Agent and (y) the Liens on the cash on the
balance sheet of the U.S. Loan Parties arising under the Subordinated
Indebtedness Documents with respect to the Board Debt so long as such Liens are
subject to the terms of the applicable Subordination Agreement.

“CFC” means a controlled foreign corporation (as that term is defined in the
Internal Revenue Code).

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule,
regulation, judicial ruling, judgment or treaty, (b) any change in any law,
rule, regulation or treaty or in the administration, interpretation,
implementation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Authority; provided that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives concerning capital adequacy promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
regulatory authorities shall, in each case, be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

“Change of Control” means each occurrence of any of the following:

(a)the acquisition, directly or indirectly, by any person or group (within the
meaning of Section 13(d)(3) of the Exchange Act) (other than any holders of the
Board Debt to the extent such Persons or any Affiliates thereof own Equity
Interests on the date hereof) of beneficial ownership of more than 33% of the
aggregate outstanding voting or economic power of the Equity Interests of the
Parent;

(b)during any period of 12 consecutive months, a simple majority of the members
of the board of directors or other equivalent governing body of the Parent cease
to be composed of individuals (i) who were (x) members of that board or
equivalent governing body on the first day of such period or (y) nominees,
whenever appointed, of the holders of Equity Interests referred to in the second
parenthetical in clause (a) above or any Affiliates thereof in each case having
the right on the first day of such period to make such nomination, (ii) whose
election or nomination to that board or equivalent governing body was approved
or initiated by Persons referred to in clause (i) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body or by Persons referred to in clause (i) (y) above, or (iii) whose
election or nomination to that board or other equivalent governing body was
approved by Persons referred to in clauses (i) and (ii) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body;

(c)the Parent shall cease to have beneficial ownership (as defined in Rule 13d-3
under the Exchange Act) of 100% of the aggregate voting or economic power of the
Equity

- 8 -

 

 

--------------------------------------------------------------------------------

 

Interests of each other Loan Party and each of its Subsidiaries (other than in
connection with any transaction permitted pursuant to Section 7.02(c)(i)), free
and clear of all Liens (other than Permitted Specified Liens); or

(d)a “Change of Control” (or any comparable term or provision) under or with
respect to (i) any of the Equity Interests of the Parent or any of its
Subsidiaries, (ii) any Subordinated Indebtedness Document, or (iii) any
Indebtedness of the Parent or any of its Subsidiaries having an aggregate
principal amount outstanding in excess of $750,000.

“Collateral” means all of the property and assets and all interests therein and
proceeds thereof now owned or hereafter acquired by any Person upon which a Lien
is granted or purported to be granted by such Person as security for all or any
part of the Obligations.

“Collateral Agent” has the meaning specified therefor in the preamble hereto.

“Collateral Agent Advances” has the meaning specified therefor in Section
10.08(a).

“Collections” means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, proceeds of cash sales, rental proceeds,
and tax refunds).

“Commitments” means, with respect to each Lender, such Lender’s Tranche A Term
Loan Commitment and/or, Tranche B Term Loan Commitment, Tranche C Term Loan
Commitment, and/or Tranche D Term Loan Commitment as the context may
require.  The aggregate amount of the Commitments of all Lenders on the
Effective Date is $40,000,000.

“Compliance Certificate” has the meaning assigned to such term in Section
7.01(a)(iv).

“Consolidated EBITDA” means, with respect to any Person for any period:

(a)the Consolidated Net Income of such Person for such period,

plus

(b)without duplication, the sum of the following amounts for such period to the
extent deducted in the calculation of Consolidated Net Income for such period:

(i)any Tax expense and any provision for Taxes of such Person and its
Subsidiaries, including, in each case, federal, state, provincial, foreign,
unitary, franchise, excise, property, withholding and similar Taxes,

(ii)Consolidated Net Interest Expense,

(iii)any loss from extraordinary items,

(iv)any depreciation and amortization expense,

- 9 -

 

 

--------------------------------------------------------------------------------

 

(v)any aggregate net loss on the Disposition of property (other than accounts
and Inventory) outside the ordinary course of business,

(vi)any other non-cash expenditure, charge or loss for such period (other than
any non-cash expenditure, charge or loss relating to write-offs, write-downs or
reserves with respect to accounts and Inventory), including, without limitation,
any stock based compensation paid to any employees or directors of such Person,

(vii)fees, costs and expenses (including attorneys’ fees and costs) paid or
reimbursed to any Agent or Lender in connection with the Loan Documents,
including in connection with any amendments, waivers or modifications of the
Loan Documents,

(viii)any financing or closing expenses or charges related (as reasonably agreed
to by the Agents) to the consummation of the Transactions, or the Second
Amendment Effective Date Transactions,

(ix)any net after-tax extraordinary, nonrecurring or unusual gains or losses or
income or expense or charges (less all fees and expenses related thereto)
related to consolidation costs, restructuring costs, severance and relocation
costs, retention, severance and systems establishment costs, not to exceed (1)
solely with respect to the second fiscal quarter of 2019, $5,500,000 and (2)
otherwise, $750,000 in the aggregate for any such period (excluding any
restructuring charges pursuant to subclause (1) above), provided that with
respect to each such charge, (A) such charge must have been incurred within 12
months from the related action or event and (B) the Parent shall have delivered
to the Administrative Agent a certificate of an Authorized Officer specifying
and quantifying such charge,

(x)costs and expenses incurred in such period to the extent actually reimbursed
by third parties in such period pursuant to indemnification, contribution or
other reimbursement obligations to the extent that such amounts so reimbursed
are not otherwise already included in the calculation of Consolidated Net
Income,

(xi)charges, costs, fees and expenses paid in connection with any transaction
(or any transaction proposed and not consummated) permitted under this
Agreement, including (1) the consummation of a Permitted Acquisition (including,
without limitation, any Indebtedness or equity issued to finance such
acquisition), (2) the issuance or offering of any Equity Interest and (3) the
making of any other Permitted Investments, in each case (A) if such transaction
is consummated, only to the extent such charges, costs, fees and expenses are
included in the use of proceeds in connection with the consummation of such
transaction and (B) for all such transactions that are not consummated, the
aggregate amount of such charges, costs, fees and expenses shall not exceed
$150,000 for any four fiscal quarter period,

(xii)non-cash exchange, translation, or performance losses relating to any
hedging transactions or foreign currency fluctuations,

(xiii)to the extent not otherwise included in the determination of Consolidated
Net Income for such period, proceeds of business interruption insurance in an
amount representing the earnings for the applicable period that such proceeds
are intended to replace (whether or not then received so long as the Parent in
good faith expects the Parent and its

- 10 -

 

 

--------------------------------------------------------------------------------

 

Subsidiaries to receive the same within the next four fiscal quarters (it being
understood that to the extent not actually received within such fiscal quarters,
such proceeds shall be deducted in calculating Consolidated EBITDA at the end of
such four fiscal quarter period)),

minus

(c)without duplication, the sum of the following amounts for such period to the
extent included in the calculation of such Consolidated Net Income for such
period:

(i)any Tax credit for Taxes of such Person and its Subsidiaries, including, in
each case, federal, state, provincial, foreign, unitary, franchise, excise,
property, withholding and similar Taxes,

(ii)any gain from extraordinary items,

(iii)any aggregate net gain from the Disposition of property (other than
accounts and Inventory) outside the ordinary course of business,

(iv)any other non-cash gain, including any reversal of a charge referred to in
clause (b)(vi) above by reason of a decrease in the value of any Equity
Interest, and

(v)non-cash exchange, translation, or performance gains relating to any hedging
transactions or foreign currency fluctuations;

in each case, determined on a consolidated basis in accordance with GAAP.

“Consolidated Net Income” means, with respect to any Person, for any period, the
consolidated net income (or loss) of such Person and its Subsidiaries for such
period determined in accordance with GAAP; provided, however, that the following
shall be excluded (to the extent otherwise included therein):  (a) the net
income of any other Person in which such Person or one of its Subsidiaries has a
joint interest with a third-party (which interest does not cause the net income
of such other Person to be consolidated into the net income of such Person),
except to the extent of the amount of dividends or distributions paid to such
Person or Subsidiary, (b) the net income of any Subsidiary of such Person that
is, on the last day of such period, subject to any restriction or limitation on
the payment of dividends or the making of other distributions, to the extent of
such restriction or limitation, (c) the net income of any other Person arising
prior to such other Person becoming a Subsidiary of such Person or merging or
consolidating into such Person or its Subsidiaries, (d) any net income or loss
(less all fees and expenses or charges related thereto) attributable to the
early extinguishment of Indebtedness, (e) any accruals or reserves incurred
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement, pension plan, any stock
subscription agreement or any distributor equity plan or agreement, and (f) any
(1) good will or other asset impairment charges, write-offs or write-downs or
(2) amortization of intangible assets.

“Consolidated Net Interest Expense” means, with respect to any Person for any
period, (a) gross interest expense of such Person and its Subsidiaries for such
period determined on a consolidated basis and in accordance with GAAP
(including, without limitation, interest expense paid to Affiliates of such
Person), less (b) the sum of (i) interest income for such period

- 11 -

 

 

--------------------------------------------------------------------------------

 

and (ii) gains for such period on Hedging Agreements (to the extent not included
in interest income above and to the extent not deducted in the calculation of
gross interest expense), plus (c) the sum of (i) losses for such period on
Hedging Agreements (to the extent not included in gross interest expense), (ii)
all commissions, discounts and other fees and charges owed with respect to
letters of credit, and (iii) the upfront costs or fees for such period
associated with Hedging Agreements (to the extent not included in gross interest
expense), in each case, determined on a consolidated basis and in accordance
with GAAP.

“Contingent Indemnity Obligations” means any Obligation constituting a
contingent, unliquidated indemnification obligation of any Loan Party, in each
case, to the extent (a) such obligation has not accrued and is not yet due and
payable and (b) no claim has been made or is reasonably anticipated to be made
with respect thereto.

“Contingent Obligation” means, with respect to any Person, any obligation of
such Person guaranteeing or intending to guarantee any Indebtedness, leases,
dividends or other obligations (“primary obligations”) of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly,
including, without limitation, (a) the direct or indirect guaranty, endorsement
(other than for collection or deposit in the ordinary course of business),
co-making, discounting with recourse or sale with recourse by such Person of the
obligation of a primary obligor, (b) the obligation to make take-or-pay or
similar payments, if required, regardless of nonperformance by any other party
or parties to an agreement, (c) any obligation of such Person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (A) for the purchase or payment of any such primary obligation or (B) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, assets, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the holder of such primary obligation against loss in respect thereof;
provided, however, that the term “Contingent Obligation” shall not include (a)
any product warranties extended in the ordinary course of business, (b)
endorsements of instruments for deposit or collection in the ordinary course of
business, or (c) indemnities incurred in the ordinary course of business.  The
amount of any Contingent Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the primary obligation with respect to which
such Contingent Obligation is made (or, if less, the maximum amount of such
primary obligation for which such Person may be liable pursuant to the terms of
the instrument evidencing such Contingent Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability with respect thereto
(assuming such Person is required to perform thereunder), as determined by such
Person in good faith.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control Agreement” means, with respect to any deposit account, any securities
account, commodity account, securities entitlement or commodity contract, (a) an
agreement, in form and substance satisfactory to the Collateral Agent, among the
Collateral Agent, the financial institution or other Person at which such
account is maintained or with which such entitlement or

- 12 -

 

 

--------------------------------------------------------------------------------

 

contract is carried and the Loan Party maintaining such account, effective to
grant “control” (as defined under the applicable UCC) over such account to the
Collateral Agent, (b) if administered or held with any financial institution in
the Netherlands, a notification of pledge, in form and substance satisfactory to
the Collateral Agent, to be sent in connection with the Dutch Security Agreement
by any relevant Loan Party to the relevant financial institution and which
notification of pledge is to be countersigned for consent to and acknowledgement
of any such right of pledge on behalf of the relevant financial institution, and
(c) if administered or held with any financial institution in any other
Specified Jurisdiction, a notification of pledge, control agreement, or other
equivalent document, in each case, in form and substance satisfactory to the
Collateral Agent, to be sent in connection with, or executed as required under,
the applicable Security Documents by any relevant Loan Party to the relevant
financial institution.

“CRR” means Regulation (EU) no. 575/2013 of 26 June 2013 on
prudential  requirements for credit institutions and investment firms and
amending regulation (EU) No. 648/2012.

“Current Value” has the meaning specified therefor in Section 7.01(m).

“Debtor Relief Law” means the Bankruptcy Code and any other liquidation,
conservatorship, bankruptcy, general assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief law of the United States or other applicable jurisdiction from
time to time in effect.

“Default” means an event which, with the giving of notice or the lapse of time
or both, would constitute an Event of Default.

“Disbursement Letter” means a disbursement letter, in form and substance
reasonably satisfactory to the Collateral Agent, by and among the Borrowers and
the Agents, and the related funds flow memorandum describing the sources and
uses of all cash payments in connection with the transactions contemplated to
occur on the Effective Date.

“Disposition” means any transaction, or series of related transactions, pursuant
to which any Person or any of its Subsidiaries sells, assigns, transfers,
leases, licenses (as licensor) or otherwise disposes of any property or assets
(whether now owned or hereafter acquired) to any other Person, in each case,
whether or not the consideration therefor consists of cash, securities or other
assets owned by the acquiring Person.  For purposes of clarification,
“Disposition” shall include (a) the sale or other disposition for value of any
contracts or (b) the early termination or modification of any contract resulting
in the receipt by any Loan Party of a cash payment or other consideration in
exchange for such event (other than payments in the ordinary course for accrued
and unpaid amounts due through the date of termination or modification).

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interest into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition, (a) matures or is mandatorily redeemable, pursuant to a sinking
fund obligation or otherwise (except as a result of a change of control or asset
sale so long as any rights of the holders thereof upon the occurrence of a
change of control or asset sale event shall be subject to the prior repayment in
full of the Loans and all

- 13 -

 

 

--------------------------------------------------------------------------------

 

other Obligations and the termination of the Commitments), (b) is redeemable at
the option of the holder thereof, in whole or in part, (c) provides for the
scheduled payments of dividends or distributions in cash, or (d) is convertible
into or exchangeable for (i) Indebtedness or (ii) any other Equity Interests
that would constitute Disqualified Equity Interests, in each case of clauses (a)
through (d), prior to the date that is 91 days after the Final Maturity Date.

“Dollar,” “Dollars” and the symbol “$” each means lawful money of the United
States of America.

“Domestic Subsidiary” means any Subsidiary that is organized and existing under
the laws of the United States or any state or commonwealth thereof or under the
laws of the District of Columbia.

“Dutch Borrower” has the meaning specified therefor in the preamble hereto.

“Dutch Deeds of Pledge of Shares” means, collectively:

(a)the Dutch law deed of pledge of shares of all issued and outstanding shares
in the capital of the Dutch Borrower between the Collateral Agent, as pledgee,
Cherokee Inc., as pledgor, and the Dutch Borrower as the company;

(b)the Dutch law deed of pledge of shares of all issued and outstanding shares
in the capital of Hi-Tec between the Collateral Agent, as pledgee, the Dutch
Borrower, as pledgor, and the Hi-Tec as the company;

(c)the Dutch law deed of pledge of shares of all issued and outstanding shares
in the capital of Hi-Tec International Holdings B.V. between the Collateral
Agent, as pledgee, Hi-Tec Sports PLC, as pledgor, and Hi-Tec International
Holdings B.V. as the company; and

(d)the Dutch law deed of pledge of shares of all issued and outstanding shares
in the capital of Hi-Tec Nederland B.V. between the Collateral Agent, as
pledgee, Hi-Tec Sports PLC, as pledgor, and Hi-Tec Nederland B.V. as the
company.

“Dutch Loan Party” means a Loan Party incorporated under Netherlands law.

“Dutch Security Agreement” means the Dutch law security agreement between, among
others, the Collateral Agent, as pledgee, and each of the Dutch Borrower,
Hi-Tec, Hi-Tec International Holdings B.V. and Hi-Tec Nederland B.V., as
pledgors.

“Dutch Security Documents” means, collectively, the Dutch Security Agreement and
the Dutch Deeds of Pledge of Shares.

“Effective Date” has the meaning specified therefor in Section 5.01.

“Eligible Intellectual Property” means the Intellectual Property and
Intellectual Property Contracts which are license agreements, in each case,
which satisfy and continue to

- 14 -

 

 

--------------------------------------------------------------------------------

 

satisfy all of the following conditions, and any other Intellectual Property and
Intellectual Property Contracts which are license agreements, in each case,
which satisfy all of the following conditions:

(a)A Loan Party owns all right, title and interest in and to such Intellectual
Property;

(b)The Agents shall have received evidence that all actions that the Agents may
reasonably deem necessary or appropriate in order to create valid first-priority
and subsisting Liens (free and clear of all other Liens other than Permitted
Liens and, as to priority, subject only to Permitted Liens which have priority
over the Lien of the Collateral Agent by operation of law) on such Intellectual
Property and Intellectual Property Contracts have been taken or initiated; and

(c)The Administrative Agent shall have received, and shall be reasonably
satisfied with, an appraisal of such Intellectual Property and Intellectual
Property Contracts in accordance with Section 5.01(f) or 7.01(f).

“Employee Plan” means an employee benefit plan (other than a Multiemployer Plan)
covered by Title IV of ERISA and maintained (or that was maintained at any time
during the 6 calendar years preceding the date of any borrowing hereunder) for
employees of any Loan Party or any of its ERISA Affiliates.

“Environmental Actions” means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter or other written communication from any Person or
Governmental Authority involving violations of Environmental Laws or Releases of
Hazardous Materials (a) from any assets, properties or businesses owned or
operated by any Loan Party or any of its Subsidiaries or any predecessor in
interest; (b) from adjoining properties or businesses; or (c) onto any
facilities which received Hazardous Materials generated by any Loan Party or any
of its Subsidiaries or any predecessor in interest.

“Environmental Laws” means the Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. § 9601, et seq.), the Hazardous
Materials Transportation Act (49 U.S.C. § 1801, et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. § 6901, et seq.), the Federal Clean
Water Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et
seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.) and the
Occupational Safety and Health Act (29 U.S.C. § 651 et seq.), as such laws may
be amended or otherwise modified from time to time, and any other Requirement of
Law, permit, license or other binding determination of any Governmental
Authority imposing liability or establishing standards of conduct for protection
of the environment or the Release, of any Hazardous Materials into the
environment.

“Environmental Liabilities and Costs” means all liabilities, monetary
obligations, Remedial Actions, losses, damages, punitive damages, consequential
damages, treble damages, costs and expenses (including all reasonable fees,
disbursements and expenses of counsel, experts and consultants and costs of
investigations and feasibility studies), fines, penalties, sanctions and
interest incurred as a result of any claim or demand by any Governmental
Authority or any third party, and which relate to any environmental condition or
a Release of Hazardous Materials from

- 15 -

 

 

--------------------------------------------------------------------------------

 

or onto (a) any property presently or formerly owned by any Loan Party or any of
its Subsidiaries or (b) any facility which received Hazardous Materials
generated by any Loan Party or any of its Subsidiaries.

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs.

“Equity Interests” means (a) all shares of capital stock (whether denominated as
common stock or preferred stock), equity interests, beneficial, partnership or
membership interests, joint venture interests, participations or other ownership
or profit interests in or equivalents (regardless of how designated) of or in a
Person (other than an individual), whether voting or non-voting and (b) all
securities convertible into or exchangeable for any of the foregoing and all
warrants, options or other rights to purchase, subscribe for or otherwise
acquire any of the foregoing, whether or not presently convertible, exchangeable
or exercisable, but in each case, excluding (a) any debt security that is
convertible into or exchangeable for any such shares (or such other equity
interests) prior to the conversion or exchange and (b) any stock appreciation
rights, interests in phantom equity plans or similar rights or interests.

“Equity Issuance” means either (a) the sale or issuance by any Loan Party or any
of its Subsidiaries of any shares of its Equity Interests or (b) the receipt by
the Parent of any cash capital contributions.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute of similar import, and regulations thereunder, in each
case, as in effect from time to time.

“ERISA Affiliate” means, with respect to any Person, any trade or business
(whether or not incorporated) which is a member of a group of which such Person
is a member and which would be deemed to be a “controlled group” within the
meaning of Sections 414(b), (c), (m) and (o) of the Internal Revenue Code.

“Event of Default” has the meaning specified therefor in Section 9.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Account” means (a) any deposit account specifically and exclusively
used for payroll, payroll taxes and other employee wage and benefit payments to
or for the benefit of any Loan Party’s employees and (b) any Petty Cash
Accounts.

“Excluded Equity Issuances” means sales and/or issuances by any Loan Party of
any Equity Interests for cash consideration in an aggregate amount during the
term of this Agreement of up to $61,000,000 less the original aggregate
principal amount of any Permitted Junior Notes, so long as the Net Cash Proceeds
received from the sale and/or issuance of such

- 16 -

 

 

--------------------------------------------------------------------------------

 

Equity Interests are applied to support the Loan Parties’ general corporate
purposes and working capital.

“Excluded Subsidiary” means:

(a)any Immaterial Subsidiary;

(b)any Subsidiary that is prohibited by applicable Requirements of Law or a
third party Contractual Obligation (which Contractual Obligation exists on the
Effective Date or at the time of acquisition of such Subsidiary and is not
entered into in contemplation of the Effective Date or such acquisition) from
providing a Guaranty or that would require a governmental (including regulatory)
consent, approval, license or authorization in order to provide a Guaranty that
has not been obtained or where the provision of such Guaranty would otherwise
result in material adverse tax consequences, in each case, as reasonably
determined by the Collateral Agent and the Administrative Borrower;

(c)any Subsidiary to the extent it is not within the legal capacity of such
Person to provide a Guaranty or the provision of a Guaranty would conflict with
the fiduciary duties of such Person’s directors or result in a material risk of
personal or criminal liability for any officer or director of such Person, in
each case, as reasonably determined by the Collateral Agent and the
Administrative Borrower;

(d)with respect to the U.S. Obligations only (without excluding such Subsidiary
from any obligations it may otherwise have hereunder or under the other Loan
Documents to guarantee and/or pledge stock and assets with respect to the
Foreign Obligations), any Subsidiary that is a direct or indirect Subsidiary of
a U.S. Loan Party and is a (i) CFC or (ii) a direct or indirect Subsidiary of a
CFC; and

(e)any other Subsidiary to the extent that the cost, burden, difficulty or
consequence of providing a Guaranty and/or granting or perfecting a security
interest in its assets outweighs or is disproportionate to the benefit of the
security afforded thereby as reasonably determined by the Administrative
Borrower and the Collateral Agent.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrowers under Section 2.12(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.09, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s

- 17 -

 

 

--------------------------------------------------------------------------------

 

failure to comply with Section 2.09(d) and (d) any U.S. federal withholding
Taxes imposed under FATCA.

“Executive Order No. 13224” means the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.

“Existing Credit Facilities” means, collectively, the facilities under that
certain Financing Agreement, dated as of December 7, 2016, by and among the U.S.
Borrower, the Dutch Borrower, the guarantors party thereto, the lenders party
thereto, and Cerberus Business Finance LLC, as Collateral Agent and as
Administrative Agent (as amended, supplemented or otherwise modified from time
to time), and the related documents, agreements and instruments entered into or
delivered in connection therewith.

“Existing Lenders” means the lenders and/or any other financial institutions
providing credit or other financial accommodations under the Existing Credit
Facilities.

“Extraordinary Receipts” means any cash received by the Parent or any of its
Subsidiaries not in the ordinary course of business (and not consisting of
proceeds described in Section 2.05(c)(i), (ii) or (iii) hereof), including,
without limitation, (a) foreign, United States, state or local tax refunds (but
excluding any tax credits applied to future years), (b) pension plan reversions,
(c) proceeds of insurance, (d) judgments, proceeds of settlements or other
consideration of any kind in connection with any cause of action (other than to
the extent all or any portion of amounts so received are (i) immediately payable
to a Person that is not an Affiliate of the Parent or any of its Subsidiaries or
(ii) received by the Parent or any of its Subsidiaries as reimbursement for any
costs previously incurred or any payment previously made by such Person), (e)
condemnation awards (and payments in lieu thereof), (f) indemnity payments
(other than to the extent such indemnity payments are (i) immediately payable to
a Person that is not an Affiliate of the Parent or any of its Subsidiaries or
(ii) received by the Parent or any of its Subsidiaries as reimbursement for any
costs previously incurred or any payment previously made by such Person) and
(g) any purchase price adjustments (other than in respect of estimated third
party net debt) received in connection with any Acquisitions.

“Facility” means the fee owned real property of the Loan Parties identified on
Schedule 1.01(B) and any New Facility hereafter acquired by the Parent or any of
its Subsidiaries, including, without limitation, the land on which each such
facility is located, all buildings and other improvements thereon, and all
fixtures located thereat or used in connection therewith.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof and any
applicable intergovernmental agreement entered into thereunder, any agreements
entered into pursuant to Section 1471(b)(1) of the Internal Revenue Code and any
intergovernmental agreements entered in connection therewith.

- 18 -

 

 

--------------------------------------------------------------------------------

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to the Administrative
Agent on such day on such transactions as determined by the Administrative
Agent, and (c) if any such rate is below zero, then the rate determined pursuant
to this definition shall be deemed to be zero.

“Fee Letter” means the Amended and Restated Fee Letter, dated as of the date
hereofSecond Amendment Effective Date, by and between the Borrowers and, the
Agents, and the Lenders.

“Final Maturity Date” means August 3, 2021.

“Financial Statements” means (a) the audited consolidated balance sheet of the
Parent and its Subsidiaries for the Fiscal Years ended January 28, 2017 and
February 3, 2018, and the related consolidated statements of income,
stockholders’ equity and cash flows for the Fiscal Years then ended, and (b) the
unaudited consolidated balance sheet of the Parent and its Subsidiaries as of
May 31, 2018 and the related consolidated statements of income for the four
months then ended.

“Fiscal Year” means the fiscal year of the Parent and its Subsidiaries comprised
of a 52- or 53-week period ending on the Saturday nearest to January 31.

“Foreign Cash Management Account” means a Cash Management Account maintained by
a Foreign Loan Party.

“Foreign Corresponding Liabilities” means the Foreign Obligation of a Foreign
Loan Party, excluding its Foreign Parallel Liability.

“Foreign Disbursement Account” means a Foreign Cash Management Account
maintained by a Foreign Loan Party for the purposes of making disbursements.

“Foreign Loan Party” means the Dutch Borrower and each Foreign Subsidiary of
Parent that is a Subsidiary Guarantor.

“Foreign Obligations” means any portion of the Obligations arising under or in
connection with the Tranche B Term Loan. and the Tranche D Term Loan.

“Foreign Official” has the meaning specified therefor in Section 6.01(bb).

“Foreign Parallel Liability” means a Foreign Loan Party’ undertaking pursuant to
Section 12.26.

- 19 -

 

 

--------------------------------------------------------------------------------

 

“Foreign Security Documents” means, collectively, the Dutch Security Documents,
the UK Security Documents, and any other documents create or purport to create a
Lien under the laws of the relevant foreign jurisdiction outside the United
States.

“Foreign Sovereign Immunities Act” means the US Foreign Sovereign Immunities Act
of 1976 (28 U.S.C. Sections 1602-1611), as amended.

“Foreign Subsidiary” means any Subsidiary of Parent that is not a Domestic
Subsidiary.

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States, applied on a consistent basis, provided that for the
purpose of Section 7.03 hereof and the definitions used therein, “GAAP” shall
mean generally accepted accounting principles in effect on the date hereof and
consistent with those used in the preparation of the Financial Statements,
provided, further, that if there occurs after the date of this Agreement any
change in GAAP that affects in any respect the calculation of any covenant
contained in Section 7.03 hereof, the Collateral Agent and the Administrative
Borrower shall negotiate in good faith amendments to the provisions of this
Agreement that relate to the calculation of such covenant with the intent of
having the respective positions of the Lenders and the Borrowers after such
change in GAAP conform as nearly as possible to their respective positions as of
the date of this Agreement and, until any such amendments have been agreed upon,
the covenants in Section 7.03 hereof shall be calculated as if no such change in
GAAP has occurred.

“GBB Warrant” means the Warrant dated as of the Effective Date and issued by the
Parent to Gordon Brothers Brands LLC, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

“GBFC” has the meaning specified therefor in the preamble hereto.

“GBFC Warrant” means the Warrant dated as of the Effective Date and issued by
the Parent to Gordon Brothers Finance Company, LLC, as the same may be amended,
restated, supplemented or otherwise modified from time to time.

“Governing Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization, and the operating agreement; (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture, declaration or other applicable agreement or
documentation evidencing or otherwise relating to its formation or organization,
governance and capitalization; and (d) with respect to any of the entities
described above, any other agreement, instrument, filing or notice with respect
thereto filed to effectuate its formation or organization with the applicable
Governmental Authority in the jurisdiction of its formation or organization.

“Governmental Authority” means any nation or government, any foreign, Federal,
state, territory, provincial, city, town, municipality, county, local or other
political subdivision thereof or thereto and any department, commission, board,
bureau, instrumentality, agency or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or

- 20 -

 

 

--------------------------------------------------------------------------------

 

functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank).

“Guaranteed Obligations” has the meaning specified therefor in Section 11.01.

“Guarantor” means (a) each Subsidiary of the Parent listed as a “Guarantor” on
the signature pages hereto (including any Subsidiary Guarantor), (b) the Parent,
with respect to the Foreign Obligations, and (c) each other Person which
guarantees, pursuant to Section 7.01(b) or otherwise, all or any part of the
Obligations.

“Guaranty” means (a) the guaranty of each Guarantor party hereto contained in
Article XI hereof and (b) each other guaranty, in form and substance reasonably
satisfactory to the Collateral Agent, made by any other Guarantor in favor of
the Collateral Agent, for the benefit of the Secured Parties, guaranteeing all
or part of the Obligations.

“Hazardous Material” means (a) any element, compound or chemical that is
defined, listed or otherwise classified as a contaminant, pollutant, toxic
pollutant, toxic or hazardous substance, extremely hazardous substance or
chemical, hazardous waste, special waste, or solid waste under Environmental
Laws or endangers the environment or risk to human health or safety, including,
without limitation, any pollutant, contaminant,  hazardous waste or toxic
substance which is defined or identified in any Environmental Law and which is
present in the environment in such quantity that it violates any Environmental
Law; (b) petroleum and its refined products; (c) polychlorinated biphenyls;
(d) any substance exhibiting a hazardous waste characteristic, including,
without limitation, corrosivity, ignitability, toxicity or reactivity as well as
any radioactive or explosive materials; and (e) any asbestos-containing
materials.

“Hedging Agreement” means any interest rate, foreign currency, commodity or
equity swap, collar, cap, floor or forward rate agreement, or other agreement or
arrangement designed to protect against fluctuations in interest rates or
currency, commodity or equity values (including, without limitation, any option
with respect to any of the foregoing and any combination of the foregoing
agreements or arrangements), and any confirmation executed in connection with
any such agreement or arrangement.

“Hi-Tec” means Hi-Tec Sports International Holdings B.V., a private company with
limited liability incorporated under the laws of the Netherlands, having its
statutory seat (statutaire zetel) in Amsterdam, the Netherlands and registered
with the Dutch trade register under number 55297587.

“Highest Lawful Rate” means, with respect to any Agent or any Lender, the
maximum non-usurious interest rate, if any, that at any time or from time to
time may be contracted for, taken, reserved, charged or received on the
Obligations under laws applicable to such Agent or such Lender which are
currently in effect or, to the extent allowed by law, under such applicable laws
which may hereafter be in effect and which allow a higher maximum non-usurious
interest rate than applicable laws now allow.

“Immaterial Subsidiaries” means, at any time, collectively, Subsidiaries that
(i) are not Loan Parties on the Effective Date; and (ii) (x) contributed, in the
aggregate for all such Subsidiaries, $250,000 or less of the Consolidated EBITDA
of the Parent and its Subsidiaries for

- 21 -

 

 

--------------------------------------------------------------------------------

 

the four consecutive fiscal quarter period most recently ended for which
financial statements have been delivered or were required to have been
delivered, (y) contributed, in the aggregate for all such Subsidiaries, $250,000
or less of the revenues of the Parent and its Subsidiaries for the four
consecutive fiscal quarter period most recently ended for which financial
statements have been delivered or were required to have been delivered, and
(z) had assets, in the aggregate for all such Subsidiaries, representing
$250,000 or less on the last day of the four consecutive fiscal quarter period
most recently ended for which financial statements have been delivered or were
required to have been delivered; provided that no Subsidiary that owns any
Intellectual Property or contributes licensing revenue of the Parent and its
Subsidiaries shall be an Immaterial Subsidiary for purposes of this Agreement.
As of the Effective Date, the Immaterial Subsidiaries are listed on Schedule
1.01(D).

“Indebtedness” means, with respect to any Person, without duplication, (a) all
indebtedness of such Person for borrowed money; (b) all obligations of such
Person for the deferred purchase price of property or services (other than trade
payables or other accounts payable incurred in the ordinary course of such
Person’s business and not outstanding for more than 90 days after the date such
payable was created and any earn-out, purchase price adjustment or similar
obligation until such obligation appears in the liabilities section of the
balance sheet of such Person); (c) all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments or upon which interest
payments are customarily made; (d) all reimbursement, payment or other
obligations and liabilities of such Person created or arising under any
conditional sales or other title retention agreement with respect to property
used and/or acquired by such Person, even though the rights and remedies of the
lessor, seller and/or lender thereunder may be limited to repossession or sale
of such property; (e) all Capitalized Lease Obligations of such Person; (f) the
undrawn face amount of all obligations and liabilities, contingent or otherwise,
of such Person, in respect of letters of credit, acceptances and similar
facilities; (g) all obligations and liabilities, calculated on a basis
reasonably satisfactory to the Collateral Agent and in accordance with accepted
practice, of such Person under Hedging Agreements; (h) all monetary obligations
under any receivables factoring, receivable sales or similar transactions and
all monetary obligations under any synthetic lease, tax ownership/operating
lease, off-balance sheet financing or similar financing; (i) all Contingent
Obligations; (j) all Disqualified Equity Interests; and (k) all obligations
referred to in clauses (a) through (j) of this definition of another Person
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) a Lien upon property owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Indebtedness; provided, however, that the amount of Indebtedness in
which recourse is limited to an identified asset shall be equal to the lesser of
(A) the amount of such obligation and (B) the fair market value of such asset.
The Indebtedness of any Person shall include the Indebtedness of any partnership
of or joint venture in which such Person is a general partner or a joint
venturer, to the extent such Person would be liable therefor under applicable
law or any agreement or instrument by virtue of such Person’s ownership interest
in or relationship with such entity.  The amount of any net obligation under any
Hedging Agreement on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

“Indemnified Matters” has the meaning specified therefor in Section 12.15.

- 22 -

 

 

--------------------------------------------------------------------------------

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitees” has the meaning specified therefor in Section 12.15.

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of any Debtor Relief Law.

“Intellectual Property” has the meaning specified therefor in the Security
Agreement.

“Intellectual Property Contracts” means all agreements concerning Intellectual
Property, including without limitation license agreements, technology consulting
agreements, confidentiality agreements, co-existence agreements, consent
agreements and non-assertion agreements.

“Intercompany Subordination Agreement” means an Intercompany Subordination
Agreement made by the Parent and its Subsidiaries in favor of the Collateral
Agent for the benefit of the Secured Parties, in form and substance reasonably
satisfactory to the Collateral Agent.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended (or
any successor statute thereto) and the regulations thereunder.

“Inventory” means, with respect to any Person, all goods and merchandise of such
Person leased or held for sale or lease by such Person, including, without
limitation, all raw materials, work-in-process and finished goods, and all
packaging, supplies and materials of every nature used or usable in connection
with the shipping, storing, advertising or sale of such goods and merchandise,
whether now owned or hereafter acquired, and all such other property the sale or
other disposition of which would give rise to an Account or cash.

“Investment” means, with respect to any Person, (a) any investment by such
Person in any other Person (including Affiliates) in the form of loans,
guarantees, advances or other extensions of credit (excluding Accounts arising
in the ordinary course of business), capital contributions or acquisitions of
Indebtedness (including, any bonds, notes, debentures or other debt securities),
Equity Interests, or all or substantially all of the assets of such other Person
(or of any division or business line of such other Person), (b) the purchase or
ownership of any futures contract or liability for the purchase or sale of
currency or other commodities at a future date in the nature of a futures
contract, or (c) any investment in any other items that are or would be
classified as investments on a balance sheet of such Person prepared in
accordance with GAAP.  The amount of any Investment shall be the original cost
of such Investment plus the cost of all additions thereto, less all return of
principal and other cash returns thereof.

“Joinder Agreement” means a Joinder Agreement, substantially in the form of
Exhibit A, duly executed by a Subsidiary of a Loan Party made a party hereto
pursuant to Section 7.01(b).

- 23 -

 

 

--------------------------------------------------------------------------------

 

“Lease” means any lease of real property to which any Loan Party or any of its
Subsidiaries is a party as lessor or lessee.

“Lender” has the meaning specified therefor in the preamble hereto.

“LIBOR Rate” means, the greater of (a) two percent (2.00%), and (b) the offered
rate per annum for three-month deposits of Dollars that appears on Reuters
Screen Page LIBOR 01 at approximately 11:00 A.M. (London, England time) two (2)
Business Days prior to the first day of such month.  The LIBOR Rate shall be
determined on a monthly basis.

“Lien” means any mortgage, deed of trust, pledge, lien (statutory or otherwise),
security interest, charge or other encumbrance or security or preferential
arrangement of any nature, including, without limitation, any conditional sale
or title retention arrangement, any Capitalized Lease and any assignment,
deposit arrangement or financing lease intended as, or having the effect of,
security.

“Loan” means any loan made by a Lender to the Borrowers pursuant to Article II
hereof.

“Loan Document” means this Agreement, any Control Agreement, the Disbursement
Letter, the Fee Letter, any Guaranty, any Security Document, the Intercompany
Subordination Agreement, any Subordination Agreement, any Joinder Agreement, any
Mortgage, any UCC Filing Authorization Letter, all Borrowing Base Certificates,
any landlord waiver, any collateral access agreement, any Perfection Certificate
and any other agreement, instrument, certificate, report and other document
required to be executed and delivered pursuant hereto or thereto or otherwise
evidencing or securing any Loan or any other Obligation, in each case, as the
same may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time.

“Loan Party” means any Borrower and any Guarantor.

“Material Adverse Effect” means a material adverse effect on any of (a) the
operations, assets, liabilities or financial condition of the Loan Parties taken
as a whole, (b) the ability of the Loan Parties taken as a whole to perform any
of their payment obligations and other material obligations, in each case, under
the Loan Documents, (c) the legality, validity or enforceability against a Loan
Party of this Agreement or any other Loan Document, (d) the rights and remedies
of any Agent or any Lender under any Loan Document (other than as a result of an
action or a failure to take an action on the part of any Agent within its
reasonable control after having been provided with the information required by
the Loan Documents), or (e) the validity, perfection or priority of a Lien in
favor of the Collateral Agent, for the benefit of the Secured Parties, on
Collateral having a fair market value in excess of $250,000.

“Material Contract” means at any time of determination, with respect to any
Person, (a) any license or other contract or agreement with a minimum
consideration payable by or to Parent and/or its Subsidiaries in an amount in
excess of $1,000,000 in the current fiscal year, (b) any license or other
contract or agreement which, in the trailing twelve month period, generated
aggregate consideration payable by or to Parent and/or its Subsidiaries in an
amount in excess of $1,000,000, and (c) all other licenses or other contracts or
agreements as to which the breach,

- 24 -

 

 

--------------------------------------------------------------------------------

 

nonperformance, cancellation or failure to renew by any party thereto could
reasonably be expected to have a Material Adverse Effect.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means a mortgage, deed of trust or deed to secure debt, in form and
substance reasonably satisfactory to the Collateral Agent, made by a Loan Party
in favor of the Collateral Agent, for the benefit of the Secured Parties,
securing the Obligations and delivered to the Collateral Agent.

“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which any Loan Party or any of its ERISA Affiliates has
contributed, or has been obligated to contribute, to at any time during the
preceding 6 years.

“Net Cash Proceeds” means, with respect to, any issuance or incurrence of any
Indebtedness, any Equity Issuance, any Disposition or the receipt of any
Extraordinary Receipts by any Person or any of its Subsidiaries, the aggregate
amount of cash received (directly or indirectly) from time to time (whether as
initial consideration or through the payment or disposition of deferred
consideration) by or on behalf of such Person or such Subsidiary, in connection
therewith after deducting therefrom only (a) in the case of any Disposition or
the receipt of any Extraordinary Receipts consisting of insurance proceeds or
condemnation awards, the amount of any Indebtedness secured by any Permitted
Lien on any asset (other than Indebtedness assumed by the purchaser of such
asset) which is required to be, and is, repaid in connection therewith (other
than Indebtedness under this Agreement) together with the interest, fees and
premiums or penalties related thereto, (b) reasonable expenses related thereto
(including fees, indemnity, discounts, commissions and salary and other
employee-related expenses) incurred by such Person or such Subsidiary in
connection therewith, (c) transfer taxes paid to any taxing authorities by such
Person or such Subsidiary in connection therewith, (d) income or gains taxes
estimated in good faith to be payable by the seller (or any direct or indirect
parent of the seller) as a result of any gain recognized in connection with such
Disposition (or income recognized as a result of a dividend or repatriation of
the proceeds of such Disposition) during the tax period the sale occurs (after
taking into account any applicable tax credits or deductions and any tax sharing
arrangements), (e) amounts provided as a reserve, in accordance with GAAP,
against (i) any liabilities under any indemnification obligations or purchase
price adjustments associated with such Disposition or (ii) any other liabilities
retained by the Parent or any of its Subsidiaries associated with the properties
sold in such Disposition, including pension and other post-employment benefit
liabilities, liabilities related to environmental matters and liability and
indemnification obligations associated with such Disposition, and (f) any amount
funded into an escrow established pursuant to the documents evidencing any such
Disposition to secure or otherwise provide for any indemnification obligations
or adjustments to the purchase price; provided, that, in any case, upon release
of any such reserves or escrow, the amount released shall be considered Net Cash
Proceeds, in each case, to the extent, but only to the extent, that the amounts
so deducted are (i) actually paid to a Person that, except in the case of
reasonable out-of-pocket expenses and taxes referred to in clause (d) above, is
not an Affiliate of such Person or any of its Subsidiaries and (ii) properly
attributable to such transaction or to the asset that is the subject thereof.

- 25 -

 

 

--------------------------------------------------------------------------------

 

“New Facility” has the meaning specified therefor in Section 7.01(m).

“New Lending Office” has the meaning specified therefor in Section 2.09(d).

“Non-Primary Brands” means the Loan Parties’ and Subsidiaries’ brands in
existence on the Effective Date, and the related Intellectual Property and
Intellectual Property Contracts, other than the Primary Brands.

“Non-Public Lender” means (i) until interpretation of “public” as referred to in
the CRR by the relevant authority/ies: an entity that provides repayable funds
to a  Dutch Loan Party for a minimum initial amount of EUR 100,000 (or its
equivalent in another currency) or an entity otherwise qualifying as not forming
part of the public; and (ii) following the publication of an interpretation of
“public” as referred to in the CRR by the relevant authority/ies; such amount or
such criterion as a result of which such entity shall qualify as not forming
part of the public.

“Non-U.S. Lender” has the meaning specified therefor in Section 2.09(d).

“Obligations” means all present and future indebtedness, obligations, and
liabilities of each Loan Party to the Agents and the Lenders arising under or in
connection with this Agreement or any other Loan Document, whether or not the
right of payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured, unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in Section
9.01.  Without limiting the generality of the foregoing, the Obligations of each
Loan Party under the Loan Documents include (a) the obligation (irrespective of
whether a claim therefor is allowed in an Insolvency Proceeding) to pay
principal, interest, charges, expenses, fees, premiums (including the Applicable
PremiumPremiums, if any), attorneys’ fees and disbursements, indemnities and
other amounts payable by such Person under the Loan Documents, and (b) the
obligation of such Person to reimburse any amount in respect of any of the
foregoing that any Agent or any Lender (in its sole discretion) may elect to pay
or advance on behalf of such Person.

“OFAC Sanctions Programs” means (a) the Requirements of Law and Executive Orders
administered by OFAC, including, without limitation, Executive Order No. 13224,
and (b) the list of Specially Designated Nationals and Blocked Persons
administered by OFAC, in each case, as renewed, extended, amended, or replaced.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are

- 26 -

 

 

--------------------------------------------------------------------------------

 

Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 2.12).

“Parent” has the meaning specified therefor in the preamble hereto.

“Participant Register” has the meaning specified therefor in Section 12.07(i).

“Payment Office” means the Administrative Agent’s office located at 800 Boylston
Street, 27th Floor, Boston, Massachusetts 02199, or at such other office or
offices of the Administrative Agent as may be designated in writing from time to
time by the Administrative Agent to the Collateral Agent and the Administrative
Borrower.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Perfection Certificate” means a certificate in form and substance reasonably
satisfactory to the Collateral Agent providing information with respect to the
property of each Loan Party.

“Permitted Acquisition” means any Acquisition by a Loan Party to the extent that
each of the following conditions shall have been satisfied:

(a)no Default or Event of Default shall have occurred and be continuing or would
result from the consummation of the proposed Acquisition;

(b)the Borrowers shall have furnished to the Agents at least 15 Business Days
prior to the consummation of such Acquisition (i) an executed term sheet and/or
commitment letter (setting forth in reasonable detail the terms and conditions
of such Acquisition) and, at the request of any Agent, such other information
and documents that any Agent may request, including, without limitation, drafts
of the material agreements, instruments or other documents pursuant to which
such Acquisition is to be consummated, (ii) a pro forma balance sheet and income
statement of the Parent and its Subsidiaries after the consummation of such
Acquisition as of the most recent fiscal quarter (in the case of such balance
sheet) and for the four fiscal quarter period most recently concluded (in the
case of such income statement) in the form of the quarterly financial statements
delivered or required to have been delivered pursuant to Section 7.01(a)(ii),
and (iii) a certificate of the chief financial officer of the Parent,
demonstrating on a pro forma basis compliance, as at the end of the most
recently ended fiscal quarter for which internally prepared financial statements
are available, with all covenants set forth in Section 7.03 hereof after the
consummation of such Acquisition;

(c)the agreements, instruments and other documents referred to in paragraph (c)
above shall provide that (i) neither the Loan Parties nor any of their
Subsidiaries shall, in connection with such Acquisition, assume or remain liable
in respect of any Indebtedness of the Seller or Sellers (except for Permitted
Indebtedness), and (ii) all property to be so acquired in connection with such
Acquisition shall be free and clear of any and all Liens, except for Permitted
Liens;

- 27 -

 

 

--------------------------------------------------------------------------------

 

(d)such Acquisition shall be effected in such a manner so that the acquired
assets or Equity Interests are owned by a Loan Party and, if effected by merger
or consolidation, such Loan Party shall be the continuing or surviving Person;

(e)the Borrowers shall have Qualified Cash in an amount equal to or greater than
$5,000,000 immediately after giving effect to the consummation of the proposed
Acquisition;

(f)the assets being acquired or the Person whose Equity Interests are being
acquired did not have negative Consolidated EBITDA during the four fiscal
quarter period most recently concluded prior to the date of the proposed
Acquisition;

(g)the assets being acquired (other than a de minimis amount of assets in
relation to the assets being acquired) are located within a Specified
Jurisdiction or the Person whose Equity Interests are being acquired is
organized in a jurisdiction located within a Specified Jurisdiction;

(h)such Acquisition shall be consensual and shall have been approved by the
Board of Directors of the Person whose Equity Interests or assets are proposed
to be acquired and shall not have been preceded by an unsolicited tender offer
for such Equity Interests by, or proxy contest initiated by, Parent or any of
its Subsidiaries or an Affiliate thereof;

(i)any such Subsidiary (and its equityholders) shall execute and deliver the
agreements, instruments and other documents required by Section 7.01(b) on or
prior to the date of the consummation of such Acquisition;

(j)(x) the Purchase Price payable in any single Acquisition or series of related
Acquisitions shall not exceed $12,500,000 in the aggregate; and (y) the Purchase
Price payable in respect of all Acquisitions (including the proposed
Acquisition) shall not exceed $24,000,000 in the aggregate during the term of
this Agreement;

(k)the assets being acquired or the Person whose Equity Interests are being
acquired shall be in the same or related business or lines of business in which
the Loan Parties and their Subsidiaries are engaged as of the Effective Date;
and

(l)concurrently with the consummation of such Acquisition, the Borrowers shall
deliver to the Agents a certificate signed by an Authorized Officer of the
Administrative Borrower certifying that such Acquisition was made in compliance
with the terms and conditions set forth in this definition of “Permitted
Acquisition” and attaching true, correct and complete copies of all material
executed documents entered into in connection with such Acquisition.

“Permitted Discretion” means a determination made by the Administrative Agent
and/or Collateral Agent, as applicable, in good faith in the exercise of its or
their reasonable, as applicable (from the perspective of a secured asset-based
lender), business judgment.

“Permitted Disposition” means:

(a)sale of Inventory in the ordinary course of business;

- 28 -

 

 

--------------------------------------------------------------------------------

 

(b)licensing or sublicensing, on an exclusive or non-exclusive basis,
Intellectual Property rights in the ordinary course of business;

(c)leasing or subleasing assets in the ordinary course of business;

(d)(i) the lapse of Registered Intellectual Property of the Parent and its
Subsidiaries to the extent, as determined by the Parent and their Subsidiaries
their reasonable business judgment, not economically desirable in the conduct of
their business or (ii) the abandonment of Intellectual Property rights in the
ordinary course of business so long as (in each case under clauses (i) and
(ii)), (A) with respect to any such Intellectual Property, such Intellectual
Property (i) has not generated revenue greater than $50,000 in the prior
12-month period and (ii) is not reasonably expected to generate revenue greater
than $50,000 in the 12-month period following such lapse or abandonment, and (B)
such lapse or abandonment is not materially adverse to the interests of the
Secured Parties;

(e)any involuntary loss, damage or destruction of property;

(f)any involuntary condemnation, seizure or taking, by exercise of the power of
eminent domain or otherwise, or confiscation or requisition of use of property;

(g)so long as no Event of Default has occurred and is continuing or would result
therefrom, transfers of assets (i) from the Parent or any of its Subsidiaries to
a Loan Party (other than from a U.S. Borrower or Unrestricted Guarantor to or in
the Dutch Borrower or any Restricted Guarantor) and (ii) from any Subsidiary of
the Parent that is not a Loan Party to any other Subsidiary of the Parent;

(h)Disposition of obsolete, surplus, uneconomical or worn-out property (other
than Intellectual Property) in the ordinary course of business;

(i)use and disposition of cash and Cash Equivalents in the ordinary course of
business and in a manner not prohibited by this Agreement;

(j)the making of Permitted Investments and Permitted Restricted Payments and the
granting of Permitted Liens and the issuance of Equity Interests (other than
Disqualified Equity Interests);

(k)Dispositions (including discounts, cancellation or forgiveness) of Accounts
Receivable in connection with the collection or compromise thereof in the
ordinary course of business;

(l)Dispositions in connection with the unwinding of any Hedging Agreement
pursuant to its terms;

(m)any surrender, waiver, settlement, compromise, modification or release of
contractual rights in the ordinary course of business, or the settlement,
release or surrender of tort or other claims of any kind in the ordinary course
of business;

(n)any Disposition related to any transaction permitted by Section 7.02(c)(i);

- 29 -

 

 

--------------------------------------------------------------------------------

 

(o)[reserved];

(p)Disposition of property or assets (other than Intellectual Property) not
otherwise permitted in clauses (a) through (o) above for cash in an aggregate
amount not less than the fair market value of such property or assets; and

(q)Dispositions of Non-Primary Brands so long as (i) the Loan Parties have
provided the Agents with ten (10) Business Days prior written notice of any such
Disposition; (ii) such Disposition shall be for no less than the fair market
value of such property at the time of such Disposition and shall be solely for
cash consideration; and (iii) the proceeds of any such Disposition are applied
in accordance with Section 2.05(c)(i);

provided that the Net Cash Proceeds of such Dispositions (including the proposed
Disposition) (1) in the case of clauses (h) and (p) above, do not exceed
$500,000 in the aggregate in any Fiscal Year and (2) in all cases, are paid to
the Administrative Agent, for the benefit of the Secured Parties, pursuant to
the terms of Section 2.05(c)(i) or (ii) or applied as provided in Section
2.05(c)(vi); provided further that, any Disposition pursuant to clauses (b),
(c), (g), and (p) (except for Dispositions from (x) a Borrower to another
Borrower, (y) a Guarantor to a Borrower or another Guarantor, or (z) an Excluded
Subsidiary to a Loan Party), shall be for no less than the fair market value of
such property at the time of such disposition and shall be solely for cash
consideration.

“Permitted Indebtedness” means:

(a)any Indebtedness owing to any Agent or any Lender under this Agreement and
the other Loan Documents;

(b)any other Indebtedness listed on Schedule 7.02(b), and any Permitted
Refinancing Indebtedness in respect of such Indebtedness;

(c)Permitted Purchase Money Indebtedness and any Permitted Refinancing
Indebtedness in respect of such Indebtedness;

(d)Permitted Intercompany Investments;

(e)Indebtedness incurred in the ordinary course of business under performance,
surety, statutory, and appeal bonds or similar obligations or in respect of
worker’s compensation claims, and reimbursement obligations in respect of any of
the foregoing;

(f)Indebtedness owed to any Person providing property, casualty, liability, or
other insurance to the Loan Parties or their Subsidiaries, so long as the amount
of such Indebtedness is not in excess of the amount of the unpaid cost of, and
shall be incurred only to defer the cost of, such insurance for the period in
which such Indebtedness is incurred and such Indebtedness is outstanding only
during such period;

(g)the incurrence by any Loan Party or their Subsidiaries of Indebtedness under
Hedging Agreements that are incurred for the bona fide purpose of hedging the
interest rate, commodity, or foreign currency risks associated with such Loan
Party’s or their Subsidiaries’

- 30 -

 

 

--------------------------------------------------------------------------------

 

operations and not for speculative purposes; provided that, the aggregate Swap
Termination Value thereof shall not exceed $150,000 at any time outstanding;

(h)Indebtedness incurred in respect of credit cards, credit card processing
services, debit cards, stored value cards, purchase cards (including so-called
“procurement cards” or “P-cards”) or other similar cash management services, in
each case, incurred in the ordinary course of business and in an aggregate
principal amount not to exceed $250,000 at any time outstanding;

(i)Indebtedness of the Parent or any of its Subsidiaries in respect of letters
of credit in the ordinary course of business in an aggregate face amount not
exceeding $2,000,000 at any time outstanding; provided that, at or prior to the
time such Indebtedness is incurred, the Parent or any of its Subsidiaries shall
be the beneficiary of a letter of credit in the face amount in excess of the
letter of credit that was issued for the account of the Parent or such
Subsidiary;

(j)contingent liabilities in respect of any indemnification obligation,
adjustment of purchase price, non-compete, or similar obligation of any Loan
Party incurred in connection with the consummation of one or more Permitted
Acquisitions;

(k)Indebtedness of a Person whose assets or Equity Interests are acquired by the
Parent or any of its Subsidiaries in a Permitted Acquisition in an aggregate
amount not to exceed $500,000 at any one time outstanding; provided, that such
Indebtedness (i) is either Permitted Purchase Money Indebtedness or a
Capitalized Lease with respect to equipment or mortgage financing with respect
to a Facility, (ii) was in existence prior to the date of such Permitted
Acquisition, and (iii) was not incurred in connection with, or in contemplation
of, such Permitted Acquisition;

(l)(i) the Board Debt in an aggregate principal amount not exceeding, at any
time outstanding, $13,500,000 minus any payments of principal made thereon, so
long as such Board Debt is subject to the terms of the applicable Subordination
Agreement, and any Permitted Refinancing Indebtedness in respect thereof so long
as such Indebtedness is subject to a Subordination Agreement; and (ii) other
Subordinated Indebtedness in an aggregate amount not exceeding $1,000,000 at any
time outstanding;

(m)Indebtedness owed in respect of any overdrafts and related liabilities
arising from treasury, depositary and cash management services or in connection
with any automated clearinghouse transfers of funds, so long as such
Indebtedness is repaid in full within 2 Business Days of the incurrence thereof;

(n)Contingent Obligations in respect of Indebtedness or other Obligations
incurred in the ordinary course of business, in each case permitted to be
incurred pursuant to this definition;

(o)[reserved];

(p)unsecured Indebtedness in an aggregate principal amount not exceeding
$500,000 at any time outstanding;

- 31 -

 

 

--------------------------------------------------------------------------------

 

(q)Indebtedness consisting of the financing of insurance premiums to the extent
non-recourse to the Parent and its Subsidiaries (other than to the insurance
premiums);

(r)Any Indebtedness arising under guarantees entered into pursuant to Section
2:403 of the Dutch Civil Code in respect of an Affiliate incorporated in the
Netherlands and any residual liability with respect to such guarantees arising
under Section 2:404 of the Dutch Civil Code;

(s)Any liability arising as a result of a fiscal unity (fiscale eenheid) for
Dutch tax purposes or its equivalent in any other relevant jurisdiction of which
any Dutch Borrower or any Guarantor is or has been a member; and

(t)Indebtedness arising under Permitted Junior Notes, and

(u)Indebtedness arising under the Bridge Notes, so long as such Indebtedness is
subject to the terms of the applicable Subordination Agreement and in an
aggregate principal amount not exceeding, at any time outstanding, $2,000,000
plus all capitalized interest at a rate per annum not to exceed 3% minus to the
extent permitted under this Agreement and the applicable Subordination
Agreement, any payments of principal made thereon.

“Permitted Intercompany Investments” means Investments made by (a) a Loan Party
to or in another Loan Party (other than by a U.S. Borrower or Unrestricted
Guarantor to or in the Dutch Borrower or any Restricted Guarantor), (b) a
Subsidiary that is not a Loan Party to or in another Subsidiary that is not a
Loan Party, (c) a Subsidiary that is not a Loan Party to or in a Loan Party, so
long as, in the case of a loan or advance, the parties thereto are party to the
Intercompany Subordination Agreement, and (d) a Loan Party to or in a Subsidiary
that is not a Loan Party or in the Dutch Borrower or a Restricted Guarantor so
long as (i) the aggregate amount of all such Investments made by the Loan
Parties to or in Subsidiaries that are not Loan Parties or in the Dutch Borrower
or a Restricted Guarantor does not exceed $250,000 at any time outstanding, (ii)
such Investment is not an Investment of Intellectual Property, (iii) no Default
or Event of Default has occurred and is continuing either before or after giving
effect to such Investment, and (iv) the Borrowers have Qualified Cash of not
less than $5,000,000 after giving effect to such Investment.

“Permitted Investments” means:

(a)Investments in cash and Cash Equivalents;

(b)Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business;

(c)advances made in connection with purchases of goods or services in the
ordinary course of business;

(d)Investments received in settlement of amounts due to any Loan Party or any of
its Subsidiaries effected in the ordinary course of business or owing to any
Loan Party or any of its Subsidiaries as a result of Insolvency Proceedings
involving an Account Debtor or upon the foreclosure or enforcement of any Lien
in favor of a Loan Party or its Subsidiaries;

- 32 -

 

 

--------------------------------------------------------------------------------

 

(e)Investments existing on the date hereof, as set forth on Schedule 7.02(e)
hereto, but not any increase in the amount thereof as set forth in such Schedule
(unless such increase is otherwise permitted under another clause of this
definition) or any other modification of the terms thereof;

(f)Indebtedness constituting an Investment to the extent permitted under Section
7.02(b);

(g)any Foreign Loan Party may capitalize or forgive any Indebtedness owed to
them by any other Loan Party;

(h)any Loan Party may hold Investments to the extent such Investments reflect an
increase in the value of the Investments;

(i)the Loan Parties and their Subsidiaries (i) may acquire and hold Accounts
Receivables owing to any of them if created or acquired in the ordinary course
of business and payable or dischargeable in accordance with customary terms, or
(ii) make lease, utility and other similar deposits or any other deposit in the
ordinary course of business;

(j)loans and advances to directors, employees and officers of the Loan Parties
and their Subsidiaries (i) for bona fide business purposes, in an aggregate
amount not to exceed $250,000 at any time outstanding and (ii) to the extent
such loans or advances are non-cash, to purchase Equity Interests of the Parent;

(k)Investments consisting of earnest money required in connection with a
Permitted Acquisition or other Permitted Investments;

(l)Permitted Intercompany Investments;

(m)Permitted Acquisitions;

(n)Investments in Hedging Agreements in the ordinary course of business and for
non-speculative purposes; provided that, the aggregate Swap Termination Value
thereof shall not exceed $150,000 at any time outstanding;

(o)Investments held by a Person that becomes a Loan Party (or is merged,
amalgamated or consolidated with or into a Loan Party) pursuant to a Permitted
Investment after the Effective Date to the extent that such Investments (i)
existed prior to such Person becoming a Loan Party and (ii) were not made in
contemplation of or in connection with such acquisition, merger, amalgamation or
consolidation;

(p)Equity Interests or other securities acquired in connection with the
satisfaction or enforcement of Indebtedness or claims due or owing to a Loan
Party or its Subsidiaries (in bankruptcy of customers or suppliers or otherwise
outside the ordinary course of business) or as security for any such
Indebtedness or claims; and

- 33 -

 

 

--------------------------------------------------------------------------------

 

(q)so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, any other Investments in an aggregate amount not to
exceed $250,000 at any time outstanding.

“Permitted Junior Notes” means the issuance or incurrence by any Loan Party of
securities evidencing Indebtedness in an aggregate principal amount during the
term of this Agreement of up to $61,000,000 less the amount of any Excluded
Equity Issuances, so long as (i) such Indebtedness is unsecured and satisfies
the conditions set forth in clause (b) of the definition of Subordinated
Indebtedness and (ii) the proceeds received therefrom are applied to support the
Loan Parties’ general corporate purposes and working capital.

“Permitted Liens” means:

(a)Liens securing the Obligations;

(b)(i) Liens for taxes, assessments and governmental charges the payment of
which is not required under Section 7.01(c)(ii); and (ii) Liens including any
netting or set-off arising as a result of a fiscal unity (fiscale eenheid) for
Dutch tax purposes or its equivalent in any other relevant jurisdiction of which
any Dutch Borrower or any Guarantor is or has been a member;

(c)Liens imposed by law, such as carriers’, warehousemen’s, mechanics’,
materialmen’s and other similar Liens arising in the ordinary course of business
and securing obligations (other than Indebtedness for borrowed money) that are
not overdue by more than 30 days or are being contested in good faith and by
appropriate proceedings promptly initiated and diligently conducted, and a
reserve or other appropriate provision, if any, as shall be required by GAAP
shall have been made therefor;

(d)Liens described on Schedule 7.02(a), provided that any such Lien shall only
secure the Indebtedness that it secures on the Effective Date and any Permitted
Refinancing Indebtedness in respect thereof;

(e)purchase money Liens or the interests of lessors under Capitalized Leases on
equipment or other fixed or capital assets acquired, constructed, improved or
held by any Loan Party or any of its Subsidiaries in the ordinary course of its
business to secure Permitted Purchase Money Indebtedness so long as such Lien
only (i) attaches to such property and any accessions and/or improvements
thereto, and the proceeds thereof, and (ii) secures the Indebtedness that was
incurred to acquire such property or any Permitted Refinancing Indebtedness in
respect thereof;

(f)deposits and pledges of cash securing (i) obligations incurred in respect of
workers’ compensation, unemployment insurance and other general liability
insurance obligations, other social security laws and regulations or other forms
of governmental insurance or benefits, (ii) the performance of bids, tenders,
leases, contracts (other than for the payment of money) and statutory
obligations or (iii) obligations on surety bonds, appeal bonds,  performance
bonds and other obligations of a similar nature but only to the extent such
deposits or pledges are made or otherwise arise in the ordinary course of
business and secure obligations not past due;

(g)with respect to any Facility or other real property, (i) all Liens,
encumbrances and other matters disclosed in the owner’s or mortgagee’s policy of
title insurance

- 34 -

 

 

--------------------------------------------------------------------------------

 

issued with respect to such Facility, (ii) easements, zoning restrictions and
similar encumbrances on real property and minor irregularities in the title
thereto that do not (A) secure obligations for the payment of money or (B)
materially impair the value of such property or its use by any Loan Party or any
of its Subsidiaries in the normal conduct of such Person’s business, and (iii)
such other title and survey exceptions as the Administrative Agent has approved
or may approve in writing in the Administrative Agent’s reasonable discretion;

(h)Liens of landlords and mortgagees of landlords (i) arising by statute or
under any lease or related Contractual Obligation entered into in the ordinary
course of business, (ii) on fixtures and movable tangible property (and, if set
forth by statute, other property) located on the real property leased or
subleased from such landlord, or (iii) for amounts not yet due or that are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves or other appropriate provisions are maintained on the
books of such Person in accordance with GAAP;

(i)the title and interest of a licensor, sublicensor, lessor or sublessor in and
to property licensed, sublicensed, leased or subleased (other than through a
Capitalized Lease), in each case extending only to such personal property;

(j)non-exclusive licenses of Intellectual Property rights in the ordinary course
of business;

(k)judgment liens (other than for the payment of taxes, assessments or other
governmental charges) securing judgments and other proceedings not constituting
an Event of Default under Section 9.01(j);

(l)rights of set-off or bankers’ liens or other similar liens upon deposits of
cash or Cash Equivalents in favor of banks, other depository institutions or
securities intermediaries, solely to the extent incurred in connection with the
maintenance of such deposit accounts or securities accounts and related cash
management services in the ordinary course of business;

(m)Liens granted in the ordinary course of business on the unearned portion of
insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under the definition of Permitted Indebtedness;

(n)Liens on cash securing Indebtedness under letters of credit permitted under
clause (i) of the definition of Permitted Indebtedness; provided that, in each
case, the aggregate amount of such cash does not exceed 105% of the Indebtedness
being secured;

(o)Liens assumed by the Parent and its Subsidiaries in connection with a
Permitted Acquisition that secure Indebtedness permitted by clause (k) of the
definition of Permitted Indebtedness;

(p)purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;

- 35 -

 

 

--------------------------------------------------------------------------------

 

(q)Liens attaching solely to cash earnest money deposits made by any Loan Party
or escrowed purchase price in connection with Permitted Investments or Permitted
Dispositions;

(r)Liens incurred by any Loan Party or their Subsidiaries consisting of
non-assignment provisions under service contracts;

(s)Liens consisting of deposits to secure statutory obligations or public
utility agreements;

(t)Liens consisting of customary restrictions in agreements for sales of assets
pursuant to a Permitted Disposition during an interim period prior to the
closing of the sale of such assets pursuant to a Permitted Disposition;

(u)Liens arising by operation of Article 2 of the UCC in favor of a reclaiming
seller of goods or buyer of goods;

(v)Liens attaching to collateral of the U.S. Loan Parties arising under the
Subordinated Indebtedness Documents with respect to the Board Debt so long as
such Liens are subject to the terms of the applicable Subordination Agreement;
and

(w)other Liens (excluding Liens on Intellectual Property) which do not secure
Indebtedness for borrowed money or letters of credit and as to which the
aggregate amount of the obligations secured thereby does not exceed $350,000.

“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Indebtedness (other than the Obligations, but including Capitalized Lease
Obligations) incurred to finance the acquisition of any fixed assets secured by
a Lien permitted under clause (e) of the definition of “Permitted Liens”;
provided that (a) such Indebtedness is incurred within 30 days after such
acquisition, (b) such Indebtedness when incurred shall not exceed the purchase
price of the asset financed and (c) the aggregate principal amount of all such
Indebtedness shall not exceed $100,000 at any time outstanding.

“Permitted Refinancing Indebtedness” means the extension of maturity,
refinancing, exchange, replacement, substitution or modification of Indebtedness
so long as:

(a)after giving effect to such extension, refinancing, exchange, replacement,
substitution or modification, the principal amount of such Indebtedness is not
greater than the principal amount of Indebtedness outstanding immediately prior
to such transaction (other than by the amount of premiums paid thereon, interest
and the fees and expenses incurred in connection therewith and by the amount of
unfunded commitments with respect thereto);

(b)such extension, refinancing, exchange, replacement, substitution or
modification does not result in a shortening of the average weighted maturity
(measured as of the date of such transaction) of the Indebtedness subject
thereto;

(c)such extension, refinancing, exchange, replacement, substitution or
modification is pursuant to terms that are not less favorable to the Loan
Parties and the Lenders

- 36 -

 

 

--------------------------------------------------------------------------------

 

than the terms of the Indebtedness (including, without limitation, terms
relating to the collateral (if any) and subordination (if any)) being extended,
refinanced or modified; and

(d)the Indebtedness that is extended, refinanced, exchanged, replaced,
substituted or modified is not recourse to any Loan Party or any of its
Subsidiaries that is liable on account of the obligations other than those
Persons which were obligated with respect to the Indebtedness that was extended,
refinanced, exchanged, replaced, substituted or modified.

“Permitted Restricted Payments” means any of the following Restricted Payments
made by:

(a)any Subsidiary of any Borrower to such Borrower;

(b)the Parent, to pay dividends in the form of common Equity Interests;

(c)the Parent, to make (i) distributions to former employees, officers, or
directors of the Loan Parties or their Subsidiaries (or any spouses, ex-spouses,
or estates of any of the foregoing) on account of redemptions of Equity
Interests of the Parent held by such Persons or (ii) Restricted Payments and
repurchases of Equity Interests issued under stock option plans (or other
incentive plans or compensation arrangements) approved by the Parent’s Board of
Directors, in each case so long as no Default or Event of Default shall have
occurred and be continuing; provided, however, that, the aggregate amount of all
such redemptions, repurchases or other Restricted Payments made by the Loan
Parties and their Subsidiaries (other than any such Restricted Payment made to
repurchase Equity Interests issued under stock option plans or other incentive
plans or compensation arrangements approved by the Board of Directors on a
cashless basis) during the term of this Agreement does not exceed $250,000 per
Fiscal Year;

(d)any Loan Party and any Subsidiaries, to make distributions to former
employees, officers, or directors of the Loan Parties or their Subsidiaries (or
any spouses, ex-spouses, or estates of any of the foregoing), solely in the form
of forgiveness of Indebtedness of such Persons owing to the Loan Parties or
their Subsidiaries on account of repurchases of the Equity Interests of the
Parent held by such Persons so long as such Indebtedness was incurred by such
Persons solely to acquire Equity Interests of the Parent; and

(e)(i) any Loan Party, to make Restricted Payments to any other Loan Party
(other than a U.S. Loan Party to the Dutch Borrower or a Restricted Guarantor)
and (ii) any Subsidiary of any Loan Party (that is not a Loan Party), to make
Restricted Payments to any other Subsidiary of any Loan Party or to any Loan
Party.

“Permitted Specified Liens” means Permitted Liens described in clauses (a), (b)
and (c) of the definition of Permitted Liens, and, solely in the case of Section
7.01(b)(i), including clauses (g), (h) and (i) of the definition of Permitted
Liens.

“Person” means an individual, corporation, limited liability company,
partnership, association, joint-stock company, trust, unincorporated
organization, joint venture or other enterprise or entity or Governmental
Authority.

- 37 -

 

 

--------------------------------------------------------------------------------

 

“Petty Cash Accounts” means Cash Management Accounts with deposits at any time
in an aggregate amount not in excess of $10,000 for any one account and $50,000
in the aggregate for all such accounts.

“Plan” means any Employee Plan or Multiemployer Plan.

“Post-Default Rate” means a rate of interest per annum equal to the rate of
interest otherwise in effect from time to time pursuant to the terms of this
Agreement plus 2.00%, or, if a rate of interest is not otherwise in effect,
interest at the highest rate specified herein for any Loan then outstanding
prior to an Event of Default plus 2.00%.

“Primary Brands” means the Loan Parties’ and Subsidiaries’ Cherokee, Hi-Tec, and
Magnum brands, and any related derivatives, sub-brands, Intellectual Property
and Intellectual Property Contracts thereof.

“Prime Rate” means, for any day, a fluctuating rate per annum equal to the
greatest of (a) the rate last quoted by The Wall Street Journal as the “Prime
Rate” in the United States or, if The Wall Street Journal ceases to quote such
rate, the greatest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as reasonably determined by the Agent)
or any similar release by the Federal Reserve Board (as reasonably determined by
the Agent), (b) the sum of the Federal Funds Rate on such day plus 0.50%, and
(c) 2.00%.  Any change in the Prime Rate due to a change in any of the rates
referred to in the foregoing clauses shall be effective from and including the
effective date of such change.  The Prime Rate is a reference rate and not
necessarily the lowest interest rate at which any Loan Party may make loans or
other extensions of credit to other customers.

“Pro Rata Share” means, with respect to:

(a)a Lender’s obligation to make the Tranche A Term Loan and the right to
receive payments of interest, fees, and principal with respect thereto, the
percentage obtained by dividing (i) such Lender’s Tranche A Term Loan
Commitment, by (ii) the Total Tranche A Term Loan Commitment, provided that if
the Total Tranche A Term Loan Commitment has been reduced to zero, the numerator
shall be the aggregate unpaid principal amount of such Lender’s portion of the
Tranche A Term Loan and the denominator shall be the aggregate unpaid principal
amount of the Tranche A Term Loan,

(b)a Lender’s obligation to make the Tranche B Term Loan and the right to
receive payments of interest, fees, and principal with respect thereto, the
percentage obtained by dividing (i) such Lender’s Tranche B Term Loan
Commitment, by (ii) the Total Tranche B Term Loan Commitment, provided that if
the Total Tranche B Term Loan Commitment has been reduced to zero, the numerator
shall be the aggregate unpaid principal amount of such Lender’s portion of the
Tranche B Term Loan and the denominator shall be the aggregate unpaid principal
amount of the Tranche B Term Loan, and

(c)a Lender’s obligation to make the Tranche C Term Loan and the right to
receive payments of interest, fees, and principal with respect thereto, the
percentage obtained by dividing (i) such Lender’s Tranche C Term Loan
Commitment, by (ii) the Total Tranche C Term

- 38 -

 

 

--------------------------------------------------------------------------------

 

Loan Commitment, provided that if the Total Tranche C Term Loan Commitment has
been reduced to zero, the numerator shall be the aggregate unpaid principal
amount of such Lender’s portion of the Tranche C Term Loan and the denominator
shall be the aggregate unpaid principal amount of the Tranche C Term Loan,

(d)a Lender’s obligation to make the Tranche D Term Loan and the right to
receive payments of interest, fees, and principal with respect thereto, the
percentage obtained by dividing (i) such Lender’s Tranche D Term Loan
Commitment, by (ii) the Total Tranche D Term Loan Commitment, provided that if
the Total Tranche D Term Loan Commitment has been reduced to zero, the numerator
shall be the aggregate unpaid principal amount of such Lender’s portion of the
Tranche D Term Loan and the denominator shall be the aggregate unpaid principal
amount of the Tranche D Term Loan, and

(e)all other matters (including, without limitation, the indemnification
obligations arising under Section 10.05), the percentage obtained by dividing
(i) the sum of the unpaid principal amount of such Lender’s portion of the Loans
and Collateral Agent Advances, by (ii) the sum of the aggregate unpaid principal
amount of the Loans and Collateral Agent Advances.

“Process Agent” has the meaning specified therefor in Section 12.10(b).

“Projections” means financial projections of the Parent and its Subsidiaries
delivered pursuant to Section 6.01(g)(iii), as updated from time to time
pursuant to Section 7.01(a)(vii).

“Purchase Price” means, with respect to any Acquisition, an amount equal to the
sum of (a) the aggregate consideration, whether cash, property or securities
(including, without limitation, the fair market value of any Equity Interests of
any Loan Party or any of its Subsidiaries issued in connection with such
Acquisition), paid or delivered by a Loan Party or any of its Subsidiaries
(whether as initial consideration or through the payment or disposition of
deferred consideration, including, without limitation, in the form of seller
financing, royalty payments, payments allocated towards non-compete covenants,
payments to principals for consulting services or other similar payments) in
connection with such Acquisition, plus (b) the aggregate amount of liabilities
of the acquired business (net of current assets of the acquired business) that
would be reflected on a balance sheet (if such were to be prepared) of the
Parent and its Subsidiaries after giving effect to such Acquisition, plus (c)
the aggregate amount of all transaction fees, costs and expenses incurred by the
Parent or any of its Subsidiaries in connection with such Acquisition.

“Qualified Cash” means, as of any date of determination, the aggregate amount of
unrestricted cash on-hand of the Loan Parties maintained in deposit accounts in
the name of a Loan Party in the United States or the Netherlands as of such
date, which deposit accounts are subject to Control Agreements; provided that no
such Control Agreements shall be necessary for purposes of determining the
amount of Qualified Cash from the Effective Date until the date such Control
Agreements are required to be entered into pursuant to Section 5.02.

“Qualified Equity Interests” means, with respect to any Person, all Equity
Interests of such Person that are not Disqualified Equity Interests.

- 39 -

 

 

--------------------------------------------------------------------------------

 

“Real Property Deliverables” means, in respect of each owned Facility, a
Mortgage, mortgagee policy of title insurance in an amount reasonably acceptable
to the Agents or title opinion (in respect of owned Facilities only), fixture
filings (if applicable), flood insurance certifications and evidence of flood
insurance to the extent required by applicable law, environmental reports and
assessments (if available), surveys (if available), and such other instruments,
documents and certificates as the Collateral Agent may reasonably require, all
of which shall be in form and substance reasonably satisfactory to the
Collateral Agent.

“Recipient” means any Agent or any Lender, as applicable.

“Refinancing” means the repayment, redemption, defeasement, discharge,
refinancing or termination of all third party debt of Parent and its
Subsidiaries, other than Permitted Indebtedness, and the termination and release
of all related commitments to advance funds and guarantees and security
interests of such debt, in each case to the reasonable satisfaction of the
Agents, including without limitation, evidence of the payment in full of all
Indebtedness under the Existing Credit Facilities, together with (A) a
termination and release agreement with respect to the Existing Credit Facilities
and all related documents, duly executed by the Loan Parties and the relevant
Existing Lenders, (B) a termination of security interest in Intellectual
Property for each assignment for security recorded by the Existing Lenders at
the United States Patent and Trademark Office or the United States Copyright
Office or any applicable recording offices outside of the United States and
covering any intellectual property of the Loan Parties, (C) termination
statements for all UCC-1 financing statements filed by the Existing Lenders and
covering any portion of the Collateral, and (D) all releases, forms and filings
required in connection with the discharge of any Liens securing such Existing
Credit Facilities.

“Register” has the meaning specified therefor in Section 12.07(f).

“Registered Intellectual Property” means Intellectual Property that is issued,
registered, renewed or the subject of a pending application.

“Registered Loans” has the meaning specified therefor in Section 12.07(f).

“Regulation T”, “Regulation U” and “Regulation X” mean, respectively,
Regulations T, U and X of the Board or any successor, as the same may be amended
or supplemented from time to time.

“Related Fund” means, with respect to any Person, an Affiliate of such Person,
or a fund or account managed by such Person or an Affiliate of such Person.

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, seeping, migrating, dumping or
disposing of any Hazardous Material (including the abandonment or discarding of
barrels, containers and other closed receptacles containing any Hazardous
Material) into the indoor or outdoor environment, including, without limitation,
the movement of Hazardous Materials through or in the ambient air, soil, surface
or ground water, or property.

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate or in any other way address Hazardous
Materials in the

- 40 -

 

 

--------------------------------------------------------------------------------

 

indoor or outdoor environment; (b) prevent or minimize a Release or threatened
Release of Hazardous Materials so they do not migrate or endanger or threaten to
endanger public health or welfare or the indoor or outdoor environment; (c)
perform pre-remedial studies and investigations and post-remedial operation and
maintenance activities; or (d) perform any other actions authorized by 42 U.S.C.
§ 9601.

“Report” has the meaning specified therefor in Section 10.13(a).

“Reportable Event” means an event described in Section 4043 of ERISA (other than
an event not subject to the provision for 30-day notice to the PBGC under the
regulations promulgated under such Section).

“Required Lenders” means at least two (2) unaffiliated Lenders (provided that
there are two unaffiliated Lenders as of such date) whose Pro Rata Shares
(calculated in accordance with clause (ce) of the definition thereof) aggregate
at least 50.1%.  For purposes hereof, (i) Gordon Brothers Finance Company, LLC
and Gordon Brothers Brands, LLC shall be deemed to be unaffiliated and, (ii) so
long as the unpaid principal amount of the Loans owed to Gordon Brothers Brands,
LLC exceeds 13% of the aggregate principal amount of the Loans outstanding at
such time, the consent of Gordon Brothers Brands, LLC shall be required for any
matter requiring the consent of the Required Lenders., and (iii) so long as the
unpaid principal amount of the Loans owed to Gordon Brothers Finance Company,
LLC exceeds 13% of the aggregate principal amount of the Loans outstanding at
such time, the consent of Gordon Brothers Finance Company, LLC shall be required
for any matter requiring the consent of the Required Lenders.

“Requirements of Law” means, with respect to any Person, collectively, the
common law and all federal, state, provincial, local, foreign, multinational or
international laws, statutes, codes, treaties, standards, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of, any Governmental Authority, in each
case that are applicable to or binding upon such Person or any of its property
or to which such Person or any of its property is subject.

“Reserves” means, collectively, any and all reserves which the Agents deem
necessary, in their Permitted Discretion, to maintain with respect to the
Borrowing Base, including, without limitation, (a) to reflect the impediments to
the Collateral Agent’s ability to realize upon the Collateral, (b) to reflect
claims and liabilities that any Agent determines will need to be satisfied in
connection with the realization upon the Collateral, and (c) to reflect
criteria, events, conditions, contingencies or risks which adversely affect any
component of the Borrowing Base.

“Resignation Effective Date” has the meaning specified therefor in
Section 10.07(a).

“Restricted Amount” has the meaning specified therefor in Section 2.05(h).

“Restricted Guarantor” means any Guarantor that, as a result of the Applicable
Limitations, is not able to guarantee all of the Obligations and/or to grant a
Lien on substantially all of its assets to secure the repayment of all of the
Obligations.

- 41 -

 

 

--------------------------------------------------------------------------------

 

“Restricted Payment” means (a) the declaration or payment of any dividend or
other distribution, direct or indirect, on account of any Equity Interests of
any Loan Party or any of its Subsidiaries, now or hereafter outstanding, (b) the
making of any repurchase, redemption, retirement, defeasance, sinking fund or
similar payment, purchase or other acquisition for value, direct or indirect, of
any Equity Interests of any Loan Party or any direct or indirect parent of any
Loan Party, now or hereafter outstanding, (c) the making of any payment to
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights for the purchase or acquisition of shares of any class of Equity
Interests of any Loan Party, now or hereafter outstanding, (d) the return of any
Equity Interests to any shareholders or other equity holders of any Loan Party
or any of its Subsidiaries, or making of any other distribution of property,
assets, shares of Equity Interests, warrants, rights, options, obligations or
securities thereto as such or (e) the payment of any management, consulting,
monitoring or advisory fees or any other fees or expenses (including the
reimbursement thereof by any Loan Party or any of its Subsidiaries) pursuant to
any management, consulting, monitoring, advisory or other services agreement to
any of the shareholders or other equityholders of any Loan Party or any of its
Subsidiaries or other Affiliates, or to any other Subsidiaries or Affiliates of
any Loan Party.

“Sale and Leaseback Transaction” means, with respect to the Parent or any of its
Subsidiaries, any arrangement, directly or indirectly, with any Person whereby
the Parent or any of its Subsidiaries shall sell or transfer any property used
or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property being sold or
transferred.

“SEC” means the Securities and Exchange Commission or any other similar or
successor agency of the Federal government administering the Securities Act.

“Second Amendment” means that certain Second Amendment to Financing Agreement,
dated as of the Second Amendment Effective Date, by and among the Agents, the
Borrowers, the Guarantors party thereto, and the Lenders party thereto.

“Second Amendment Disbursement Letter” means a disbursement letter, in form and
substance reasonably satisfactory to the Collateral Agent, by and among the
Borrowers and the Agents, and the related funds flow memorandum describing the
sources and uses of all cash payments in connection with the transactions
contemplated to occur on the Second Amendment Effective Date.

“Second Amendment Effective Date” means January 29, 2019.

“Second Amendment Effective Date Transactions” means, collectively, (a) the
payment of all outstanding obligations under the Bridge Notes, (b) the execution
and delivery of the Second Amendment and the incurrence of the Tranche C Term
Loans and the Tranche D Term Loans on the Second Amendment Effective Date under
this Agreement and (c) the payment of the Second Amendment Transaction Costs.

- 42 -

 

 

--------------------------------------------------------------------------------

 

“Second Amendment Transaction Costs” means the fees, premiums, expenses and
other transaction costs incurred in connection with the Second Amendment
Effective Date Transactions.

“Second GBB Warrant” the Warrant dated as of the Second Amendment Effective Date
and issued by the Parent to Gordon Brothers Brands LLC, as the same may be
amended, restated, supplemented or otherwise modified from time to time.

“Secured Party” means (a) any Agent and any Lender and (b) the successors and,
subject to any limitations contained in this Agreement, assigns of each of the
foregoing.

“Securities Act” means the Securities Act of 1933, as amended, or any similar
Federal statute, and the rules and regulations of the SEC thereunder, all as the
same shall be in effect from time to time.

“Securitization” has the meaning specified therefor in Section 12.07(l).

“Security Agreement” means a Pledge and Security Agreement, in form and
substance reasonably satisfactory to the Collateral Agent, made by a Loan Party
in favor of the Collateral Agent, for the benefit of the Secured Parties,
securing the Obligations.

“Security Documents” means, collectively, the Security Agreement, the Foreign
Security Documents, and any other security documents made by a Loan Party in
favor of the Collateral Agent, for the benefit of the Secured Parties, and
securing the Obligations.

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is not less than the
total amount of the liabilities of such Person, (b) the present fair salable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its existing debts as
they become absolute and matured, (c) such Person is able to realize upon its
assets and pay its debts and other liabilities, contingent obligations and other
commitments as they mature in the normal course of business, (d) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature, and (e) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person’s
property would constitute unreasonably small capital.

“Specified Jurisdiction” means the Netherlands, the United Kingdom and the
United States of America (or any state thereof or the District of Columbia), and
each other jurisdiction identified from time to time by the Collateral Agent to
the Administrative Borrower, to the extent that the value of the aggregate
assets of the Subsidiaries of the Parent in such jurisdiction exceeds $250,000,
or the aggregate revenues or Consolidated EBITDA of the Subsidiaries of the
Parent in such jurisdiction exceeds, for the four consecutive fiscal quarter
period most recently ended for which financial statements have been delivered or
were required to have been delivered, $250,000 or $250,000, respectively.

“Standard & Poor’s” means S&P Global Ratings and any successor thereto.

- 43 -

 

 

--------------------------------------------------------------------------------

 

“Subordinated Creditor” means any Person that shall have entered into a
Subordination Agreement with the Collateral Agent, on behalf of the Secured
Parties.

“Subordinated Indebtedness” means (a) the Board Debt and (b) other Indebtedness
of any Loan Party, in each case, which has a maturity date that is at least 91
days later than the Final Maturity Date and the terms of which (including,
without limitation, payment terms, interest rates, covenants, remedies, defaults
and other material terms) are reasonably satisfactory to the Collateral Agent
and the Required Lenders and which has been expressly subordinated in right of
payment to all Indebtedness of such Loan Party under the Loan Documents (i) by
the execution and delivery of a Subordination Agreement, or (ii) otherwise on
terms and conditions reasonably satisfactory to the Collateral Agent and the
Required Lenders; provided, however, that the term “Subordinated Indebtedness”
shall not include any subordinated intercompany Indebtedness among the Loan
Parties and/or their Subsidiaries which is permitted to be incurred pursuant to
the definition of Permitted Indebtedness and which is made in the form of
subordinated intercompany notes issued pursuant to, and subject to the terms and
provisions of, the Intercompany Subordination Agreement.

“Subordinated Indebtedness Documents” means all documents evidencing
Subordinated Indebtedness, including, without limitation, each subordinated
promissory note or agreement issued by a Loan Party to a Subordinated Creditor,
and each other promissory note, instrument and agreement executed in connection
therewith, all on terms and conditions reasonably satisfactory to the Agents and
the Required Lenders.

“Subordination Agreement” means each subordination agreement by and among the
Collateral Agent, the applicable Loan Parties, the applicable Subsidiaries of
the Loan Parties and the applicable Subordinated Creditor, each in form and
substance satisfactory to the Agents and each evidencing and setting forth the
senior priority of the Obligations over such Subordinated Indebtedness and to
the extent applicable, Liens, as the same may be amended, restated, amended and
restated, supplemented and/or modified from time to time subject to the terms
thereof.

“Subsidiary” means, with respect to any Person at any date, any corporation,
limited or general partnership, limited liability company, trust, estate,
association, joint venture or other business entity (a) the accounts of which
would be consolidated with those of such Person in such Person’s consolidated
financial statements if such financial statements were prepared in accordance
with GAAP or (b) of which more than 50% of (i) the outstanding Equity Interests
having (in the absence of contingencies) ordinary voting power to elect a
majority of the Board of Directors of such Person, (ii) in the case of a
partnership or limited liability company, the interest in the capital or profits
of such partnership or limited liability company or (iii) in the case of a
trust, estate, association, joint venture or other entity, the beneficial
interest in such trust, estate, association or other entity business is, at the
time of determination, owned or controlled directly or indirectly through one or
more intermediaries, by such Person.  References to a Subsidiary shall mean a
Subsidiary of the Parent unless the context expressly provides otherwise.

“Subsidiary Guarantor” means (a) on the Effective Date, each Subsidiary of
Parent (other than any Excluded Subsidiary) that is organized in a Specified
Jurisdiction on the Effective Date and (b) thereafter, each Subsidiary of Parent
(other than any Excluded Subsidiary) that is

- 44 -

 

 

--------------------------------------------------------------------------------

 

required to guarantee (and guarantees) the Obligations pursuant to the terms of
this Agreement.  The Subsidiary Guarantors on the Effective Date are listed on
Schedule 1.01(C).

“Swap Termination Value” means, in respect of any one or more Hedging
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Agreements, (a) for any date on or
after the date such Hedging Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and (b)
for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Agreements (which
may include a Lender or any Affiliate of a Lender).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Termination Date” means the first date on which all of the Obligations (other
than Contingent Indemnity Obligations) are paid in full in cash and the
Commitments of the Lenders have been terminated.

“Termination Event” means (a) a Reportable Event with respect to any Employee
Plan, (b) any event that causes any Loan Party or any of its ERISA Affiliates to
incur material liability under Section 409, 502(i), 502(l), 515, 4062, 4063,
4064, 4069, 4201, 4204 or 4212 of ERISA or Section 4971 or 4975 of the Internal
Revenue Code, (c) the filing of a notice of intent to terminate an Employee Plan
or the treatment of an Employee Plan amendment as a termination under
Section 4041 of ERISA, (d) the institution of proceedings by the PBGC to
terminate an Employee Plan, or (e) any other event or condition that could
reasonably be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Employee
Plan.

“Tranche A Term Loan Lender” means a Lender with a Tranche A Term Loan.

“Tranche A Term Loan” means the loans made by the Tranche A Term Loan Lenders to
the U.S. Borrower on the Effective Date pursuant to Section 2.01(a)(i).

“Tranche A Term Loan Lender” means a Lender with a Tranche A Term Loan.

“Tranche A Term Loan Commitment” means, with respect to each Tranche A Term Loan
Lender, the commitment of such Lender to make the Tranche A Term Loan to the
U.S. Borrower in the amount set forth in Schedule 1.01(A).

“Tranche A Total Term Loan Commitment” means the sum of the amounts of the
Tranche A Term Loan Lenders’ Tranche A Term Loan Commitments.  The amount of the
Total Tranche A Term Loan Commitment on the Effective Date is $5,000,000.

“Tranche B Term Loan” means the loans made by the Tranche B Term Loan Lenders to
the Dutch Borrower on the Effective Date pursuant to Section  2.01(a)(ii).

- 45 -

 

 

--------------------------------------------------------------------------------

 

“Tranche B Term Loan Lender” means a Lender with a Tranche B Term Loan
Commitment or a Tranche B Term Loan.

“Tranche B Term Loan Commitment” means, with respect to each Tranche B Term Loan
Lender, the commitment of such Lender to make the Tranche B Term Loan to the
Dutch Borrower in the amount set forth in Schedule 1.01(A).

“Tranche B Total Term Loan Commitment” means the sum of the amounts of the
Tranche B Term Loan Lenders’ Tranche B Term Loan Commitments.  The amount of the
Total Tranche B Term Loan Commitment on the Effective Date is $35,000,000.

“Tranche C Term Loan” means the loans made by the Tranche C Term Loan Lenders to
the U.S. Borrower on the Second Amendment Effective Date pursuant to Section
2.01(a)(iii).

“Tranche C Term Loan Lender” means a Lender with a Tranche C Term Loan
Commitment or a Tranche C Term Loan.

“Tranche C Term Loan Commitment” means, with respect to each Tranche C Term Loan
Lender, the commitment of such Lender to make the Tranche C Term Loan to the
U.S. Borrower in the amount set forth in Schedule 1.01(A).

“Tranche C Total Term Loan Commitment” means the sum of the amounts of the
Tranche C Term Loan Lenders’ Tranche C Term Loan Commitments.  The amount of the
Total Tranche C Term Loan Commitment on the Second Amendment Effective Date is
$750,000.

“Tranche D Term Loan” means the loans made by the Tranche D Term Loan Lenders to
the Dutch Borrower on the Second Amendment Effective Date pursuant to Section
 2.01(a)(iv).

“Tranche D Term Loan Lender” means a Lender with a Tranche D Term Loan
Commitment or a Tranche D Term Loan.

“Tranche D Term Loan Commitment” means, with respect to each Tranche D Term Loan
Lender, the commitment of such Lender to make the Tranche D Term Loan to the
Dutch Borrower in the amount set forth in Schedule 1.01(A).

“Tranche D Total Term Loan Commitment” means the sum of the amounts of the
Tranche D Term Loan Lenders’ Tranche D Term Loan Commitments.  The amount of the
Total Tranche D Term Loan Commitment on the Second Amendment Effective Date is
$4,500,000.

“Tranches A and B Alternative Rate” means, at any date of determination, a rate
per annum equal to the greater of (a) 11.10% and (b) the sum of (i) the Prime
Rate plus (ii) 6.10%.

“Tranches C and D Alternative Rate” means, at any date of determination, a rate
per annum equal to the greater of (a) 13.9% and (b) the sum of (i) the Prime
Rate plus (ii) 8.4%.

- 46 -

 

 

--------------------------------------------------------------------------------

 

“Transaction Costs” means the fees, premiums, expenses and other transaction
costs incurred in connection with the Transactions.

“Transactions” means, collectively, (a) the Refinancing, (b) the execution and
delivery of the Loan Documents and the incurrence of the Tranche A Term Loans
and the Tranche B Term Loans on the Effective Date under this Agreement and (c)
the payment of the Transaction Costs.

“Transferee” has the meaning specified therefor in Section 2.09(a).

“UCC Filing Authorization Letter” means a letter duly executed by each Loan
Party authorizing the Collateral Agent to file appropriate financing statements
on Form UCC-1 without the signature of such Loan Party in such office or offices
as may be necessary or, in the opinion of the Collateral Agent, desirable to
perfect the security interests purported to be created by each Security
Agreement and each Mortgage.

“UK Security Documents” means, collectively:

(a)an English law mortgage of the entire issued share capital of Hi-Tec Sports
PLC between the Collateral Agent as mortgagee, and Hi-Tec Sports International
Holdings B.V., as mortgagor, in and form and substance satisfactory to the
Collateral Agent;

(b)an English law fixed and floating charge security agreement between Hi-Tec
Sports PLC and Hi-Tec Sports UK Limited, as chargors, and the Collateral Agent,
as chargee, in and form and substance satisfactory to the Collateral Agent; and

(c)all notices and acknowledgements required to be delivered or received (as the
case may be) under the Loan Documents referred to in (a) and (b) above.

“Uniform Commercial Code” or “UCC” has the meaning specified therefor in Section
1.04.

“Unrestricted Guarantor” means each Guarantor that is not a Restricted
Guarantor.

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (PATRIOT) Act of
2001 (Title III of Pub. L. 107-56, Oct. 26, 2001)) as amended by the USA Patriot
Improvement and Reauthorization Act of 2005 (Pub. L. 109-177, March 9, 2006) and
as the same may have been or may be further renewed, extended, amended, or
replaced.

“U.S. Borrower” has the meaning specified therefor in the preamble hereto.

“U.S. Cash Management Account” means a Cash Management Account maintained by a
U.S. Loan Party.

“U.S. Corresponding Liabilities” means the Obligations of a U.S. Loan Party,
excluding its U.S. Parallel Liability.

- 47 -

 

 

--------------------------------------------------------------------------------

 

“U.S. Disbursement Account” means a U.S. Cash Management Account maintained by a
U.S. Loan Party for the purposes of making disbursements.

“U.S. Loan Party” means any Loan Party that is organized under the laws of the
United States, any state thereof or the District of Columbia.

“U.S. Obligations” means any portion of the Obligations arising under or in
connection with the Tranche A Term Loan. and the Tranche C Term Loan.

“U.S. Parallel Liability” means a U.S. Loan Party’s undertaking pursuant to
Section 12.27.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

“WARN” has the meaning specified therefor in Section 6.01(p).

“Warrants” means, collectively, (i) as of the Closing Date the GBB Warrant and
the GBFC Warrant; and (ii) as of Second Amendment Effective Date the GBB
Warrant, GBFC Warrant and Second GBB Warrant.

“Withholding Agent” means any Loan Party and the Administrative Agent.

“Working Capital” means, at any date of determination, (a) the sum, for any
Person and its Subsidiaries, of (i) Cash On Hand, plus (ii) the unpaid face
amount of all Accounts of such Person and its Subsidiaries which are due and
payable within thirty (30) days after such date of determination, minus (b) the
unpaid amount of all accounts payable of such Person and its Subsidiaries as at
such date of determination.

Section 1.02Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise, (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, supplemented or otherwise modified (subject to
any restrictions on such amendments, restatements, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof, (d)
all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any right or interest in or to
assets and properties of any kind whatsoever, whether real, personal or mixed
and whether tangible or intangible.

- 48 -

 

 

--------------------------------------------------------------------------------

 

Section 1.03Certain Matters of Construction.  References in this Agreement to
“determination” by any Agent include good faith estimates by such Agent (in the
case of quantitative determinations) and good faith beliefs by such Agent (in
the case of qualitative determinations).  A Default or Event of Default shall be
deemed to exist at all times during the period commencing on the date that such
Default or Event of Default occurs to the date on which such Default or Event of
Default is waived in writing pursuant to this Agreement or, in the case of a
Default or an Event of Default arising under Section 7.03(c), is cured within
any period of cure expressly provided for in this Agreement; and an Event of
Default shall “continue” or be “continuing” until such Event of Default has been
waived in writing by the Required Lenders (or, in the case of an Event of
Default arising under Section 7.03(c), is cured within any period of cure
expressly provided for in this Agreement).  Any Lien referred to in this
Agreement or any other Loan Document as having been created in favor of any
Agent, any agreement entered into by any Agent pursuant to this Agreement or any
other Loan Document, any payment made by or to or funds received by any Agent
pursuant to or as contemplated by this Agreement or any other Loan Document, or
any act taken or omitted to be taken by any Agent, shall, unless otherwise
expressly provided, be created, entered into, made or received, or taken or
omitted, for the benefit or account of the Secured Parties, Agents and the
Lender. Wherever the phrase “to the knowledge of any Loan Party” or words of
similar import relating to the knowledge or the awareness of any Loan Party are
used in this Agreement or any other Loan Document, such phrase shall mean and
refer to the actual knowledge of a senior officer of any Loan Party.  All
covenants hereunder shall be given independent effect so that if a particular
action or condition is not permitted by any of such covenants, the fact that it
would be permitted by an exception to, or otherwise within the limitations of,
another covenant shall not avoid the occurrence of a default if such action is
taken or condition exists.  In addition, all representations and warranties
hereunder shall be given independent effect so that if a particular
representation or warranty proves to be incorrect or is breached, the fact that
another representation or warranty concerning the same or similar subject matter
is correct or is not breached will not affect the incorrectness of a breach of a
representation or warranty hereunder.

Section 1.04Accounting and Other Terms.

(a)Unless otherwise expressly provided herein, each accounting term used herein
shall have the meaning given it under GAAP.  For purposes of determining
compliance with any incurrence or expenditure tests set forth in Section 7.01,
Section 7.02 and Section 7.03, any amounts so incurred or expended (to the
extent incurred or expended in a currency other than Dollars) shall be converted
into Dollars on the basis of the exchange rates (as shown on the Bloomberg
currency page for such currency or, if the same does not provide such exchange
rate, by reference to such other publicly available service for displaying
exchange rates as may be reasonably selected by the Agents or, in the event no
such service is selected, on such other basis as is reasonably satisfactory to
the Agents) as in effect on the date of such incurrence or expenditure under any
provision of any such Section that has an aggregate Dollar limitation provided
for therein (and to the extent the respective incurrence or expenditure test
regulates the aggregate amount outstanding at any time and it is expressed in
terms of Dollars, all outstanding amounts originally incurred or spent in
currencies other than Dollars shall be converted into Dollars on the basis of
the exchange rates (as shown on the Bloomberg currency page for such currency
or, if the same does not provide such exchange rate, by reference to such other
publicly available service for displaying exchange rates as may be reasonably
selected by the Agents or, in the event no such service is selected, on such
other basis as is reasonably satisfactory to the Agents)

- 49 -

 

 

--------------------------------------------------------------------------------

 

as in effect on the date of any new incurrence or expenditures made under any
provision of any such Section that regulates the Dollar amount outstanding at
any time).  Notwithstanding the foregoing, (i) with respect to the accounting
for leases as either operating leases or capital leases and the impact of such
accounting in accordance with FASB ASC 840 (or any other similar promulgation or
methodology under GAAP with respect to the same subject matter as FASB ASC 840)
on the definitions and covenants herein, GAAP as in effect on the Effective Date
shall be applied and (ii) for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness of the Parent and its Subsidiaries shall be deemed to be carried at
100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 and FASB ASC 470-20 on financial liabilities shall be disregarded.

(b)All terms used in this Agreement which are defined in Article 8 or Article 9
of the Uniform Commercial Code as in effect from time to time in the State of
New York (the “Uniform Commercial Code” or the “UCC”) and which are not
otherwise defined herein shall have the same meanings herein as set forth
therein, provided that terms used herein which are defined in the Uniform
Commercial Code as in effect in the State of New York on the date hereof shall
continue to have the same meaning notwithstanding any replacement or amendment
of such statute except as any Agent may otherwise determine.

Section 1.05Time References.  Unless otherwise indicated herein, all references
to time of day refer to Eastern Standard Time or Eastern daylight saving time,
as in effect in New York City on such day.  For purposes of the computation of a
period of time from a specified date to a later specified date, the word “from”
means “from and including” and the words “to” and “until” each means “to but
excluding”; provided, however, that with respect to a computation of fees or
interest payable to any Secured Party, such period shall in any event consist of
at least one full day.

Section 1.06Obligation to Make Payments in Dollars.  All payments to be made by
any Loan Party of principal, interest, fees and other Obligations under any Loan
Document shall be made in Dollars in same day funds, and no obligation of any
Loan Party to make any such payment shall be discharged or satisfied by any
payment other than payments made in Dollars in same day funds.

Section 1.07Dutch Terms. In any Loan Document, where it relates to a company
incorporated under the Netherlands, a reference to:

(a)a security interest includes any mortgage (hypotheek), pledge (pandrecht),
retention-of-title arrangement (recht van retentie), right to reclaim goods
(recht van reclame), privilege (voorrecht) and, in general any right in rem
(beperkt recht) created for the purpose of granting security (goederenrechtelijk
zekerheidsrecht);

(b)a director in relation to a Dutch Loan Party, means a managing director
(bestuurder) and board of directors means its managing board (bestuur);

(c)a receiver or trustee in bankruptcy includes a curator;

- 50 -

 

 

--------------------------------------------------------------------------------

 

(d)an attachment includes a beslag and attaching or taking possession of (any of
those terms) includes beslag leggen;

(e)gross negligence means grove schuld;

(f)indemnify means vrijwaren;

(g)negligence means schuld;

(h)willful misconduct means opzet; and

(i)in relation to any procedure or step taken in the Netherlands, legal
proceedings or other procedures shall also mean:

(i)a bankruptcy (faillissement), suspension of payments (surséance van
betaling), emergency procedure (noodregeling) or any other procedure having the
effect that any relevant entity to which it applies loses the free management or
ability to dispose of its property (irrespective of whether that procedure is
provisional or final); and

(ii)a dissolution (ontbinding) or any other procedure having the effect that the
relevant entity to which it applies ceases to exist.

Section 1.08Rounding. Any financial ratios required to be maintained by the Loan
Parties pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

Section 1.09Rates.  The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “LIBOR Rate” or with respect to any comparable or
successor rate thereto.

ARTICLE II.

THE LOANS

Section 2.01Commitments.

(a)Subject to the terms and conditions and relying upon the representations and
warranties herein set forth:

(i)each Tranche A Term Loan Lender severally agrees to make its portion of the
Tranche A Term Loan to the U.S. Borrower on the Effective Date, in an aggregate
principal amount not to exceed the amount of such Lender’s Tranche A Term Loan
Commitment.; and

- 51 -

 

 

--------------------------------------------------------------------------------

 

(ii)each Tranche B Term Loan Lender severally agrees to make the Tranche B Term
Loan to the Dutch Borrower on the Effective Date, in an aggregate principal
amount not to exceed the amount of such Lender’s Tranche B Term Loan Commitment;

(iii)each Tranche C Term Loan Lender severally agrees to make its portion of the
Tranche C Term Loan to the U.S. Borrower on or about the Second Amendment
Effective Date, in an aggregate principal amount not to exceed the amount of
such Lender’s Tranche C Term Loan Commitment; and

(iv)each Tranche D Term Loan Lender severally agrees to make the Tranche D Term
Loan to the Dutch Borrower on or about the Second Amendment Effective Date, in
an aggregate principal amount not to exceed the amount of such Lender’s Tranche
D Term Loan Commitment.

(b)Notwithstanding the foregoing:

(i)The aggregate principal amount of the Tranche A Term Loan made on the
Effective Date shall not exceed the Total Tranche A Term Loan Commitment.  Any
principal amount of the Tranche A Term Loan Commitment which is repaid or
prepaid may not be reborrowed.

(ii)The aggregate principal amount of the Tranche B Term Loan made on the
Effective Date shall not exceed the Tranche B Total Term Loan Commitment.  Any
principal amount of the Tranche B Term Loan which is repaid or prepaid may not
be reborrowed.

(iii)The aggregate principal amount of the Tranche C Term Loan made on the
Second Amendment Effective Date shall not exceed the Total Tranche C Term Loan
Commitment.  Any principal amount of the Tranche C Term Loan Commitment which is
repaid or prepaid may not be reborrowed.

(iv)The aggregate principal amount of the Tranche D Term Loan made on the Second
Amendment Effective Date shall not exceed the Tranche D Total Term Loan
Commitment.  Any principal amount of the Tranche D Term Loan which is repaid or
prepaid may not be reborrowed.

Section 2.02Making the Loans.  On the Effective Date, all Tranche A Term Loans
and Tranche B Term Loans under this Agreement shall be made by the applicable
Lenders simultaneously and proportionately to their Pro Rata Shares of the
Tranche A Total Term Loan Commitment or the Tranche B Total Term Loan
Commitment, as the case may be, it being.  On the Second Amendment Effective
Date, all Tranche C Term Loans and Tranche D Term Loans under this Agreement
shall be made by the applicable Lenders simultaneously and proportionately to
their Pro Rata Shares of the Tranche C Total Term Loan Commitment or the Tranche
D Total Term Loan Commitment, as the case may be. It is understood that no
Lender shall be responsible for any default by any other Lender in that other
Lender’s obligations to make a Loan requested hereunder, nor shall the
Commitment of any Lender be increased or decreased as a result of the default by
any other Lender in that other Lender’s obligation to make a Loan requested
hereunder, and each Lender shall be obligated to make the Loans required to be
made by it by the terms of this Agreement regardless of the failure by any other
Lender.

- 52 -

 

 

--------------------------------------------------------------------------------

 

Section 2.03Repayment of Loans; Evidence of Debt.

(a)The U.S. Borrower shall repay in full the outstanding unpaid principal amount
of the Tranche A Term Loan, and all accrued and unpaid interest thereon, on the
earlier of (i) the Final Maturity Date and (ii) the date on which the Tranche A
Term Loan is declared due and payable pursuant to the terms of this
Agreement.  Additionally, the U.S. Borrower shall repay the aggregate principal
amount of the Tranche A Term Loans outstanding on the following dates in the
respective amounts set forth opposite such dates (which amounts shall be reduced
as a result of the application of prepayments in inverse order of maturity):

Date

Amount

November 1, 2018

$12,500

February 1, 2019

$12,500

May 1, 2019

$31,250

August 1, 2019

$43,750

November 1, 2019

$43,750

February 1, 2020

$43,750

May 1, 2020

$43,750

August 1, 2020

$43,750

November 1, 2020

$43,750

February 1, 2021

$43,750

May 1, 2021

$43,750

August 1, 2021

$43,750

Final Maturity Date

The aggregate principal amount of the Tranche A Term Loans outstanding on such
date

 

(b)The Dutch Borrower shall repay in full the outstanding unpaid principal
amount of the Tranche B Term Loan, and all accrued and unpaid interest thereon,
on the earlier of (i) the Final Maturity Date and (ii) the date on which the
Tranche B Term Loan is declared due and payable pursuant to the terms of this
Agreement. Additionally, the Dutch Borrower shall repay the aggregate principal
amount of the Tranche B Term Loans outstanding on the following dates

- 53 -

 

 

--------------------------------------------------------------------------------

 

in the respective amounts set forth opposite such dates (which amounts shall be
reduced as a result of the application of prepayments in inverse order of
maturity):

Date

Amount

November 1, 2018

$87,500

February 1, 2019

$87,500

May 1, 2019

$218,750

August 1, 2019

$306,250

November 1, 2019

$306,250

February 1, 2020

$306,250

May 1, 2020

$306,250

August 1, 2020

$306,250

November 1, 2020

$306,250

February 1, 2021

$306,250

May 1, 2021

$306,250

August 1, 2021

$306,250

Final Maturity Date

The aggregate principal amount of the Tranche B Term Loans outstanding on such
date

 

(c)The U.S. Borrower shall repay in full the outstanding unpaid principal amount
of the Tranche C Term Loan, and all accrued and unpaid interest thereon, on the
earlier of (i) the Final Maturity Date and (ii) the date on which the Tranche C
Term Loan is declared due and payable pursuant to the terms of this Agreement.

(d)The Dutch Borrower shall repay in full the outstanding unpaid principal
amount of the Tranche D Term Loan, and all accrued and unpaid interest thereon,
on the earlier of (i) the Final Maturity Date and (ii) the date on which the
Tranche D Term Loan is declared due and payable pursuant to the terms of this
Agreement.

(e)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(f)The Administrative Agent shall maintain accounts in which it shall record (i)
the amount of each Loan made hereunder, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrowers to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

(g)The entries made in the accounts maintained pursuant to Section 2.03(ce) or
Section 2.03(df) shall be prima facie evidence of the existence and amounts of
the obligations recorded therein (absent manifest error); provided that (i) the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect

- 54 -

 

 

--------------------------------------------------------------------------------

 

the obligation of the Borrowers to repay the Loans in accordance with the terms
of this Agreement and (ii) in the event of any conflict between the entries made
in the accounts maintained pursuant to Section 2.03(ce) and the accounts
maintained pursuant to Section 2.03(df), the accounts maintained pursuant to
Section 2.03(df) shall govern and control.

(h)Any Lender may request that Loans made by it be evidenced by a promissory
note.  In such event, the applicable Borrower shall execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) in a form furnished
by the Collateral Agent and reasonably acceptable to the Administrative
Borrower.  Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section
12.07) be represented by one or more promissory notes in such form payable to
the order of the payee named therein (or, if such promissory note is a
registered note, to such payee and its registered assigns).

Section 2.04Interest.

(a)Interest Rate.

(i)Subject to Section 2.11 hereof, the Tranche A Term Loan shall bear interest
on the principal amount thereof from time to time outstanding, from the
Effective Date until repaid, at a rate per annum equal to the LIBOR Rate plus
the Applicable Margin.

(ii)Subject to Section 2.11 hereof, the Tranche B Term Loan shall bear interest
on the principal amount thereof from time to time outstanding, from the
Effective Date until repaid, at a rate per annum equal to the LIBOR Rate plus
the Applicable Margin.

(iii)Subject to Section 2.11 hereof, the Tranche C Term Loan shall bear interest
on the principal amount thereof from time to time outstanding, from the Second
Amendment Effective Date until repaid, at a rate per annum equal to the LIBOR
Rate plus 11.15%.

(iv)Subject to Section 2.11 hereof, the Tranche D Term Loan shall bear interest
on the principal amount thereof from time to time outstanding, from the Second
Amendment Effective Date until repaid, at a rate per annum equal to the LIBOR
Rate plus 11.15%.

(b)Default Interest.  To the extent permitted by law and notwithstanding
anything to the contrary in this Section, upon the occurrence and during the
continuance of an Event of Default, the principal of, and all accrued and unpaid
interest on, all Loans, fees, indemnities or any other Obligations of the Loan
Parties under this Agreement and the other Loan Documents, shall bear interest,
from the date such Event of Default occurred until the date such Event of
Default is cured or waived in writing in accordance herewith, at a rate per
annum equal at all times to the Post-Default Rate.

(c)Interest Payment.  Interest on each Loan shall be payable monthly, in
arrears, on the first day of each month, commencing on the first day of the
month following the month in which such Loan is made and at maturity (whether
upon demand, by acceleration or otherwise).  Interest at the Post Default Rate
shall be payable on demand); provided that, (x) the interest payable on the
Tranche C Term Loan in excess of the rate per annum equal to the LIBOR

- 55 -

 

 

--------------------------------------------------------------------------------

 

Rate plus 8.15%, shall be automatically paid-in-kind on each applicable interest
payment date by capitalizing and adding such amount to the principal amount of
the Tranche C Term Loan on the date such interest is payable, and (y) the
interest payable on the Tranche D Term Loan in excess of the rate per annum
equal to the LIBOR Rate plus 8.15%, shall be automatically paid-in-kind on each
applicable interest payment date by capitalizing and adding such amount to the
principal amount of the Tranche D Term Loan on the date such interest is
payable.  Interest at the Post-Default Rate (and not just the amount payable in
cash as of any interest payment) shall be payable on demand in cash.

(d)General.  All interest shall be computed on the basis of a year of 360 days
for the actual number of days, including the first day but excluding the last
day, elapsed.

Section 2.05Termination of Commitments; Prepayment of Loans.

(a)Termination of Commitments.

(i)Tranche A Term Loan Commitment.  The Tranche A Total Term Loan Commitment
shall terminate upon the funding in full of the Tranche A Term Loans on the
Effective Date.

(ii)Tranche B Term Loan Commitment.  The Tranche B Total Term Loan Commitment
shall terminate upon the funding in full of the Tranche B Term Loans on the
Effective Date.

(iii)Tranche C Term Loan Commitment.  The Tranche C Total Term Loan Commitment
shall terminate upon the funding in full of the Tranche C Term Loans on the
Second Amendment Effective Date.

(iv)Tranche D Term Loan Commitment.  The Tranche D Total Term Loan Commitment
shall terminate upon the funding in full of the Tranche D Term Loans on the
Second Amendment Effective Date.

(b)Optional Prepayment.

(i)Loans.  Subject to the terms of the Fee Letter, the Borrowers may, at any
time and from time to time after May 4, 2019, upon at least 3 Business Days’
prior written notice to the Administrative Agent, prior to 12:00 p.m. (New York
City time) (or such shorter period of time as the Administrative Agent may agree
to), prepay the principal of the Loans, in whole or in part; provided, that the
Borrowers may prepay the principal of the Tranche C Term Loan or Tranche D Term
Loan only if (i) prior to or in connection with such prepayment, the Tranche A
Term Loan and Tranche B Term Loan have been paid in full and (ii) in connection
with such prepayment both the Tranche C Term Loan and Tranche D Term Loan are
paid in full provided that such notice may provide that it is conditioned upon
the consummation of another financing or the consummation of a sale of Equity
Interests, in which case, such notice may be revoked or extended by the
Administrative Borrower if any such condition is not satisfied prior to the date
of termination of this Agreement in such notice.  Each prepayment made pursuant
to this Section 2.05(b)(i) shall be accompanied by the payment of (A) accrued
interest to the date of such payment on the amount prepaid and (B) the
Applicable PremiumPremiums, if any, payable in

- 56 -

 

 

--------------------------------------------------------------------------------

 

connection with such prepayment of the Loans.  Each such prepayment shall be
applied (i) first, against the remaining installments of principal due on the
LoansTranche A Term Loan and the Tranche B Term Loan (on a pro rata basis
between the Tranche A Term Loan and the Tranche B Term Loan) in the inverse
order of maturity until such Loans have been paid in full; provided that in no
event shall the Administrative Borrower be permitted to allocate any such
prepayment between the Tranche A Term Loan and the Tranche B Term Loan if the
result of such allocation would be that the aggregate then-outstanding principal
amount of the Tranche A Term Loans is less than 60% of the aggregate
then-outstanding principal amount of the Tranche A Term Loans and Tranche B Term
Loans; provided, however, that such requirement may be waived by the Collateral
Agent in its discretion and (ii) then, to principal due on the Tranche C Term
Loan and the Tranche D Term Loan.

(ii)Termination of Agreement.  Subject to the terms of the Fee Letter, the
Borrowers may, upon at least 5 Business Days’ prior written notice to the
Administrative Agent (or such shorter period as the Administrative Agent may
agree to) by paying to the Administrative Agent, in cash, the Obligations, in
full, plus the Applicable PremiumPremiums, if any, payable in connection with
such termination of this Agreement; provided that such notice may provide that
it is conditioned upon the consummation of another financing or the consummation
of a sale of Equity Interests, in which case, such notice may be revoked or
extended by the Administrative Borrower if any such condition is not satisfied
prior to the date of termination of this Agreement in such notice. If the
Administrative Borrower has sent a notice of termination pursuant to this
Section 2.05(b)(ii), then the Borrowers shall be obligated to repay the
Obligations, in full, plus the Applicable PremiumPremiums, if any, payable in
connection with such termination of this Agreement on the date set forth as the
date of termination of this Agreement in such notice.

(c)Mandatory Prepayment.

(i)Upon any Disposition of Non-Primary Brands by any Loan Party or its
Subsidiaries, the Borrowers shall promptly (and in any event within two (2)
Business Days) prepay the outstanding principal amount of the Loans, to be
applied in accordance with Section 2.05(d), in an amount equal to 50% of the Net
Cash Proceeds received by such Person in connection with such Disposition.
Nothing contained in this Section 2.05(c)(i) shall permit any Loan Party or any
of its Subsidiaries to make a Disposition of any property other than in
accordance with Section 7.02(c)(ii).

(ii)Upon any Disposition (excluding Dispositions which qualify as Permitted
Dispositions under clauses (a), (b), (c), (d), (e), (f), (g), (i), (j), (k),
(l), (m), (n), or (q) (without limiting clause (i) above) of the definition of
Permitted Disposition) by any Loan Party or its Subsidiaries, the Borrowers
shall promptly (and in any event within two (2) Business Days) prepay the
outstanding principal amount of the Loans, to be applied in accordance with
Section 2.05(d), in an amount equal to 100% of the Net Cash Proceeds received by
such Person in connection with such Disposition to the extent that the aggregate
amount of Net Cash Proceeds received by all Loan Parties and their Subsidiaries
(and not paid to the Administrative Agent as a prepayment of the Loans) shall
exceed for all such Dispositions $250,000 in any Fiscal Year. Nothing contained
in this Section 2.05(c)(ii) shall permit any Loan Party or any of its
Subsidiaries to make a Disposition of any property other than in accordance with
Section 7.02(c)(ii).

- 57 -

 

 

--------------------------------------------------------------------------------

 

(iii)Upon the issuance or incurrence by any Loan Party or any of its
Subsidiaries of any Indebtedness (other than Permitted Indebtedness), or upon an
Equity Issuance (other than, so long as no Default or Event of Default has
occurred and is continuing, Excluded Equity Issuances), the Borrowers shall
promptly (and in any event within two (2) Business Days) prepay the outstanding
amount of the Loans, to be applied in accordance with Section 2.05(d), in an
amount equal to 100% of the Net Cash Proceeds received by such Person in
connection therewith.  The provisions of this Section 2.05(c)(iii) shall not be
deemed to be implied consent to any such issuance, incurrence or sale otherwise
prohibited by the terms and conditions of this Agreement.

(iv)Upon the receipt by any Loan Party or any of its Subsidiaries of any
Extraordinary Receipts, the Borrowers shall promptly (and in any event within
two (2) Business Days) prepay the outstanding principal of the Loans, to be
applied in accordance with Section 2.05(d), in an amount equal to 100% of the
Net Cash Proceeds received by such Person.

(v)If the Loan Parties fail to comply with their obligations under (A) Section
5.02(j) within the time period set forth therein (or such later date as the
Agents may agree in their sole discretion), the Borrowers shall promptly (and in
any event within two (2) Business Days of failing to comply with such covenant)
prepay the outstanding principal of the Loans, to be applied in accordance with
Section 2.05(d), in an amount equal to $2,760,000; and/or (B) Section 5.02(k)
within the time period set forth therein (or such later date as the Agents may
agree in their sole discretion), the Borrowers shall promptly (and in any event
within two (2) Business Days of failing to comply with such covenant) prepay the
outstanding principal of the Loans, to be applied in accordance with Section
2.05(d), in an amount equal to $1,240,000.

(vi)Notwithstanding the foregoing, with respect to Net Cash Proceeds received by
any Loan Party or any of its Subsidiaries in connection with a Disposition or
the receipt of Extraordinary Receipts consisting of insurance proceeds or
condemnation awards that are required to be used to prepay the Obligations
pursuant to Section 2.05(c)(ii) or Section 2.05(c)(iv), as the case may be, up
to $250,000 in the aggregate in any Fiscal Year of the Net Cash Proceeds from
all such Dispositions and Extraordinary Receipts shall not be required to be so
used to prepay the Obligations to the extent that such Net Cash Proceeds are
used to replace, repair or restore properties or assets (other than current
assets) used or useful in such Person’s business, provided that, (A) no Default
or Event of Default has occurred and is continuing on the date such Person
receives such Net Cash Proceeds, (B) the Administrative Borrower delivers a
certificate to the Administrative Agent within 5 days after such Disposition or
loss, destruction or taking, as the case may be, stating that such Net Cash
Proceeds shall be used to replace, repair or restore properties or assets used
or useful in such Person’s business within a period specified in such
certificate not to exceed 120 days after the date of receipt of such Net Cash
Proceeds (which certificate shall set forth estimates of the Net Cash Proceeds
to be so expended), (C) such Net Cash Proceeds are deposited in an account
subject to a Control Agreement, and (D) upon the earlier of (1) the expiration
of the period specified in the relevant certificate furnished to the
Administrative Agent pursuant to clause (B) above or (2) the occurrence of a
Default or an Event of Default, such Net Cash Proceeds, if not theretofore so
used, shall be used to prepay the Obligations in accordance with Section
2.05(c)(ii) or Section 2.05(c)(iv) as applicable.

- 58 -

 

 

--------------------------------------------------------------------------------

 

(d)Application of Payments.  Each prepayment pursuant to subsections (c)(i),
(c)(ii), (c)(iii) and (c)(iv) above shall be applied, to the Loans (i) first,
against the remaining installments of principal due on the Tranche A Term Loan
and Tranche B Term Loan (on a pro rata basis between the Tranche A Term Loan and
the Tranche B Term Loan) in the inverse order of maturity until such Loans have
been paid in full. Each such prepayment of the Loans shall be applied against
the remaining installments of principal of and (ii) then, to principal due on
the Tranche C Term Loan and the Tranche D Term Loan (on a pro rata basis between
the Tranche AC Term Loan and the Tranche BD Term Loan) until such Loans have
been paid in the inverse order of maturityfull.  Notwithstanding the foregoing,
(A) payments made by any CFC of a U.S. Loan Party or with the proceeds of
Collateral of a CFC of a U.S. Loan Party shall be applied only (i) to the
Tranche B Term Loan and the Foreign Obligations related thereto until such Loans
are paid in full and (ii) then to the Tranche D Term Loan and the Foreign
Obligations related thereto until such Loans are paid in full, and (B) after the
occurrence and during the continuance of an Event of Default, if the
Administrative Agent has elected, or has been directed by the Collateral Agent
or the Required Lenders, to apply payments in respect of any Obligations in
accordance with Section 4.03(b), prepayments required under Section 2.05(c)
shall be applied in the manner set forth in Section 4.03(b).

(e)[Reserved.]

 

(f)Interest and Fees.  Any prepayment made pursuant to this Section 2.05 shall
be accompanied by (i) accrued interest on the principal amount being prepaid to
the date of prepayment, (ii) the Applicable PremiumPremiums, if any, payable in
connection with such prepayment of the Loans to the extent required under the
Fee Letter and (iii) if such prepayment would reduce the amount of the
outstanding Loans to zero, such prepayment shall be accompanied by the payment
of all fees accrued to such date and payable hereunder.

(g)Cumulative Prepayments.  Except as otherwise expressly provided in this
Section 2.05, payments with respect to any subsection of this Section 2.05 are
in addition to payments made or required to be made under any other subsection
of this Section 2.05.

(h)Foreign Subsidiary Limitations.  Mandatory prepayments required to be made
pursuant to Sections 2.05(c)(i), (ii) and (iv) as a result of a Foreign
Subsidiary (other than a Borrower) receiving Net Cash Proceeds in respect of
Dispositions or Extraordinary Receipts will be subject to permissibility under
local law and limited by Applicable Limitations (in each case, as reasonably
determined by the Collateral Agent and the Administrative Borrower); provided
that the Borrowers shall use commercially reasonable efforts to take all actions
required by or available under applicable Requirements of Law to permit such
Foreign Subsidiaries to distribute such Net Cash Proceeds to the Borrowers to
allow the applicable Borrowers to make such mandatory prepayments.  Further, if
the Administrative Borrower and the Collateral Agent determine in good faith
that, any Foreign Subsidiary would incur a material tax liability (including any
withholding tax), if all or a portion of the funds required to make such
mandatory prepayments were upstreamed or transferred as a distribution or
dividend (a “Restricted Amount”), the amount the relevant Borrower will be
required to mandatorily prepay shall be reduced by the Restricted Amount until
such time as the applicable Foreign Subsidiary may upstream or transfer such
Restricted Amount without incurring such tax liability; provided that (x) the
provisions set forth above with respect to any such deduction shall not apply if
an Event of Default is continuing and (y) if the circumstance

- 59 -

 

 

--------------------------------------------------------------------------------

 

giving rise to any Restricted Amount ceases to exist, Parent or the relevant
Foreign Subsidiary shall promptly distribute such Restricted Amount to the
applicable Borrower for mandatory prepayment of the Loans.

Section 2.06Fees.

(a)Fee Letter.  As and when due and payable under the terms of the Fee Letter,
the Borrowers shall pay the fees set forth in the Fee Letter.

(b)Appraisal and Collateral Monitoring Fees.  The Borrowers acknowledge that
pursuant to Section 7.01(f), representatives of the Agents may visit any or all
of the Loan Parties and/or conduct inspections, audits, valuations and/or
appraisals of any or all of the Loan Parties at any time and from time to
time.  The Borrowers agree to pay the documented out-of-pocket costs and
expenses of all such visits, inspections, audits, valuations and/or appraisals;
provided that, so long as no Event of Default shall have occurred and be
continuing, no Borrower shall be obligated to reimburse the Agents for more than
one (1) appraisal during any calendar year and one (1) field examination during
any calendar year; provided further that, at any time that an Additional
Appraisal Triggering Event shall have occurred, the Borrower shall be obligated
to reimburse the Agents for an additional appraisal.  The Agents may undertake
up to two (2) additional field examinations per year and up to two (2)
additional appraisals per year, which, so long as no Event of Default shall have
occurred and be continuing, be at the expense of the Lenders.

(c)All fees due under the Loan Documents shall be paid on the dates due, in
immediately available funds, to the applicable Agent for the account of the
Agents and Lenders as provided herein and under the other Loan Documents.  All
fees shall be fully earned as accrued and shall not be refundable when paid
under any circumstances.

Section 2.07Reserves.  The Administrative Agent shall have the right from time
to time, in its Permitted Discretion, to establish, modify, or eliminate any
applicable Reserves against the Borrowing Base, in each case, upon ten (10)
Business Days’ prior written notice to the Administrative Borrower.

Section 2.08[Reserved.]

Section 2.09Taxes.

(a)Any and all payments by or on account of any Loan Party hereunder or under
any other Loan Document shall be made free and clear of and without deduction
for any and all Taxes, except as required by applicable law.  If any Loan Party
shall be required to deduct any Taxes from or in respect of any sum payable
hereunder to any Secured Party (or any transferee or assignee thereof, including
a participation holder (any such entity, a “Transferee”)), (i) the applicable
Withholding Agent shall make such deductions, (ii) the applicable Withholding
Agent shall pay the full amount deducted to the relevant Governmental Authority
in accordance with applicable law and (iii) if such Tax is an Indemnified Tax,
then the sum payable by the applicable Loan Party shall be increased by the
amount (an “Additional Amount”) necessary such that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 2.09) such Secured Party (or such Transferee) receives the amount
equal to the sum it

- 60 -

 

 

--------------------------------------------------------------------------------

 

would have received had no such deductions been made.  In addition, each Loan
Party agrees to pay to the relevant Governmental Authority in accordance with
applicable law any Other Taxes.

(b)Each Loan Party shall deliver to each Secured Party official receipts, a copy
of the return reporting such payment or other evidence of such payment
reasonably satisfactory to such Secured Party, in each case, in respect of any
Taxes payable pursuant to this Section 2.09 as soon as practicable after payment
of such Taxes to a Governmental Authority.

(c)The U.S. Loan Parties hereby jointly and severally indemnify and agree to
hold each Secured Party harmless from and against the full amount of any
Indemnified Taxes (including, without limitation, Indemnified Taxes imposed on
any amounts payable under this Section 2.09) paid by such Person, whether or not
such Indemnified Taxes were correctly or legally asserted by the relevant
Governmental Authority.  The Foreign Loan Parties hereby jointly and severally
indemnify and agree to hold each Secured Party harmless from and against the
full amount of any Indemnified Taxes (including, without limitation, Indemnified
Taxes imposed on any amounts payable under this Section 2.09) paid by such
Person to the extent such Indemnified Taxes are imposed on such Person with
respect to the Foreign Obligations, whether or not such Indemnified Taxes were
correctly or legally asserted by the relevant Governmental Authority.  Any
indemnification payments required to be made pursuant to this Section 2.09(c)
shall be paid by the U.S. Loan Parties or the Foreign Loan Parties, as
applicable, within 10 days from the date on which any such Person makes written
demand therefore specifying in reasonable detail the nature and amount of such
Indemnified Taxes.

(d)Each Lender (or Transferee) that is not a U.S. Person (a “Non-U.S. Lender”)
agrees that it shall, no later than the Effective Date (or, in the case of a
Lender which becomes a party hereto pursuant to Section 12.07 hereof after the
Effective Date, promptly after the date upon which such Lender becomes a party
hereto) deliver to the Agents one properly completed and duly executed copy of
either U.S. Internal Revenue Service Form W-8BEN-E, W-8BEN, W-8ECI or W-8IMY or
any subsequent versions thereof or successors thereto, in each case claiming
complete exemption from, or reduced rate of, U.S. Federal withholding tax on
payments of interest hereunder.  In addition, in the case of a Non-U.S. Lender
claiming exemption from U.S. Federal withholding tax under Section 871(h) or
881(c) of the Internal Revenue Code, such Non-U.S. Lender hereby represents to
the Agents and the Borrowers that such Non-U.S. Lender is not a bank for
purposes of Section 881(c) of the Internal Revenue Code, is not a 10-percent
shareholder (within the meaning of Section 871(h)(3)(B) of the Internal Revenue
Code) of the Parent and is not a controlled foreign corporation related to the
Parent (within the meaning of Section 864(d)(4) of the Internal Revenue Code),
and such Non-U.S. Lender agrees that it shall promptly notify the Agents in the
event any such representation is no longer accurate.  Such forms shall be
delivered by each Non-U.S. Lender on or before the date it becomes a party to
this Agreement (or, in the case of a Transferee that is a participation holder,
on or before the date such participation holder becomes a Transferee hereunder)
and on or before the date, if any, such Non-U.S. Lender changes its applicable
lending office by designating a different lending office (a “New Lending
Office”).  In addition, such Lender (or Transferee) or Agent shall deliver such
forms within 20 days after receipt of a written request therefor from the
Administrative Borrower or any Agent, the assigning Lender or the Lender
granting a participation, as applicable.  Notwithstanding any other provision of
this Section 2.09, a Non-U.S. Lender shall not be required to deliver any form
pursuant to this Section 2.09(d) that such Non-U.S. Lender is not legally able
to deliver.

- 61 -

 

 

--------------------------------------------------------------------------------

 

(e)Any Secured Party (or Transferee) claiming any indemnity payment or
additional payment amounts payable pursuant to this Section 2.09 shall use
reasonable efforts (consistent with legal and regulatory restrictions) to file
any certificate or document reasonably requested in writing by the
Administrative Borrower if the Secured Party (or Transferee) determines, in its
sole discretion, that the making of such a filing (i) would avoid the need for
or reduce the amount of any such indemnity payment or additional amount that may
thereafter accrue, (ii) would not require such Secured Party (or Transferee) to
disclose any information such Secured Party (or Transferee) deems confidential
and (iii) would not be otherwise disadvantageous to such Secured Party (or
Transferee).

(f)If any Secured Party (or a Transferee) determines, in its sole discretion,
that it is entitled to claim a refund from a Governmental Authority in respect
of Taxes or Other Taxes with respect to which any Loan Party has made an
indemnity payment or paid additional amounts, pursuant to this Section 2.09, it
shall promptly notify the Administrative Borrower of the availability of such
refund claim and shall, within 30 days after receipt of a request by the
Administrative Borrower, make a claim to such Governmental Authority for such
refund at the Loan Parties’ expense.  If any Secured Party (or a Transferee)
receives a refund (including pursuant to a claim for refund made pursuant to the
preceding sentence) in respect of any Taxes or Other Taxes with respect to which
any Loan Party has made an Indemnity payment or paid additional amounts pursuant
to this Section 2.09, it shall within 30 days from the date of such receipt pay
over such refund to the Administrative Borrower, net of all out‑of‑pocket
expenses (including Taxes) of such Secured Party (or Transferee) and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund).  The Administrative Borrower and any Loan Party
that receives a refund pursuant to the preceding sentence shall, upon the
request of such Secured Party (or Transferee), repay to such Secured Party (or
Transferee) the amount paid over pursuant to this paragraph (f) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such Secured Party (or Transferee) is required to
repay such refund to such Governmental Authority.  Notwithstanding anything to
the contrary in this paragraph (f), in no event will any Secured Party (or a
Transferee) be required to pay any amount to the Administrative Borrower or any
Loan Party pursuant to this paragraph (f) the payment of which would place such
Secured Party (or Transferee) in a less favorable net after-Tax position than
the Secured Party (or Transferee) would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any Secured Party (or a Transferee) to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person.

(g)If a payment made to a Lender (or Transferee) or any Agent under any Loan
Document would be subject to U.S. Federal withholding tax imposed by FATCA if
such Lender (or Transferee) or Agent were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Internal Revenue Code, as applicable), such Lender (or
Transferee) or Agent shall deliver to the Administrative Borrower and the Agents
at the time or times prescribed by law and at such time or times reasonably
requested by the Administrative Borrower or the Agents such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Administrative Borrower or the

- 62 -

 

 

--------------------------------------------------------------------------------

 

Agents as may be necessary for the Administrative Borrower and the Agents to
comply with their obligations under FATCA and to determine that such Lender (or
Transferee) or Agent has complied with its obligations under FATCA or to
determine the amount to deduct and withhold from such payment.  Solely for
purposes of this clause (g), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.  Any forms, certifications or other
documentation under this clause (g) shall be delivered by each Lender (or
Transferee) and each Agent.

(h)The obligations of the Loan Parties under this Section 2.09 shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

Section 2.10Increased Costs and Reduced Return.

(a)If any Secured Party shall have determined that any Change in Law shall, (i)
subject such Secured Party, or any Person controlling such Secured Party to any
tax, duty or other charge with respect to this Agreement or any Loan made by
such Agent or such Lender, or change the basis of taxation of payments to such
Secured Party or any Person controlling such Secured Party of any amounts
payable hereunder (except, in each case, Indemnified Taxes and Taxes described
in clauses (b) through (d) of the definition of Excluded Taxes and Other
Connection Taxes that are imposed on or measured by net income (however
denominated) or that are franchise Taxes or branch profits Taxes), (ii) impose,
modify or deem applicable any reserve, special deposit or similar requirement
against any Loan or against assets of or held by, or deposits with or for the
account of, or credit extended by, such Secured Party or any Person controlling
such Secured Party (other than those taken into account in determining the LIBOR
Rate) or (iii) impose on such Secured Party or any Person controlling such
Secured Party any other condition (other than with respect to Taxes) regarding
this Agreement or any Loan, and the result of any event referred to in clauses
(i), (ii) or (iii) above shall be to increase the cost to such Secured Party of
making any Loan, or agreeing to make any Loan, or to reduce any amount received
or receivable by such Secured Party hereunder, then, upon demand by such Secured
Party, the Borrowers shall pay to such Secured Party such additional amounts as
will compensate such Secured Party for such increased costs or reductions in
amount.

(b)If any Secured Party shall have determined that any Change in Law either
(i) affects or would affect the amount of capital required or expected to be
maintained by such Secured Party or any Person controlling such Secured Party,
and such Secured Party determines that the amount of such capital is increased
as a direct or indirect consequence of any Loans made or maintained, such
Secured Party’s or such other controlling Person’s other obligations hereunder,
or (ii) has or would have the effect of reducing the rate of return on such
Secured Party’s or such other controlling Person’s capital to a level below that
which such Secured Party or such controlling Person could have achieved but for
such circumstances as a consequence of any Loans made or maintained, or any
agreement to make Loans, or such Secured Party’s or such other controlling
Person’s other obligations hereunder (in each case, taking into consideration,
such Secured Party’s or such other controlling Person’s policies with respect to
capital adequacy), then, upon demand by such Secured Party, the Borrowers shall
pay to such Secured Party from time to time such additional amounts as will
compensate such Secured Party for such cost of maintaining

- 63 -

 

 

--------------------------------------------------------------------------------

 

such increased capital or such reduction in the rate of return on such Secured
Party’s or such other controlling Person’s capital.

(c)All amounts payable under this Section 2.10 shall bear interest from the date
that is 10 days after the date of demand by any Secured Party until payment in
full to such Secured Party at a rate per annum equal to the rate then applicable
to the Loans.  A certificate of such Secured Party claiming compensation under
this Section 2.10, specifying the event herein above described and the nature of
such event shall be submitted by such Secured Party to the Administrative
Borrower, setting forth the additional amount due and an explanation of the
calculation thereof, and such Secured Party’s reasons for invoking the
provisions of this Section 2.10, and shall be final and conclusive absent
manifest error.

(d)Failure or delay on the part of any Lender to demand compensation pursuant to
the foregoing provisions of this Section 2.10 shall not constitute a waiver of
such Lender’s right to demand such compensation; provided that the Borrowers
shall not be required to compensate a Lender pursuant to the foregoing
provisions of this Section 2.10 for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender notifies the
Administrative Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).

(e)The obligations of the Loan Parties under this Section 2.10 shall survive the
Termination Date.

Section 2.11Impracticability.

(a)If at any time the Administrative Agent determines (which determination shall
be conclusive absent manifest error) that (i) adequate and reasonable means do
not exist for ascertaining the LIBOR Rate and such circumstances are unlikely to
be temporary or (ii) the circumstances set forth in the preceding clause
(i) have not arisen but the supervisor for the administrator of the Reuters
Screen Page LIBOR 01, or a successor thereof, or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
conclusively identifying a specific date after which the Reuters Screen Page
LIBOR 01, or a successor thereof, shall no longer be used for determining
interest rates for loans, then the Administrative Agent and the Administrative
Borrower shall endeavor to establish an alternate rate of interest to the LIBOR
Rate that gives due consideration to the then prevailing market convention for
determining a rate of interest for syndicated loans in the United States at such
time, and shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable (but for the avoidance of doubt, such related changes shall
not include a reduction of the Applicable Margin); provided that, if such
alternate rate of interest shall be less than 2.00%, such rate shall be deemed
to be 2.00% for the purposes of this Agreement.  Notwithstanding anything to the
contrary in Section 12.02, such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within 5 Business Days of the date
notice of such alternate rate of interest is provided to the Lenders, a written
notice from the Required Lenders stating that such Required Lenders object to
such amendment.  Until an

- 64 -

 

 

--------------------------------------------------------------------------------

 

alternate rate of interest shall be determined in accordance with this clause
(b), at all times after the LIBOR Rate has actually become unavailable, all(x)
all Tranche A Term Loans and Tranche B Term Loans shall accrue interest at the
Tranches A and B Alternative Rate and (y) all Tranche C Term Loans and Tranche D
Term Loans shall accrue interest at the Tranches C and D Alternative Rate, and
3% of such interest accruing at the Tranches C and D Alternative Rate shall paid
by adding such amount to the principal amount of the Tranche C Term Loan and
Tranche D Term Loan, as applicable, on the date such interest is payable.

(b)The obligations of the Loan Parties under this Section 2.11 shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

Section 2.12Mitigation Obligations; Replacement of Lenders.

(a)If any Lender requires the Borrowers to pay any Additional Amounts under
Section 2.09 or requests compensation under Sections 2.10, then such Lender
shall (at the request of the Administrative Borrower) use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the reasonable judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to such Section in the future, and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  The Borrowers hereby agree to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

(b)If any Lender requires the Borrowers to pay any Additional Amounts under
Section 2.09 or requests compensation under Section 2.10 and, in each case, such
Lender has declined or is unable to designate a different lending office in
accordance with clause (a) above, then the Administrative Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 12.07), all of its interests, rights and obligations under
this Agreement and the other Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:

(i)the new Lender is a Non-Public Lender;

(ii)the Borrowers shall have paid to the Agents any assignment fees specified in
Section 12.07;

(iii)such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 2.09) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrowers (in
the case of all other amounts);

(iv)in the case of any such assignment resulting from payments required to be
made pursuant to Section 2.09 or a claim for compensation under Section 2.10,
such assignment will result in a reduction in such compensation or payments
thereafter; and

- 65 -

 

 

--------------------------------------------------------------------------------

 

(v)such assignment does not conflict with applicable law.

Prior to the effective date of such assignment, the assigning Lender shall
execute and deliver an Assignment and Acceptance, subject only to the conditions
set forth above.  If the assigning Lender shall refuse or fail to execute and
deliver any such Assignment and Acceptance prior to the effective date of such
assignment, the assigning Lender shall be deemed to have executed and delivered
such Assignment and Acceptance.  Any such assignment shall be made in accordance
with the terms of Section 12.07.  A Lender shall not be required to make any
such assignment or delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Administrative Borrower to
require such assignment and delegation cease to apply.

ARTICLE III.

[INTENTIONALLY OMITTED]

ARTICLE IV.

APPLICATION OF PAYMENTS; JOINT AND SEVERAL LIABILITY OF BORROWERS

Section 4.01Payments; Computations and Statements.

(a)The Borrowers will make each payment under this Agreement not later than 1:00
p.m. (New York City time) on the day when due, in lawful money of the United
States of America and in immediately available funds, to the Administrative
Agent’s Account.  All payments shall be made by the Borrowers without set-off,
counterclaim, recoupment, deduction or other defense to the Agents and the
Lenders, except as otherwise permitted by Section 2.09.  After receipt, the
Administrative Agent will promptly thereafter cause to be distributed like funds
relating to the payment of principal ratably to the Lenders in accordance with
their Pro Rata Shares and like funds relating to the payment of any other amount
payable to any Lender to such Lender, in each case to be applied in accordance
with the terms of this Agreement.  Whenever any payment to be made under any
such Loan Document shall be stated to be due on a day other than a Business Day,
such payment shall be made on the next succeeding Business Day and such
extension of time shall in such case be included in the computation of interest
or fees, as the case may be.  All computations of per annum fees shall be made
by the Administrative Agent on the basis of a year of 360 days for the actual
number of days.  Each determination by the Administrative Agent of an interest
rate or fees hereunder shall be conclusive and binding for all purposes in the
absence of manifest error.

(b)[Reserved.]

Section 4.02Sharing of Payments.  Except as provided in Section 2.02 hereof, if
any Lender shall obtain any payment (whether voluntary, involuntary, through the
exercise of any right of set-off, or otherwise) on account of any Obligation in
excess of its ratable share of payments on account of similar obligations
obtained by all the Lenders, such Lender shall forthwith purchase from the other
Lenders such participations in such similar obligations held by them as shall be
necessary to cause such purchasing Lender to share the excess payment ratably

- 66 -

 

 

--------------------------------------------------------------------------------

 

with each of them; provided, however, that (a) if all or any portion of such
excess payment is thereafter recovered from such purchasing Lender, such
purchase from each Lender shall be rescinded and each Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Lender’s ratable share (according to the proportion
of (i) the amount of such Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid by
the purchasing Lender in respect of the total amount so recovered and (b) the
provisions of this Section shall not be construed to apply to (i) any payment
made by the Borrowers pursuant to and in accordance with the express terms of
this Agreement, or (ii) any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans, other than to
any Loan Party or any Subsidiary thereof (as to which the provisions of this
Section shall apply).  The Borrowers agree that any Lender so purchasing a
participation from another Lender pursuant to this Section may, to the fullest
extent permitted by law, exercise all of its rights (including the Lender’s
right of set-off) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrowers in the amount of such participation.

Section 4.03Apportionment of Payments.

(a)All payments of principal and interest in respect of outstanding Loans, all
payments of fees (other than the fees set forth in Section 2.06 hereof) and all
other payments in respect of any other Obligations, shall be allocated by the
Administrative Agent among such of the Lenders as are entitled thereto, in
proportion to their respective Pro Rata Shares or otherwise as provided herein
or, in respect of payments not made on account of Loans, as designated by the
Person making payment when the payment is made.

(b)After the occurrence and during the continuance of an Event of Default,

(i)the Administrative Agent may, and upon the direction of the Collateral Agent
or the Required Lenders shall, apply all payments by the U.S. Loan Parties,
including without limitation, all proceeds of the Collateral of any U.S. Loan
Party, subject to the provisions of this Agreement, (i) first, ratably to pay
the Obligations in respect of any fees, expense reimbursements, indemnities and
other amounts then due and payable to the Agents until paid in full;
(ii) second, to pay interest then due and payable in respect of the Collateral
Agent Advances until paid in full; (iii) third, to pay principal of the
Collateral Agent Advances until paid in full; (iv) fourth, ratably to pay the
Obligations in respect of any fees (other than any Applicable Premium), expense
reimbursements, indemnities and other amounts then due and payable to the
Tranche A Term Loan Lenders until paid in full; (viiv) fifth, ratably to pay
interest then due and payable in respect of the Tranche A Term Loans until paid
in full; (viii) sixth, ratably to pay principal of the Tranche A Term Loans
until paid in full; (ix) seventh, ratably to pay the U.S. Obligations in respect
of any Applicable Premium then due and payable to the Lenders until paid in
full; (x) eighth, to the ratable repayment of all other U.S. Obligations then
due and payable; and (xi) ninth, as set forth in Section 4.03(b)(ii)
belowvii) sixth, ratably to pay principal of the Tranche A Term Loans until paid
in full; (vii) seventh, ratably to pay the U.S. Obligations in respect of any
Applicable Premium applicable to the Tranche A Term Loans then due and payable
to the Lenders until paid in full; (viii) eighth, to the ratable repayment of
all other U.S. Obligations then due and payable in respect of the Tranche A Term
Loans to the Tranche A Term Loan Lenders; (ix) ninth, to pay interest then due
and payable in respect of the Collateral Agent Advances in respect of the

- 67 -

 

 

--------------------------------------------------------------------------------

 

Foreign Obligations until paid in full; (x) tenth, to pay principal of the
Collateral Agent Advances in respect of the Foreign Obligations until paid in
full; (xi) eleventh, ratably to pay the Obligations in respect of any fees
(other than any Applicable Premium), expense reimbursements, indemnities and
other amounts then due and payable to the Tranche B Term Loan Lenders until paid
in full; (xii) twelfth, ratably to pay interest then due and payable in respect
of the Tranche B Term Loans until paid in full; (xiii) thirteenth, ratably to
pay principal of the Tranche B Term Loans until paid in full; (xiv) fourteenth,
ratably to pay the Foreign Obligations in respect of any Applicable Premium
applicable to the Tranche B Term Loans then due and payable to the Lenders until
paid in full; (xv) fifteenth, to the ratable payment of all other Foreign
Obligations then due and payable in respect of the Tranche B Term Loans to the
Tranche B Term Loan Lenders; and (xvi) sixteenth, ratably to pay the Obligations
in respect of any fees (other than any Applicable Premium), expense
reimbursements, indemnities and other amounts then due and payable to the
Tranche C Term Loan Lenders until paid in full; (xvii) seventeenth, ratably to
pay interest then due and payable in respect of the Tranche C Term Loans until
paid in full; (xviii) eighteenth, ratably to pay principal of the Tranche C Term
Loans until paid in full; (xix) nineteenth, ratably to pay the U.S. Obligations
in respect of any Applicable Premium applicable to the Tranche C Term Loans then
due and payable to the Lenders until paid in full; (xx) twentieth, to the
ratable payment of all other U.S. Obligations then due and payable in respect of
the Tranche C Term Loans to the Tranche C Term Loan Lenders; (xxi) twenty-first,
ratably to pay the Obligations in respect of any fees (other than any Applicable
Premium), expense reimbursements, indemnities and other amounts then due and
payable to the Tranche D Term Loan Lenders until paid in full;
(xxii) twenty-second, ratably to pay interest then due and payable in respect of
the Tranche D Term Loans until paid in full; (xxiii) twenty-third, ratably to
pay principal of the Tranche D Term Loans until paid in full; (xxiv)
twenty-fourth, ratably to pay the Foreign Obligations in respect of any
Applicable Premium applicable to the Tranche D Term Loans then due and payable
to the Lenders until paid in full; and (xxv) last, to the ratable payment of all
other Foreign Obligations then due and payable in respect of the Tranche D Term
Loans to the Tranche D Term Loan Lenders; and

(ii)the Administrative Agent may, and upon the direction of the Collateral Agent
or the Required Lenders shall, apply all payments by the Foreign Loan Parties,
including without limitation, all proceeds of the Collateral of any Foreign Loan
Party, subject to the provisions of this Agreement, (i) first, ratably to pay
the Obligations in respect of any fees, expense reimbursements, indemnities and
other amounts then due and payable to the Agents until paid in full;
(ii) second, to pay interest then due and payable in respect of the Collateral
Agent Advances in respect of the Foreign Obligations until paid in full;
(iii) third, to pay principal of the Collateral Agent Advances in respect of the
Foreign Obligations until paid in full; (iv) fourth, ratably to pay the
Obligations in respect of any fees (other than any Applicable Premium), expense
reimbursements, indemnities and other amounts then due and payable to the
Tranche B Term Loan Lenders until paid in full; (v) fifth, ratably to pay
interest then due and payable in respect of the Tranche B Term Loans until paid
in full; (vi) sixth, ratably to pay principal of the Tranche B Term Loans until
paid in full; (vii) seventh, ratably to pay the Foreign Obligations in respect
of any Applicable Premium then due and payable to the Lenders until paid in
full; and (viii) eighth, to the ratable payment of all other Foreign Obligations
then due and payableapplicable to the Tranche B Term Loans then due and payable
to the Lenders until paid in full; (viii) eighth, to the ratable payment of all
other Foreign Obligations then due and payable in respect of the Tranche B Term
Loans to the Tranche B Term Loan Lenders; (ix) ninth, ratably to pay the
Obligations in respect of any fees (other than any Applicable Premium), expense
reimbursements, indemnities and other

- 68 -

 

 

--------------------------------------------------------------------------------

 

amounts then due and payable to the Tranche D Term Loan Lenders until paid in
full; (x) tenth, ratably to pay interest then due and payable in respect of the
Tranche D Term Loans until paid in full; (xi) eleventh, ratably to pay principal
of the Tranche D Term Loans until paid in full; (xii) twelfth, ratably to pay
the Foreign Obligations in respect of any Applicable Premium applicable to the
Tranche D Term Loans then due and payable to the Lenders until paid in full; and
(xiii) thirteenth, to the ratable payment of all other Foreign Obligations then
due and payable in respect of the Tranche D Term Loans to the Tranche D Term
Loan Lenders.

(c)For purposes of Section 4.03(b), “paid in full” means payment in cash of all
amounts owing under the Loan Documents according to the terms thereof, including
loan fees, service fees, professional fees, interest (and specifically including
interest accrued after the commencement of any Insolvency Proceeding), default
interest, interest on interest, and expense reimbursements, whether or not the
same would be or is allowed or disallowed in whole or in part in any Insolvency
Proceeding, except to the extent that default or overdue interest (but not any
other interest) and loan fees, each arising from or related to a default, are
disallowed in any Insolvency Proceeding.

(d)In the event of a direct conflict between the priority provisions of this
Section 4.03 and other provisions contained in any other Loan Document, it is
the intention of the parties hereto that both such priority provisions in such
documents shall be read together and construed, to the fullest extent possible,
to be in concert with each other.  In the event of any actual, irreconcilable
conflict that cannot be resolved as aforesaid, the terms and provisions of this
Section 4.03 shall control and govern.

Section 4.04[Reserved.]

Section 4.05Administrative Borrower; Joint and Several Liability.

(a)Each Borrower hereby irrevocably appoints the Parent as the borrowing agent
and attorney-in-fact for the Borrowers (the “Administrative Borrower”) which
appointment shall remain in full force and effect unless and until the Agents
shall have received prior written notice signed by all of the Borrowers that
such appointment has been revoked and that another Borrower has been appointed
Administrative Borrower.  Each Borrower hereby irrevocably appoints and
authorizes the Administrative Borrower (i) to provide to the Agents and receive
from the Agents all notices with respect to Loans obtained for the benefit of
any Borrower and all other notices and instructions under this Agreement and
(ii) to take such action as the Administrative Borrower deems appropriate on its
behalf to obtain Loans and to exercise such other powers as are reasonably
incidental thereto to carry out the purposes of this Agreement.  It is
understood that the handling of the Collateral of the Borrowers in a combined
fashion, as more fully set forth herein, is done solely as an accommodation to
the Borrowers in order to utilize the collective borrowing powers of the
Borrowers in the most efficient and economical manner and at their request, and
that neither the Agents nor the Lenders shall incur liability to the Borrowers
as a result hereof.  Each Borrower expects to derive benefit, directly or
indirectly, from the handling of the Collateral in a combined fashion since the
successful operation of each Borrower is dependent on the continued successful
performance of the integrated group.

- 69 -

 

 

--------------------------------------------------------------------------------

 

(b)The U.S. Borrower jointly and severally agrees to pay, and shall be jointly
and severally liable under this Agreement for, all Obligations, regardless of
the manner or amount in which proceeds of Loans are used, allocated, shared, or
disbursed by or among the Borrowers, or the manner in which any Agent and/or any
Lender accounts for such Loans or other extensions of credit on its books and
records.  The U.S. Borrower shall be liable for all amounts due to any Agent
and/or any Lender under this Agreement, regardless of which Borrower actually
receives Loans or other extensions of credit hereunder or the amount of such
Loans and extensions of credit received or the manner in which any Agent and/or
such Lender accounts for such Loans or other extensions of credit on its books
and records. The U.S. Borrower’s Obligations with respect to Loans and other
extensions of credit made to it, and the U.S. Borrower’s Obligations arising as
a result of the joint and several liability of the U.S. Borrower hereunder, with
respect to Loans made to the other Borrowers hereunder, shall be separate and
distinct obligations, but all such Obligations shall be primary obligations of
the U.S. Borrower. The U.S. Borrower’s joint and several obligations hereunder
shall, to the fullest extent permitted by law, be unconditional irrespective of
any circumstances which might constitute a legal or equitable discharge or
defense of the U.S. Borrower hereunder with respect to the Loans made to any of
the Borrowers hereunder.

(c)The provisions of this Section 4.05 are made for the benefit of the Agents,
the Lenders and their successors and assigns, and may be enforced by them from
time to time against any or all of the Borrowers as often as occasion therefor
may arise and without requirement on the part of the Agents, the Lenders or such
successors or assigns first to marshal any of its or their claims or to exercise
any of its or their rights against any of the other Borrowers or to exhaust any
remedies available to it or them against any of the other Borrowers or to resort
to any other source or means of obtaining payment of any of the Obligations
hereunder or to elect any other remedy.  The provisions of this Section 4.05
shall remain in effect until all of the Obligations shall have been paid in full
in cash or otherwise fully satisfied.

(d)Each of the Borrowers hereby agrees that it will not enforce any of its
rights of contribution or subrogation against the other Borrowers with respect
to any liability incurred by it hereunder or under any of the other Loan
Documents, any payments made by it to the Agents or the Lenders with respect to
any of the Obligations or any Collateral, until such time as all of the
Obligations have been paid in full in cash.  Any claim which any Borrower may
have against any other Borrower with respect to any payments to the Agents or
the Lenders hereunder or under any other Loan Documents are hereby expressly
made subordinate and junior in right of payment, without limitation as to any
increases in the Obligations arising hereunder or thereunder, to the prior
payment in full in cash of the Obligations.

ARTICLE V.

CONDITIONS TO LOANS

Section 5.01Conditions Precedent to Effectiveness. This Agreement shall become
effective as of the Business Day (the ”“Effective Date”) when each of the
following conditions precedent shall have been satisfied in a manner reasonably
satisfactory to the Agents:

- 70 -

 

 

--------------------------------------------------------------------------------

 

(a)Payment of Fees, Etc.  The Borrowers shall have paid on or before the
Effective Date all fees, costs, expenses and taxes then payable pursuant to
Section 2.06 and Section 12.04 that have been invoiced.

(b)Representations and Warranties; No Event of Default.  The following
statements shall be true and correct:  (i) the representations and warranties
contained in Article VI and in each other Loan Document are true and correct in
all material respects (except for those representations and warranties that are
conditioned by materiality, which shall be true and correct in all respects) on
the Effective Date (except to the extent that any such representation or
warranty expressly relates solely to an earlier date, which representation and
warranty shall be true and correct on and as of such earlier date), and (ii) at
the time of and after giving effect to the making of the Loans and the
application of the proceeds thereof on the Effective Date, no Default or Event
of Default has occurred and is continuing or would result therefrom.

(c)Legality.  The making of the Loans shall not contravene any law, rule or
regulation applicable to any Secured Party, including without limitation
Regulation T, U or X.

(d)Delivery of Documents.  The Collateral Agent shall have received on or before
the Effective Date the following, each in form and substance satisfactory to the
Collateral Agent and, unless indicated otherwise, dated the Effective Date and,
if applicable, duly executed by the Persons party thereto:

(i)this Agreement, duly executed by each of the parties hereto;

(ii)the Security Documents, together with the original stock certificates
representing all of the Equity Interests and all promissory notes required to be
pledged thereunder, accompanied by undated stock powers executed in blank and
other proper instruments of transfer;

(iii)(A) a UCC Filing Authorization Letter, together with evidence reasonably
satisfactory to the Collateral Agent of the filing of appropriate financing
statements on Form UCC-1 in such office or offices as may be necessary or, in
the opinion of the Collateral Agent, desirable to perfect the security interests
purported to be created by each Security Agreement; and (B) subject to Section
5.02, evidence reasonably satisfactory to the Collateral Agent of all other
filings and recordings as may be reasonably necessary or, in the reasonable
judgment of the Collateral Agent, desirable to perfect the security interests
purported to be created by each other Security Document;

(iv)the results of searches for any effective UCC financing statements, tax
Liens or judgment Liens filed against any Loan Party or its property, which
results shall not show any such Liens (other than Permitted Liens), to the
extent applicable in the relevant jurisdiction;

(v)a Perfection Certificate;

(vi)the Disbursement Letter;

(vii)the Fee Letter;

- 71 -

 

 

--------------------------------------------------------------------------------

 

(viii)the Intercompany Subordination Agreement;

(ix)a certificate of an Authorized Officer of each Loan Party, certifying (A) as
to copies of the Governing Documents of such Loan Party, and with respect to any
Loan Party incorporated in the Netherlands an up-to-date excerpt from the Dutch
trade register in respect to such Loan Party, together with all amendments
thereto (including, without limitation, a true and complete copy of the charter,
certificate of formation, certificate of limited partnership or other publicly
filed organizational document of each Loan Party certified as of a recent date
not more than 30 days prior to the Effective Date by an appropriate official of
the jurisdiction of organization of such Loan Party which shall set forth the
same complete name of such Loan Party as is set forth herein and the
organizational number of such Loan Party, if an organizational number is issued
in such jurisdiction), (B) as to a copy of the resolutions or written consents
of such Loan Party authorizing (1) the borrowings hereunder and the transactions
contemplated by the Loan Documents to which such Loan Party is or will be a
party, and (2) the execution, delivery and performance by such Loan Party of
each Loan Document to which such Loan Party is or will be a party and the
execution and delivery of the other documents to be delivered by such Person in
connection herewith and therewith, (C) with respect to any Loan Party
incorporated in the Netherlands, as to any request for advice submitted to any
works council (ondernemingsraad) and any unconditional and positive advice of
any such works council, and (D) the names and true signatures of the
representatives of such Loan Party authorized to sign each Loan Document (in the
case of a Borrower, including, without limitation, Notices of Borrowing and all
other notices under this Agreement and the other Loan Documents) to which such
Loan Party is or will be a party and the other documents to be executed and
delivered by such Loan Party in connection herewith and therewith, together with
evidence of the incumbency of such authorized officers;

(x)the Financial Statements and the Projections described in Section 6.01(g)
hereof and (ii) a certificate of the chief financial officer of the Parent
certifying as to the compliance with the representations and warranties set
forth in Section 6.01(g)(i), Section 6.01(g)(ii), and Section 6.01(gg)(ii) and
as to the matters set forth in Section 5.01(i) (including calculations
demonstrating such compliance, where applicable);

(xi)a certificate of the chief financial officer of Parent, certifying as to the
Solvency of the Parent and its Subsidiaries on a consolidated basis (immediately
before and after giving effect to the making of the Tranche A Term Loans and
Tranche B Term Loans on the Effective Date and the consummation of the other
Transactions) substantially in the form of Exhibit C;

(xii)a Borrowing Base Certificate dated as of the Effective Date, executed by an
Authorized Officer of the Administrative Borrower;

(xiii)a certificate of the appropriate official(s) of the jurisdiction of
organization and, except to the extent such failure to be so qualified could not
reasonably be expected to have a Material Adverse Effect, each jurisdiction of
foreign qualification of each Loan Party certifying as of a recent date not more
than 30 days prior to the Effective Date as to the subsistence in good standing
of (to the extent such concept is applicable in the relevant jurisdiction), and
the payment of taxes by, such Loan Party in such jurisdictions;

- 72 -

 

 

--------------------------------------------------------------------------------

 

(xiv)an opinion of Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C., U.S.
counsel to the Loan Parties, as to such matters as the Administrative Agent and
Collateral Agent may reasonably request;

(xv)evidence of the insurance coverage, certificates, and endorsements required
by Section 7.01 and the terms of each Security Agreement, together with evidence
of the payment of all premiums due in respect thereof for such period as the
Collateral Agent may request;

(xvi)evidence of the payment in full of all Indebtedness under the Existing
Credit Facilities, together with (A) a termination and release agreement with
respect to the Existing Credit Facilities and all related documents, duly
executed by or on behalf of the Loan Parties and the Existing Lenders, (B) a
termination of security interest in Intellectual Property for each assignment
for security recorded by the Existing Lenders at the United States Patent and
Trademark Office, the United States Copyright Office, and any applicable
recording offices outside of the United States, as applicable, and covering any
intellectual property of the Loan Parties, and (C) UCC-3 termination statements
for all UCC-1 financing statements filed by the Existing Lenders and covering
any portion of the Collateral; and

(xvii)promissory notes executed by the Borrowers in favor of each Lender
requesting such promissory notes.

(e)Material Adverse Effect.  Since December 31, 2017, no change, event,
circumstance, or development shall have occurred which constitutes or could
reasonably be expected to have a Material Adverse Effect.

(f)Appraisals and Field Examination.  The Agents shall have received, and shall
be satisfied with, the results of all Collateral appraisals reasonably requested
by the Agents (including, without limitation, an Intellectual Property and
Intellectual Property Contracts appraisal) and a field examination of the Loan
Parties;

(g)Warrants.  Each Lender shall have received the applicable Warrant issued in
favor of such Lender from the Parent, such Warrant to be in form and substance
reasonably satisfactory to such Lender.

(h)Subordinated Indebtedness Documents; Subordination Agreements.  The Agents
shall have received (i) a duly executed certificate of an Authorized Officer of
the Administrative Borrower attaching true, correct and complete, fully-executed
and certified copies of each of the Subordinated Indebtedness Documents
(including, without limitation, with respect to the Board Debt), each of which
shall be in form and substance, and on terms and conditions, reasonably
satisfactory to the Agents; (ii) substantially concurrently with the
Indebtedness hereunder, with respect to the Board Debt refinancing certain of
the Indebtedness under the Existing Credit Facilities, the Loan Parties shall
incur an additional amount of Indebtedness in the principal amount of $2,000,000
from US Bank FBO Cove Street Capital Small Cap Value Fund; and (iii) a fully
executed and delivered copy of each Subordination Agreement in respect of
Subordinated Indebtedness (including, without limitation, with respect to the
Board Debt), each in

- 73 -

 

 

--------------------------------------------------------------------------------

 

form and substance reasonably satisfactory to the Agents and the Lenders, and
such agreements shall be in full force and effect.

(i)Qualified Cash.  On a pro forma basis after giving effect to the making of
the Tranche A Term Loans and Tranche B Term Loans on the Effective Date and the
consummation of the other Transactions, the Borrowers have Qualified Cash of not
less than $1,000,000 after giving effect to such Loans and Transactions.

(j)Approvals; Officer’s Certificate.  The Agents and the Lenders shall have
received a certificate of an Authorized Officer of the Administrative Borrower
(i) either (A) attaching copies of all consents, licenses and approvals required
in connection with the consummation by each Loan Party of the Transactions, the
execution, delivery and performance by each Loan Party and/or the validity
against each Loan Party of the Loan Documents to which it is a party, and such
consents, licenses and approvals shall be in full force and effect, or (B)
stating that no such consents, licenses or approvals are so required; and (ii)
certifying as to the matters set forth in Section 5.01(b), (e) and (k).

(k)Proceedings.  There shall exist no claim, action, suit, investigation,
litigation or proceeding, pending or threatened in any court or before any
Governmental Authority related to the making of the Tranche A Term Loans and
Tranche B Term Loans or the consummation of the other Transactions, or which
could reasonably be expected to have a Material Adverse Effect.

(l)KYC.  The Agents and the Lenders shall have each received all documentation
and other information requested by regulatory authorities with respect to the
Loan Parties under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the USA PATRIOT Act, the
results of which shall be reasonably satisfactory to the Agents and the Lenders.

(m)Legality.  The making of such Loanthe Tranche A Term Loans and Tranche B Term
Loans shall not contravene any law, rule or regulation applicable to any Loan
Party or Secured Party.

(n)Other Documents and Information.  The Agents shall have received such other
assurances, certificates, documents, consents or opinions as any Agent or any
Lender reasonably may require.

For purposes of determining compliance with the conditions specified in this
Section 5.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Effective Date specifying its
objection thereto.

Section 5.02Conditions Subsequent to Effectiveness.  As an accommodation to the
Loan Parties, the Agents and the Lenders have agreed to execute this Agreement
and to make the Tranche A Term Loans and Tranche B Term Loans on the Effective
Date notwithstanding the failure by the Loan Parties to satisfy the conditions
set forth below on or before the Effective Date.  

- 74 -

 

 

--------------------------------------------------------------------------------

 

In consideration of such accommodation, the Loan Parties agree that, in addition
to all other terms, conditions and provisions set forth in this Agreement and
the other Loan Documents, including, without limitation, those conditions set
forth in Section 5.01, the Loan Parties shall satisfy each of the conditions
subsequent set forth below on or before the date applicable thereto (it being
understood that (i) the failure by the Loan Parties to perform or cause to be
performed any such condition subsequent on or before the date applicable thereto
shall constitute an Event of Default and (ii) to the extent that the existence
of any such condition subsequent would otherwise cause any representation,
warranty or covenant in this Agreement or any other Loan Document to be
breached, the Required Lenders hereby waive such breach for the period from the
Effective Date until the date on which such condition subsequent is required to
be fulfilled pursuant to this Section 5.02):

(a)no later than (i) 30 days after the Effective Date (or such later date as the
Agents shall agree in their sole discretion) with respect to accounts maintained
in the U.S. and (ii) 45 days after the Effective Date (or such later date as the
Agents shall agree in their sole discretion) with respect to accounts maintained
outside of the U.S., the delivery to the Collateral Agent of all Control
Agreements that, in the reasonable judgment of the Agents, are required for the
Loan Parties to comply with the Loan Documents as of the Effective Date, each
duly executed by, in addition to the applicable Loan Party, the applicable
financial institution, with respect to each of the accounts that are set forth
on Schedule IV to the Security Agreement or, with respect to accounts
administered or held with any financial institution in the Netherlands, as set
forth in the applicable Dutch Security Documents;

(b)the Loan Parties shall use commercially reasonable efforts to deliver, no
later than 30 days after the Effective Date (or such later date as the Agents
shall agree in their sole discretion), to the Collateral Agent a landlord
waiver, in form and substance reasonably satisfactory to the Collateral Agent
and which may be included as a provision contained in the relevant Lease,
executed by the landlord with respect to the corporate headquarters of the
Parent;

(c)no later than 60 days after the Effective Date (or such later date as the
Agents shall agree in their sole discretion), the Loan Parties shall obtain and
record releases and terminations with the United States Patent and Trademark
Office any all other foreign intellectual property offices for all Liens and
security interests on all registered Trademarks (including, without limitation,
those Trademarks listed on Schedule 5.02(c) hereto) other than (i) the Liens and
security interests filed in favor of the Existing Lenders which shall be
terminated on the Effective Date; and (ii) the Liens and security interests in
favor of the Collateral Agent to be filed in connection with this Agreement;

(d)no later than 45 days after the Effective Date (or such later date as the
Agents shall agree in their sole discretion), the Loan Parties shall file or
cause to be filed a UCC-3 termination statement with respect to that certain
financing statement (Filing No. 20123420223) filed by JPMorgan Chase Bank, N.A.
against Cherokee Inc.;

(e)no later than 45 days after the Effective Date (or such later date as the
Agents shall agree in their sole discretion), the Loan Parties shall file or
cause to be filed a UCC-3 termination statement with respect to that certain
financing statement (Filing No. 20182925689) filed by Komatsu Financial Limited
Partnership against Cherokee Inc.;

- 75 -

 

 

--------------------------------------------------------------------------------

 

(f)no later than 5 Business Days after the Effective Date (or such later date as
the Agents shall agree in their sole discretion), the Loan Parties shall deliver
or cause to be delivered to the Collateral Agent the original stock certificates
representing all of the Equity Interests and all promissory notes required to be
pledged under Security Documents, accompanied by undated stock powers executed
in blank and other proper instruments of transfer;

(g)no later than 15 Business Days after the Effective Date (or such later date
as the Agents shall agree in their sole discretion), the Loan Parties shall
deliver each of the fully executed Dutch Deeds of Pledge of Shares, in form and
substance reasonably satisfactory to the Agents, to the Agents;

(h)no later than 5 Business Days after the Effective Date (or such later date as
the Agents shall agree in their sole discretion), the Loan Parties shall deliver
fully executed copies of amendments to each of the operating agreements of SPELL
C. LLC, Cherokee Brands LLC, Hawk 900 Brands LLC, EDCA LLC, FFS Holdings, LLC,
and Flip Flop Shops Franchise Company, LLC, in each case, in form and substance
reasonably satisfactory to the Agents and to reflect the equity pledged to the
Collateral Agent;

(i)no later than 30 days after the Effective Date (or such later date as the
Agents shall agree in their sole discretion), the Loan Parties shall deliver to
the Agents the insurance endorsements naming the Collateral Agent as additional
insured and/or lenders loss payee, as applicable, and the notice of cancellation
endorsements, as required by Section 7.01 and the terms of each Security
Agreement;

(j)no later than 90 days after the Effective Date (or such later date as the
Agents shall agree in their sole discretion), the Loan Parties shall deliver to
the Agents a fully executed amendment, in form and substance reasonably
satisfactory to the Agents, to that certain license agreement with Advanced
Manufacturing Group Limited, which amendment shall change the governing law
under such license to New York law, California law or the laws of any other
state within the United States acceptable to the Agents; provided that, that no
Default or Event of Default shall be deemed to have occurred with respect to
this clause (j) to the extent the Loan Parties comply with the terms of Section
2.05(c)(v); and

(k)no later than 90 days after the Effective Date (or such later date as the
Agents shall agree in their sole discretion), the Loan Parties shall deliver to
the Agents a fully executed amendment, in form and substance reasonably
satisfactory to the Agents, to that certain license agreement with Martes Sport
SP.Zo.o, which amendment shall change the governing law under such license to
New York law, California law or the laws of any other state within the United
States acceptable to the Agents; provided that, that no Default or Event of
Default shall be deemed to have occurred with respect to this clause (k) to the
extent the Loan Parties comply with the terms of Section 2.05(c)(v).

Section 5.03Conditions Precedent to Tranche C Term Loans and Tranche D Term
Loans.  The obligations of the Tranche C Term Loan Lenders and the Tranche D
Term Loan Lenders to make the Tranche C Term Loans and the Tranche D Term Loans
on the Second Amendment Effective Date shall be subject to the following
conditions precedent, each of which shall have been satisfied in a manner
reasonably satisfactory to the Agents:

- 76 -

 

 

--------------------------------------------------------------------------------

 

(a)Payment of Fees, Etc.  The Borrowers shall have paid on or before the
Effective Date all fees, costs, expenses and taxes then payable pursuant to
Section 2.06 and Section 12.04 that have been invoiced.

(b)Representations and Warranties; No Event of Default.  The following
statements shall be true and correct:  (i) the representations and warranties
contained in Article VI and in each other Loan Document are true and correct in
all material respects (except for those representations and warranties that are
conditioned by materiality, which shall be true and correct in all respects) on
the Second Amendment Effective Date, and (ii) at the time of and after giving
effect to the making of the Tranche C Term Loans and the Tranche D Term Loans
and the application of the proceeds thereof on the Second Amendment Effective
Date, no Default or Event of Default has occurred and is continuing or would
result therefrom.

(c)Legality.  The making of the Tranche C Term Loans and the Tranche D Term
Loans shall not contravene any law, rule or regulation applicable to any Secured
Party, including without limitation Regulation T, U or X.

(d)Delivery of Documents.  The Agents shall have received on or before the
Second Amendment Effective Date the following, each in form and substance
satisfactory to the Agents and, unless indicated otherwise, dated the Second
Amendment Effective Date and, if applicable, duly executed by the Persons party
thereto:

(i)the Second Amendment, duly executed by each of the parties hereto;

(ii)the results of searches for any effective UCC financing statements, tax
Liens or judgment Liens filed against any Loan Party or its property, which
results shall not show any such Liens (other than Permitted Liens), to the
extent applicable in the relevant jurisdiction;

(iii)the Second Amendment Disbursement Letter;

(iv)the Fee Letter;

(v)a certificate of an Authorized Officer of each Loan Party, certifying (A) as
to no change to the Governing Documents of such Loan Party since the delivery to
the Agents of the Governing Documents on the Effective Date, (B) as to a copy of
the resolutions or written consents of such Loan Party authorizing (1) the
borrowings hereunder and the transactions contemplated by the Loan Documents to
which such Loan Party is or will be a party, and (2) the execution, delivery and
performance by such Loan Party of each Loan Document to which such Loan Party is
or will be a party and the execution and delivery of the other documents to be
delivered by such Person in connection herewith and therewith, (C) with respect
to any Loan Party incorporated in the Netherlands, as to any request for advice
submitted to any works council (ondernemingsraad) and any unconditional and
positive advice of any such works council, and (D) the names and true signatures
of the representatives of such Loan Party authorized to sign each Loan Document
(in the case of a Borrower, including, without limitation, Notices of Borrowing
and all other notices under this Agreement and the other Loan Documents) to
which such Loan Party is or will be a party and the other documents to be
executed and delivered by such Loan

- 77 -

 

 

--------------------------------------------------------------------------------

 

Party in connection herewith and therewith, together with evidence of the
incumbency of such authorized officers;

(vi)a certificate of the chief financial officer of Parent, certifying as to the
Solvency of the Parent and its Subsidiaries on a consolidated basis (immediately
before and after giving effect to the making of the Tranche C Term Loans and
Tranche D Term Loans on the Second Amendment Effective Date and the consummation
of the other Second Amendment Effective Date Transactions);

(vii)a Borrowing Base Certificate dated as of the Second Amendment Effective
Date, executed by an Authorized Officer of the Administrative Borrower;

(viii)a certificate of the appropriate official(s) of the jurisdiction of
organization and, except to the extent such failure to be so qualified could not
reasonably be expected to have a Material Adverse Effect, each jurisdiction of
foreign qualification of each Loan Party certifying as of a recent date not more
than 30 days prior to the Second Amendment Effective Date as to the subsistence
in good standing of (to the extent such concept is applicable in the relevant
jurisdiction), and the payment of taxes by, such Loan Party in such
jurisdictions;

(ix)(A) an opinion of Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C., U.S.
counsel to the Loan Parties, as to such matters as the Administrative Agent and
Collateral Agent may reasonably request, and (B) an opinion of DLA Piper, Dutch
counsel to the Administrative Agent and Collateral Agent, as to such matters as
the Administrative Agent and Collateral Agent may reasonably request;

(x)evidence of the payment in full of all Indebtedness under the Bridge Notes,
together with a termination and release agreement with respect to the Bridge
Notes and all related documents, duly executed by or on behalf of the applicable
Loan Parties and the holders of the obligations thereunder; and

(xi)promissory notes executed by the Borrowers in favor of each Lender
requesting such promissory notes.

(e)Material Adverse Effect.  Since December 31, 2017, no change, event,
circumstance, or development shall have occurred which constitutes or could
reasonably be expected to have a Material Adverse Effect.

(f)Warrants.  Gordon Brothers Brands LLC shall have received the Second GBB
Warrant issued in favor of such Lender from the Parent, such Warrant to be in
form and substance reasonably satisfactory to such Lender.

(g)Approvals; Officer’s Certificate.  The Agents and the Lenders shall have
received a certificate of an Authorized Officer of the Administrative Borrower
(i) either (A) attaching copies of all consents, licenses and approvals required
in connection with the consummation by each Loan Party of the Second Amendment
Effective Date Transactions, the execution, delivery and performance by each
Loan Party and/or the validity against each Loan Party of the Loan Documents to
which it is a party, and such consents, licenses and approvals shall

- 78 -

 

 

--------------------------------------------------------------------------------

 

be in full force and effect, or (B) stating that no such consents, licenses or
approvals are so required; and (ii) certifying as to the matters set forth in
Section 5.03(b), (e) and (h).

(h)Proceedings.  There shall exist no claim, action, suit, investigation,
litigation or proceeding, pending or threatened in any court or before any
Governmental Authority related to the making of the Tranche C Term Loans and
Tranche D Term Loans or the consummation of the other Second Amendment Effective
Date Transactions, or which could reasonably be expected to have a Material
Adverse Effect.

(i)Legality.  The making of the Tranche C Term Loans and the Tranche D Term
Loans shall not contravene any law, rule or regulation applicable to any Loan
Party or Secured Party.

(j)Other Documents and Information.  The Agents shall have received such other
assurances, certificates, documents, consents or opinions as any Agent or any
Lender reasonably may require.

For purposes of determining compliance with the conditions specified in this
Section 5.03, each Lender that has signed the Second Amendment shall be deemed
to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Second Amendment
Effective Date specifying its objection thereto.

ARTICLE VI.

REPRESENTATIONS AND WARRANTIES

Section 6.01Representations and Warranties.  Each Loan Party hereby represents
and warrants to the Secured Parties as follows:

(a)Organization, Good Standing, Etc.  Each Loan Party (i) is a corporation,
limited liability company or limited partnership duly organized, validly
existing and in good standing (to the extent such concept is applicable in the
relevant jurisdiction) under the laws of the state or jurisdiction of its
organization, (ii) has all requisite power and authority to conduct its business
as now conducted and as presently contemplated and, in the case of the
Borrowers, to make the borrowings hereunder, and to execute and deliver each
Loan Document to which it is a party, and to consummate the transactions
contemplated thereby, and (iii) is duly qualified to do business and is in good
standing (to the extent such concept is applicable in the relevant jurisdiction)
in each jurisdiction in which the character of the properties owned or leased by
it or in which the transaction of its business makes such qualification
necessary, except (solely for the purposes of this subclause (iii)) where the
failure to be so qualified and in good standing could not reasonably be expected
to have a Material Adverse Effect.

(b)Authorization, Etc.  The execution, delivery and performance by each Loan
Party of each Loan Document to which it is or will be a party, (i) have been
duly authorized by all necessary action, (ii) do not and will not contravene (A)
any of its Governing Documents, (B) any applicable material Requirement of Law
or (C) any material Contractual Obligation binding on or

- 79 -

 

 

--------------------------------------------------------------------------------

 

otherwise affecting it or any of its properties, (iii) do not and will not
result in or require the creation of any Lien (other than pursuant to any Loan
Document) upon or with respect to any of its properties, and (iv) do not and
will not result in any default, noncompliance, suspension, revocation,
impairment, forfeiture or nonrenewal of any permit, license, authorization or
approval applicable to its operations or any of its properties, except (solely
for the purposes of subclause (iv)), to the extent where such contravention,
default, noncompliance, suspension, revocation, impairment, forfeiture or
nonrenewal could not reasonably be expected to have a Material Adverse Effect.

(c)Governmental Approvals.  No authorization or approval or other action by, and
no notice to or filing with, any Governmental Authority is required in
connection with the due execution, delivery and performance by any Loan Party of
any Loan Document to which it is or will be a party other than filings and
recordings with respect to Collateral to be made, or otherwise delivered to the
Collateral Agent for filing or recordation, on the Effective Date.

(d)Enforceability of Loan Documents.  This Agreement is, and each other Loan
Document to which any Loan Party is or will be a party, when delivered
hereunder, will be, a legal, valid and binding obligation of such Person,
enforceable against such Person in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity.

(e)Capitalization.  On the Effective Date, after giving effect to the
transactions contemplated hereby to occur on the Effective Date, the authorized
Equity Interests of the Parent and each of its Subsidiaries and the issued and
outstanding Equity Interests of the Parent and each of its Subsidiaries are as
set forth on Schedule 6.01(e).  All of the issued and outstanding shares of
Equity Interests of the Parent and each of its Subsidiaries have been validly
issued and are fully paid and nonassessable, and the holders thereof are not
entitled to any preemptive, first refusal or other similar rights.  All Equity
Interests of such Subsidiaries of the Parent are owned by the Parent free and
clear of all Liens (other than Permitted Specified Liens).  Except as described
on Schedule 6.01(e), there are no outstanding debt or equity securities of the
Parent or any of its Subsidiaries and no outstanding obligations of the Parent
or any of its Subsidiaries convertible into or exchangeable for, or warrants,
options or other rights for the purchase or acquisition from the Parent or any
of its Subsidiaries, or other obligations of the Parent or any of its
Subsidiaries to issue, directly or indirectly, any shares of Equity Interests of
the Parent or any of its Subsidiaries.

(f)Litigation.  Except as set forth in Schedule 6.01(f), there is no pending or,
to the knowledge of any Loan Party, threatened (in writing) action, suit or
proceeding affecting any Loan Party, any of its Subsidiaries, or any of its
properties before any court or other Governmental Authority or any arbitrator
that (i) if adversely determined, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect or (ii) relates to this
Agreement or any other Loan Document or any transaction contemplated hereby or
thereby.

(g)Financial Statements.

(i)The Financial Statements, copies of which have been delivered to each Agent
and each Lender, fairly present in all material respects the consolidated
financial

- 80 -

 

 

--------------------------------------------------------------------------------

 

condition of the Parent and its Subsidiaries as at the respective dates thereof
and the consolidated results of operations of the Parent and its Subsidiaries
for the fiscal periods ended on such respective dates, all in accordance with
GAAP (subject, in the case of interim statements, to the absence of year-end
footnotes and subject to audit adjustments that are not material).  All material
indebtedness and other liabilities (including, without limitation, Indebtedness,
liabilities for taxes, long-term leases and other unusual forward or long-term
commitments), direct or contingent, of the Parent and its Subsidiaries, to the
extent required by GAAP to be set forth, are set forth in the Financial
Statements.  Since December 31, 2017, no event or development has occurred that
has had or could reasonably be expected to have a Material Adverse Effect.

(ii)[Reserved].

(iii)The Parent has heretofore furnished to the Agents (A) projected monthly
balance sheets, income statements and statements of cash flows of the Parent and
its Subsidiaries for the periods from February 2018, through the end of the
Fiscal Year ended on or around February 2, 2019, and (B) projected quarterly
income statements and statements of cash flows of the Parent and its
Subsidiaries for the Fiscal Year ending in 2020 and income statements of the
Parent and its Subsidiaries for the Fiscal Year ending in 2021, which projected
financial statements shall be updated from time to time pursuant to Section
7.01(a)(vii).

(h)Compliance with Law, Etc.  No Loan Party or any of its Subsidiaries is in
violation of (i) any of its Governing Documents, (ii) any material Requirement
of Law, or (iii) any Material Contract binding on or otherwise affecting it or
any of its properties, except in the cases of this subclause (iii) where the
failure to so comply could not reasonably be expected to have a Material Adverse
Effect.

(i)ERISA.  Except as set forth on Schedule 6.01(i) or as could not reasonably be
expected to have a Material Adverse Effect, (i) each Employee Plan is in
substantial compliance with ERISA and the Internal Revenue Code, (ii) no
Termination Event has occurred nor is reasonably expected to occur with respect
to any Employee Plan, (iii) if required to be filed, the most recent annual
report (Form 5500 Series) with respect to each Employee Plan, including any
required Schedule B (Actuarial Information) thereto, copies of which have been
filed with the Internal Revenue Service, is complete and correct and fairly
presents the funding status of such Employee Plan, and since the date of such
report there has been no material adverse change in such funding status,
(iv) copies of each agreement entered into with the PBGC, the U.S. Department of
Labor or the Internal Revenue Service with respect to any Employee Plan (if any)
have been delivered to the Agents, (v) no Employee Plan had an accumulated or
waived funding deficiency or permitted decrease which would create a deficiency
in its funding standard account or has applied for an extension of any
amortization period within the meaning of Section 412 of the Internal Revenue
Code at any time during the previous 60 months, and (vi) no Lien imposed under
the Internal Revenue Code or ERISA exists or is likely to arise on account of
any Employee Plan within the meaning of Section 412 of the Internal Revenue
Code.  Except as set forth on Schedule 6.01(i), no Loan Party or any of its
ERISA Affiliates has incurred any withdrawal liability under ERISA with respect
to any Multiemployer Plan, or is aware of any facts indicating that it or any of
its ERISA Affiliates may in the future incur any such withdrawal liability.  No
Loan Party or any of its ERISA Affiliates has (i) engaged in a nonexempt
prohibited transaction described in Sections 406 of ERISA or 4975 of the
Internal Revenue Code with respect to an

- 81 -

 

 

--------------------------------------------------------------------------------

 

Employee Plan, (ii) failed to pay any required installment or other payment
required under Section 412 of the Internal Revenue Code on or before the due
date for such required installment or payment, (iii) engaged in a transaction
within the meaning of Section 4069 of ERISA or (iv) incurred any liability to
the PBGC which remains outstanding other than the payment of premiums, and there
are no premium payments which have become due which are unpaid, in each case of
clauses (i) through (iv), except where the failure to so comply could not
reasonably be expected to have a Material Adverse Effect.  There are no pending
or, to the knowledge of any Loan Party, threatened claims, actions, proceedings
or lawsuits (other than claims for benefits in the normal course) asserted or
instituted against (i) any Employee Plan or its assets, or (ii) any Loan Party
or any of its ERISA Affiliates with respect to any Employee Plan.  Except as
required by Section 4980B of the Internal Revenue  Code, no Loan Party or any of
its ERISA Affiliates maintains an employee welfare benefit plan (as defined in
Section 3(1) of ERISA) which provides health or welfare benefits (through the
purchase of insurance or otherwise) for any retired or former employee of any
Loan Party or any of its ERISA Affiliates or coverage after a participant’s
termination of employment or, if later, the end of a former employee’s severance
period, in each case of clauses (i) and (ii), except if adversely determined,
could reasonably be expected to have a Material Adverse Effect.

(j)Taxes, Etc.  All foreign, Federal and material provincial, state and local
tax returns and other reports required by applicable Requirements of Law to be
filed by any Loan Party have been filed, or extensions have been obtained, and
(ii) all taxes, assessments and other governmental charges imposed upon any Loan
Party or any property of any Loan Party which have become due and payable on or
prior to the date hereof have been paid, except (x) unpaid Taxes in an aggregate
amount at any one time not in excess of $250,000, and (y) Taxes contested in
good faith by proper proceedings which stay the imposition of any penalty or
Lien and with respect to which adequate reserves have been set aside for the
payment thereof on the Financial Statements in accordance with GAAP.

(k)Regulations T, U and X.  No Loan Party or Subsidiary is or will be engaged in
the business of extending credit for the purpose of purchasing or carrying
margin stock (within the meaning of Regulation T, U or X), and no proceeds of
any Loan will be used to purchase or carry any margin stock or to extend credit
to others for the purpose of purchasing or carrying any margin stock or for any
purpose that violates, or is inconsistent with, the provisions of Regulation T,
U and X.

(l)Nature of Business.

(i)No Loan Party or Subsidiary is engaged in any business other than as set
forth on Schedule 6.01(l) and business activities reasonably related or
incidental thereto.

(ii)Other than as permitted under Section 7.02(d)(ii), the Dutch Borrower does
not have any material liabilities (other than liabilities arising under the Loan
Documents), own any material assets (other than the Equity Interests of its
Subsidiaries) or engage in any operations or business (other than the ownership
of its Subsidiaries).

(m)Adverse Agreements, Etc.  No Loan Party or any of its Subsidiaries is a party
to any Contractual Obligation or subject to any restriction or limitation in any
Governing

- 82 -

 

 

--------------------------------------------------------------------------------

 

Document or any judgment, order, regulation, ruling or other requirement of a
court or other Governmental Authority, which (either individually or in the
aggregate) has, or in the future could reasonably be expected (either
individually or in the aggregate) to have, a Material Adverse Effect.

(n)Permits, Etc.  Each Loan Party has, and is in compliance with, all permits,
licenses, authorizations, approvals, entitlements and accreditations required
for such Person lawfully to own, lease, manage or operate, or to acquire, each
business and Facility currently owned, leased, managed or operated, or to be
acquired, by such Person, except to the extent the failure to have or be in
compliance therewith could not reasonably be expected to have a Material Adverse
Effect.  No condition exists or event has occurred which, in itself or with the
giving of notice or lapse of time or both, would result in the suspension,
revocation, impairment, forfeiture or non-renewal of any such permit, license,
authorization, approval, entitlement or accreditation, and there is no claim
that any thereof is not in full force and effect, except to the extent that any
such condition, event or claim could not reasonably be expected to have a
Material Adverse Effect.

(o)Properties. Each Loan Party has good and marketable title to, valid leasehold
interests in, or valid licenses to use, all property and assets material to its
business, free and clear of all Liens, except Permitted Liens.  All such
properties and assets are in good working order and condition, ordinary wear and
tear and casualty and condemnation excepted.

(p)Employee and Labor Matters.  Except as could reasonably be expected to have a
Material Adverse Effect, there is no (i) unfair labor practice complaint pending
or, to the knowledge of any Loan Party, threatened against any Loan Party before
any Governmental Authority and no grievance or arbitration proceeding pending or
threatened against any Loan Party which arises out of or under any collective
bargaining agreement, (ii) strike, labor dispute, slowdown, stoppage or similar
action or grievance pending or threatened against any Loan Party or (iii) to
the  knowledge of each Loan Party, union representation question existing with
respect to the employees of any Loan Party or union organizing activity taking
place with respect to any of the employees of any Loan Party.  No Loan Party has
incurred any liability or obligation under the Worker Adjustment and Retraining
Notification Act ("WARN") or similar state law, which remains unpaid or
unsatisfied.  The hours worked and payments made to employees of any Loan Party
have been in substantial compliance with the Fair Labor Standards Act or any
other applicable legal requirements.  All material payments due from any Loan
Party on account of wages and employee health and welfare insurance and other
benefits have been paid or accrued as a liability on the books of such Loan
Party.

(q)Environmental Matters.  Except as set forth on Schedule 6.01(q), (i) the
operations of each Loan Party are in compliance in all material respects with
all Environmental Laws; (ii) there has been no Release at any of the properties
owned or operated by any Loan Party or, to the knowledge of any Loan Party, a
predecessor in interest, or at any disposal or treatment facility which received
Hazardous Materials generated by any Loan Party or any predecessor in interest
which could reasonably be expected to have a Material Adverse Effect; (iii) no
Environmental Action has been asserted against any Loan Party or, to the
knowledge of any Loan Party, any predecessor in interest nor does any Loan Party
have knowledge or notice of any threatened or pending Environmental Action
against any Loan Party or any predecessor in interest which could reasonably be
expected to have a Material Adverse Effect; (iv) to the knowledge of any Loan
Party, no Environmental Actions have been asserted against any facilities that
may have

- 83 -

 

 

--------------------------------------------------------------------------------

 

received Hazardous Materials generated by any Loan Party or any predecessor in
interest which could reasonably be expected to have a Material Adverse Effect;
(v) no property now or formerly owned or operated by a Loan Party has been used
as a treatment or disposal site for any Hazardous Material for which such Loan
Party could reasonably be expected to be liable under Environmental Laws;
(vi) no Loan Party has failed to report to the proper Governmental Authority any
Release which is required to be so reported by any Environmental Laws which
could reasonably be expected to have a Material Adverse Effect; (vii) each Loan
Party holds all licenses, permits and approvals required under any Environmental
Laws in connection with the operation of the business carried on by it, except
for such licenses, permits and approvals as to which a Loan Party's failure to
maintain or comply with could not reasonably be expected to have a Material
Adverse Effect; and (viii) no Loan Party has received any notification pursuant
to any Environmental Laws that (A) any work, repairs, construction or Capital
Expenditures are required to be made as a condition of continued compliance with
any Environmental Laws, or any license, permit or approval issued pursuant
thereto or (B) any license, permit or approval referred to above is about to be
reviewed, made, subject to limitations or conditions, revoked, withdrawn or
terminated, in each case, except as could not reasonably be expected to have a
Material Adverse Effect.

(r)Insurance.  Each Loan Party maintains the insurance and required services and
financial assurance as required by law and as required by Section
7.01(h).  Schedule 6.01(r) sets forth a list of all insurance maintained by each
Loan Party on the Effective Date.

(s)Use of Proceeds.  The proceeds of the Tranche A Term Loans and Tranche B Term
Loans shall be used on the Effective Date (a) to consummate the Refinancing,
(b) for the payment of the Transaction Costs, and (c) for working capital and
other general corporate purposes of the Borrowers.  The proceeds of the Tranche
C Term Loans and Tranche D Term Loans shall be used on the Second Amendment
Effective Date (a) to pay all outstanding obligations under the Bridge Notes,
(b) for the payment of the Second Amendment Transaction Costs, and (c) for
working capital and other general corporate purposes of the Borrowers.

(t)Solvency.  Immediately before and after giving effect to the making of the
Tranche A Term Loans and the Tranche B Term Loans on the Effective Date and the
consummation of the other Transactions, the Parent and its Subsidiaries, on a
consolidated basis, are Solvent.  Immediately before and after giving effect to
the making of the Tranche C Term Loans and the Tranche D Term Loans on the
Second Amendment Effective Date and the consummation of the other Second
Amendment Effective Date Transactions, the Parent and its Subsidiaries, on a
consolidated basis, are Solvent.

(u)Intellectual Property.  Except as set forth on Schedule 6.01(u), each Loan
Party owns or licenses or otherwise has the right to use all Intellectual
Property rights that are necessary for the operation of its business, without
infringement upon, misappropriation, impairment, conflict or violation of the
intellectual property rights of any other Person with respect thereto, except
for such infringements and conflicts which, individually or in the aggregate,
could not reasonably be expected to materially adversely affect any Loan Party’s
operation of its business, and no claim, action, proceeding, or litigation
regarding any of the Intellectual Property is pending or (to the knowledge of
the Loan Parties) threatened, except for such infringements and conflicts which
could not reasonably be expected to, individually or in the aggregate,
materially adversely affect any Loan Party’s operation of its business.  Set
forth on Schedule 6.01(u) (as such

- 84 -

 

 

--------------------------------------------------------------------------------

 

Schedule may be updated from time to time) is a complete and accurate list as of
the Effective Date of (i) each item of Registered Intellectual Property owned by
each Loan Party and (ii) each License (as defined in the Security Agreement and
applicable to any Loan Party) which is a Material Contract to which any Loan
Party is bound (excluding any non-exclusive license of software that is widely
commercially available).  No trademark or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by any Loan Party infringes upon, misappropriates,
impairs, conflicts with or otherwise violates any rights owned by any other
Person, and no claim, action, proceeding, or litigation regarding any of the
foregoing is pending or threatened, except for such infringements and conflicts
which could not reasonably be expected to, individually or in the aggregate,
materially adversely affect any Loan Party’s operation of its business.  No
patent, invention, device, application, principle or any statute, law, rule,
regulation, standard or code pertaining to Intellectual Property is pending or
proposed, which, individually or in the aggregate, could reasonably be expected
to materially adversely affect any Loan Party’s operation of its business. None
of the transactions contemplated by the Loan Documents will result in the
invalidity, unenforceability or impairment of any material Intellectual
Property, or in the default or termination of any material Intellectual Property
Contract.

(v)Material Contracts.  Set forth on Schedule 6.01(v) is a complete and accurate
list as of the Second Amendment Effective Date of all Material Contracts of each
Loan Party, showing the parties thereto and amendments and modifications
thereto.  Each such Material Contract (i) is in full force and effect and is
binding upon and enforceable against each Loan Party that is a party thereto
and, to the best knowledge of such Loan Party, all other parties thereto in
accordance with its terms, (ii) has not been otherwise amended or modified, and
(iii) has no defaults thereunder due to the action of any Loan Party or, to the
best knowledge of any Loan Party, any other party thereto.

(w)Investment Company Act.  None of the Loan Parties, any of their Subsidiaries
and any Person controlling any Loan Party, is (i) an “investment company” or an
“affiliated person” or “promoter” of, or “principal underwriter” of or for, an
“investment company”, as such terms are defined in the Investment Company Act of
1940, as amended, or (ii) subject to regulation under any Requirement of Law
that limits in any respect its ability to incur Indebtedness or which may
otherwise render all or a portion of the Obligations unenforceable.

(x)[Reserved].

(y)[Reserved].

(z)[Reserved].

(aa)Anti-Money Laundering and Anti-Terrorism Laws.

(i)None of the Loan Parties, nor, to the knowledge of the Loan Parties, any
Affiliate of any of the Loan Parties, has violated in the past six years or is
in violation of any of the Anti-Money Laundering and Anti-Terrorism Laws or has
engaged in or conspired to engage in, in the past six years, any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the Anti-Money Laundering and Anti-Terrorism Laws.

- 85 -

 

 

--------------------------------------------------------------------------------

 

(ii)None of the Loan Parties, nor, to the knowledge of the Loan Parties, any
Affiliate of any of the Loan Parties, nor any officer or director of any of the
Loan Parties, nor any of the Loan Parties’ respective agents acting or
benefiting in any capacity in connection with the Loans or other transactions
hereunder, is a Blocked Person.

(iii)To the knowledge of the Loan Parties, none of the Loan Parties, nor any of
their agents acting in any capacity in connection with the Loans or other
transactions hereunder, (A) conducts any business with or for the direct benefit
of any Blocked Person or engages in making or receiving any contribution of
funds, goods or services to, from or for the direct benefit of any Blocked
Person, or (B) deals in, or otherwise engages in any transaction relating to,
any property or interests in property blocked or subject to blocking pursuant to
any OFAC Sanctions Programs, except to the extent authorized under the
Anti-Money Laundering and Anti-Terrorism Laws.

(bb)Anti-Bribery and Anti-Corruption Laws.

(i)Each Loan Party and each of its Subsidiaries is in compliance with the U.S.
Foreign Corrupt Practices Act of 1977, as amended, the UK Bribery Act 2010 and
the anti-bribery and anti-corruption laws of those jurisdictions in which they
do business (collectively, the “Anti-Corruption Laws”), as applicable to such
Loan Party and each of its Subsidiaries.

(ii)None of the Loan Parties and none of the Subsidiaries have:

(A)offered, promised, paid, given, or authorized the payment or giving of any
money, gift or other thing of value, directly or indirectly, to or for the
benefit of any employee, official, representative, or other person acting on
behalf of any foreign (i.e., non-U.S.) Governmental Authority thereof, or of any
public international organization, or any foreign political party or official
thereof, or candidate for foreign political office (collectively, “Foreign
Official”), for the purpose of: (1) influencing any act or decision of such
Foreign Official in his, her, or its official capacity; or (2) inducing such
Foreign Official to do, or omit to do, an act in violation of the lawful duty of
such Foreign Official, or (3) securing any improper advantage, in order to
obtain or retain business for, or with, or to direct business to, any Person; or

(B)acted or attempted to act in any manner which would subject any of the Loan
Parties to liability under any Anti-Corruption Law.

(iii)There are, and have been, no allegations, investigations or inquiries by
any Governmental Authority with regard to a potential violation of any
Anti-Corruption Law by any of the Loan Parties or any Subsidiaries or, to the
knowledge of such Loan Parties, any of their respective current or former
directors, officers, employees, stockholders or agents, or other persons acting
or purporting to act on their behalf.

(iv)The Loan Parties and their Subsidiaries have adopted, implemented and
maintain anti-bribery and anti-corruption policies and procedures that are
reasonably designed to ensure compliance with the Anti-Corruption Laws.

(cc)Proper Legal Form.  The Loan Documents are in proper legal form under the
laws of each Specified Jurisdiction to be valid, legal, effective, enforceable
or admissible into

- 86 -

 

 

--------------------------------------------------------------------------------

 

evidence in the courts of each Specified Jurisdiction, except for any other
procedural steps that have been taken or that can be taken at any time without
significant expense or delay and without prejudice to any rights or remedies the
Secured Parties may have under the Loan Documents.

(dd)No Recordation.  It is not necessary that any Loan Document or any other
document (except for the perfection or maintenance of Liens created under the
Security Documents) be filed, registered or recorded with, or executed or
notarized before, any court, public office or other authority in any Specified
Jurisdiction or that any registration charge or stamp or similar tax be paid on
or in respect of any Loan Document or any other document in order to ensure the
legality, validity, effectiveness, enforceability, priority or admissibility in
evidence of such Loan Document.

(ee)Proceedings to Enforce Agreement.  In any proceeding in a Specified
Jurisdiction to enforce any Loan Document governed by New York law, the choice
of New York law as the governing law of such Loan Document will be recognized
and applied, the irrevocable submission of it to the jurisdiction of the courts
of the State of New York or of the United States of America for the Southern
District of New York will be valid, legal, binding and enforceable, and any
judgment obtained in such a court will be recognized and enforceable in each
Specified Jurisdiction without reconsideration as to the merits of such
judgment.

(ff)Exchange Controls.  Each Loan Party has the ability to lawfully pay solely
and exclusively in Dollars the total amount which is, or may become, payable by
it to the Lenders under the Loan Documents and it has complied with its
reporting obligations to the applicable Governmental Authorities in each
Specified Jurisdiction.

(gg)Full Disclosure.

(i)All written information and other materials (but excluding the Projections
and general economic or industry specific information) concerning the Loan
Parties and their respective assets and businesses (collectively,
the ”Information”) which has been, or is hereafter, made available by, or on
behalf of the Loan Parties and their respective Subsidiaries is, or when
delivered will be, when considered as a whole, complete and correct in all
material respects and does not, or will not when furnished, taken as a whole,
contain any untrue statement of material fact or omit to state a material fact
necessary in order to make the statements contained therein not misleading in
light of the circumstances under which such statement has been made (giving
effect to any supplements and updates provided thereto); and

(ii)with respect to the Projections, such Projections were prepared in good
faith on the basis of (A) assumptions, methods and tests stated therein which
are believed by the Loan Parties to be reasonable at the time such projections
were prepared (it being understood that such projections are as to future events
and are not to be viewed as facts, are subject to significant uncertainties and
contingencies, many of which are beyond the Loan Parties’ control, that no
assurance can be given that any particular Projections will be realized and that
actual results during the period or periods covered by any such Projections may
differ significantly from the projected results and such differences may be
material) and (B) information believed by the Loan Parties to have been accurate
based upon the information available to the Loan Parties at the time such
Projections were furnished to the Lender.

- 87 -

 

 

--------------------------------------------------------------------------------

 

(hh)Security Interests. Each Security Document creates a legal, valid and
enforceable security interest in favor of the Collateral Agent, for the benefit
of the Secured Parties, in the Collateral secured thereby.  The Perfection
Requirements (as defined in the Security Agreement) and/or the taking of the
other perfection actions described in the relevant Security Document result in
the perfection of such security interests.  Subject to Section 5.02 and the
satisfaction of the Perfection Requirements and/or other such perfection
actions, such security interests are, or in the case of Collateral in which any
grantor of such security interests obtains rights after the date hereof, will
be, perfected, first priority security interests, subject in priority only to
the Permitted Specified Liens, and the recording of such instruments of
assignment described above.

ARTICLE VII.

COVENANTS OF THE LOAN PARTIES

Section 7.01Affirmative Covenants.  Until the Termination Date, unless the
Required Lenders shall otherwise consent in writing, each Loan Party will:

(a)Reporting Requirements.  Furnish to each Agent and each Lender:

(i)as soon as available, and in any event within 30 days after the end of each
fiscal month of the Parent and its Subsidiaries (other than the third month of
any fiscal quarter of the Parent and its Subsidiaries) commencing with the first
fiscal month of the Parent and its Subsidiaries ending after the Effective Date,
internally prepared consolidated and consolidating balance sheets, profit and
loss statements (by brand), and for the period commencing at the end of the
immediately preceding Fiscal Year and ending with the end of such fiscal month,
setting forth in each case in comparative form the figures for the corresponding
date or period set forth in (A) the financial statements for the immediately
preceding Fiscal Year and (B) the Projections, all in reasonable detail and
certified by an Authorized Officer of the Parent as fairly presenting, in all
material respects, the financial position of the Parent and its Subsidiaries as
at the end of such fiscal month of the Parent and its Subsidiaries for such
fiscal month and for such year-to-date period, in accordance with GAAP applied
in a manner consistent with that of the most recent audited financial statements
furnished to the Agents and the Lenders, subject to the absence of footnotes and
normal year-end adjustments.

(ii)as soon as available and in any event within 45 days after the end of each
fiscal quarter of the Parent and its Subsidiaries commencing with the first
fiscal quarter of the Parent and its Subsidiaries ending after the Effective
Date, consolidated and consolidating balance sheets, statements of income,
stockholders' equity and cash flows of the Parent and its Subsidiaries as at the
end of such quarter, and for the period commencing at the end of the immediately
preceding Fiscal Year and ending with the end of such quarter, setting forth in
each case in comparative form the figures for the corresponding date or period
set forth in (A) the financial statements for the immediately preceding Fiscal
Year and (B) the Projections, all in reasonable detail and certified by an
Authorized Officer of the Parent as fairly presenting, in all material respects,
the financial position of the Parent and its Subsidiaries as of the end of such
quarter and the results of operations and cash flows of the Parent and its
Subsidiaries for such quarter and for such year-to-date period, in accordance
with GAAP applied in a manner consistent

- 88 -

 

 

--------------------------------------------------------------------------------

 

with that of the most recent audited financial statements of the Parent and its
Subsidiaries furnished to the Agents and the Lenders, subject to the absence of
footnotes and normal year-end adjustments;

(iii)as soon as available (commencing with the Fiscal Year ending on or around
February 2, 2019), and in any event within 90 days after the end of each Fiscal
Year of the Parent and its Subsidiaries, consolidated and consolidating balance
sheets, statements of income, stockholders’ equity and cash flows of the Parent
and its Subsidiaries as at the end of such Fiscal Year, setting forth in each
case in comparative form the figures for the corresponding date or period set
forth in (A) the financial statements for the immediately preceding Fiscal Year,
and (B) the Projections, all in reasonable detail and prepared in accordance
with GAAP, and accompanied by a report and an opinion, prepared in accordance
with generally accepted auditing standards, of independent certified public
accountants of recognized standing selected by the Parent and reasonably
satisfactory to the Agents (which opinion shall be without (1) a “going concern”
or like qualification or exception, (2) any qualification or exception as to the
scope of such audit (other than as a result of the upcoming maturity date of
Indebtedness under this Agreement occurring within 12 months of the date of such
audit), or (3) any qualification which relates to the treatment or
classification of any item and which, as a condition to the removal of such
qualification, would require an adjustment to such item, the effect of which
would be to cause any noncompliance with the provisions of Section 7.03);

(iv)simultaneously with the delivery of the financial statements of the Parent
and its Subsidiaries required by clauses (i), (ii) and (iii) of this Section
7.01(a), a certificate, substantially in the form of Exhibit E, of an Authorized
Officer of the Parent (a “Compliance Certificate”):

(A)stating that such Authorized Officer has reviewed the provisions of this
Agreement and the other Loan Documents and has made or caused to be made under
his or her supervision a review of the condition and operations of the Parent
and its Subsidiaries during the period covered by such financial statements with
a view to determining whether the Parent and its Subsidiaries were in compliance
with all of the provisions of this Agreement and such Loan Documents at the
times such compliance is required hereby and thereby, and that such review has
not disclosed, and such Authorized Officer has no knowledge of, the occurrence
and continuance during such period of an Event of Default or Default or, if an
Event of Default or Default had occurred and continued or is continuing,
describing the nature and period of existence thereof and the action which the
Parent and its Subsidiaries propose to take or have taken with respect thereto;

(B)in the case of the delivery of the financial statements of the Parent and its
Subsidiaries required by clauses (i), (ii) and (iii) of this Section 7.01(a),
(1) attaching a schedule showing the calculation of the financial covenants
specified in Section 7.03, as applicable, and (2) in the cases of clauses (ii)
and (iii) of this Section 7.01(a) only, including (y) a discussion and analysis
of the financial condition and results of operations of the Parent and its
Subsidiaries for the portion of the Fiscal Year then elapsed (provided, that the
discussion and analysis of the financial condition and results of operations of
the Parent and its Subsidiaries included in any Form 10-Q or Form 10-K filed by
the Parent shall be deemed to satisfy the requirements of this clause (y)) and
(z) discussing the reasons for any significant variations from

- 89 -

 

 

--------------------------------------------------------------------------------

 

the Projections for such period and the figures for the corresponding period in
the previous Fiscal Year;

(C)in the case of the delivery of the financial statements of the Parent and its
Subsidiaries required by clause (iii) of this Section 7.01(a), attaching (1) a
summary of all material insurance coverage maintained as of the date thereof by
any Loan Party, together with such other related documents and information as
the Administrative Agent may reasonably require, and (2) confirmation that there
have been no changes to the information contained in the Perfection Certificate
delivered on the Effective Date or the date of the most recently updated
Perfection Certificate delivered pursuant to this clause (iv) and/or attaching
an updated Perfection Certificate identifying any such changes to the
information contained  therein; and

(D)in the case of the delivery of the financial statements of the Parent and its
Subsidiaries required by clause (ii) of this Section 7.01(a), and subject to the
terms of Section 6(f)(iv) of the Security Agreement and any similar provision in
any other Security Document, an updated list identifying and describing any
Intellectual Property and Licenses (as defined in the Security Agreement and
applicable to any Loan Party) which are Material Contracts, including an
indication of all such Intellectual Property and Licenses which are Material
Contracts that have been acquired by the Parent or any of its Subsidiaries since
the date of the most recent Compliance Certificate delivered pursuant to this
clause (D);

(v)as soon as available and in any event within 45 days after the end of each
fiscal quarter of the Parent and its Subsidiaries commencing with the first
fiscal quarter of the Parent and its Subsidiaries ending after the Effective
Date, reports in form and detail satisfactory to the Agents and certified by an
Authorized Officer of the Administrative Borrower as being accurate and complete
(A) listing all Accounts of the Loan Parties as of such day, which shall include
the amount and age of each such Account, showing separately those which are more
than 30, 60, 90 and 120 days old, and (B) listing all accounts payable of the
Loan Parties as of each such day which shall include the amount and age of each
such account payable, and such other information as any Agent may reasonably
request;

(vi)promptly upon request of any Agent or Lender, and in any event within 4
Business Days after the end of each week during which such a request is made,
reports in form and detail reasonably satisfactory to the Agents and certified
by an Authorized Officer of the Parent as being accurate and complete of cash
balances of the Parent and its Subsidiaries by jurisdiction;

(vii)as soon as available and in any event not later than 5 Business Days
following the approval of such Projections by the Board of Directors of the
Parent (but in any case no later than 45 days after the end of each Fiscal
Year), a certificate of an Authorized Officer of the Parent (A) attaching
Projections for the Parent and its Subsidiaries, supplementing and superseding
the Projections previously required to be delivered pursuant to this Agreement,
prepared on a monthly basis and otherwise in form and substance reasonably
satisfactory to the Agents, for such Fiscal Year, or if delivered prior to the
end of a Fiscal Year, the immediately succeeding Fiscal Year, for the Parent and
its Subsidiaries and (B) certifying that the representations and warranties set
forth in Section 6.01(gg)(ii) are true and correct with respect to the
Projections; provided, however, if the Parent shall not have obtained approval
of such

- 90 -

 

 

--------------------------------------------------------------------------------

 

Projections from its Board of Directors prior to the last day of any Fiscal
Year, then the Parent shall deliver draft Projections to the Agents within 15
days of the last day of such Fiscal Year and then deliver to the Agent such
revised Projections within 5 Business Days following the approval by the Board
of Directors of the Parent;

(viii)promptly after receipt from any Governmental Authority and after
submission to any Governmental Authority, all material documents and material
information received by such Governmental Authority or furnished to such
Governmental Authority, as applicable, in connection with any investigation of
any Loan Party involving allegations of wrongdoing against any Loan Party (other
than routine inquiries by such Governmental Authority), to the extent such
disclosure is not prohibited by any Requirement of Law;

(ix)as soon as possible, and in any event within 3 days after the occurrence of
an Event of Default or Default or the occurrence of any event or development
that could reasonably be expected to have a Material Adverse Effect, the written
statement of an Authorized Officer of the Administrative Borrower setting forth
the details of such Event of Default or Default or other event or development
having a Material Adverse Effect and the action which the affected Loan Party
proposes to take with respect thereto;

(x)(A) as soon as possible after any Loan Party or any ERISA Affiliate thereof
knows or has reason to know that (1) any Reportable Event with respect to any
Employee Plan has occurred, (2) any other Termination Event with respect to any
Employee Plan has occurred, or (3) an accumulated funding deficiency has been
incurred or an application has been made to the Secretary of the Treasury for a
waiver or modification of the minimum funding standard (including installment
payments) or an extension of any amortization period under Section 412 of the
Internal Revenue Code with respect to an Employee Plan, a statement of an
Authorized Officer of the Administrative Borrower setting forth the details of
such occurrence and the action, if any, which such Loan Party or such ERISA
Affiliate proposes to take with respect thereto, (B) promptly after receipt
thereof by any Loan Party or any ERISA Affiliate thereof from the PBGC, copies
of each notice received by any Loan Party or any ERISA Affiliate thereof of the
PBGC’s intention to terminate any Plan or to have a trustee appointed to
administer any Plan, (C) promptly after the filing thereof with the Internal
Revenue Service if requested by any Agent, copies of each Schedule B (Actuarial
Information) to the annual report (Form 5500 Series) with respect to each
Employee Plan and Multiemployer Plan, (D) promptly after any Loan Party or any
ERISA Affiliate thereof knows or has reason to know that a required installment
within the meaning of Section 412 of the Internal Revenue Code has not been made
when due with respect to an Employee Plan, (E) promptly after receipt thereof by
any Loan Party or any ERISA Affiliate thereof from a sponsor of a Multiemployer
Plan or from the PBGC, a copy of each notice received by any Loan Party or any
ERISA Affiliate thereof concerning the imposition or amount of withdrawal
liability under Section 4202 of ERISA or indicating that such Multiemployer Plan
may enter reorganization status under Section 4241 of ERISA, and (F) promptly
after any Loan Party or any ERISA Affiliate thereof sends notice of a plant
closing or mass layoff (as defined in WARN) to employees, copies of each such
notice sent by such Loan Party or such ERISA Affiliate thereof;

(xi)promptly after the commencement thereof but in any event not later than 5
days after service of process with respect thereto on, or the obtaining of
knowledge thereof by, any Loan Party, notice of each action, suit or proceeding
before any court or other

- 91 -

 

 

--------------------------------------------------------------------------------

 

Governmental Authority or other regulatory body or any arbitrator which, if
adversely determined, could reasonably be expected to have a Material Adverse
Effect;

(xii)as soon as practicable, (A) copies of any amendment, waiver or notification
that any Loan Party executes or receives in connection with any Material
Contract that could reasonably be expected to be adverse to the interests of the
Lenders (including, without limitation, any notices of material defaults and
notices of cancellation of such Material Contract), (B) notice of the
termination or expiration of any Material Contract, and (C) notice of any other
event which constitutes an Additional Appraisal Triggering Event;

(xiii)as soon as practicable after receipt or delivery thereof, copies of any
material notices that any Loan Party executes or receives in connection with the
sale or other Disposition of the Equity Interests of, or all or substantially
all of the assets of, any Loan Party;

(xiv)promptly after (A) the sending or filing thereof, copies of all statements,
reports and other information any Loan Party sends to any holders of its
Indebtedness or its securities or files with the SEC or any national (domestic
or foreign) securities exchange and (B) the receipt thereof, a copy of any
material notice received from any holder of its Indebtedness;

(xv)promptly upon receipt thereof, copies of all financial reports (including,
without limitation, management letters), if any, submitted to any Loan Party by
its auditors in connection with any annual or interim audit of the books
thereof;

(xvi)promptly upon request, any certification or other evidence requested from
time to time by any Lender in its sole discretion, confirming the Borrowers’
compliance with Section 7.02(r);

(xvii)simultaneously with the delivery of the financial statements of the Parent
and its Subsidiaries required by clauses (i), (ii) and (iii) of this Section
7.01(a), if, as a result of any change in accounting principles and policies
from those used in the preparation of the Financial Statements that is permitted
by Section 7.02(q), the consolidated financial statements of the Parent and its
Subsidiaries delivered pursuant to clauses (i), (ii) and (iii) of this Section
7.01(a) will differ in any material respect from the consolidated financial
statements that would have been delivered pursuant to such subdivisions had no
such change in accounting principles and policies been made, then, together with
the first delivery of such financial statements after such change, one or more
statements of reconciliation for all such prior financial statements in form and
substance reasonably satisfactory to the Agents;

(xviii)(a) within thirty (30) days after the end of each fiscal month of the
Parent and its Subsidiaries, a Borrowing Base Certificate, showing the Borrowing
Base as of the close of business on the last day of such fiscal month; and (b)
as soon as practicable, and in any event no later than three (3) days after an
appraisal being conducted as a result of an Additional Appraisal Triggering
Event has been completed, a Borrowing Base Certificate, showing the Borrowing
Base as of the close of business on the day such appraisal was completed;

(xix)as soon as practicable, in any event at least five Business Days prior
thereto, drafts of any waiver, consent, amendment or permanent prepayment or
permanent

- 92 -

 

 

--------------------------------------------------------------------------------

 

commitment reduction (and the amount thereof) pursuant to any Subordinated
Indebtedness Documents, with final documentation to be provided prior to
execution thereof;

(xx)as soon as practicable after receipt thereof, copies of notices of any
material “default” or “event of default” under any Subordinated Indebtedness
Document;

(xxi)promptly upon request, such other information (other than information
subject to confidentiality obligations with a third party or attorney-client
privilege or the sharing of which information is prohibited by applicable law,
in which case, to the extent reasonably practical to provide the same, redacted
summaries of such information shall be provided) concerning the condition or
operations, financial or otherwise, of any Loan Party as any Agent or any Lender
may from time to time may reasonably request;

(xxii)[Reserved.]

(xxiii)within 45 days after the end of each fiscal quarter of the Parent and its
Subsidiaries commencing with the first fiscal quarter of the Parent and its
Subsidiaries ending after the Effective Date, a report, in form and detail
satisfactory to the Agents and certified by an Authorized Officer of the
Administrative Borrower as being accurate and complete, of all royalties and
revenues paid to any Loan Party in the prior fiscal quarter under any license
relating to Intellectual Property on a line item basis by each such license.

(b)Additional Borrowers, Guarantors and Collateral Security.  Cause:

(i)each Subsidiary (other than an Excluded Subsidiary) of any Loan Party
organized under the laws of any Specified Jurisdiction that is not in existence
on the Effective Date, each Subsidiary of any Loan Party which is a
non-borrowing Subsidiary on the Effective Date (or upon formation or
acquisition) but later ceases to be an Excluded Subsidiary (including any
Immaterial Subsidiary ceasing to be an Immaterial Subsidiary pursuant to clause
(iv) below), and any Subsidiary organized in a jurisdiction that becomes a
Specified Jurisdiction after the Effective Date, to execute and deliver to the
Collateral Agent promptly and in any event within 5 Business Days after the
formation or change in status of, or on the date of any acquisition of, such
Subsidiary, (A) a Joinder Agreement, pursuant to which such Subsidiary shall be
made a party to this Agreement as a Guarantor, (B) a supplement to the Security
Agreement or other Security Document, together with (1) certificates, if any,
evidencing all of the Equity Interests of any Person owned by such Subsidiary
required to be pledged under the terms of the Security Agreement or other
Security Document, (2) undated stock powers for such Equity Interests executed
in blank, and (3) such opinions of counsel as the Collateral Agent may
reasonably request, (C) to the extent required under the terms of this
Agreement, one or more Mortgages creating on the fee-owned real property of such
Subsidiary a perfected, first priority Lien (in terms of priority, subject only
to Permitted Specified Liens) on such real property and such other Real Property
Deliverables as may be reasonably required by the Collateral Agent with respect
to each such real property, and (D) such other agreements, instruments,
approvals or other documents reasonably requested by the Collateral Agent in
order to create, perfect, establish the first priority of or otherwise protect
any Lien purported to be covered by any such Security Document or otherwise to
effect the intent that such Subsidiary shall become bound by all of the terms,
covenants and agreements contained in

- 93 -

 

 

--------------------------------------------------------------------------------

 

the Loan Documents and that substantially all property and assets of such
Subsidiary shall become Collateral for the Obligations;

(ii)each owner (that is a Loan Party) of the Equity Interests of any such
Subsidiary to execute and deliver promptly and in any event within 5 Business
Days, or such longer date as the Collateral Agent may agree to in its sole
discretion, after the formation or acquisition of such Subsidiary a Pledge
Amendment (as defined in the Security Agreement) or comparable document pursuant
to the applicable Security Document, together with (A) certificates, if any,
evidencing all of the Equity Interests of such Subsidiary required to be pledged
under the terms of the applicable Security Documents, (B) undated stock powers
or other appropriate instruments of assignment for such certificated Equity
Interests executed in blank, (C) such opinions of counsel as the Collateral
Agent may reasonably request and (D) such other agreements, instruments,
approvals or other documents reasonably requested by the Collateral Agent;

(iii)notwithstanding the foregoing, no CFC of a U.S. Loan Party shall be
required to become a Guarantor with respect to the U.S. Obligations (and, as
such, shall not be required to deliver the documents required by clause (i)
above to secure the U.S. Obligations) and no property or assets of any CFC shall
be required to be pledged or otherwise subject to a Lien under the Loan
Documents to secure the U.S. Obligations; provided, however, that if the Equity
Interests of such CFC are owned by a U.S. Loan Party, such U.S. Loan Party shall
deliver, all such documents, instruments, agreements (including, without
limitation, at the reasonable request of the Collateral Agent, a pledge
agreement governed by the laws of the jurisdiction of organization of such CFC,
but only to the extent that such CFC is organized under the laws of a Specified
Jurisdiction), and certificates, if any, described in clause (ii) above to the
Collateral Agent, and take all commercially reasonable actions reasonably
requested by the Collateral Agent or otherwise necessary to grant and to perfect
a first-priority Lien (subject to Permitted Specified Liens) in favor of the
Collateral Agent, for the benefit of the Secured Parties, to secure the U.S.
Obligations, in sixty five percent (65%) of the voting Equity Interests of such
CFC and one hundred percent (100%) of all non-voting Equity Interests of such
CFC owned by such Loan Party.  Nothing contained in this clause (iii) shall
limit the obligation of such CFC to become a Guarantor with respect to the
Obligations that do not constitute U.S. Obligations, including, without
limitation, the Foreign Obligations; and

(iv)if at any time and from time to time after the Effective Date, Immaterial
Subsidiaries comprise or contribute, as applicable, in the aggregate more than
$250,000 of the Consolidated EBITDA of the Parent and its Subsidiaries for the
four consecutive fiscal quarter period most recently ended for which financial
statements have been delivered or were required to have been delivered, or more
than $250,000 of the revenues of the Parent and its Subsidiaries for the four
consecutive fiscal quarter period most recently ended for which financial
statements have been delivered or were required to have been delivered or more
than $250,000 of the consolidated assets of the Parent and its Subsidiaries as
of the end of the four consecutive fiscal quarter period most recently ended for
which financial statements have been delivered or were required to have been
delivered, then the Parent shall, not later than 30 days after the date by which
financial statements for such period are required to be delivered, designate in
writing to the Administrative Agent that one or more of such Subsidiaries is no
longer an Immaterial Subsidiary for purposes of this Agreement to the extent
required such that the foregoing condition ceases to be true.

- 94 -

 

 

--------------------------------------------------------------------------------

 

(c)Compliance with Laws; Payment of Taxes.

(i)Comply, and cause each of its Subsidiaries to comply, in all material
respects, with all Requirements of Law (including, without limitation, all
Environmental Laws), judgments and awards (including any settlement of any claim
that, if breached, could give rise to any of the foregoing).

(ii)Pay, and cause each of its Subsidiaries to pay, in full before delinquency
or before the expiration of any extension period, all Taxes imposed upon any
Loan Party or any of its Subsidiaries or any property of any Loan Party or any
of its Subsidiaries except (x) Taxes in an aggregate amount for all such Taxes
not exceeding $250,000, at any one time, and (y) Taxes contested in good faith
by proper proceedings which stay the imposition of any penalty or Lien and with
respect to which adequate reserves have been set aside for the payment thereof
in accordance with GAAP.

(d)Preservation of Existence, Etc.  Except as otherwise permitted under Section
7.02(c), maintain and preserve, and cause each of its Subsidiaries to maintain
and preserve, its existence, rights and privileges, and become or remain, and
cause each of its Subsidiaries to become or remain, duly qualified and in good
standing in each jurisdiction in which the character of the properties owned or
leased by it or in which the transaction of its business makes such
qualification necessary, except to the extent that the failure to be so
qualified could not reasonably be expected to have a Material Adverse Effect.

(e)Keeping of Records and Books of Account.  Keep, and cause each of its
Subsidiaries to keep, adequate records and books of account, with complete (in
all material respects) entries made to permit the preparation of financial
statements in accordance with GAAP.

(f)Inspection Rights.  Subject to the limitations set forth in Section 2.06(b)
(which apply solely with respect to appraisals and field examinations), permit,
and cause each of its Subsidiaries to permit, the agents and representatives of
any Agent at any time and from time to time during normal business hours, at the
expense of the Borrowers, to examine and make copies of and abstracts from its
records and books of account, to visit and inspect its properties, to verify
materials, leases, notes, accounts receivable, deposit accounts and its other
assets, to conduct audits, valuations, appraisals or examinations and to discuss
its affairs, finances and accounts with any of its directors, officers,
managerial employees, independent accountants or any of its other
representatives so long as (unless an Event of Default has occurred and is
continuing) the Administrative Borrower has been given a reasonable opportunity
to have a representative present at any such meeting (and if the Administrative
Borrower so elects to have a representative present at such meeting, then such
meeting shall be held at a time and location that is reasonably acceptable to
both the Administrative Borrower and the Agents), and such meeting shall be upon
reasonable prior notice and during normal business hours.  In furtherance of the
foregoing, each Loan Party hereby authorizes its independent accountants, and
the independent accountants of each of its Subsidiaries, to discuss the affairs,
finances and accounts of such Person (independently or together with
representatives of such Person) with the agents and representatives of any Agent
in accordance with this Section 7.01(f), so long as (unless an Event of Default
has occurred and is continuing) the Administrative Borrower has been given a
reasonable opportunity to have a representative present at any such meeting (and
if the Administrative Borrower so elects to have a

- 95 -

 

 

--------------------------------------------------------------------------------

 

representative present at such meeting, and such meeting shall be held at a time
and location that is reasonably acceptable to both the Administrative Borrower
and the Agents).  Notwithstanding any provision of this Agreement to the
contrary, the Agents shall not seek an appraisal during the nine month period
following the Effective Date (other than with respect to an Additional Appraisal
Triggering Event).

(g)Maintenance of Properties, Etc.  Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, all of its properties which are necessary
in the proper conduct of its business in good working order and condition,
ordinary wear and tear, and casualty and condemnation excepted, and comply, and
cause each of its Subsidiaries to comply, at all times with the provisions of
all leases to which it is a party as lessee or under which it occupies property,
so as to prevent any loss or forfeiture thereof or thereunder, except to the
extent the failure to so maintain and preserve or so comply could not reasonably
be expected to have a Material Adverse Effect.

(h)Maintenance of Insurance.  Maintain, and cause each of its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations (including, without limitation, comprehensive general liability,
property, worker’s compensation and business interruption insurance) with
respect to its properties (including all real properties leased or owned by it)
and business, in such amounts, subject to such deductibles and self-insurance
retentions, and covering such risks as is required by any Governmental Authority
having jurisdiction with respect thereto and as is carried generally in
accordance with sound business practice by companies in similar businesses
similarly situated and in any event in amount, adequacy and scope reasonably
satisfactory to the Collateral Agent.  All policies covering the Collateral are
to be made payable to the Collateral Agent, for the benefit of the Secured
Parties, as its interests may appear, in case of loss, under a standard
non‑contributory “lender” or “secured party” clause and are to contain such
other provisions as the Collateral Agent may reasonably require to fully protect
the Lenders’ interest in the Collateral and to any payments to be made under
such policies.  All certificates of insurance are to be delivered to the
Collateral Agent and the policies are to be premium prepaid, with the loss
payable (in the case of liability insurance) endorsement and additional insured
and lenders’ loss payee or mortgagee endorsements (in the case of property
insurance) in favor of the Collateral Agent and such other Persons as the
Collateral Agent may designate from time to time, and shall provide for not less
than 30 days’ (10 days’ in the case of non-payment) prior written notice to the
Collateral Agent of the exercise of any right of cancellation.  If any Loan
Party or any of its Subsidiaries fails to maintain such insurance, the
Collateral Agent may arrange for such insurance, but at the Borrowers’ expense
and without any responsibility on the Collateral Agent’s part for obtaining the
insurance, the solvency of the insurance companies, the adequacy of the
coverage, or the collection of claims.  Upon the occurrence and during the
continuance of an Event of Default, the Collateral Agent shall have the sole
right, in the name of the Lenders, any Loan Party and its Subsidiaries, to file
claims under any insurance policies, to receive, receipt and give acquittance
for any payments that may be payable thereunder, and to execute any and all
endorsements, receipts, releases, assignments, reassignments or other documents
that may be necessary to effect the collection, compromise or settlement of any
claims under any such insurance policies.

(i)Obtaining of Permits, Etc.  Obtain, maintain and preserve, and cause each of
its Subsidiaries to obtain, maintain and preserve, and take all necessary action
to timely renew,

- 96 -

 

 

--------------------------------------------------------------------------------

 

all permits, licenses, authorizations, approvals, entitlements and
accreditations that are necessary or useful in the proper conduct of its
business, in each case, except to the extent the failure to obtain, maintain,
preserve or take such action could not reasonably be expected to have a Material
Adverse Effect.

(j)Environmental.  (i)  Keep any real property either owned or operated by it or
any of its Subsidiaries free of any Environmental Liens; (ii) comply, and cause
each of its Subsidiaries to comply, with all Environmental Laws in all material
respects and provide to the Collateral Agent any non-privileged documentation of
such compliance which the Collateral Agent may reasonably request; (iii) provide
the Agents written notice within 5 Business Days of any Release of a Hazardous
Material in excess of any reportable quantity from or onto property at any time
owned or operated by it or any of its Subsidiaries for which any Loan Party
could reasonably be expected to be liable under Environmental Law and take any
Remedial Actions required to abate said Release; and (iv) provide the Agents
with written notice within 10 days of the receipt of any of the
following:  (A) notice that an Environmental Lien has been filed against any
property of any Loan Party or any of its Subsidiaries; (B) commencement of any
Environmental Action or notice that an Environmental Action will be filed
against any Loan Party or any of its Subsidiaries; and (C) notice of a
violation, citation or other administrative order issued pursuant to
Environmental Law, in each case, which could reasonably be expected to have a
Material Adverse Effect.

(k)Fiscal Year.  Cause the Fiscal Year of the Parent and its Subsidiaries to end
on or about the Saturday nearest to January 31 of each calendar year unless the
Agents consent to a change in such Fiscal Year (and appropriate related changes
to this Agreement).

(l)Intellectual Property Defense.  Each Loan Party will, at its own expense,
take all commercially reasonable actions deemed necessary in its reasonable
business judgment to defend any Intellectual Property against claims or
challenges, whether threatened or filed in any court or any authority with
competent jurisdiction, to the validity, enforceability, use, maintenance,
ownership or assignment of, or which may limit the scope of any Loan Party’s
rights in, any Intellectual Property which has a material effect on any Loan
Party’s business or royalty revenue, including but not limited to, any
opposition or cancellation proceedings commenced at the U.S. Trademark Trial and
Appeal Board, interferences invoked at the U.S. Board of Patent Appeals and
Interferences, any post-grant patent proceedings commenced at the U.S. Patent
Trial and Appeal Board, or any proceedings commenced under ICANN’s Uniform
Domain-Name Dispute Resolution Policy.

(m)After Acquired Real Property.  Upon the acquisition by it or any of its
Subsidiaries after the date hereof of any fee interest in any real property
(wherever located) (each such interest being a “New Facility”) with a Current
Value (as defined below) in excess of $250,000, promptly so notify the
Collateral Agent within 30 days after such acquisition, setting forth a
description of the interest acquired, the location of the real property, any
structures or improvements thereon and either an appraisal or such Loan Party’s
good-faith estimate of the current value of such real property (for purposes of
this Section, the ”Current Value”).  The Collateral Agent shall notify such Loan
Party whether it intends to require a Mortgage (and any other Real Property
Deliverables) with respect to such New Facility, except that Collateral Agent
shall not require a Mortgage or any other Real Property Deliverables for any
Facility as to which

- 97 -

 

 

--------------------------------------------------------------------------------

 

the Collateral Agent shall determine in its reasonable discretion that the costs
and burdens of obtaining a security interest are excessive in relation to the
value afforded thereby.  Upon receipt of such notice requesting a Mortgage (and
any other Real Property Deliverables), the Person that has acquired such New
Facility shall furnish the same to the Collateral Agent within 60 days (or such
longer period as the Collateral Agent may agree to in its sole discretion) after
receipt of such request.  The Borrowers shall pay all fees and expenses,
including, without limitation, reasonable attorneys’ fees and expenses, and all
title insurance charges and premiums, in connection with each Loan Party’s
obligations under this Section 7.01(m).

(n)Anti-Bribery and Anti-Corruption Laws.  Maintain, and cause each of its
Subsidiaries to maintain, anti-bribery and anti-corruption policies and
procedures that are reasonably designed to ensure compliance with the
Anti-Corruption Laws.

(o)Lender Meetings.  Upon the reasonable request of any Agent or the Required
Lenders (which request, so long as no Event of Default shall have occurred and
be continuing, shall not be made more than once during each Fiscal Year),
participate in a meeting with the Agents and the Lenders at the Borrowers’
corporate offices (or at such other location as may be agreed to by the
Administrative Borrower and such Agent or the Required Lenders) at such time as
may be agreed to by the Administrative Borrower and such Agent or the Required
Lenders.

(p)Further Assurances.  Take such action and execute, acknowledge and deliver,
and cause each of its Subsidiaries to take such action and execute, acknowledge
and deliver, at its sole cost and expense, such agreements, instruments or other
documents as any Agent may reasonably require from time to time in order (i) to
carry out more effectively the purposes of this Agreement and the other Loan
Documents, (ii) to subject to valid and perfected first priority Liens any of
the Collateral or any other property of any Loan Party and its Subsidiaries,
(iii) to establish and maintain the validity and effectiveness of any of the
Loan Documents and the validity, perfection and priority of the Liens intended
to be created thereby, and (iv) to better assure, convey, grant, assign,
transfer and confirm unto each Secured Party the rights now or hereafter
intended to be granted to it under this Agreement or any other Loan
Document.  In furtherance of the foregoing, to the maximum extent permitted by
applicable law, each Loan Party (i) authorizes each Agent to execute any such
agreements, instruments or other documents in such Loan Party’s name and to file
such agreements, instruments or other documents in any appropriate filing
office, (ii) authorizes each Agent to file any financing statement required
hereunder or under any other Loan Document, and any continuation statement or
amendment with respect thereto, in any appropriate filing office without the
signature of such Loan Party, and (iii) ratifies the filing of any financing
statement, and any continuation statement or amendment with respect thereto,
filed without the signature of such Loan Party prior to the date hereof.

(q)[Reserved.]

Section 7.02Negative Covenants.  Until the Termination Date, each Loan Party
shall not, unless the Required Lenders shall otherwise consent in writing:

(a)Liens, Etc.  Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Lien upon or with
respect to any of its properties, whether now owned or hereafter acquired; file
or suffer to exist under the Uniform

- 98 -

 

 

--------------------------------------------------------------------------------

 

Commercial Code or any Requirement of Law of any jurisdiction, a financing
statement (or the equivalent thereof) that names it or any of its Subsidiaries
as debtor (other than an unauthorized financing statement (or the equivalent
thereof) that names it or any of its Subsidiaries as debtor so long as such
unauthorized financing statement is promptly terminated after the Loan Parties
obtain knowledge thereof); sign or suffer to exist any security agreement
authorizing any secured party thereunder to file such financing statement (or
the equivalent thereof) other than, as to all of the above, Permitted Liens.

(b)Indebtedness.  Create, incur, assume, guarantee or suffer to exist, or
otherwise become or remain liable with respect to, or permit any of its
Subsidiaries to create, incur, assume, guarantee or suffer to exist or otherwise
become or remain liable with respect to, any Indebtedness other than Permitted
Indebtedness.

(c)Fundamental Changes; Dispositions.

(i)Wind-up, liquidate or dissolve, or merge, consolidate or amalgamate with any
Person, or permit any of its Subsidiaries to do (or agree to do) any of the
foregoing; provided, however, that

(A)any wholly-owned Subsidiary of any Loan Party (other than a Borrower) may be
merged into such Loan Party or another wholly-owned Subsidiary of such Loan
Party, or may consolidate or amalgamate with another wholly-owned Subsidiary of
such Loan Party, so long as (1) no other provision of this Agreement would be
violated thereby, (2) such Loan Party gives the Agents at least 5 days’ prior
written notice, if such Subsidiary is a Loan Party, or notifies the Agents
within 5 days, if such Subsidiary is not a Loan Party, of such merger,
consolidation or amalgamation accompanied by true, correct and complete copies
of all material agreements, documents and instruments relating to such merger,
consolidation or amalgamation, including, without limitation, the certificate or
certificates of merger or amalgamation to be filed with each appropriate
Secretary of State (with a copy as filed promptly after such filing), (3) no
Default or Event of Default shall have occurred and be continuing either before
or after giving effect to such transaction, (4) the Lenders’ rights in any
Collateral, including, without limitation, the existence, perfection and
priority of any Lien thereon, are not adversely affected by such merger,
consolidation or amalgamation and (5) the surviving Subsidiary, if any, if not
already a Loan Party, is joined as a Loan Party hereunder pursuant to a Joinder
Agreement and is a party to the applicable Security Documents and the Equity
Interests of such Subsidiary are the subject of a Security Document, in each
case, which is in full force and effect on the date of and immediately after
giving effect to such merger, consolidation or amalgamation;

(B)any Subsidiary of a Borrower that is not a Loan Party may dissolve or
liquidate; provided that if in connection with any such dissolution or
liquidation, the dissolving entity transfers its assets to another Person and if
in connection with such transaction a Loan Party is a transferor of assets, then
to the extent constituting an Investment, such Investment must be a Permitted
Investment;

(C)any Subsidiary of a Borrower that is not a Loan Party may merge, amalgamate
or consolidate with or dissolve or liquidate into any other Person in order to
effect a Permitted Investment;

- 99 -

 

 

--------------------------------------------------------------------------------

 

(D)except in the case of a merger, dissolution, liquidation or consolidation of
a Loan Party, any merger, dissolution, liquidation or consolidation, the purpose
of which is to effect a Permitted Disposition may be effected;

(E)any Loan Party (other than the Borrowers) may merge, amalgamate or
consolidate with or liquidate or dissolve into any other Person so long as an
Unrestricted Loan Party is the surviving Person, or, if a Loan Party (other than
a Borrower) is a Restricted Guarantor, such Restricted Guarantor may merge,
amalgamate or consolidate with or liquidate or dissolve into any other Loan
Party which remains as the surviving Person; and

(F)any Subsidiary of a Borrower that is not a Loan Party may merge, amalgamate
or consolidate with or liquidate or dissolve into any other Subsidiary of any
Borrower.

(ii)Make any Disposition, whether in one transaction or a series of related
transactions, of all or any part of its business, property or assets, whether
now owned or hereafter acquired (or agree to do any of the foregoing), or permit
any of its Subsidiaries to do any of the foregoing; provided, however, that any
Loan Party and its Subsidiaries may make Permitted Dispositions.

(d)Change in Nature of Business.

(i)Make, or permit any of its Subsidiaries to make, any change in the nature of
its business as described in Section 6.01(l).

(ii)In the case of the Dutch Borrower,

(A)incur any Indebtedness other than (1) Indebtedness under the Loan Documents
or otherwise in connection with the Transactions and (2) Contingent Obligations
with respect to Permitted Indebtedness;

(B)create, incur, assume or suffer to exist any Liens other than (1) Liens
created under the Loan Documents or (2) Permitted Liens consisting of deposits
made in the ordinary course of business or arising by operation of any
Requirements of Law; or

(C)engage in any business activity or own any material assets other than
(1) holding the Equity Interests of Hi-Tec and, indirectly, any Subsidiary of
Hi-Tec (and/or any joint venture of any thereof); (2) performing its obligations
under the Loan Documents and other Indebtedness and Liens (including the
granting of Liens) described in clauses (A) and (B) above; (3) issuing its own
Equity Interests (including, for the avoidance of doubt, the making of any
dividend or distribution on account of, or any redemption, retirement, sinking
fund or similar payment, purchase or other acquisition for value of, any shares
of any class of Equity Interests); (4) filing tax reports and paying taxes and
other customary obligations in the ordinary course (and contesting any taxes);
(5) preparing reports to Governmental Authorities and to its shareholders; (6)
holding director and shareholder meetings, preparing organizational records and
other organizational activities required to maintain its separate organizational
structure or to comply with applicable Requirements of Law; (7) providing
indemnification for its officers, directors, members of management, employees
and advisors or consultants; (8) the performance

- 100 -

 

 

--------------------------------------------------------------------------------

 

of its obligations under any document, agreement and/or Investments consisting
of Contingent Obligations in the ordinary course of business; (9) complying with
applicable Requirements of Law (including with respect to the maintenance of its
existence); and (10) activities incidental to any of the foregoing.

(e)Loans, Advances, Investments, Etc.  Make or commit or agree to make, or
permit any of its Subsidiaries make or commit or agree to make, any Investment
in any other Person except for Permitted Investments.

(f)Sale and Leaseback Transactions.  Enter into, or permit any of its
Subsidiaries to enter into, any Sale and Leaseback Transaction.

(g)[Reserved].

(h)Restricted Payments.  Make or permit any of its Subsidiaries to make any
Restricted Payment other than Permitted Restricted Payments.

(i)Federal Reserve Regulations.  Permit any Loan or the proceeds of any Loan
under this Agreement to be used for any purpose that would cause such Loan to be
a margin loan under the provisions of Regulation T, U or X of the Board.

(j)Transactions with Affiliates.  Enter into, renew, extend or be a party to, or
permit any of its Subsidiaries to enter into, renew, extend or be a party to,
any transaction or series of related transactions (including, without
limitation, the purchase, sale, lease, transfer or exchange of property or
assets of any kind or the rendering of services of any kind) with any Affiliate,
except (i) transactions consummated in the ordinary course of business in a
manner and to an extent necessary or desirable for the prudent operation of its
business, for fair consideration and on terms no less favorable to it or its
Subsidiaries than would be obtainable in a comparable arm’s length transaction
with a Person that is not an Affiliate thereof, and that are fully disclosed to
the Agents prior to the consummation thereof, if they involve one or more
payments by the Parent or any of its Subsidiaries in excess of $250,000 for any
single transaction or series of related transactions, (ii) transactions with
another Loan Party, (iii) transactions permitted by Section 7.02(e) and Section
7.02(h), (iv) sales of Qualified Equity Interests of the Parent to Affiliates of
the Parent not otherwise prohibited by the Loan Documents and the granting of
registration and other customary rights in connection therewith, (v) reasonable
and customary director and officer compensation (including bonuses and stock
option programs), benefits and indemnification arrangements, in each case
approved by the Board of Directors (or a committee thereof) of such Loan Party
or such Subsidiary, (vi) the Transactions and the Second Amendment Effective
Date Transactions, (vii) transactions between or among the Loan Parties
otherwise not prohibited by this Agreement, and (viii) so long as such
Indebtedness is subject to the applicable Subordination Agreement, transactions
under the Subordinated Indebtedness Documents with respect to the Board Debt and
as otherwise expressly permitted by this Agreement, and (ix) so long as such
Indebtedness is subject to the applicable Subordination Agreement, the
incurrence of Indebtedness under the Bridge Notes.

(k)Limitations on Dividends and Other Payment Restrictions Affecting
Subsidiaries.  Create or otherwise cause, incur, assume, suffer or permit to
exist or become

- 101 -

 

 

--------------------------------------------------------------------------------

 

effective any consensual encumbrance or restriction of any kind on the ability
of any Subsidiary of any Loan Party (i) to pay dividends or to make any other
distribution on any shares of Equity Interests of such Subsidiary owned by any
Loan Party or any of its Subsidiaries, (ii) to pay or prepay or to subordinate
any Indebtedness owed to any Loan Party or any of its Subsidiaries, (iii) to
make loans or advances to any Loan Party or any of its Subsidiaries or (iv) to
transfer any of its property or assets to any Loan Party or any of its
Subsidiaries, or permit any of its Subsidiaries to do any of the foregoing;
provided, however, that nothing in any of clauses (i) through (iv) of this
Section 7.02(k) shall prohibit or restrict compliance with:

(A)this Agreement and the other Loan Documents;

(B)any agreement in effect on the date of this Agreement and described on
Schedule 7.02(k), or any extension, replacement or continuation of any such
agreement; provided, that, any such encumbrance or restriction contained in such
extended, replaced or continued agreement is no less favorable to the Agents and
the Lenders than the encumbrance or restriction under or pursuant to the
agreement so extended, replaced or continued;

(C)any applicable law, rule or regulation (including, without limitation,
applicable currency control laws and applicable state corporate statutes
restricting the payment of dividends in certain circumstances);

(D)in the case of clause (iv), (1) customary restrictions on the subletting,
assignment or transfer of any specified property or asset set forth in a lease,
license, asset sale agreement or similar contract for the conveyance of such
property or asset and (2) instrument or other document evidencing a Permitted
Lien (or the Indebtedness secured thereby) from restricting on customary terms
the transfer of any property or assets subject thereto;

(E)Permitted Liens or customary restrictions on dispositions of real property
interests in reciprocal easement agreements;

(F)customary restrictions in agreements for the sale of assets on the transfer
or encumbrance of such assets during an interim period prior to the closing of
the sale of such assets;

(G)customary restrictions in contracts that prohibit the assignment of such
contract;

(H)restrictions set forth in the Subordinated Indebtedness Documents in respect
of the Board Debt, as in effect on the date hereof or as otherwise amended after
the date hereof as permitted by the applicable Subordination Agreement; or

(I)customary restrictions on (i) the Equity Interests of a joint venture or (ii)
the operation of a joint venture, in each case, set forth in an agreement
governing a joint venture to which such Loan Party or any of its Subsidiaries is
a party.

(l)Limitations on Negative Pledges.  Enter into, incur or permit to exist, or
permit any Subsidiary to enter into, incur or permit to exist, directly or
indirectly, any agreement, instrument, deed, lease or other arrangement that
prohibits, restricts or imposes any condition upon

- 102 -

 

 

--------------------------------------------------------------------------------

 

the ability of any Loan Party or any Subsidiary of any Loan Party to create,
incur or permit to exist any Lien upon any of its property or revenues, whether
now owned or hereafter acquired, or that requires the grant of any security for
an obligation if security is granted for another obligation, except the
following: (i) this Agreement and the other Loan Documents, (ii) restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by Section 7.02(b) of this Agreement if such restrictions or conditions apply
only to the property or assets securing such Indebtedness, (iii) any customary
restrictions and conditions contained in agreements relating to the sale or
other disposition of assets or of a Subsidiary pending such sale or other
disposition; provided that such restrictions and conditions apply only to the
assets or Subsidiary to be sold or disposed of and such sale or disposition is
permitted hereunder, (iv) customary restrictions in leases, subleases, licenses
or asset sale agreements otherwise permitted hereby so long as such restrictions
relate to the assets subject thereto, (v) customary provisions regarding
confidentiality or restricting assignment, pledges or transfer of any agreement
entered into in the ordinary course of business, (vi) customary restrictions
with respect to (A) the Equity Interests of a joint venture and (B) the
operation of a joint venture, in each case of this clause (vi), set forth in an
agreement governing a joint venture to which such Loan Party or any of its
Subsidiaries is a party and (vii) restrictions set forth in the Subordinated
Indebtedness Documents in respect of the Board Debt, as in effect on the date
hereof or as otherwise amended after the date hereof as permitted by the
applicable Subordination Agreement.

(m)Modifications of Indebtedness, Organizational Documents and Certain Other
Agreements; Etc.

(i)Amend, modify or otherwise change (or permit the amendment, modification or
other change in any manner of) any of the provisions of any of its or its
Subsidiaries’ Indebtedness or of any instrument or agreement (including, without
limitation, any purchase agreement, indenture, loan agreement or security
agreement) relating to any such Indebtedness if such amendment, modification or
change is prohibited by the terms of any applicable Subordination Agreement,
would shorten the final maturity or average life to maturity of, or require any
payment to be made earlier than the date originally scheduled on, such
Indebtedness, would increase the interest rate applicable to such Indebtedness,
would add any covenant or event of default, would change the subordination
provision, if any, of such Indebtedness, or would otherwise be adverse to the
Lenders or the issuer of such Indebtedness in any respect;

(ii)except for the Obligations, (A) make any voluntary or optional payment
(including, without limitation, any payment of interest in cash that, at the
option of the issuer, may be paid in cash or in kind), prepayment, redemption,
defeasance, sinking fund payment or other acquisition for value of any of its or
its Subsidiaries’ Indebtedness (including, without limitation, by way of
depositing money or securities with the trustee therefor before the date
required for the purpose of paying any portion of such Indebtedness when due),
(B) refund, refinance, replace or exchange any other Indebtedness for any such
Indebtedness (other than with respect to Permitted Refinancing Indebtedness),
(C) make any payment, prepayment, redemption, defeasance, sinking fund payment
or repurchase of any Subordinated Indebtedness in violation of the subordination
provisions thereof or any Subordination Agreement with respect thereto
(including, without limitation, with respect to the Board Debt and obligations
under the Bridge Notes), or (D) make any payment, prepayment, redemption,
defeasance, sinking fund payment or

- 103 -

 

 

--------------------------------------------------------------------------------

 

repurchase of any Indebtedness as a result of any asset sale, change of control,
issuance and sale of debt or equity securities or similar event, or give any
notice with respect to any of the foregoing; provided, that this clause (ii)
shall not apply to (1) Permitted Intercompany Investments, (2) Permitted
Purchase Money Indebtedness and (3) Permitted Indebtedness under clause (k) of
the definition of Permitted Indebtedness;

(iii)amend, modify or otherwise change any of its Governing Documents
(including, without limitation, by the filing or modification of any certificate
of designation, or any agreement or arrangement entered into by it and including
any shareholders’ agreement), or enter into any new agreement with respect to
any of its Equity Interests, except any such amendments, modifications or
changes or any such new agreements or arrangements pursuant to this clause (iii)
in a manner adverse in any material respect to the Agents or the Lenders; or

(iv)(A) agree to any amendment, modification or other change to or waiver of any
of its rights under any Material Contract or any Acquisition Document if such
amendment, modification, change or waiver would be adverse in any material
respect to the Agents and the Lenders or (B) enter into any license agreement
with respect to Intellectual Property unless such agreement contains a provision
permitting the rights thereunder to be freely assigned, without any further
consent, to the Collateral Agent.

(n)Investment Company Act of 1940.  Become, or permit any Subsidiary or any
person controlling any Loan Party to become, an “investment company” registered
or required to be registered under the Investment Company Act of 1940, as
amended.

(o)ERISA.

(i)Engage, or permit any ERISA Affiliate to engage, in any transaction described
in Section 4069 of ERISA; (ii) engage, or permit any ERISA Affiliate to engage,
in any prohibited transaction described in Section 406 of ERISA or 4975 of the
Internal Revenue Code for which a statutory or class exemption is not available
or a private exemption has not previously been obtained from the U.S. Department
of Labor, except to the extent that the penalty for all prohibited transactions
could not reasonably be expected to result in a Material Adverse Effect;  (iii)
fail to make any contribution or payment to any Multiemployer Plan which it or
any ERISA Affiliate may be required to make under any agreement relating to such
Multiemployer Plan, or any law pertaining thereto, except to the extent that
such failure could not reasonably be expected to result in a Material Adverse
Effect; or (iv) fail, or permit any ERISA Affiliate to fail, to pay any required
installment or any other payment required for an Employee Plan under Section 412
of the Internal Revenue Code on or before the due date for such installment or
other payment except to the extent that such failure could not reasonably be
expected to result in a Material Adverse Effect.

(p)Environmental.  Permit the use, handling, generation, storage, treatment,
Release or disposal of Hazardous Materials at any property owned or leased by it
or any of its Subsidiaries, except to the extent such actions could not
reasonably be expected to have a Material Adverse Effect.

- 104 -

 

 

--------------------------------------------------------------------------------

 

(q)Accounting Methods.  Modify or change, or permit any of its Subsidiaries to
modify or change, its method of accounting or accounting principles from those
utilized in the preparation of the Financial Statements (other than as may be
required to conform to GAAP).

(r)Anti-Money Laundering and Anti-Terrorism Laws.

(i)None of the Loan Parties, nor (to the knowledge of any Loan Party) any of
their Affiliates, shall, except to the extent authorized under the Anti-Money
Laundering and Anti-Terrorism Laws:

(A)conduct any business or engage in any transaction or dealing with or for the
benefit of any Blocked Person, including the making or receiving of any
contribution of funds, goods or services to, from or for the benefit of any
Blocked Person;

(B)deal in, or otherwise engage in any transaction relating to, any property or
interests in property blocked or subject to blocking pursuant to the OFAC
Sanctions Programs;

(C)use any of the proceeds of the transactions contemplated by this Agreement to
finance, promote or otherwise support in any manner any violation of the
Anti-Money Laundering and Anti-Terrorism Laws or any specified unlawful activity
as that term is defined in the Money Laundering Control Act of 1986, 18 U.S.C.
§§ 1956 and 1957; or

(D)violate, attempt to violate, or engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding,
any of the Anti-Money Laundering and Anti-Terrorism Laws.

(ii)None of the Loan Parties, nor any Affiliate of any of the Loan Parties, nor
any officer, director or principal shareholder or owner of any of the Loan
Parties, nor any of the Loan Parties’ respective agents acting or benefiting in
any capacity in connection with the Loans or other transactions hereunder, shall
be or shall become a Blocked Person.

(s)Anti-Bribery and Anti-Corruption Laws.  None of the Loan Parties shall:

(i)offer, promise, pay, give, or authorize the payment or giving of any money,
gift or other thing of value, directly or indirectly, to or for the benefit of
any Foreign Official for the purpose of: (1) influencing any act or decision of
such Foreign Official in his, her, or its official capacity; or (2) inducing
such Foreign Official to do, or omit to do, an act in violation of the lawful
duty of such Foreign Official, or (3) securing any improper advantage, in order
to obtain or retain business for, or with, or to direct business to, any Person;
or

(ii)act or attempt to act in any manner which would subject any of the Loan
Parties to liability under any Anti-Corruption Law.

(t)Centre of Main Interest. No Loan Party whose jurisdiction of incorporation or
organization is in a member state of the European Union shall deliberately
change its “centre of main interests” (as that term is used in Article 3(1) of
the Regulation) in a manner which would reasonably be expected to be materially
adverse to the interests of the Lenders.

- 105 -

 

 

--------------------------------------------------------------------------------

 

Section 7.03Financial Covenants.  Until the Termination Date, each Loan Party
shall not, unless the Required Lenders shall otherwise consent in writing:

(a)Qualified Cash.  Permit Qualified Cash to be less than $1,000,000 at any
time.

(b)Consolidated EBITDA.  Permit Consolidated EBITDA of the Parent and its
Subsidiaries for any period of four (4) consecutive fiscal quarters of the
Parent and its Subsidiaries for which the last quarter ends on or about a date
set forth below to be less than the lowest amount in the ranges of amounts set
forth opposite such date:

Fiscal Quarter End

Consolidated EBITDA

October 31, 2018

$5,700,000

January 31, 2019

$8,200,000

April 30, 2019

$8,800,000

July 31, 2019

$9,200,000

October 31, 2019

$9,500,000

January 31, 2020 and thereafter

$9,500,000

 

(c)Borrowing Base.  Permit the outstanding Obligations hereunder to be less than
the Borrowing Base at any time.

ARTICLE VIII.

CASH MANAGEMENT ARRANGEMENTS
AND OTHER COLLATERAL MATTERS

Section 8.01Cash Management Arrangements.

(a)The Loan Parties shall (i) establish and maintain cash management services of
a type and on terms reasonably satisfactory to the Agents at one or more of the
banks set forth on Schedule 8.01 (each a “Cash Management Bank”) and (ii) except
as otherwise provided under Section 8.01(b), deposit or cause to be deposited
promptly, and in any event no later than the next Business Day after the date of
receipt thereof, all proceeds in respect of any Collateral, all Collections (of
a nature susceptible to a deposit in a bank account) and all other amounts
received by any Loan Party (including payments made by Account Debtors directly
to any Loan Party) into a Cash Management Account.

(b)Within 30 days after the Effective Date, the Loan Parties shall, with respect
to each U.S. Cash Management Account (other than Excluded Accounts), deliver to
the Collateral

- 106 -

 

 

--------------------------------------------------------------------------------

 

Agent a Control Agreement with respect to such U.S. Cash Management Account and,
from and after the date that is 30 days following the Effective Date, the Loan
Parties shall not maintain, and shall not permit any of their Subsidiaries to
maintain, cash, Cash Equivalents or other amounts in any deposit account or
securities account maintained in the U.S., unless the Collateral Agent shall
have received a Control Agreement in respect of each such U.S. Cash Management
Account (other than Excluded Accounts or newly acquired deposit or securities
accounts in connection with Permitted Acquisitions (each, an “Acquired
Account”), in which case the Loan Parties shall cause such Acquired Account to
become subject to a Control Agreement within 30 days following the closing of
such Permitted Acquisition (or such longer time as may be agreed to by the
Collateral Agent in its sole discretion)).  Within 45 days after the Effective
Date, the Loan Parties shall, with respect to each Foreign Cash Management
Account (other than Excluded Accounts), deliver to the Collateral Agent a
Control Agreement with respect to such Foreign Cash Management Account and, from
and after the date that is 45 days following the Effective Date, the Loan
Parties shall not maintain, and shall not permit any of their Subsidiaries to
maintain, cash, Cash Equivalents or other amounts in any deposit account or
securities account maintained outside of the U.S., unless the Collateral Agent
shall have received a Control Agreement in respect of each such Foreign Cash
Management Account (other than Excluded Accounts or Acquired Accounts), in which
case the Loan Parties shall cause such Acquired Account to become subject to a
Control Agreement within 30 days following the closing of such Permitted
Acquisition (or such longer time as may be agreed to by the Collateral Agent in
its sole discretion)).

(c)Upon the terms and subject to the conditions set forth in the applicable
Control Agreement with respect to an applicable Cash Management Account, all
amounts received in such Cash Management Accounts at the Collateral Agent’s
discretion be wired each Business Day into the Administrative Agent’s Account,
except that, so long as no Event of Default has occurred and is continuing, the
Collateral Agent will not direct the Cash Management Bank to transfer funds in
such Cash Management Account to the Administrative Agent’s Account.

(d)So long as no Default or Event of Default has occurred and is continuing, the
Borrowers may amend Schedule 8.01 to add or replace a Cash Management Bank or
Cash Management Account; provided, however, that (i) except with respect to an
Acquired Account (the institution maintaining an Acquired Account, an “Acquired
Cash Management Bank”) prior to the time of the opening of such Cash Management
Account, each Loan Party and such prospective Cash Management Bank shall have
executed and delivered to the Collateral Agent a Control Agreement and (ii) with
respect to any Acquired Account and Acquired Cash Management Bank, Schedule 8.01
shall be automatically amended upon the closing of a Permitted Acquisition to
reflect such Acquired Account(s) and Acquired Cash Management Bank.  Each Loan
Party shall close any of its Cash Management Accounts (and establish replacement
cash management accounts in accordance with the foregoing sentence) promptly and
in any event within 30 days of notice from the Collateral Agent that the
creditworthiness of any Cash Management Bank is no longer acceptable in the
Collateral Agent’s reasonable judgment, or the Collateral Agent’s liability
under any Control Agreement with such Cash Management Bank, or that the
operating performance, funds transfer, or availability of procedures or
performance of such Cash Management Bank with respect to Cash Management
Accounts, is no longer acceptable in the Collateral Agent’s reasonable judgment.

- 107 -

 

 

--------------------------------------------------------------------------------

 

ARTICLE IX.

EVENTS OF DEFAULT

Section 9.01Events of Default.  Each of the following events shall constitute an
event of default (each, an “Event of Default”):

(a)any Borrower shall fail to pay, when due (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise), all or any portion of
the principal of the Loans, any Collateral Agent Advance, any interest on any
Loan or any fee, indemnity or other amount payable under this Agreement or any
other Loan Document;

(b)any representation or warranty made or deemed made by or on behalf of any
Loan Party or by any officer of the foregoing under or in connection with any
Loan Document or under or in connection with any certificate or other writing
delivered to any Secured Party pursuant to any Loan Document shall have been
incorrect in any material respect (or in any respect if such representation or
warranty is qualified or modified as to materiality or “Material Adverse Effect”
in the text thereof) when made or deemed made;

(c)any Loan Party shall fail to perform or comply with any covenant or agreement
contained in Section 5.02, Section 7.01(a), Section 7.01(b), Section 7.01(c),
Section 7.01(d), Section 7.01(f), Section 7.01(h), Section 7.01(k), Section
7.01(m), Section 7.01(o), Section 7.02 or Section 7.03 or Article VIII, or any
Loan Party shall fail to perform or comply with any covenant or agreement
contained in any Security Document to which it is a party or any Mortgage to
which it is a party;

(d)any Loan Party shall fail to perform or comply with any other term, covenant
or agreement contained in any Loan Document to be performed or observed by it
and, except as set forth in subsections (a), (b) and (c) of this Section 9.01,
such failure, if capable of being remedied, shall remain unremedied for 15 days
after the earlier of the date a senior officer of any Loan Party has knowledge
of such failure and the date written notice of such default shall have been
given by any Agent to such Loan Party;

(e)(i) any Loan Party or any Subsidiary shall fail to pay when due (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise) any
principal, interest or other amount payable in respect of Indebtedness
(excluding Indebtedness evidenced by this Agreement) having an aggregate
principal amount outstanding in excess of $500,000, and such failure shall
continue after the applicable grace or cure period, if any, specified in the
agreement or instrument relating to such Indebtedness, or any other default
under any agreement or instrument relating to any such Indebtedness, or any
other event, shall occur and shall continue after the applicable grace period,
if any, specified in such agreement or instrument, if the effect of such default
or event is to accelerate, or to permit the acceleration of, the maturity of
such Indebtedness; or any such Indebtedness shall be declared to be due and
payable, or required to be prepaid (other than by a regularly scheduled required
prepayment), redeemed, purchased or defeased or an offer to prepay, redeem,
purchase or defease such Indebtedness shall be required to be made, in each
case, prior to the stated maturity thereof or (ii) there occurs under any
Hedging Agreement an Early Termination Date (as defined in such Hedging
Agreement) resulting from

- 108 -

 

 

--------------------------------------------------------------------------------

 

(A) any event of default under such Hedging Agreement as to which a Loan Party
or any Subsidiary thereof is the Defaulting Party (as defined in such Hedging
Agreement) or (B) any Termination Event (as so defined) under such Hedging
Agreement as to which a Loan Party or any Subsidiary thereof is an Affected
Party (as so defined) and, in either event, the Swap Termination Value owed by
the Loan Party or such Subsidiary as a result thereof is greater than $150,000;

(f)any Loan Party or any Subsidiary (i) shall institute any proceeding or
voluntary case seeking to adjudicate it a bankrupt or insolvent, or seeking
dissolution, liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief or composition of it or its debts under any law relating to
bankruptcy, insolvency, reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for any such Person or for any substantial
part of its property, (ii) shall be generally not paying its debts as such debts
become due or shall admit in writing its inability to pay its debts generally,
(iii) shall make a general assignment for the benefit of creditors, (iv)
incorporated or organized in the Netherlands shall have filed a notice under
Section 36 of the Tax Collection Act of the Netherlands (Invorderingswet 1990)
or Section 60 of the Social Insurance Financing Act of the Netherlands (Wet
Financiering Sociale Verzekeringen) in conjunction with Section 36 of the Tax
Collection Act of the Netherlands (Invorderingswet 1990) or (v) shall take any
action to authorize or effect any of the actions set forth above in this
subsection (f);

(g)any proceeding shall be instituted against any Loan Party or any Subsidiary
seeking to adjudicate it a bankrupt or insolvent, or seeking dissolution,
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief of debtors, or seeking the entry of an order for relief or the
appointment of a receiver, trustee, custodian or other similar official for any
such Person or for any substantial part of its property, and either such
proceeding shall remain undismissed or unstayed for a period of 45 days or any
of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against any such Person or the appointment of a
receiver, trustee, custodian or other similar official for it or for any
substantial part of its property) shall occur;

(h)any material provision of any Loan Document shall at any time for any reason
(other than pursuant to the express terms thereof) cease to be valid and binding
on or enforceable against any Loan Party intended to be a party thereto, or the
validity or enforceability thereof shall be contested by any party thereto, or a
proceeding shall be commenced by any Loan Party or any Governmental Authority
having jurisdiction over any of them, seeking to establish the invalidity or
unenforceability thereof, or any Loan Party shall deny in writing that it has
any liability or obligation purported to be created under any Loan Document;

(i)any Security Document, any Mortgage or any other security document, after
delivery thereof pursuant hereto, shall for any reason (except as a result of an
action or failure to act on the part of any Agent within its reasonable control
after having been provided with the information required by the Loan Documents)
fail or cease to create a valid and perfected and, except to the extent
permitted by the terms hereof or thereof, first priority Lien in favor of the
Collateral Agent for the benefit of the Secured Parties on any Collateral with a
value in excess of $250,000 that is purported to be covered thereby;

- 109 -

 

 

--------------------------------------------------------------------------------

 

(j)one or more judgments, orders or awards (or any settlement of any litigation
or other proceeding that, if breached, could result in a judgment, order or
award) (x) for the payment of money exceeding $500,000 in the aggregate (except
to the extent fully covered (other than to the extent of customary deductibles)
by insurance pursuant to which the insurer has been notified and has not denied
coverage) shall be rendered against any Loan Party and remain unsatisfied or
(y) which is non-monetary but which, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, and, in any case under
clause (x) and (y), (i) enforcement proceedings shall have been commenced by any
creditor upon any such judgment, order, award or settlement or (ii) there shall
be a period of 10 consecutive days after entry thereof during which (A) a stay
of enforcement thereof is not in effect or (B) the same is not vacated,
discharged, stayed or bonded pending appeal;

(k)any Loan Party is enjoined, restrained or in any way prevented by the order
of any court or any Governmental Authority from conducting, or otherwise ceases
to conduct for any reason whatsoever, all or any material part of its business
for more than 15 days;

(l)[reserved];

(m)the indictment of any Loan Party under any criminal statute, or commencement
of criminal or civil proceedings against any Loan Party, pursuant to which
statute or proceedings the penalties or remedies sought or available include
forfeiture to any Governmental Authority of any material portion of the property
of any Loan Party;

(n)any Loan Party or any of its ERISA Affiliates shall have made a complete or
partial withdrawal from a Multiemployer Plan, and, as a result of such complete
or partial withdrawal, any Loan Party or any of its ERISA Affiliates incurs a
withdrawal liability in an annual amount exceeding $500,000; or a Multiemployer
Plan enters reorganization status under Section 4241 of ERISA, and, as a result
thereof any Loan Party’s or any of its ERISA Affiliates’ annual contribution
requirements with respect to such Multiemployer Plan increases in an annual
amount exceeding $500,000;

(o)any Termination Event with respect to any Employee Plan shall have occurred,
and, 30 days after notice thereof shall have been given to any Loan Party by any
Agent, (i) such Termination Event (if correctable) shall not have been
corrected, and (ii) the then current value of such Employee Plan’s vested
benefits exceeds the then current value of assets allocable to such benefits in
such Employee Plan by more than $500,000 (or, in the case of a Termination Event
involving liability under Section 409, 502(i), 502(l), 515, 4062, 4063, 4064,
4069, 4201, 4204 or 4212 of ERISA or Section 4971 or 4975 of the Internal
Revenue Code, the liability is in excess of such amount);

(p)the subordination provisions of any Subordination Agreement shall for any
reason be revoked or invalidated, or otherwise cease to be in full force and
effect, or any Loan Party, Subsidiary or other Person party to any Subordination
Agreement shall contest in any manner the validity or enforceability thereof or
deny that it has any further liability or obligation thereunder, or the
Obligations, for any reason shall not have the priority contemplated by this
Agreement or such subordination provisions in any material respect;

- 110 -

 

 

--------------------------------------------------------------------------------

 

(q)(A) there exists any restriction on or inability of Parent to issue any
shares issuable upon the exercise of the rights in any Warrant as fully paid and
non-assessable shares in accordance with the terms thereof or (B) any material
provision of any Warrant shall at any time for any reason (other than pursuant
to the express terms thereof) cease to be valid and binding on or enforceable
against any Loan Party intended to be a party thereto, or the validity or
enforceability thereof shall be contested by any party thereto, or a proceeding
shall be commenced by any Loan Party or any Governmental Authority having
jurisdiction over any of them, seeking to establish the invalidity or
unenforceability thereof, or any Loan Party shall deny in writing that it has
any liability or obligation purported to be created under any Warrant; or

(r)a Change of Control shall have occurred,

then, and in any such event, the Collateral Agent may, and shall at the request
of the Required Lenders, by notice to the Administrative Borrower, (i) declare
all or any portion of the Loans then outstanding to be accelerated and due and
payable, whereupon all or such portion of the aggregate principal of all Loans,
all accrued and unpaid interest thereon, all fees and all other amounts payable
under this Agreement and the other Loan Documents shall become due and payable
immediately, together with the payment of the Applicable PremiumPremiums with
respect to the Loans so repaid, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by each Loan Party
and (ii) exercise any and all of its other rights and remedies under applicable
law, hereunder and under the other Loan Documents; provided, however, that upon
the occurrence of any Event of Default described in subsection (f) or (g) of
this Section 9.01 with respect to any Loan Party, without any notice to any Loan
Party or any other Person or any act by any Agent or any Lender, all Loans then
outstanding, together with all accrued and unpaid interest thereon, all fees and
all other amounts due under this Agreement and the other Loan Documents,
including, without limitation, the Applicable PremiumPremiums, shall be
accelerated and become due and payable automatically and immediately, without
presentment, demand, protest or notice of any kind, all of which are expressly
waived by each Loan Party.

Section 9.02Borrowing Base Cure.  The Borrowers may cure an Event of Default
arising out of a breach of the covenant set forth in Section 7.03(c) solely to
the extent that: (i) the Borrowers promptly (and in any event within five (5)
Business Days of such Event of Default) prepay the Obligations in an aggregate
amount equal to the excess amount by which the Obligations exceed the Borrowing
Base; (ii) such Event of Default arises after completion of an ordinary course
appraisal (and not, for the avoidance of, from an appraisal being conducted as a
result of an Additional Appraisal Triggering Event); and (iii) under such
appraisal, the Appraised Value of the Intellectual Property decreased as a
result of the nonrenewal, expiration, termination, or notice thereof of any
contract (other than any Material Contract relating to any Trademarks, Patents,
and/or Copyrights (in each case, as defined in the Security Agreement) owned by
any Loan Party) of the Loan Party or any Subsidiary.  Notwithstanding any
provision of this Agreement to the contrary, the Borrowers’ rights under this
Section 9.02 may be exercised no more than four (4) times during the term of
this Agreement.  Any prepayment pursuant to this Section 9.02 shall be applied
in the same manner as set forth in Section 2.05(d).

- 111 -

 

 

--------------------------------------------------------------------------------

 

ARTICLE X.

AGENTS

Section 10.01Appointment.  Each Lender hereby irrevocably appoints, authorizes
and empowers the Administrative Agent and the Collateral Agent to perform the
duties of each such Agent as set forth in this Agreement and the other Loan
Documents, together with such actions and powers as are reasonably incidental
thereto, including:  (i) to receive on behalf of each Lender any payment of
principal of or interest on the Loans outstanding hereunder and all other
amounts accrued hereunder for the account of the Lenders and paid to such Agent,
and, to distribute promptly to each Lender its Pro Rata Share of all payments so
received; (ii) to distribute to each Lender copies of all material notices and
agreements received by such Agent and not required to be delivered to each
Lender pursuant to the terms of this Agreement, provided that the Agents shall
not have any liability to the Lenders for any Agent’s inadvertent failure to
distribute any such notices or agreements to the Lenders; (iii) to maintain, in
accordance with its customary business practices, ledgers and records reflecting
the status of the Obligations, the Loans, and related matters and to maintain,
in accordance with its customary business practices, ledgers and records
reflecting the status of the Collateral and related matters; (iv) to execute or
file any and all financing or similar statements or notices, amendments,
renewals, supplements, documents, instruments, proofs of claim, notices and
other written agreements with respect to this Agreement or any other Loan
Document; (v) to make the Loans and Collateral Agent Advances, for such Agent or
on behalf of the applicable Lenders as provided in this Agreement or any other
Loan Document; (vi) to perform, exercise, and enforce any and all other rights
and remedies of the Lenders with respect to the Loan Parties, the Obligations,
or otherwise related to any of same to the extent reasonably incidental to the
exercise by such Agent of the rights and remedies specifically authorized to be
exercised by such Agent by the terms of this Agreement or any other Loan
Document; (vii)  to incur and pay such fees necessary or appropriate for the
performance and fulfillment of its functions and powers pursuant to this
Agreement or any other Loan Document; (viii) subject to Section 10.03, to take
such action as such Agent deems appropriate on its behalf to administer the
Loans and the Loan Documents and to exercise such other powers delegated to such
Agent by the terms hereof or the other Loan Documents (including, without
limitation, the power to give or to refuse to give notices, waivers, consents,
approvals and instructions and the power to make or to refuse to make
determinations and calculations); and (ix) to act with respect to all Collateral
under the Loan Documents, including for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Obligations.  As to any matters not expressly provided for by
this Agreement and the other Loan Documents (including, without limitation,
enforcement or collection of the Loans), the Agents shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), and such instructions of the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents) shall be binding upon all Lenders and all
makers of Loans; provided, however, the Agents shall not be required to take any
action which, in the reasonable opinion of any Agent, exposes such Agent to
liability or which is contrary to this Agreement or any other Loan Document or
applicable law.

- 112 -

 

 

--------------------------------------------------------------------------------

 

Section 10.02Nature of Duties; Delegation.

(a)The Agents shall have no duties or responsibilities except those expressly
set forth in this Agreement or in the other Loan Documents.  The duties of the
Agents shall be mechanical and administrative in nature.  The Agents shall not
have by reason of this Agreement or any other Loan Document a fiduciary
relationship in respect of any Lender.  Nothing in this Agreement or any other
Loan Document, express or implied, is intended to or shall be construed to
impose upon the Agents any obligations in respect of this Agreement or any other
Loan Document except as expressly set forth herein or therein.  Each Lender
shall make its own independent investigation of the financial condition and
affairs of the Loan Parties in connection with the making and the continuance of
the Loans hereunder and shall make its own appraisal of the creditworthiness of
the Loan Parties and the value of the Collateral, and the Agents shall have no
duty or responsibility, either initially or on a continuing basis, to provide
any Lender with any credit or other information with respect thereto, whether
coming into their possession before the Loan hereunder or at any time or times
thereafter, provided that, upon the reasonable request of a Lender, each Agent
shall provide to such Lender any documents or reports delivered to such Agent by
the Loan Parties pursuant to the terms of this Agreement or any other Loan
Document.  If any Agent seeks the consent or approval of the Required Lenders
(or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents) to the taking or refraining
from taking any action hereunder, such Agent shall send notice thereof to each
Lender.  Each Agent shall promptly notify each Lender any time that the Required
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents) have instructed such Agent
to act or refrain from acting pursuant hereto.

(b)Each Agent may, upon any term or condition it specifies, delegate or exercise
any of its rights, powers and remedies under, and delegate or perform any of its
duties or any other action with respect to, any Loan Document by or through any
trustee, co-agent, employee, attorney-in-fact and any other Person (including
any Lender).  Any such Person shall benefit from this Article X to the extent
provided by the applicable Agent.

Section 10.03Rights, Exculpation, Etc.  The Agents and their directors,
officers, agents or employees shall not be liable for any action taken or
omitted to be taken by them under or in connection with this Agreement or the
other Loan Documents, except for their own gross negligence or willful
misconduct as determined by a final non-appealable judgment of a court of
competent jurisdiction.  Without limiting the generality of the foregoing, the
Agents (i) may treat the payee of any Loan as the owner thereof until the
Collateral Agent receives written notice of the assignment or transfer thereof,
pursuant to Section 12.07 hereof, signed by such payee and in form reasonably
satisfactory to the Collateral Agent; (ii) may consult with legal counsel
(including, without limitation, counsel to any Agent or counsel to the Loan
Parties), independent public accountants, and other experts selected by any of
them and shall not be liable for any action taken or omitted to be taken in good
faith by any of them in accordance with the advice of such counsel or experts;
(iii) make no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, certificates, warranties or
representations made in or in connection with this Agreement or the other Loan
Documents; (iv) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement or the other Loan Documents on the part of any Person, the existence
or possible existence of any Default or Event of Default, or to inspect the
Collateral or other property

- 113 -

 

 

--------------------------------------------------------------------------------

 

(including, without limitation, the books and records) of any Person; (v) shall
not be responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or the other
Loan Documents or any other instrument or document furnished pursuant hereto or
thereto; and (vi) shall not be deemed to have made any representation or
warranty regarding the existence, value or collectability of the Collateral, the
existence, priority or perfection of the Collateral Agent’s Lien thereon, or any
certificate prepared by any Loan Party in connection therewith, nor shall the
Agents be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.  The Agents shall not be liable for any
apportionment or distribution of payments made in good faith pursuant to Section
4.03, and if any such apportionment or distribution is subsequently determined
to have been made in error, and the sole recourse of any Lender to whom payment
was due but not made shall be to recover from other Lenders any payment in
excess of the amount which they are determined to be entitled.  The Agents may
at any time request instructions from the Lenders with respect to any actions or
approvals which by the terms of this Agreement or of any of the other Loan
Documents the Agents are permitted or required to take or to grant, and if such
instructions are promptly requested, the Agents shall be absolutely entitled to
refrain from taking any action or to withhold any approval under any of the Loan
Documents until they shall have received such instructions from the Required
Lenders.  Without limiting the foregoing, no Lender shall have any right of
action whatsoever against any Agent as a result of such Agent acting or
refraining from acting under this Agreement or any of the other Loan Documents
in accordance with the instructions of the Required Lenders (or such other
number or percentage of the Lenders as shall be expressly provided for herein or
in the other Loan Documents).

Section 10.04Reliance.  Each Agent shall be entitled to rely upon any written
notices, statements, certificates, orders or other documents or any telephone
message believed by it in good faith to be genuine and correct and to have been
signed, sent or made by the proper Person, and with respect to all matters
pertaining to this Agreement or any of the other Loan Documents and its duties
hereunder or thereunder, upon advice of counsel selected by it.

Section 10.05Indemnification.  To the extent that any Agent is not reimbursed
and indemnified by any Loan Party, and whether or not such Agent has made demand
on any Loan Party for the same, each Lender agrees to, within five days of
written demand by such Agent, reimburse such Agent for and indemnify such Agent
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses (including, without
limitation, client charges and expenses of counsel or any other advisor to such
Agent), advances or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by, or asserted against such Agent in any way relating to
or arising out of this Agreement or any of the other Loan Documents or any
action taken or omitted by such Agent under this Agreement or any of the other
Loan Documents, in proportion to each Lender’s Pro Rata Share, including,
without limitation, advances and disbursements made pursuant to Section 10.08;
provided, however, that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses, advances or disbursements for which there has been a final
non-appealable judicial determination by a court of competent jurisdiction that
such liability resulted from such Agent’s gross negligence or willful
misconduct.  The obligations of the Lenders under this Section 10.05 shall
survive the payment in full of the Loans and all other amounts payable hereunder
and the termination of this Agreement.

- 114 -

 

 

--------------------------------------------------------------------------------

 

Section 10.06Agents Individually.  With respect to the Loans made by it as a
Lender, each Agent shall have and may exercise the same rights and powers
hereunder and is subject to the same obligations and liabilities as and to the
extent set forth herein for any other Lender or maker of a Loan.  The terms
“Lenders” or “Required Lenders” or any similar terms shall, unless the context
clearly otherwise indicates, include each Agent in its individual capacity as a
Lender or one of the Required Lenders.  Each Agent and its Affiliates may accept
deposits from, lend money to, and generally engage in any kind of banking, trust
or other business with any Borrower as if it were not acting as an Agent
pursuant hereto without any duty to account to the other Lenders.

Section 10.07Successor Agent.

(a)Any Agent may at any time give at least 30 days prior written notice of its
resignation to the Lenders and the Administrative Borrower.  Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, in
consultation with the Administrative Borrower, to appoint a successor Agent.  If
no such successor Agent shall have been so appointed by the Required Lenders and
shall have accepted such appointment within 30 days after the retiring Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring Agent
may (but shall not be obligated to), on behalf of the Lenders appoint a
successor Agent with, so long as no Event of Default has occurred and is
continuing, the consent of the Administrative Borrower (such consent not to be
unreasonably withheld, delayed or conditioned).  Whether or not a successor
Agent has been appointed, such resignation shall become effective in accordance
with such notice on the Resignation Effective Date.

(b)With effect from the Resignation Effective Date, (i) the retiring Agent shall
be discharged from its duties and obligations hereunder and under the other Loan
Documents (other than its obligations under Section 12.19 hereof and except that
in the case of any Collateral held by such Agent on behalf of the Lenders under
any of the Loan Documents, the retiring Agent shall continue to hold such
collateral security until such time as a successor Agent is appointed) and
(ii) all payments, communications and determinations provided to be made by, to
or through such retiring Agent shall instead be made by or to each Lender
directly, until such time, if any, as a successor Agent shall have been
appointed as provided for above.  Upon the acceptance of a successor Agent’s
appointment as Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Agent, and the retiring Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (other than its
obligations under Section 12.19 hereof).  After the retiring Agent’s resignation
hereunder and under the other Loan Documents, the provisions of this Article,
Section 12.04 and Section 12.15 shall continue in effect for the benefit of such
retiring Agent in respect of any actions taken or omitted to be taken by it
while the retiring Agent was acting as Agent.

Section 10.08Collateral Matters.

(a)The Collateral Agent may from time to time make such disbursements and
advances up to an aggregate principal amount not to exceed at any time
$1,000,000 (“Collateral Agent Advances”) which the Collateral Agent, in its
reasonable discretion, deems necessary or desirable to preserve, protect,
prepare for sale or lease or dispose of the Collateral or any portion

- 115 -

 

 

--------------------------------------------------------------------------------

 

thereof, to enhance the likelihood or maximize the amount of repayment by the
Borrowers of the Loans and other Obligations or to pay any other amount
chargeable to the Borrowers pursuant to the terms of this Agreement, including,
without limitation, costs, fees and expenses as described in Section 12.04.  The
Collateral Agent Advances shall be repayable immediately on demand and be
secured by the Collateral and shall bear interest at a rate per annum equal to
the rate then applicable to the Loans.  The Collateral Agent Advances shall
constitute Obligations hereunder.  The Collateral Agent shall notify each Lender
and the Administrative Borrower in writing of each such Collateral Agent
Advance, which notice shall include a description of the purpose of such
Collateral Agent Advance.  Without limitation to its obligations pursuant to
Section 10.05, each Lender agrees that it shall make available to the Collateral
Agent, upon the Collateral Agent’s demand, in Dollars in immediately available
funds, the amount equal to such Lender’s Pro Rata Share of each such Collateral
Agent Advance.  If such funds are not made available to the Collateral Agent by
such Lender, the Collateral Agent shall be entitled to recover such funds on
demand from such Lender, together with interest thereon for each day from the
date such payment was due until the date such amount is paid to the Collateral
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Agent in accordance with banking industry rules on interbank compensation.

(b)The Lenders hereby irrevocably authorize the Collateral Agent, at its option
and in its discretion, to release any Lien granted to or held by the Collateral
Agent upon any Collateral upon payment and satisfaction of all Loans and all
other Obligations (other than Contingent Indemnity Obligations) in accordance
with the terms hereof; or constituting property being sold or disposed of in in
compliance with the terms of this Agreement and the other Loan Documents; or
constituting property in which the Loan Parties owned no interest at the time
the Lien was granted or at any time thereafter; or if approved, authorized or
ratified in writing by the Lenders in accordance with Section 12.02.  Upon
request by the Collateral Agent at any time, the Lenders will confirm in writing
the Collateral Agent’s authority to release particular types or items of
Collateral pursuant to this Section 10.08(b).

(c)Without in any manner limiting the Collateral Agent’s authority to act
without any specific or further authorization or consent by the Lenders (as set
forth in Section 10.08(b)), each Lender agrees to confirm in writing, upon
request by the Collateral Agent, the authority to release Collateral conferred
upon the Collateral Agent under Section 10.08(b).  Upon receipt by the
Collateral Agent of confirmation from the Lenders of its authority to release
any particular item or types of Collateral, and upon prior written request by
any Loan Party, the Collateral Agent shall (and is hereby irrevocably authorized
by the Lenders to) execute such documents as may be necessary to evidence the
release of the Liens granted to the Collateral Agent, for the benefit of the
Secured Parties, upon such Collateral; provided, however, that (i) the
Collateral Agent shall not be required to execute any such document on terms
which, in the Collateral Agent’s reasonable opinion, would expose the Collateral
Agent to liability or create any obligations or entail any consequence other
than the release of such Liens without recourse or warranty, and (ii) such
release shall not in any manner discharge, affect or impair the Obligations or
any Lien upon (or obligations of any Loan Party in respect of) all interests in
the Collateral retained by any Loan Party.

(d)Anything contained in any of the Loan Documents to the contrary
notwithstanding, the Loan Parties, each Agent and each Lender hereby agree that
(i) no Lender

- 116 -

 

 

--------------------------------------------------------------------------------

 

shall have any right individually to realize upon any of the Collateral under
any Loan Document or to enforce any Guaranty, it being understood and agreed
that all powers, rights and remedies under the Loan Documents may be exercised
solely by the Collateral Agent for the benefit of the Lenders in accordance with
the terms thereof, (ii) in the event of a foreclosure by the Collateral Agent on
any of the Collateral pursuant to a public or private sale, the Administrative
Agent, the Collateral Agent or any Lender may be the purchaser of any or all of
such Collateral at any such sale and (iii) the Collateral Agent, as agent for
and representative of the Agents and the Lenders (but not any other Agent or any
Lender or Lenders in its or their respective individual capacities unless the
Required Lenders shall otherwise agree in writing) shall be entitled (either
directly or through one or more acquisition vehicles) for the purpose of bidding
and making settlement or payment of the purchase price for all or any portion of
the Collateral to be sold (A) at any public or private sale, (B) at any sale
conducted by the Collateral Agent under the provisions of the Uniform Commercial
Code (including pursuant to Sections 9-610 or 9-620 of the Uniform Commercial
Code), (C) at any sale or foreclosure conducted by the Collateral Agent (whether
by judicial action or otherwise) in accordance with applicable law or (D) any
sale conducted pursuant to the provisions of any Debtor Relief Law (including
Section 363 of the Bankruptcy Code), to use and apply all or any of the
Obligations as a credit on account of the purchase price for any Collateral
payable by the Collateral Agent at such sale.

(e)The Collateral Agent shall have no obligation whatsoever to any Lender to
assure that the Collateral exists or is owned by the Loan Parties or is cared
for, protected or insured or has been encumbered or that the Lien granted to the
Collateral Agent pursuant to this Agreement or any other Loan Document has been
properly or sufficiently or lawfully created, perfected, protected or enforced
or is entitled to any particular priority, or to exercise at all or in any
particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to the Collateral Agent in this Section 10.08 or in any other Loan
Document, it being understood and agreed that in respect of the Collateral, or
any act, omission or event related thereto, the Collateral Agent may act in any
manner it may deem appropriate, in its sole discretion, given the Collateral
Agent’s own interest in the Collateral as one of the Lenders and that the
Collateral Agent shall have no duty or liability whatsoever to any other Lender,
except as otherwise provided herein.

Section 10.09Agency for Perfection.  Each Agent and each Lender hereby appoints
each other Agent and each other Lender as agent and bailee for the purpose of
perfecting the security interests in and liens upon the Collateral in assets
which, in accordance with Article 9 of the Uniform Commercial Code, can be
perfected only by possession or control (or where the security interest of a
secured party with possession or control has priority over the security interest
of another secured party) and each Agent and each Lender hereby acknowledges
that it holds possession of or otherwise controls any such Collateral for the
benefit of the Agents and the Lenders as secured party.  Should the
Administrative Agent or any Lender obtain possession or control of any such
Collateral, the Administrative Agent or such Lender shall notify the Collateral
Agent thereof, and, promptly upon the Collateral Agent’s request therefor shall
deliver such Collateral to the Collateral Agent or in accordance with the
Collateral Agent’s instructions.  In addition, the Collateral Agent shall also
have the power and authority hereunder to appoint such other sub-agents as may
be necessary or required under applicable state law or otherwise to perform its
duties and enforce its rights with respect to the Collateral and under the Loan

- 117 -

 

 

--------------------------------------------------------------------------------

 

Documents.  Each Loan Party by its execution and delivery of this Agreement
hereby consents to the foregoing.

Section 10.10No Reliance on any Agent’s Customer Identification Program.  Each
Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on any Agent to carry out such
Lender’s, Affiliate’s, participant’s or assignee’s customer identification
program, or other requirements imposed by the USA PATRIOT Act or the regulations
issued thereunder, including the regulations set forth in 31 C.F.R. §§
1010.100(yy), (iii), 1020.100, and 1020.220 (formerly 31 C.F.R. § 103.121), as
hereafter amended or replaced (“CIP Regulations”), or any other Anti-Terrorism
Laws, including any programs involving any of the following items relating to or
in connection with any of the Loan Parties, their Affiliates or their agents,
the Loan Documents or the transactions hereunder or contemplated hereby:  (1)
any identity verification procedures, (2) any recordkeeping, (3) comparisons
with government lists, (4) customer notices or (5) other procedures required
under the CIP Regulations or other regulations issued under the USA PATRIOT
Act.  Each Lender, Affiliate, participant or assignee subject to Section 326 of
the USA PATRIOT Act will perform the measures necessary to satisfy its own
responsibilities under the CIP Regulations.

Section 10.11No Third Party Beneficiaries.  Other than Sections 10.07 and 10.08,
the provisions of this Article are solely for the benefit of the Secured
Parties, and no Loan Party shall have rights as a third-party beneficiary of any
of such provisions.

Section 10.12No Fiduciary Relationship.  It is understood and agreed that the
use of the term “agent” herein or in any other Loan Document (or any other
similar term) with reference to any Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law.  Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

Section 10.13Reports; Confidentiality; Disclaimers.  By becoming a party to this
Agreement, each Lender:

(a)is deemed to have requested that each Agent furnish such Lender, promptly
after it becomes available, a copy of each field audit or examination report
with respect to the Parent or any of its Subsidiaries (each, a “Report”)
prepared by or at the request of such Agent, and each Agent shall so furnish
each Lender with each such Report,

(b)expressly agrees and acknowledges that the Agents (i) do not make any
representation or warranty as to the accuracy of any Reports, and (ii) shall not
be liable for any information contained in any Reports,

(c)expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that any Agent or other party performing any audit or
examination will inspect only specific information regarding the Parent and its
Subsidiaries and will rely significantly upon the Parent’s and its Subsidiaries’
books and records, as well as on representations of their personnel,

- 118 -

 

 

--------------------------------------------------------------------------------

 

(d)agrees to keep all Reports and other material, non-public information
regarding the Parent and its Subsidiaries and their operations, assets, and
existing and contemplated business plans in a confidential manner in accordance
with Section 12.19, and

(e)without limiting the generality of any other indemnification provision
contained in this Agreement, agrees:  (i) to hold any Agent and any other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
fail to take or any conclusion the indemnifying Lender may reach or draw from
any Report in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to the Borrowers, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a loan or
loans of the Borrowers, and (ii) to pay and protect, and indemnify, defend and
hold any Agent and any other Lender preparing a Report harmless from and
against, the claims, actions, proceedings, damages, costs, expenses, and other
amounts (including, attorneys’ fees and costs) incurred by any such Agent and
any such other Lender preparing a Report as the direct or indirect result of any
third parties who might obtain all or part of any Report through the
indemnifying Lender.

Section 10.14Collateral Custodian.  Upon the occurrence and during the
continuance of any Default or Event of Default, the Collateral Agent or its
designee may at any time and from time to time employ and maintain on the
premises of any Loan Party a custodian selected by the Collateral Agent or its
designee who shall have full authority to do all acts necessary to protect the
Agents’ and the Lenders’ interests.  Each Loan Party hereby agrees to, and to
cause its Subsidiaries to, cooperate with any such custodian and to do whatever
the Collateral Agent or its designee may reasonably request to preserve the
Collateral.  All costs and expenses incurred by the Collateral Agent or its
designee by reason of the employment of the custodian shall be the
responsibility of the Borrowers and constitute Obligations hereunder.

Section 10.15Collateral Agent May File Proofs of Claim.  In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Collateral Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether any Agent shall have made
any demand on the Borrowers) shall be entitled and empowered (but not obligated)
by intervention in such proceeding or otherwise:

(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Secured Parties (including any
claim for the compensation, expenses, disbursements and advances of the Secured
Parties and their respective agents and counsel and all other amounts due the
Secured Parties hereunder and under the other Loan Documents) allowed in such
judicial proceeding; and

(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, examiner, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Secured Party to make such

- 119 -

 

 

--------------------------------------------------------------------------------

 

payments to the Collateral Agent and, in the event that the Collateral Agent
shall consent to the making of such payments directly to the Secured Parties, to
pay to the Collateral Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Collateral Agent and its agents and
counsel, and any other amounts due the Collateral Agent hereunder and under the
other Loan Documents.

ARTICLE XI.

GUARANTY

Section 11.01Guaranty.  Each Guarantor hereby jointly and severally and
unconditionally and irrevocably guarantees the punctual payment when due,
whether at stated maturity, by acceleration or otherwise, of (A) in the case of
each Guarantor that is a U.S. Loan Party, all Obligations and (B) in the case of
each Guarantor that is a Foreign Loan Party, the Foreign Obligations now or
hereafter existing under any Loan Document, in each case, whether for principal,
interest (including, without limitation, all interest that accrues after the
commencement of any Insolvency Proceeding of any Borrower, whether or not a
claim for post-filing interest is allowed in such Insolvency Proceeding), fees,
commissions, expense reimbursements, indemnifications or otherwise (such
obligations, to the extent not paid by the Borrowers, being the “Guaranteed
Obligations”), and agrees to pay any and all expenses (including reasonable
counsel fees and expenses) incurred by the Secured Parties in enforcing any
rights under the guaranty set forth in this Article XI.  Without limiting the
generality of the foregoing, each Guarantor’s liability shall extend to all
amounts that constitute part of the Guaranteed Obligations and would be owed by
the Borrowers to the Secured Parties under any Loan Document but for the fact
that they are unenforceable or not allowable due to the existence of an
Insolvency Proceeding involving any Borrower.  In no event shall the obligation
of any Guarantor hereunder exceed the maximum amount such Guarantor could
guarantee under any Debtor Relief Law.

Section 11.02Guaranty Absolute.  Each Guarantor jointly and severally guarantees
that the Guaranteed Obligations for which it is responsible pursuant to Section
11.01 will be paid strictly in accordance with the terms of the Loan Documents,
regardless of any law, regulation or order now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of the Secured Parties
with respect thereto.  Each Guarantor agrees that this Article XI constitutes a
guaranty of payment when due and not of collection and waives any right to
require that any resort be made by any Agent or any Lender to any
Collateral.  The obligations of each Guarantor under this Article XI are
independent of the Guaranteed Obligations, and a separate action or actions may
be brought and prosecuted against each Guarantor to enforce such obligations,
irrespective of whether any action is brought against any Loan Party or whether
any Loan Party is joined in any such action or actions.  The liability of each
Guarantor under this Article XI shall be, until the Termination Date,
irrevocable, absolute and unconditional irrespective of, and each Guarantor
hereby irrevocably waives any defenses it may now or hereafter have in any way
relating to, any or all of the following:

(a)any lack of validity or enforceability of any Loan Document or any agreement
or instrument relating thereto;

- 120 -

 

 

--------------------------------------------------------------------------------

 

(b)any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations, or any other amendment or waiver
of or any consent to departure from any Loan Document, including, without
limitation, any increase in the Guaranteed Obligations resulting from the
extension of additional credit to any Loan Party or otherwise;

(c)any taking, exchange, release or non-perfection of any Collateral, or any
taking, release or amendment or waiver of or consent to departure from any other
guaranty, for all or any of the Guaranteed Obligations;

(d)the existence of any claim, set-off, defense or other right that any
Guarantor may have at any time against any Person, including, without
limitation, any Secured Party;

(e)any change, restructuring or termination of the corporate, limited liability
company or partnership structure or existence of any Loan Party; or

(f)any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Secured Parties that might otherwise constitute a defense available to, or a
discharge of, any Loan Party or any other guarantor or surety.

This Article XI shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by Secured Parties or any other Person upon the
insolvency, bankruptcy or reorganization of any Borrower or otherwise, all as
though such payment had not been made.

Section 11.03Waiver.  Each Guarantor hereby waives (i) promptness and diligence,
(ii) notice of acceptance and any other notice with respect to any of the
Guaranteed Obligations and this Article XI and any requirement that the Secured
Parties exhaust any right or take any action against any Loan Party or any other
Person or any Collateral, (iii) any right to compel or direct any Secured Party
to seek payment or recovery of any amounts owed under this Article XI from any
one particular fund or source or to exhaust any right or take any action against
any other Loan Party, any other Person or any Collateral, (iv) any requirement
that any Secured Party protect, secure, perfect or insure any security interest
or Lien on any property subject thereto or exhaust any right to take any action
against any Loan Party, any other Person or any Collateral, and (v) any other
defense available to any Guarantor.  Each Guarantor agrees that the Secured
Parties shall have no obligation to marshal any assets in favor of any Guarantor
or against, or in payment of, any or all of the Obligations.  Each Guarantor
acknowledges that it will receive direct and indirect benefits from the
financing arrangements contemplated herein and that the waiver set forth in this
Section 11.03 is knowingly made in contemplation of such benefits.  Each
Guarantor hereby waives any right to revoke this Article XI, and acknowledges
that this Article XI is continuing in nature and applies to all Guaranteed
Obligations, whether existing now or in the future.

Section 11.04Continuing Guaranty; Assignments.  This Article XI is a continuing
guaranty and shall (a) remain in full force and effect until the later of the
cash payment in full of the Guaranteed Obligations (other than Contingent
Indemnity Obligations) and all other amounts

- 121 -

 

 

--------------------------------------------------------------------------------

 

payable under this Article XI and the Final Maturity Date, (b) be binding upon
each Guarantor, its successors and assigns and (c) inure to the benefit of and
be enforceable by the Secured Parties and their successors, pledgees,
transferees and assigns.  Without limiting the generality of the foregoing
clause (c), any Lender may pledge, assign or otherwise transfer all or any
portion of its rights and obligations under this Agreement (including, without
limitation, all or any portion of Loans owing to it) to any other Person, and
such other Person shall thereupon become vested with all the benefits in respect
thereof granted such Lender herein or otherwise, in each case as provided in
Section 12.07.

Section 11.05Subrogation.  No Guarantor will exercise any rights that it may now
or hereafter acquire against any Loan Party or any other guarantor that arise
from the existence, payment, performance or enforcement of such Guarantor’s
obligations under this Article XI, including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution or indemnification and any
right to participate in any claim or remedy of the Secured Parties against any
Loan Party or any other guarantor or any Collateral, whether or not such claim,
remedy or right arises in equity or under contract, statute or common law,
including, without limitation, the right to take or receive from any Loan Party
or any other guarantor, directly or indirectly, in cash or other property or by
set-off or in any other manner, payment or security solely on account of such
claim, remedy or right, unless and until all of the Guaranteed Obligations
(other than Contingent Indemnity Obligations) and all other amounts payable
under this Article XI shall have been paid in full in cash and the Final
Maturity Date shall have occurred.  If any amount shall be paid to any Guarantor
in violation of the immediately preceding sentence at any time prior to the
later of the payment in full in cash of the Guaranteed Obligations (other than
Contingent Indemnity Obligations) and all other amounts payable under this
Article XI and the Final Maturity Date, such amount shall be held in trust for
the benefit of the Secured Parties and shall forthwith be paid to the Secured
Parties to be credited and applied to the Guaranteed Obligations and all other
amounts payable under this Article XI, whether matured or unmatured, in
accordance with the terms of this Agreement, or to be held as Collateral for any
Guaranteed Obligations or other amounts payable under this Article XI thereafter
arising.  If (i) any Guarantor shall make payment to the Secured Parties of all
or any part of the Guaranteed Obligations, (ii) all of the Guaranteed
Obligations and all other amounts payable under this Article XI shall be paid in
full in cash and (iii) the Final Maturity Date shall have occurred, the Secured
Parties will, at such Guarantor’s request and expense, execute and deliver to
such Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
such Guarantor of an interest in the Guaranteed Obligations resulting from such
payment by such Guarantor.

Section 11.06Contribution.  All Guarantors desire to allocate among themselves,
in a fair and equitable manner, their obligations arising under this Guaranty. 
Accordingly, in the event any payment or distribution is made on any date by a
Guarantor under this Guaranty such that its Aggregate Payments exceeds its Fair
Share as of such date, such Guarantor shall be entitled to a contribution from
each of the other Guarantors in an amount sufficient to cause each Guarantor’s
Aggregate Payments to equal its Fair Share as of such date.  “Fair Share” means,
with respect to any Guarantor as of any date of determination, an amount equal
to (a) the ratio of (i) the Fair Share Contribution Amount with respect to such
Guarantor, to (ii) the aggregate of the Fair Share Contribution Amounts with
respect to all Guarantors multiplied by, (b) the aggregate amount paid or
distributed on or before such date by all Guarantors under this Guaranty in
respect of the

- 122 -

 

 

--------------------------------------------------------------------------------

 

obligations Guaranteed.  “Fair Share Contribution Amount” means, with respect to
any Guarantor as of any date of determination, the maximum aggregate amount of
the obligations of such Guarantor under this Guaranty that would not render its
obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of Title 11 of the United States Code or any
comparable applicable provisions of state law; provided, solely for purposes of
calculating the “Fair Share Contribution Amount” with respect to any Guarantor
for purposes of this Section 11.06, any assets or liabilities of such Guarantor
arising by virtue of any rights to subrogation, reimbursement or indemnification
or any rights to or obligations of contribution hereunder shall not be
considered as assets or liabilities of such Guarantor.  “Aggregate Payments”
means, with respect to any Guarantor as of any date of determination, an amount
equal to (A) the aggregate amount of all payments and distributions made on or
before such date by such Guarantor in respect of this Guaranty (including,
without limitation, in respect of this Section 11.06), minus (B) the aggregate
amount of all payments received on or before such date by such Guarantor from
the other Guarantors as contributions under this Section 11.06.  The amounts
payable as contributions hereunder shall be determined as of the date on which
the related payment or distribution is made by the applicable Guarantor.  The
allocation among Guarantors of their obligations as set forth in this Section
11.06 shall not be construed in any way to limit the liability of any Guarantor
hereunder.  Each Guarantor is a third party beneficiary to the contribution
agreement set forth in this Section 11.06.

ARTICLE XII.

MISCELLANEOUS

Section 12.01Notices, Etc.

(a)Notices Generally.  All notices and other communications provided for
hereunder shall be in writing and shall be delivered by hand, sent by registered
or certified mail (postage prepaid, return receipt requested), overnight
courier, telecopier or, subject to clause (b) below, by electronic
communication.  In the case of notices or other communications to any Loan
Party, Administrative Agent or the Collateral Agent, as the case may be, they
shall be sent to the respective address set forth below (or, as to each party,
at such other address as shall be designated by such party in a written notice
to the other parties complying as to delivery with the terms of this Section
12.01):

Cherokee Inc.

5990 Sepulveda Boulevard

Van Nuys, CA 91411

Attention: Steve Brink

Telephone: 818-908-9868

Email: steveb@cherokeeglobalbrands.com

 

with a copy to:

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.
3580 Carmel Mountain Road

San Diego, CA 92130

- 123 -

 

 

--------------------------------------------------------------------------------

 

Attention: Scott M. Stanton
Telephone:  (858) 314.1880

Email: SMStanton@mintz.com

 

if to the Administrative Agent or the Collateral Agent, to it at the following
addresses:

Gordon Brothers Finance Company
800 Boylston Street, 27th Floor

Boston, MA 02199
Attention:  Lisa Galeota, Managing Director

Telephone: (617) 588-3313
Email:  LGaleota@gbfinco.com

in each case, with a copy to:

Choate, Hall & Stewart LLP

Two International Place

Boston, MA 02110
Attention:  Kevin Simard, Esq.

Telephone:  (617) 248-4086
Telecopier:  (617) 248-4000
Email:  ksimard@choate.com

All notices or other communications sent in accordance with this Section 12.01,
shall be deemed received on the earlier of the date of actual receipt or 3
Business Days after the deposit thereof in the mail; provided, that (i) notices
sent by overnight courier service shall be deemed to have been given when
received, (ii) notices by facsimile shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next Business Day
for the recipient) and (iii) notices by electronic communication shall be deemed
to have been given as set forth in clause (b)(ii) below, provided, further that
notices to any Agent pursuant to Article II shall not be effective until
received by such Agent.

(b)Electronic Communications.

(i)Each Agent and the Administrative Borrower may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.  Notices
and other communications to the Lenders hereunder may be delivered or furnished
by electronic communication (including e‑mail and Internet or intranet websites)
pursuant to procedures approved by the Agents, provided that the foregoing shall
not apply to notices to any Lender pursuant to Article II if such Lender has
notified the Agents that it is incapable of receiving notices under such Article
by electronic communication.

(ii)Unless the Administrative Agent otherwise prescribes, (A) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt

- 124 -

 

 

--------------------------------------------------------------------------------

 

requested” function, as available, return e-mail or other written
acknowledgement), and (B) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing
clause (A), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (A)
and (B) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next Business Day
for the recipient.

Section 12.02Amendments, Etc.

(a)No amendment or waiver of any provision of this Agreement or any other Loan
Document (excluding the Fee Letter, which may be amended with the written
consent of the parties thereto), and no consent to any departure by any Loan
Party therefrom, shall in any event be effective unless the same shall be in
writing and signed (x) in the case of an amendment, consent or waiver to cure
any ambiguity, omission, defect or inconsistency or granting a new Lien for the
benefit of the Secured Parties or extending an existing Lien over additional
property, by the Agents, the Borrowers (or by the Administrative Borrower on
behalf of the Borrowers and any other applicable Loan Parties), (y) in the case
of any other waiver or consent, by the Required Lenders (or by the Collateral
Agent with the consent of the Required Lenders) and (z) in the case of any other
amendment, by the Required Lenders (or by the Collateral Agent with the consent
of the Required Lenders), the Borrowers (or by the Administrative Borrower on
behalf of the Borrowers and any other applicable Loan Parties), and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no amendment, waiver
or consent shall:

(i)reduce the principal of, or interest on, the Loans payable to any Lender,
reduce the amount of any fee payable for the account of any Lender, or postpone
or extend any scheduled date fixed for any payment of principal of, or interest
or fees on, the Loans payable to any Lender, in each case, without the prior
written consent of such Lender; provided that, only the consent of the Required
Lenders shall be necessary to amend the definition of “Post-Default Rate” or
waive any obligation of the Borrowers to pay interest at the Post-Default Rate;

(ii)increase or reinstate the Commitments without the written prior consent of
each Lender;

(iii)change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans that is required for the Lenders or any of them to
take any action hereunder without the prior written consent of each Lender;

(iv)amend the definition of “Required Lenders” or “Pro Rata Share” without the
prior written consent of each Lender;

(v)release all or a substantial portion of the Collateral (except as otherwise
provided in this Agreement and the other Loan Documents), subordinate any Lien
granted in favor of the Collateral Agent, for the benefit of the Secured
Parties, or release any

- 125 -

 

 

--------------------------------------------------------------------------------

 

Borrower or any Guarantor (except in connection with a Disposition of the Equity
Interests thereof permitted by Section 7.02(c)(ii)), in each case, without the
prior written consent of each Lender;

(vi)change the definition of the term “Borrowing Base” or any component
definition of any such term (including the applicable advance rates) without the
prior written consent of each Lender; provided, however, that the foregoing
shall not limit the discretion of the Administrative Agent to change, establish
or eliminate any Reserves;

(vii)modify the definition of Collateral Agent Advance so as to increase the
amount thereof without the prior written consent of each Lender; or

(viii)amend, modify or waive Section 4.02, Section 4.03 or this Section 12.02 of
this Agreement without the prior written consent of each Lender.

Notwithstanding the foregoing, (A) no amendment, waiver or consent shall, unless
in writing and signed by an Agent, affect the rights or duties of such Agent
(but not in its capacity as a Lender) under this Agreement or the other Loan
Documents, (B) any amendment, waiver or consent to any provision of this
Agreement (including Sections 4.01 and 4.02) that permits any Loan Party, or any
of their respective Affiliates to purchase Loans on a non-pro rata basis, become
an eligible assignee pursuant to Section 12.07 and/or make offers to make
optional prepayments on a non-pro rata basis shall require the prior written
consent of the Required Lenders rather than the prior written consent of each
Lender directly affected thereby and (C) the consent of the Borrowers shall not
be required to change any order of priority set forth in Section 2.05(d) and
Section 4.03.  Notwithstanding anything to the contrary herein, no Loan Party,
equity holder of the Parent or any of their respective Affiliates that is a
Lender shall have any right to approve or disapprove any amendment, waiver or
consent under the Loan Documents and any Loans held by such Person for purposes
hereof shall be automatically deemed to be voted pro rata according to the Loans
of all other Lenders in the aggregate (other than such Loan Party, equity holder
of the Parent or Affiliate).

(b)[Reserved.]

Section 12.03No Waiver; Remedies, Etc.  No failure on the part of any Agent or
any Lender to exercise, and no delay in exercising, any right hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right under any Loan Document preclude any other or
further exercise thereof or the exercise of any other right.  The rights and
remedies of the Agents and the Lenders provided herein and in the other Loan
Documents are cumulative and are in addition to, and not exclusive of, any
rights or remedies provided by law.  The rights of the Agents and the Lenders
under any Loan Document against any party thereto are not conditional or
contingent on any attempt by the Agents and the Lenders to exercise any of their
rights under any other Loan Document against such party or against any other
Person.

Section 12.04Expenses; Taxes; Attorneys’ Fees. The Borrowers agree to pay,
without duplication, (1) on the Effective Date and (2) after the Effective Date,
within 3 Business Days after receipt of an invoice that sets forth such costs
and expenses in reasonable detail, all reasonable and documented out-of-pocket
costs and expenses incurred by or on behalf of each

- 126 -

 

 

--------------------------------------------------------------------------------

 

Agent (and, in the case of clauses (b) through (n) below, each Lender),
regardless of whether the transactions contemplated hereby are consummated,
including, without limitation, reasonable and documented fees, out-of-pocket
costs, client charges and expenses of counsel for each Agent (and, in the case
of clauses (b) through (n) below, each Lender) (but limited in each case of this
Section 12.04, for the Agents and the Lenders taken as a whole, to (w) one
primary counsel for each Agent and one primary counsel for the Lenders (taken as
a whole), (x) one regulatory counsel, (y) one local counsel in each relevant
jurisdiction or a single special counsel acting in multiple jurisdictions, and
(z) one intellectual property counsel for the Agents and the Lenders (taken as a
whole), in each case unless a conflict arises, in which case the reasonable and
documented fees and out-of-pocket expenses of one conflicts counsel shall also
be reimbursed by the Borrowers, and for the Agents and the Lenders taken as a
whole, to all other types of professionals or advisors other than counsel (such
as financial advisors, investment bankers, accountants, etc.) to one firm of
each such type of advisors to the Agents and the Lenders, taken as a whole),
accounting, due diligence, periodic field audits, physical counts, valuations,
investigations, searches and filings, monitoring of assets, appraisals of
Collateral, the rating of the Loans, reasonable title searches and reviewing
environmental assessments, miscellaneous disbursements, examination, travel,
lodging and meals, arising from or relating to (but subject to any limitations
set forth in Section 2.06(b)):  (a) the negotiation, preparation, execution,
delivery, performance and administration of this Agreement and the other Loan
Documents (including, without limitation, the preparation of any additional Loan
Documents pursuant to Section 7.01(b) or the review of any of the agreements,
instruments and documents referred to in Section 7.01(f)), (b) any requested
amendments, waivers or consents to this Agreement or the other Loan Documents
whether or not such documents become effective or are given, (c) the enforcement
of any rights under this Agreement and the other Loan Documents and the
preservation and protection of the Agents’ or any of the Lenders’ rights under
this Agreement or the other Loan Documents, (d) the defense of any claim or
action asserted or brought against any Agent or any Lender by any Person that
arises from or relates to this Agreement, any other Loan Document, the Agents’
or the Lenders’ claims against any Loan Party, or any and all matters in
connection therewith, (e) the commencement or defense of, or intervention in,
any court proceeding arising from or related to this Agreement or any other Loan
Document, (f) the filing of any petition, complaint, answer, motion or other
pleading by any Agent or any Lender, or the taking of any action in respect of
the Collateral or other security, in connection with this Agreement or any other
Loan Document, except in each case under clauses (d), (e) and (f), no
reimbursement shall be required to the extent any such costs and expenses are
the result of the gross negligence, willful misconduct of or breach of a funding
obligation under a Loan Document by such Person claiming reimbursement, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction, (g) the protection, collection, lease, sale, taking possession of
or liquidation of, any Collateral or other security in accordance with this
Agreement or any other Loan Document, (h) any attempt to enforce any Lien or
security interest in any Collateral or other security in accordance with this
Agreement or any other Loan Document, (i) any attempt to collect from any Loan
Party in accordance with this Agreement or any other Loan Document, (j) all
liabilities and costs arising from or in connection with the past, present or
future operations of any Loan Party involving any damage to real or personal
property or natural resources or harm or injury alleged to have resulted from
any Release of Hazardous Materials on, upon or into such property, (k) any
Environmental Liabilities and Costs incurred in connection with the
investigation, removal, cleanup and/or remediation of any Hazardous Materials
present or arising out of the operations of any Facility of any Loan Party, (l)
any Environmental Liabilities

- 127 -

 

 

--------------------------------------------------------------------------------

 

and Costs incurred in connection with any Environmental Lien, (m) the rating of
the Loans by one or more rating agencies in connection with any Lender’s
Securitization, or (n) the receipt by any Agent or any Lender of any advice from
professionals with respect to any of the foregoing.  Without limitation of the
foregoing or any other provision of any Loan Document:  (x) the Borrowers agree
to pay all stamp, document, transfer, recording filing or similar fees or Taxes
required to be paid under applicable law in connection with this Agreement or
any other Loan Document, and the Borrowers agree to save each Agent and each
Lender harmless from and against any and all present or future claims,
liabilities or losses with respect to or resulting from any omission by the
Borrowers to timely pay any such fees or Taxes, (y) the Borrowers agree to pay
all broker fees that may become due in connection with the transactions
contemplated by this Agreement and the other Loan Documents, and (z) if the
Borrowers fail to perform any covenant or agreement contained herein or in any
other Loan Document, any Agent may itself perform or cause performance of such
covenant or agreement, and the expenses of such Agent incurred in connection
therewith shall be reimbursed on demand by the Borrowers.  The obligations of
the Borrowers under this Section 12.04 shall survive the repayment of the
Obligations and discharge of any Liens granted under the Loan Documents.

Section 12.05Right of Set-off.  Upon the occurrence and during the continuance
of any Event of Default, and subject to Section 4.02 any Agent or any Lender
may, and is hereby authorized to, at any time and from time to time, without
notice to any Loan Party (any such notice being expressly waived by the Loan
Parties) and to the fullest extent permitted by law, set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other Indebtedness at any time owing by such Agent or such Lender
or any of their respective Affiliates to or for the credit or the account of any
Loan Party against any and all obligations of the Loan Parties either now or
hereafter existing under any Loan Document, irrespective of whether or not such
Agent or such Lender shall have made any demand hereunder or thereunder and
although such obligations may be contingent or unmatured.  Each Agent and each
Lender agrees to notify such Loan Party promptly after any such set-off and
application made by such Agent or such Lender or any of their respective
Affiliates provided that the failure to give such notice shall not affect the
validity of such set-off and application.  The rights of the Agents and the
Lenders under this Section 12.05 are in addition to the other rights and
remedies (including other rights of set-off) which the Agents and the Lenders
may have under this Agreement or any other Loan Documents of law or otherwise.

Section 12.06Severability.  Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining portions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

Section 12.07Assignments and Participations.

(a)This Agreement and the other Loan Documents shall be binding upon and inure
to the benefit of each Loan Party and each Agent and each Lender and their
respective successors and assigns; provided, however, that none of the Loan
Parties may assign or transfer any of its rights hereunder or under the other
Loan Documents without the prior written consent of each Lender and any such
assignment without the Lenders’ prior written consent shall be null and void.

- 128 -

 

 

--------------------------------------------------------------------------------

 

(b)Subject to the conditions set forth in clause (c) below, each Lender may
assign to one or more other lenders or other entities all or a portion of its
rights and obligations under this Agreement with respect to any Loan made by it
with the written consent of the Collateral Agent and the Administrative Agent,
provided, however, that no written consent of the Collateral Agent or the
Administrative Agent shall be required if such assignment is in connection with
any merger, consolidation, sale, transfer, or other disposition of all or any
substantial portion of the business or loan portfolio of such Lender or if such
assignment is to another Lender, an Affiliate of a Lender or a Related Fund with
respect to a Lender.

(c)Assignments shall be subject to the following additional conditions:

(i)each such assignment shall be in an amount which is at least $1,000,000 or a
multiple of $1,000,000 in excess thereof (except such minimum amount shall not
apply to an assignment by a Lender to (A) a Lender, an Affiliate of such Lender
or a Related Fund of such Lender or (B) a group of new Lenders, each of whom is
an Affiliate or Related Fund of each other to the extent the aggregate amount to
be assigned to all such new Lenders is at least $1,000,000 or a multiple of
$1,000,000 in excess thereof);

(ii)the parties to each such assignment shall execute and deliver to the
Collateral Agent and the Administrative Agent, for its acceptance, an Assignment
and Acceptance, together with any promissory note subject to such assignment and
such parties shall deliver to the Collateral Agent, for the benefit of the
Collateral Agent, a processing and recordation fee of $3,500 (except the payment
of such fee shall not be required in connection with an assignment by a Lender
to a Lender, an Affiliate of such Lender or a Related Fund of such Lender);

(iii)no such assignment shall be made to any Loan Party, equity holder of the
Parent or any of their respective Affiliates; and

(iv)unless an Event of Default shall have occurred and be continuing, the
Administrative Borrower shall have provided its written consent (which shall not
be unreasonably withheld or delayed and which consent shall be deemed to have
been given if not delivered within five (5) days upon request thereof) to any
assignment, provided that such consent will not be required if (A) the
assignment is to an existing Lender or an Affiliate or Related Fund of an
existing Lender or (B) such assignment is in connection with any merger,
consolidation, sale, transfer, or other disposition of all or any substantial
portion of the business or loan portfolio of such Lender.

(d)Upon such execution, delivery and acceptance, from and after the effective
date specified in each Assignment and Acceptance and recordation on the
Register, which effective date shall be at least 3 Business Days after the
delivery thereof to the Collateral Agent (or such shorter period as shall be
agreed to by the Collateral Agent and the parties to such assignment), (A) the
assignee thereunder shall become a “Lender” hereunder and, in addition to the
rights and obligations hereunder held by it immediately prior to such effective
date, have the rights and obligations hereunder that have been assigned to it
pursuant to such Assignment and Acceptance and (B) the assigning Lender
thereunder shall, to the extent that rights and obligations hereunder have been
assigned by it pursuant to such Assignment and Acceptance, other than
obligations which survive under Section 12.19, relinquish its rights and be
released from its obligations under

- 129 -

 

 

--------------------------------------------------------------------------------

 

this Agreement (and, in the case of an Assignment and Acceptance covering all or
the remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto).

(e)By executing and delivering an Assignment and Acceptance, the assigning
Lender and the assignee thereunder confirm to and agree with each other and the
other parties hereto as follows:  (i) other than as provided in such Assignment
and Acceptance, the assigning Lender makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Agreement or any other Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other Loan Document furnished
pursuant hereto; (ii) the assigning Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of any
Loan Party or any of its Subsidiaries or the performance or observance by any
Loan Party of any of its obligations under this Agreement or any other Loan
Document furnished pursuant hereto; (iii) such assignee confirms that it has
received a copy of this Agreement and the other Loan Documents, together with
such other documents and information it has deemed appropriate to make its own
credit analysis and decision to enter into such Assignment and Acceptance;
(iv) such assignee will, independently and without reliance upon the assigning
Lender, any Agent or any Lender and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under this Agreement and the other Loan
Documents; (v) such assignee appoints and authorizes the Agents to take such
action as agents on its behalf and to exercise such powers under this Agreement
and the other Loan Documents as are delegated to the Agents by the terms hereof
and thereof, together with such powers as are reasonably incidental hereto and
thereto; and (vi) such assignee agrees that it will perform in accordance with
their terms all of the obligations which by the terms of this Agreement and the
other Loan Documents are required to be performed by it as a Lender.

(f)The Administrative Agent shall, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, maintain, or cause to be maintained, a
copy of each Assignment and Acceptance delivered to and accepted by it and a
register (the “Register”) for the recordation of the names and addresses of the
Lenders and the principal amount of the Loans (and stated interest thereon) (the
“Registered Loans”) owing to each Lender from time to time.  The entries in the
Register shall be conclusive and binding for all purposes, absent manifest
error, and the Borrowers, the Agents and the Lenders shall treat each Person
whose name is recorded in the Register as a Lender hereunder for all purposes of
this Agreement.  The Register shall be available for inspection by the
Administrative Borrower and any Lender at any reasonable time and from time to
time upon reasonable prior notice.

(g)Upon receipt by the Administrative Agent of a completed Assignment and
Acceptance, and subject to any consent required from the Administrative Agent or
the Collateral Agent pursuant to Section 12.07(b) (which consent of the
applicable Agent must be evidenced by such Agent’s execution of an acceptance to
such Assignment and Acceptance), the Administrative Agent shall accept such
assignment, record the information contained therein in the Register (as
adjusted to reflect any principal payments on or amounts capitalized and added
to the principal balance of the Loans made subsequent to the effective date of
the applicable assignment, as confirmed in writing by the corresponding assignor
and assignee in conjunction with delivery of

- 130 -

 

 

--------------------------------------------------------------------------------

 

the assignment to the Administrative Agent) and provide to the Collateral Agent
a copy of the fully executed Assignment and Acceptance.

(h)A Registered Loan (and the registered note, if any, evidencing the same) may
be assigned or sold in whole or in part only by registration of such assignment
or sale on the Register (and each registered note shall expressly so
provide).  Any assignment or sale of all or part of such Registered Loan (and
the registered note, if any, evidencing the same) may be effected only by
registration of such assignment or sale on the Register, together with the
surrender of the registered note, if any, evidencing the same duly endorsed by
(or accompanied by a written instrument of assignment or sale duly executed by)
the holder of such registered note, whereupon, at the request of the designated
assignee(s) or transferee(s), one or more new registered notes in the same
aggregate principal amount shall be issued to the designated assignee(s) or
transferee(s).  Prior to the registration of assignment or sale of any
Registered Loan (and the registered note, if any, evidencing the same), the
Agents shall treat the Person in whose name such Registered Loan (and the
registered note, if any, evidencing the same) is registered on the Register as
the owner thereof for the purpose of receiving all payments thereon,
notwithstanding notice to the contrary.

(i)In the event that any Lender sells participations in a Registered Loan, such
Lender shall, acting for this purpose as a non-fiduciary agent on behalf of the
Borrowers, maintain, or cause to be maintained, a register, on which it enters
the name of all participants in the Registered Loans held by it and the
principal amount (and stated interest thereon) of the portion of the Registered
Loan that is the subject of the participation (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any participant or any
information relating to a participant’s interest in the Registered Loans) to any
Person except to the extent that such disclosure is necessary to establish that
such Registered Loan is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  A Registered Loan (and the registered note, if any, evidencing
the same) may be participated in whole or in part only by registration of such
participation on the Participant Register (and each registered note shall
expressly so provide).  Any participation of such Registered Loan (and the
registered note, if any, evidencing the same) may be effected only by the
registration of such participation on the Participant Register.  For the
avoidance of doubt, the Administrative Agent (it its capacity as Administrative
Agent) shall have no responsibility for maintaining a Participant Register.

(j)Any Non-U.S. Lender who purchases or is assigned or participates in any
portion of such Registered Loan shall comply with Section 2.09(d).

(k)Each Lender may sell participations to one or more banks or other entities in
or to all or a portion of its rights and obligations under this Agreement and
the other Loan Documents (including, without limitation, all or a portion of the
Loans made by it); provided, that (i) such Lender’s obligations under this
Agreement and the other Loan Documents shall remain unchanged; (ii) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations, and the Borrowers, the Agents and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and

- 131 -

 

 

--------------------------------------------------------------------------------

 

obligations under this Agreement and the other Loan Documents; and (iii) a
participant shall not be entitled to require such Lender to take or omit to take
any action hereunder except (A) actions directly effecting an extension of the
maturity dates or decrease in the principal amount of the Loans, (B) actions
directly effecting an extension of the due dates or a decrease in the rate of
interest payable on the Loans or the fees payable under this Agreement, or (C)
actions directly effecting a release of all or a substantial portion of the
Collateral or any Loan Party (except as set forth in Section 10.08 of this
Agreement or any other Loan Document).  The Loan Parties agree that each
participant shall be entitled to the benefits of Section 2.09 and Section 2.10
of this Agreement with respect to its participation in any portion of the Loans
as if it was a Lender.

(l)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or loans made to such Lender pursuant to securitization or similar credit
facility (a “Securitization”); provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.  The Loan Parties shall
cooperate with such Lender and its Affiliates to effect the Securitization
including, without limitation, by providing such information as may be
reasonably requested by such Lender in connection with the rating of its Loans
or the Securitization.

Section 12.08Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement.  Delivery of an executed counterpart of
this Agreement by telecopier or electronic mail shall be equally as effective as
delivery of an original executed counterpart of this Agreement.  Any party
delivering an executed counterpart of this Agreement by telecopier or electronic
mail also shall deliver an original executed counterpart of this Agreement but
the failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Agreement.  The foregoing
shall apply to each other Loan Document mutatis mutandis.

Section 12.09GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT) SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN
THE STATE OF NEW YORK.

Section 12.10CONSENT TO JURISDICTION; SERVICE OF PROCESS AND VENUE.

(a)ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK IN THE
COUNTY OF NEW YORK, BOROUGH OF MANHATTAN, OR OF THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH LOAN PARTY HEREBY IRREVOCABLY ACCEPTS IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF

- 132 -

 

 

--------------------------------------------------------------------------------

 

THE AFORESAID COURTS.  EACH LOAN PARTY HEREBY IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS AND IN ANY SUCH
ACTION OR PROCEEDING BY ANY MEANS PERMITTED BY APPLICABLE LAW, INCLUDING,
WITHOUT LIMITATION, BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED
MAIL, POSTAGE PREPAID, TO THE ADMINISTRATIVE BORROWER AT ITS ADDRESS FOR NOTICES
AS SET FORTH IN SECTION 12.01, SUCH SERVICE TO BECOME EFFECTIVE 10 DAYS AFTER
SUCH MAILING.  THE LOAN PARTIES AGREE THAT A FINAL JUDGMENT IN ANY SUCH ACTION
OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING HEREIN
SHALL AFFECT THE RIGHT OF THE AGENTS AND THE LENDERS TO SERVICE OF PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST ANY LOAN PARTY IN ANY OTHER JURISDICTION.  EACH LOAN PARTY
HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW,
ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE JURISDICTION OR LAYING
OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND
ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM.  TO THE EXTENT THAT ANY LOAN PARTY HAS OR HEREAFTER MAY ACQUIRE ANY
IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER
THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF
EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, EACH LOAN PARTY
HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS.

(b)Each Foreign Loan Party hereby irrevocably appoints the Parent (the “Process
Agent”), with an office on the date hereof as set forth in Section 12.01 as its
agent to receive on behalf of each Foreign Loan Party service of the summons and
complaint and any other process which may be served in any action or proceeding
described above.  Such service may be made by mailing or delivering a copy of
such process to each Foreign Loan Party, in care of the Process Agent at the
address specified above for such Process Agent, and such Foreign Loan Party
hereby irrevocably authorizes and directs the Process Agent to accept such
service on its behalf.  Each Foreign Loan Party covenants and agrees that, for
so long as it shall be bound under this Agreement or any other Loan Document, it
shall maintain a duly appointed agent for the service of summons and other legal
process in New York, New York, United States of America, for the purposes of any
legal action, suit or proceeding brought by any party in respect of this
Agreement or such other Loan Document and shall keep the Agents advised of the
identity and location of such agent.  If for any reason there is no authorized
agent for service of process in New York, each Foreign Loan Party irrevocably
consents to the service of process out of the said courts by mailing copies
thereof by registered United States air mail postage prepaid to it at its
address specified in Section 12.01.  Nothing in this Section 12.10 shall affect
the right of any Secured Party to (i) commence legal proceedings or otherwise
sue any Foreign Loan Party in the country in which it is domiciled or in any
other court having jurisdiction over such Foreign Loan Party or (ii) serve
process upon any Foreign Loan Party in any manner authorized by the laws of any
such jurisdiction.

- 133 -

 

 

--------------------------------------------------------------------------------

 

Section 12.11WAIVER OF JURY TRIAL, ETC.  EACH LOAN PARTY, EACH AGENT AND EACH
LENDER HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM CONCERNING ANY RIGHTS UNDER THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS, OR UNDER ANY AMENDMENT, WAIVER, CONSENT, INSTRUMENT, DOCUMENT OR
OTHER AGREEMENT DELIVERED OR WHICH IN THE FUTURE MAY BE DELIVERED IN CONNECTION
THEREWITH, OR ARISING FROM ANY FINANCING RELATIONSHIP EXISTING IN CONNECTION
WITH THIS AGREEMENT, AND AGREES THAT ANY SUCH ACTION, PROCEEDINGS OR
COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.  EACH LOAN
PARTY CERTIFIES THAT NO OFFICER, REPRESENTATIVE, AGENT OR ATTORNEY OF ANY AGENT
OR ANY LENDER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT ANY AGENT OR ANY
LENDER WOULD NOT, IN THE EVENT OF ANY ACTION, PROCEEDING OR COUNTERCLAIM, SEEK
TO ENFORCE THE FOREGOING WAIVERS.  EACH LOAN PARTY HEREBY ACKNOWLEDGES THAT THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE AGENTS AND THE LENDERS ENTERING INTO
THIS AGREEMENT.

Section 12.12Consent by the Agents and Lenders.  Except as otherwise expressly
set forth herein to the contrary or in any other Loan Document, if the consent,
approval, satisfaction, determination, judgment, acceptance or similar action
(an “Action”) of any Agent or any Lender shall be permitted or required pursuant
to any provision hereof or any provision of any other agreement to which any
Loan Party is a party and to which any Agent or any Lender has succeeded
thereto, such Action shall be required to be in writing and may be withheld or
denied by such Agent or such Lender, in its sole discretion, with or without any
reason, and without being subject to question or challenge on the grounds that
such Action was not taken in good faith.

Section 12.13No Party Deemed Drafter.  Each of the parties hereto agrees that no
party hereto shall be deemed to be the drafter of this Agreement.

Section 12.14Reinstatement; Certain Payments.  If any claim is ever made upon
any Secured Party for repayment or recovery of any amount or amounts received by
such Secured Party in payment or on account of any of the Obligations, such
Secured Party shall give prompt notice of such claim to each other Agent and
Lender and the Administrative Borrower, and if such Secured Party repays all or
part of such amount by reason of (i) any judgment, decree or order of any court
or administrative body having jurisdiction over such Secured Party or any of its
property, or (ii) any good faith settlement or compromise of any such claim
effected by such Secured Party with any such claimant, then and in such event
each Loan Party agrees that (A) any such judgment, decree, order, settlement or
compromise shall be binding upon it notwithstanding the cancellation of any
Indebtedness hereunder or under the other Loan Documents or the termination of
this Agreement or the other Loan Documents, and (B) it shall be and remain
liable to such Secured Party hereunder for the amount so repaid or recovered to
the same extent as if such amount had never originally been received by such
Secured Party.

Section 12.15Indemnification; Limitation of Liability for Certain Damages.

(a)In addition to each Loan Party’s other Obligations under this Agreement, each
U.S. Loan Party agrees (with respect to all Obligations) and each Foreign Loan
Party agrees

- 134 -

 

 

--------------------------------------------------------------------------------

 

(with respect to the Foreign Obligations) to, jointly and severally, defend,
protect, indemnify and hold harmless each Secured Party and all of their
respective Affiliates, officers, directors, employees, attorneys, consultants
and agents (collectively called the “Indemnitees”) from and against any and all
losses, damages, liabilities, obligations, penalties, fees, reasonable
out-of-pocket costs and expenses (including, without limitation, reasonable
attorneys’ fees, costs and expenses) incurred by such Indemnitees, whether prior
to or from and after the Effective Date, whether direct, indirect or
consequential, as a result of or arising from or relating to or in connection
with any of the following:  (i) the negotiation, preparation, execution or
performance or enforcement of this Agreement, any other Loan Document or of any
other document executed in connection with the transactions contemplated by this
Agreement, (ii) any Agent’s or any Lender’s furnishing of funds to the Borrowers
under this Agreement or the other Loan Documents, including, without limitation,
the management of any such Loans or the Borrowers’ use of the proceeds thereof,
(iii) the Agents and the Lenders relying on any instructions of the
Administrative Borrower or the handling of the Collateral of the Borrowers as
herein provided, (iv) any matter relating to the financing transactions
contemplated by this Agreement or the other Loan Documents or by any document
executed in connection with the transactions contemplated by this Agreement or
the other Loan Documents, or (v) any claim, litigation, investigation or
proceeding relating to any of the foregoing, whether or not any Indemnitee is a
party thereto (collectively, the “Indemnified Matters”); provided, however, that
the U.S. Loan Parties and the Foreign Loan Parties, as applicable, shall not
have any obligation to any Indemnitee under this subsection (a) for any
Indemnified Matter caused by the gross negligence or willful misconduct of such
Indemnitee, as determined by a final non-appealable judgment of a court of
competent jurisdiction.

(b)To the extent that the undertaking to indemnify, pay and hold harmless set
forth in this Section 12.15 may be unenforceable because it is violative of any
law or public policy, each Loan Party shall, jointly and severally, contribute
the maximum portion which it is permitted to pay and satisfy under applicable
law, to the payment and satisfaction of all Indemnified Matters incurred by the
Indemnitees.

(c)No Loan Party shall assert, and each Loan Party hereby waives, any claim
against the Indemnitees, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
(whether or not the claim therefor is based on contract, tort or duty imposed by
any applicable legal requirement) arising out of, in connection with, as a
result of, or in any way related to, this Agreement or any other Loan Document
or any agreement or instrument contemplated hereby or thereby or referred to
herein or therein, the transactions contemplated hereby or thereby, any Loan or
the use of the proceeds thereof or any act or omission or event occurring in
connection therewith, and each Loan Party hereby waives, releases and agrees not
to sue upon any such claim or seek any such damages, whether or not accrued and
whether or not known or suspected to exist in its favor.

(d)The indemnities and waivers set forth in this Section 12.15 shall survive the
Termination Date.

Section 12.16Records.  The unpaid principal of and interest on the Loans, the
interest rate or rates applicable to such unpaid principal and interest, the
duration of such applicability, the Commitments, and the accrued and unpaid fees
payable pursuant to Section 2.06

- 135 -

 

 

--------------------------------------------------------------------------------

 

hereof, shall at all times be ascertained from the records of the Agents, which
shall be conclusive and binding absent manifest error.

Section 12.17Binding Effect.  This Agreement shall become effective when it
shall have been executed by each Loan Party, each Agent and each Lender and when
the conditions precedent set forth in Section 5.01 hereof have been satisfied or
waived in writing by the Agents, and thereafter shall be binding upon and inure
to the benefit of each Loan Party, each Agent and each Lender, and their
respective successors and assigns, except that the Loan Parties shall not have
the right to assign their rights hereunder or any interest herein without the
prior written consent of each Agent and each Lender, and any assignment by any
Lender shall be governed by Section 12.07 hereof.

Section 12.18Highest Lawful Rate.  It is the intention of the parties hereto
that each Agent and each Lender shall conform strictly to usury laws applicable
to it.  Accordingly, if the transactions contemplated hereby or by any other
Loan Document would be usurious as to any Agent or any Lender under laws
applicable to it (including the laws of the United States of America and the
State of New York or any other jurisdiction whose laws may be mandatorily
applicable to such Agent or such Lender notwithstanding the other provisions of
this Agreement), then, in that event, notwithstanding anything to the contrary
in this Agreement or any other Loan Document or any agreement entered into in
connection with or as security for the Obligations, it is agreed as
follows:  (i) the aggregate of all consideration which constitutes interest
under law applicable to any Agent or any Lender that is contracted for, taken,
reserved, charged or received by such Agent or such Lender under this Agreement
or any other Loan Document or agreements or otherwise in connection with the
Obligations shall under no circumstances exceed the maximum amount allowed by
such applicable law, any excess shall be canceled automatically and if
theretofore paid shall be credited by such Agent or such Lender on the principal
amount of the Obligations (or, to the extent that the principal amount of the
Obligations shall have been or would thereby be paid in full, refunded by such
Agent or such Lender, as applicable, to the Borrowers); and (ii) in the event
that the maturity of the Obligations is accelerated by reason of any Event of
Default under this Agreement or otherwise, or in the event of any required or
permitted prepayment, then such consideration that constitutes interest under
law applicable to any Agent or any Lender may never include more than the
maximum amount allowed by such applicable law, and excess interest, if any,
provided for in this Agreement or otherwise shall, subject to the last sentence
of this Section 12.18, be canceled automatically by such Agent or such Lender,
as applicable, as of the date of such acceleration or prepayment and, if
theretofore paid, shall be credited by such Agent or such Lender, as applicable,
on the principal amount of the Obligations (or, to the extent that the principal
amount of the Obligations shall have been or would thereby be paid in full,
refunded by such Agent or such Lender to the Borrowers).  All sums paid or
agreed to be paid to any Agent or any Lender for the use, forbearance or
detention of sums due hereunder shall, to the extent permitted by law applicable
to such Agent or such Lender, be amortized, prorated, allocated and spread
throughout the full term of the Loans until payment in full so that the rate or
amount of interest on account of any Loans hereunder does not exceed the maximum
amount allowed by such applicable law.  If at any time and from time to time (x)
the amount of interest payable to any Agent or any Lender on any date shall be
computed at the Highest Lawful Rate applicable to such Agent or such Lender
pursuant to this Section 12.18 and (y) in respect of any subsequent interest
computation period the amount of interest otherwise payable to such Agent or
such Lender would be less than the amount of interest payable to such Agent or
such Lender computed at the Highest Lawful Rate applicable

- 136 -

 

 

--------------------------------------------------------------------------------

 

to such Agent or such Lender, then the amount of interest payable to such Agent
or such Lender in respect of such subsequent interest computation period shall
continue to be computed at the Highest Lawful Rate applicable to such Agent or
such Lender until the total amount of interest payable to such Agent or such
Lender shall equal the total amount of interest which would have been payable to
such Agent or such Lender if the total amount of interest had been computed
without giving effect to this Section 12.18.

For purposes of this Section 12.18, the term “applicable law” shall mean that
law in effect from time to time and applicable to the loan transaction between
the Borrowers, on the one hand, and the Agents and the Lenders, on the other,
that lawfully permits the charging and collection of the highest permissible,
lawful non-usurious rate of interest on such loan transaction and this
Agreement, including laws of the State of New York and, to the extent
controlling, laws of the United States of America and the laws of the
Netherlands.

The right to accelerate the maturity of the Obligations does not include the
right to accelerate any interest that has not accrued as of the date of
acceleration.

Section 12.19Confidentiality.  Each Agent and each Lender agrees (on behalf of
itself and each of its affiliates, directors, officers, employees and
representatives) to keep confidential, in accordance with its customary
procedures for handling confidential information of this nature and in
accordance with safe and sound practices of comparable commercial finance
companies, any non-public information supplied to it by the Loan Parties
pursuant to this Agreement or the other Loan Documents which is identified in
writing by the Loan Parties as being confidential at the time the same is
delivered to such Person (and which at the time is not, and does not thereafter
become, publicly available or available to such Person from another source not
known to be subject to a confidentiality obligation to such Person not to
disclose such information), provided that nothing herein shall limit the
disclosure by any Agent or any Lender of any such information (i) to its
Affiliates and to its and its Affiliates’ respective equityholders (including,
without limitation, partners), directors, officers, employees, agents, trustees,
counsel, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
information and instructed to keep such information confidential in accordance
with this Section 12.19); (ii) to any other party hereto; (iii) to any assignee
or participant (or prospective assignee or participant) or any party to a
Securitization so long as such assignee or participant (or prospective assignee
or participant) or party to a Securitization first agrees, in writing, to be
bound by confidentiality provisions similar in substance to this Section 12.19;
(iv) to the extent required by any Requirement of Law or judicial process or as
otherwise requested by any Governmental Authority having jurisdiction over such
Person (including any self-regulatory authority, such as the National
Association of Insurance Commissioners or any similar organization, any
examiner, auditor or accountant or any nationally recognized rating agency) or
otherwise to the extent consisting of general portfolio information that does
not identify Loan Parties provided, unless specifically prohibited by applicable
law or court order, each Agent and each Lender shall make reasonable efforts to
notify the Borrower of any request by any Governmental Authority or
representative thereof; (v) in connection with any litigation to which any Agent
or any Lender is a party that arises from or relates to being a party to this
Agreement or any other Loan Document; (vi) as is reasonably necessary in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or

- 137 -

 

 

--------------------------------------------------------------------------------

 

proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder; or (vii) with the consent of the
Administrative Borrower.

Section 12.20Public Disclosure.  Each Loan Party agrees that neither it nor any
of its Affiliates will now or in the future issue any press release or other
public disclosure using the name of an Agent, any Lender or any of their
respective Affiliates or referring to this Agreement or any other Loan Document
without the prior written consent of such Agent or such Lender, except to the
extent that such Loan Party or such Affiliate is required or it is advisable in
the opinion of counsel to do so under applicable law (in which event, such Loan
Party or such Affiliate will (a) except as provided in clause (b) below, consult
with such Agent or such Lender before issuing such press release or other public
disclosure or (b) solely in the event the issuance of any press release or other
public disclosure is required under 17 C.F.R. § 243.100, use reasonable efforts
to consult with such Agent or such Lender before issuing such press release or
other public disclosure); provided, that the prior written consent of such Agent
or such Lender shall be required only if such disclosure uses the name of such
Agent, such Lender or any Affiliate thereof.  Each Loan Party hereby authorizes
each Agent and each Lender, after consultation with the Borrowers, to advertise
the closing of the transactions contemplated by this Agreement, and to make
appropriate announcements of the financial arrangements entered into among the
parties hereto, as such Agent or such Lender shall deem appropriate, including,
without limitation, on a home page or similar place for dissemination of
information on the Internet or worldwide web, or in announcements commonly known
as tombstones, in such trade publications, business journals, newspapers of
general circulation and to such selected parties as such Agent or such Lender
shall deem appropriate.

Section 12.21Integration.  This Agreement, together with the other Loan
Documents, reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.

Section 12.22USA PATRIOT Act.  Each Lender that is subject to the requirements
of the USA PATRIOT Act hereby notifies the Borrowers and the Guarantors that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies the entities composing the
Borrowers and the Guarantors, which information includes the name and address of
each such entity and other information that will allow such Lender to identify
the entities composing the Borrowers and the Guarantors in accordance with the
USA PATRIOT Act.  Each Loan Party agrees to take such action and execute,
acknowledge and deliver at its sole cost and expense, such instruments and
documents as any Lender may reasonably require from time to time in order to
enable such Lender to comply with the USA PATRIOT Act.

Section 12.23Judgment Currency.  This is an international financial transaction
in which the specification of a currency and payment in Boston, Massachusetts is
of the essence.  Dollars shall be the currency of account in the case of all
payments pursuant to or arising under this Agreement or under any other Loan
Document, and all such payments shall be made to the Administrative Agent’s
Account in Boston, Massachusetts in immediately available funds.  To the fullest
extent permitted by applicable law, the obligations of each Loan Party to the
Secured Parties under this Agreement and under the other Loan Documents shall
not be discharged by any amount

- 138 -

 

 

--------------------------------------------------------------------------------

 

paid in any other currency or in a place other than to the Administrative
Agent’s Account in Boston, Massachusetts to the extent that the amount so paid
after conversion under this Agreement and transfer to Boston, Massachusetts does
not yield the amount of Dollars in Boston, Massachusetts due under this
Agreement and under the other Loan Documents.  If, for the purposes of obtaining
judgment in any court, it is necessary to convert a sum due hereunder in Dollars
into another currency (the “Other Currency”), to the fullest extent permitted by
applicable law, the rate of exchange used shall be that at which the
Administrative Agent could, in accordance with normal procedures, purchase
Dollars with the Other Currency on the Business Day preceding that on which
final judgment is given.  The obligation of each Loan Party in respect of any
such sum due from it to the Secured Parties hereunder shall, notwithstanding any
judgment in such Other Currency, be discharged only to the extent that, on the
Business Day immediately following the date on which the Administrative Agent
receives any sum adjudged to be so due in the Other Currency, the Administrative
Agent may, in accordance with normal banking procedures, purchase Dollars with
the Other Currency.  If the Dollars so purchased are less than the sum
originally due to the Secured Parties in Dollars, each Loan Party agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Secured Parties against such loss, and if the Dollars so purchased exceed the
sum originally due to the Secured Parties in Dollars, the Secured Parties agrees
to remit to the Loan Parties such excess.

Section 12.24Waiver of Immunity.  To the extent that any Loan Party has or
hereafter may acquire (or may be attributed, whether or not claimed) any
immunity (sovereign or otherwise) from any legal action, suit or proceeding,
from jurisdiction of any court or from set-off or any legal process (whether
service of process or notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment or otherwise) with respect to
itself or any of its property, such Loan Party hereby irrevocably waives and
agrees not to plead or claim, to the fullest extent permitted by law, such
immunity in respect of (a) its obligations under the Loan Documents, (b) any
legal proceedings to enforce such obligations and (c) any legal proceedings to
enforce any judgment rendered in any proceedings to enforce such
obligations.  Each Loan Party hereby agrees that the waivers set forth in this
Section 12.24 shall be to the fullest extent permitted under the Foreign
Sovereign Immunities Act and are intended to be irrevocable for purposes of the
Foreign Sovereign Immunities Act.

Section 12.25English Language.  This Agreement and each other Loan Document have
been negotiated and executed in English.  All certificates, reports, notices and
other documents and communications given or delivered by any party hereto
pursuant to this Agreement or any other Loan Document shall be in English or, if
not in English, accompanied by a certified English translation thereof.  The
English version of any such document shall control the meaning of the matters
set forth herein.

Section 12.26Foreign Parallel Liability.

(a)Each Foreign Loan Party irrevocably and unconditionally undertakes to pay to
the Collateral Agent an amount equal to the aggregate amount of its Foreign
Corresponding Liabilities (as these may exist from time to time).

- 139 -

 

 

--------------------------------------------------------------------------------

 

(b)The parties to this Agreement agree that:

(i)a Foreign Loan Party’s Foreign Parallel Liability is due and payable at the
same time as, for the same amount of and in the same currency as its Foreign
Corresponding Liabilities;

(ii)a Foreign Loan Party’s Foreign Parallel Liability is decreased to the extent
that its Foreign Corresponding Liabilities have been irrevocably paid or
discharged and its Foreign Corresponding Liabilities are decreased to the extent
that its Foreign Parallel Liability has been irrevocably paid or discharged;

(iii)a Foreign Loan Party’s Foreign Parallel Liability is independent and
separate from, and without prejudice to, its Foreign Corresponding Liabilities,
and constitutes a single obligation of that Foreign Loan Party to the Collateral
Agent (even though that Foreign Loan Party may owe more than one Foreign
Corresponding Liability to the Secured Parties under the Loan Documents) and an
independent and separate claim of the Collateral Agent to receive payment of
that Foreign Parallel Liability (in its capacity as the independent and separate
creditor of that Foreign Parallel Liability and not as a co-creditor in respect
of the Foreign Corresponding Liabilities); and

(iv)for purposes of this Section 12.26, the Collateral Agent acts in its own
name and not as agent, representative or trustee of the Secured Parties and
accordingly holds neither its claim resulting from a Foreign Parallel Liability
nor any Lien securing a Foreign Parallel Liability in trust.

Section 12.27U.S. Parallel Liability.

(a)Each U.S. Loan Party irrevocably and unconditionally undertakes to pay to the
Collateral Agent an amount equal to the aggregate amount of its U.S.
Corresponding Liabilities (as these may exist from time to time).

(b)The parties to this Agreement agree that:

(i)a U.S. Loan Party’s U.S. Parallel Liability is due and payable at the same
time as, for the same amount of and in the same currency as its U.S.
Corresponding Liabilities;

(ii)a U.S. Loan Party’s U.S. Parallel Liability is decreased to the extent that
its U.S. Corresponding Liabilities have been irrevocably paid or discharged and
its U.S. Corresponding Liabilities are decreased to the extent that its U.S.
Parallel Liability has been irrevocably paid or discharged;

(iii)a U.S. Loan Party’s U.S. Parallel Liability is independent and separate
from, and without prejudice to, its U.S. Corresponding Liabilities, and
constitutes a single obligation of that U.S. Loan Party to the Collateral Agent
(even though that U.S. Loan Party may owe more than one U.S. Corresponding
Liability to the Secured Parties under the Loan Documents) and an independent
and separate claim of the Collateral Agent to receive payment of

- 140 -

 

 

--------------------------------------------------------------------------------

 

that U.S. Parallel Liability (in its capacity as the independent and separate
creditor of that U.S. Parallel Liability and not as a co-creditor in respect of
the U.S. Corresponding Liabilities); and

(iv)for purposes of this Section 12.27, the Collateral Agent acts in its own
name and not as agent, representative or trustee of the Secured Parties and
accordingly holds neither its claim resulting from a U.S. Parallel Liability nor
any Lien securing a U.S. Parallel Liability in trust.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

- 141 -

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

BORROWERS:

 

 

CHEROKEE INC., as U.S. Borrower

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

IRENE ACQUISITION COMPANY B.V., as Dutch Borrower

 

 

 

By:  __________________________________

 

Name:

 

Title:

 

 

 

By:  __________________________________

 

Name:

 

Title:

 

 

 

 

 

[Signature Page to Financing Agreement]

 

 

--------------------------------------------------------------------------------

 

GUARANTORS:

 

CHEROKEE INC.

 

 

By:

 

 

Name:

 

Title:

 

 

SPELL C. LLC

 

By: Cherokee Inc., its sole member

 

 

By:

Name:

Title:

 

CHEROKEE BRANDS LLC

 

By: Cherokee Inc., is sole member

 

 

By:

Name:

Title:

 

 

HAWK 900 BRANDS LLC

 

By: Cherokee Inc., its sole member

 

 

By:

Name:

Title:

 

[Signature Page to Financing Agreement]

 

 

--------------------------------------------------------------------------------

 

EDCA LLC

 

By: Cherokee Inc., its sole member

 

 

By:

Name:

Title:

 

 

FFS HOLDINGS, LLC

 

By:  Cherokee Inc., its sole member

 

 

By:

Name:

Title:

 

 

FLIP FLOP SHOES FRANCHISE COMPANY, LLC

 

By: FFS Holdings, LLC, its sole member

 

By:  Cherokee Inc., its sole member

 

 

By:

Name:

Title:

 

 

[Signature Page to Financing Agreement]

 

 

--------------------------------------------------------------------------------

 

HI-TEC SPORTS INTERNATIONAL HOLDINGS B.V.

 



By:  
Name:
Title:

HI-TEC SPORTS PLC

 



y:  
Name:
Title:

HI-TEC INTERNATIONAL HOLDINGS B.V.

 



By:  
Name:
Title:

HI-TEC SPORTS UK LIMITED

 



By:  
Name:
Title:

HI-TEC NEDERLAND B.V.

By:  
Name:
Title:

 

 



[Signature Page to Financing Agreement]

 

 

--------------------------------------------------------------------------------

 

 

COLLATERAL AGENT AND ADMINISTRATIVE AGENT:

 

 

 

GORDON BROTHERS FINANCE COMPANY

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

LENDER:

 

 

GORDON BROTHERS FINANCE COMPANY, LLC

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 



[Signature Page to Financing Agreement]

 

 

--------------------------------------------------------------------------------

 

LENDER:

 

GORDON BROTHERS BRANDS, LLC

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

 

[Signature Page to Financing Agreement]

 

 

--------------------------------------------------------------------------------

 

Annex II

Exhibit B (Form of Assignment and Acceptance)

[See attached]

 




 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

[FORM OF ]ASSIGNMENT AND ACCEPTANCE AGREEMENT

This ASSIGNMENT AND ACCEPTANCE AGREEMENT (“Assignment Agreement”) is entered
into as of [___________] 20[___] between (“Assignor”) and (“Assignee”).
Reference is made to the agreement described in Item 2 of Annex I annexed hereto
(as amended, restated, modified or otherwise supplemented from time to time, the
“Financing Agreement”). Capitalized terms used herein and not otherwise defined
shall have the meanings ascribed to them in the Financing Agreement.

1.In accordance with the terms and conditions of Section 12.07 of the Financing
Agreement, the Assignor hereby irrevocably sells, transfers, conveys and assigns
without recourse, representation or warranty (except as expressly set forth
herein) to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, that interest in and to the Assignor’s rights and
obligations under the Loan Documents with respect to the Obligations owing to
the Assignor, and the Assignor’s portion of the Loans as specified on Annex I.

2.The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim, and (ii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment Agreement and to consummate the transactions contemplated hereby; (b)
makes no representation or warranty and assumes no responsibility with respect
to any statements, warranties or representations made in or in connection with
the Loan Documents or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any other instrument
or document furnished pursuant thereto; and (c) makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of any Loan Party or the performance or observance by any Loan Party of any of
its obligations under the Loan Documents or any other instrument or document
furnished pursuant thereto.

The Assignee (a) confirms that it has received copies of the Financing Agreement
and the other Loan Documents, together with copies of the financial statements
referred to therein and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment Agreement; (b) agrees that it will, independently and without
reliance upon the Administrative Agent, the Collateral Agent, the Assignor, or
any other Lender, based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents; (c) confirms that it is eligible as
an assignee under the terms of the Financing Agreement; (d) appoints and
authorizes each of the Administrative Agent and the Collateral Agent to take
such action as the Administrative Agent or the Collateral Agent (as the case may
be) on its behalf and to exercise such powers under the Loan Documents as are
delegated to the Administrative Agent or the Collateral Agent (as the case may
be) by the terms thereof, together with such powers as are reasonably incidental
thereto; (e) agrees that it will perform in accordance with their terms all of
the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender; and (f) attaches the forms prescribed by the
Internal Revenue Service of the United States certifying as to the Assignee’s
status for purposes of determining exemption from United States

 

 

 

--------------------------------------------------------------------------------

 

withholding taxes with respect to all payments to be made to the Assignee under
the Financing Agreement or such other documents as are necessary to indicate
that all such payments are subject to such rates at a rate reduced by an
applicable tax treaty.

4.Following the execution of this Assignment Agreement by the Assignor and the
Assignee, it will be delivered by the Assignor to the Agents for recording by
the Administrative Agent. The effective date of this Assignment Agreement (the
“Settlement Date”) shall be the latest of (a) the date of the execution hereof
by the Assignor and the Assignee, (b) the date this Assignment Agreement has
been accepted by the Collateral Agent and the Administrative Agent (if required
by the Financing Agreement), consented to by the Administrative Borrower (if
required by the Financing Agreement) and recorded in the Register by the
Administrative Agent, (c) the date of receipt by the Collateral Agent of a
processing and recordation fee in the amount of $3,500, (d) the settlement date
specified on Annex I, and (e) the receipt by Assignor of the Purchase Price
specified in Annex I.

5.As of the Settlement Date (a) the Assignee shall be a party to the Financing
Agreement and, to the extent of the interest assigned pursuant to this
Assignment Agreement, have the rights and obligations of a Lender thereunder and
under the other Loan Documents, and (b) the Assignor shall, to the extent of the
interest assigned pursuant to this Assignment Agreement, relinquish its rights
and be released from its obligations under the Financing Agreement and the other
Loan Documents (except for any obligations that, by their terms, survive
assignment).

6.Upon recording by the Administrative Agent, from and after the Settlement
Date, the Administrative Agent shall make all payments under the Financing
Agreement and the other Loan Documents in respect of the interest assigned
hereby (including, without limitation, all payments of principal, interest and
commitment fees (if applicable) with respect thereto) to the Assignee. The
Assignor and the Assignee shall make all appropriate adjustments in payments
under the Financing Agreement and the other Loan Documents for periods prior to
the Settlement Date directly between themselves on the Settlement Date.

7.THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

8.EACH PARTY HERETO HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM BASED UPON OR ARISING OUT OF THIS ASSIGNMENT
AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, AND AGREES THAT ANY SUCH
ACTION, PROCEEDING OR COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE
A JURY.

9.This Assignment Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of this Assignment Agreement by

 

 

 

--------------------------------------------------------------------------------

 

facsimile or electronic mail shall be equally effective as delivery of an
original executed counterpart.

[Remainder of Page Intentionally Left Blank]

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their respective officers thereunto duly authorized, as of the
date first above written.

[ASSIGNOR]

 

 

By:

Name:

Title:

 

 

 

 

[ASSIGNEE]

 

 

By:

Name:

Title:

 




[Signature Page to Assignment and Acceptance Agreement]

 

--------------------------------------------------------------------------------

 

ACCEPTED [AND CONSENTED]1 TO THIS ____ DAY

of ______________, 20___

 

GORDON BROTHERS FINANCE COMPANY,

as Collateral Agent and Administrative Agent

 

 

By:

Name:

Title:

 

 




 

1 

  To be included if required by Section 12.07(b) of the Financing Agreement.

[Signature Page to Assignment and Acceptance Agreement]

 

--------------------------------------------------------------------------------

 

CONSENTED TO this ____ day

of ______________, 20___

 

GORDON BROTHERS FINANCE COMPANY,

as the Administrative Borrower

 

 

By:

Name:

Title:] 2

 

 

 

 

 

2 

  To be included if required by Section 12.07(c) of the Financing Agreement.

[Signature Page to Assignment and Acceptance Agreement]

 

--------------------------------------------------------------------------------

 

ANNEX I TO ASSIGNMENT AND ACCEPTANCE AGREEMENT

1.Administrative Borrower: Cherokee Inc.

2.Name and Date of Financing Agreement:

Financing Agreement, dated as of August 3, 2018 (as the same may be amended,
restated, supplemented or otherwise modified from time to time, including any
replacement agreement therefor, the “Financing Agreement”), by and among
Cherokee Inc., a Delaware corporation (the “Parent” and the “U.S. Borrower”),
Irene Acquisition Company B.V., a private company with limited liability
incorporated under the laws of the Netherlands (the “Dutch Borrower” and,
together with the U.S. Borrower, each a “Borrower” and collectively, the
“Borrowers”), each subsidiary of the Parent listed as a “Guarantor” on the
signature pages thereto (together with the Parent and each other Person that
executes a joinder agreement and becomes a “Guarantor” thereunder or otherwise
guaranties all or any part of the Obligations (as thereinafter defined), each a
“Guarantor” and collectively, the “Guarantors”), the lenders from time to time
party thereto (each a “Lender” and collectively, the “Lenders”), Gordon Brothers
Finance Company, a Delaware corporation (“GBFC”), as collateral agent for the
Lenders (in such capacity, together with its successors and assigns in such
capacity, the “Collateral Agent”), and GBFC, as administrative agent for the
Lenders (in such capacity, together with its successors and assigns in such
capacity, the “Administrative Agent” and together with the Collateral Agent,
each an “Agent” and collectively, the “Agents”).

3.Date of Assignment Agreement:

4.Amount of Tranche A Term Loan Assigned:$

5.Amount of Tranche B Term Loan Assigned:$

6.Amount of Tranche C Term Loan Assigned:$

7.Amount of Tranche D Term Loan Assigned:$

8.Purchase Price:$

9.Settlement Date:




 

 

--------------------------------------------------------------------------------

 

10.Notice and Payment Instructions, etc.

Assignee:Assignor:

 

 

 

Attn:Attn:

Fax No.:Fax No.:

 

 

 

Bank Name:Bank Name:

ABA Number:ABA Number:

Account Name:Account Name:

Account Number:Account Number:

Sub-Account Name:Sub-Account Name:

Sub-Account Number:Sub-Account Number:

Reference:Reference:

Attn:Attn:




 

 

--------------------------------------------------------------------------------

 

Annex III

Exhibit D (Form of Borrowing Base Certificate)

[See attached]




 

 

--------------------------------------------------------------------------------

 

Borrowing Base Certificate

Cherokee, Inc.

 

Collateral As Of:

CURRENT

Consolidated Borrowing Base

 

Eligible Intellectual Property at NOLV

$63,105,000

Advance Rate

71.5%

Available Intellectual Property

$45,120,075

Borrowing Base Before Reserves

$45,120,075

Reserves

 

Less:

$-

Total Reserves

$-

 

 

NET BORROWING AVAILABILITY

$45,120,075

Term Loan Outstanding (Tranche A and B)

$39,800,000

Term Loan Outstanding (Tranche C and D)

5,250,000

TOTAL TERM LOAN OUTSTANDING

$45,050,000

 

 

EXCESS AVAILABILITY

$70,075

 

The undersigned (the “Administrative Borrower”), on behalf of Borrowers and
pursuant to that certain Financing Agreement dated as of August 3, 2018 (as
amended, restated, modified, supplemented, refinanced, renewed, or extended from
time to time, the “Financing Agreement”; capitalized terms used herein and not
defined herein shall have the definition provided therefor in the Financing
Agreement), entered into among Administrative Borrower, the other Borrowers and
Guarantors party thereto from time to time, the lenders signatory thereto from
time to time, and Gordon Brothers Finance Company as the arranger and
administrative agent (in such capacity, together with its successors and
assigns, if any, in such capacity, “Agent”), hereby certifies to Agent that the
following items, calculated in accordance with the terms and definitions set
forth in the Financing Agreement for such items are true and correct, and that
the Borrowers are in compliance with and, after giving effect to any currently
requested Loans, will be in compliance with, the terms, conditions, and
provisions of the Financing Agreement.

CHEROKEE INC.

 

 

 

By:

Name:

Title:




 

 

--------------------------------------------------------------------------------

 

Annex IV

Exhibit E (Form of Compliance Certificate)

[See attached]

 

 

 




 

 

--------------------------------------------------------------------------------

 

EXHIBIT E

[FORM OF ]COMPLIANCE CERTIFICATE

[_____________ ___], 20[___]

This Compliance Certificate (this “Certificate”) is delivered pursuant to
Section 7.01(a)(iv) of the Financing Agreement (as amended, restated,
supplemented or otherwise modified from time to time, the “Financing
Agreement”), dated as of August 3, 2018, by and among Cherokee Inc., a Delaware
corporation (the “Parent”), as U.S. Borrower, Irene Acquisition Company B.V., as
Dutch Borrower, Gordon Brothers Finance Company, a Delaware corporation, as
Administrative Agent and Collateral Agent, and the other parties thereto. Unless
otherwise defined herein, capitalized terms used in this Certificate shall have
the meanings set forth in the Financing Agreement.

I, [], solely in my capacity as the [INSERT TITLE OF AUTHORIZED OFFICER] of the
Parent, do hereby certify on behalf of the Parent and its Subsidiaries that as
of the date hereof:

 

1.

I have reviewed the provisions of the Financing Agreement, and have made, or
caused to be made under my supervision, a review of the condition and operations
of the Parent and its Subsidiaries during the immediately preceding fiscal
[month][quarter][year] ended as of [____________ ___], 20[___].

 

2.

The review described in Section 1 above did not disclose the existence during or
at the end of such fiscal [month][quarter][year], and I have no knowledge of the
occurrence and continuance on the date hereof, of any condition or event which
constitutes a Default or Event of Default, except as set forth on Schedule I
hereto. Described on Schedule I attached hereto are the exceptions, if any, to
this Section 2 listing, in details, the nature of the condition or event, the
period during which it has existed and the action which the Parent or its
Subsidiaries have taken, are taking, or propose to take with respect to such
condition or event.

 

3.

At all times during the immediately preceding fiscal [month][quarter][year]
ended as of [____________ ___], 20[___], the Loan Parties were in compliance
with Section 7.03(a) of the Financing Agreement and as of the date hereof,
Qualified Cash is $[___________].

 

4.

[Attached hereto as Schedule II are the calculations used in determining, as of
the end of the immediately preceding fiscal [quarter][year], whether, for the
four consecutive fiscal quarter period most recently ended, the Parent and its
Subsidiaries are in compliance with the financial covenant set forth in Section
7.03(b) of the Financing Agreement for such fiscal [quarter][year]]3.

 

5.

[All Immaterial Subsidiaries on the date hereof comprise or contribute, as
applicable, in the aggregate less than $250,000 of the Consolidated EBITDA of
the Parent and its Subsidiaries for the four consecutive fiscal quarter period
most recently ended, and less than $250,000 of the revenues of the Parent and
its Subsidiaries for the four consecutive fiscal quarter period most recently
ended, and less than $250,000 of the consolidated assets

 

3 

  To be included in connection with delivery of quarterly and annual financial
statements only.

 

 

--------------------------------------------------------------------------------

 

 

of the Parent and its Subsidiaries as of the end of the four consecutive fiscal
quarter period most recently ended.] 4

 

6.

[Attached hereto as Schedule III is (a) a discussion and analysis of the
financial condition and results of operations of the Parent and its Subsidiaries
for the portion of the Fiscal Year then elapsed (provided, that the discussion
and analysis of the financial condition and results of operations of the Parent
and its Subsidiaries included in an Form 10-Q or Form 10-K filed by the Parent
shall be deemed to satisfy the requirements of this clause (a)) and (b) a
discussion of the reasons for any significant variations from the Projections
for such period and the figures for the corresponding period in the previous
Fiscal Year.] 5

 

7.

[Attached hereto as Schedule IV is a summary of all material insurance coverage
maintained as of the date thereof by any Loan Party, together with such other
related documents and information as the Administrative Agent may have
reasonably required related thereto.] 6

 

8.

[There have been no changes to the information contained in the Perfection
Certificate delivered on the Effective Date or the date of the most recently
updated Perfection Certificate delivered pursuant to Section 7.01(a)(iv) of the
Financing Agreement.][Attached hereto as Schedule V is an updated Perfection
Certificate identifying any such changes to the information contained in the
most recently delivered Perfection Certificate.] 7

 

9.

[Attached hereto as Schedule VI is an updated list identifying and describing
any Intellectual Property and Licenses (as defined in the Security Agreement)
which are Material Contracts, including an indication of all such Intellectual
Property and Licenses which are Material Contracts that have been acquired by
the Parent or any of its Subsidiaries since the date of the most recent
Compliance Certificate delivered pursuant to clause 7.01(a)(iv)(D) of the
Financing Agreement.] 8

 

10.

[Attached hereto as Schedule VII are accurate and complete reports (a) listing
all Accounts of the Loan Parties as of the end of the most recently ended fiscal
quarter, which include the amount and age of each such account, showing
separately those which are more than 30, 60, 90 and 120 days old, and (b)
listing all accounts payable of the Loan Parties as of each such day which shall
include the amount and age of each such account payable.] 9

 

11.

[Attached hereto as Schedule VIII are one or more statements of reconciliation
for all prior financial statements in form and substance reasonably satisfactory
to the Agents to account

 

4 

  To be included in connection with delivery of quarterly and annual financial
statements only. If the Parent cannot make this certification, please see
Section 7.01(b)(iv) of the Financing Agreement for the requirement to deliver a
written designation to the Administrative Agent that one or more of the
Subsidiaries is no longer an Immaterial Subsidiary not later than 30 days after
the date by which financial statements for such period are required to be
delivered.

5 

  To be included in connection with delivery of quarterly and annual financial
statements only.

6 

  To be included in connection with delivery of quarterly and annual financial
statements only.

7 

  To be included in connection with delivery of quarterly and annual financial
statements only.

8 

  To be included in connection with delivery of quarterly and annual financial
statements only.

9 

  To be included in connection with delivery of quarterly and annual financial
statements only.

 

 

--------------------------------------------------------------------------------

 

 

for any change in accounting principles and policies from those used in the
preparation of the Financial Statements that is permitted by Section 7.02(q) of
the Financing Agreement.]10

 

12.

[As of the date hereof, all Loan Parties have paid all amounts due and payable
in respect of rent for all leased locations and no such amounts remain
outstanding.] 11

[Remainder of Page Intentionally Left Bank]

 

 

10 

  To be included in connection with the delivery of monthly, quarterly and
annual financial statements only if the consolidated financial statements of the
Parent and its Subsidiaries will differ in any material respect from the
consolidated financial statements that would have been delivered pursuant to
Sections 7.01(a)(i), (ii) and (iii) of the Financing Agreement had no such
change in accounting principles and policies been made.

11 

  To be included in connection with the delivery of monthly and quarterly
financial statements only. If the Parent cannot make this certification, please
provide a detailed list of all locations for which rent remains outstanding,
including the amount of such unpaid rent for each location, as applicable.

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, I have executed this Certificate as of the date first
written above.

CHEROKEE INC.

 

 

 

By:

Name:

Title:

 

 

[Signature Page to Compliance Certificate]



--------------------------------------------------------------------------------

 

Schedule I

Defaults or Events of Default

 

 

 




 



--------------------------------------------------------------------------------

 

Schedule II

Financial Covenant Compliance Calculations

Consolidated EBITDA12

 

1.

Consolidated Net Income;$

Plus, without duplication to the extent deducted in the calculation

of Consolidated Net Income for the applicable period:

 

2.

Any Tax expense and any provision for Taxes, including in each case,
federal state, provincial, foreign, unitary, franchise, excise, property,
withholding and similar Taxes;$

 

3.

Consolidated Net Interest Expense:

 

A.

Gross interest expense for the applicable period determined on a
consolidated basis and in accordance with GAAP (including,
without limitation, interest expense paid to Affiliates);$

Minus:

 

B.

The sum of:

 

i.

Interest income for the applicable period; and$

 

ii.

Gains on Hedging Agreements (to the extent not included
in interest income above and to the extent not deducted in
the calculation of gross interest expense);$

Plus:

 

C.

The sum of:

 

i.

Losses for the applicable period on Hedging Agreements
(to the extent not included in gross interest expense); and$

 

ii.

All commissions, discounts and other fees and charges
owed with respect to letters of credit;$

 

iii.

The upfront costs or fees for associated with Hedging
Agreements (to the extent not included in gross interest
expense);$

 

12 

  All values to be determined on a consolidated basis and in accordance with
GAAP.

 

 



--------------------------------------------------------------------------------

 

 

D.

Total (Item 3(A) minus Item 3(B) plus Item 3(C)):$

 

4.

Any loss from extraordinary items;$

 

5.

Any depreciation and amortization expense;$

 

6.

Any aggregate net loss on the Disposition of property (other than
accounts and Inventory) outside the ordinary course of business;$

 

7.

Any other non-cash expenditure, charge or loss (other than any non-cash
expenditure, charge or loss relating to write-offs, write-downs or reserves
with respect to accounts and Inventory), including without limitation,
any stock-based compensation paid to any employees or directors;$

 

8.

Fees, costs and expenses (including attorneys’ fees and costs) paid or
reimbursed to any Agent or Lender in connection with the Loan
Documents, including in connection with any amendments, waivers or
modifications of the Loan Documents;$

 

9.

Any financing or closing expenses or charges related (as reasonably agreed
to by the Agents) to the consummation of the Transactions or the
Second Amendment Effective Date Transactions;13$

 

10.

Any net after-tax extraordinary, nonrecurring or unusual gains or losses
or income or expense or charges (less all fees and expenses related
thereto) related to consolidation costs, restructuring costs, severance and
relocation costs, retention, severance and systems establishment costs,
not to exceed (a) solely with respect to the second fiscal quarter of 2019,
$5,500,000 and (b) otherwise, $750,000 in the aggregate for any such
period (excluding any restructuring charges pursuant to subclause (a)
above), provided that with respect to each such charge, (x) such charge
must have been incurred within 12 months from the related action or
event and (y) the Parent shall have delivered to the Administrative Agent
a certificate of an Authorized Officer specifying and quantifying such
charge;$

 

11.

Costs and expenses incurred in such period to the extent actually
reimbursed by third parties in such period pursuant to indemnification,
contribution or other reimbursement obligations to the extent that such
amounts so reimbursed are not otherwise already included in the
calculation of Consolidated Net Income;$

 

13 

  Each such expense and/or charge to be listed and approved by the Agents.

 



--------------------------------------------------------------------------------

 

 

12.

Charges, costs, fees and expenses paid in connection with any transaction
(or any transaction proposed and not consummated) permitted under the
Financing Agreement, including (1) the consummation of a Permitted
Acquisition (including, without limitation, any Indebtedness or equity
issued to finance such acquisition), (2) the issuance or offering of any
Equity Interest and (3) the making of any other Permitted Investments,
in each case (A) if such transaction is consummated, only to the extent such
charges, costs, fees and expenses are included in the use of proceeds in
connection with the consummation of such transaction and (B) for all
such transactions that are not consummated, the aggregate amount of
such charges, costs, fees and expenses shall not exceed $150,000 for any
four-fiscal quarter period;$

 

13.

Non-cash exchange, translation, or performance losses relating to any
hedging transactions or foreign currency fluctuations;$

 

14.

To the extent not otherwise included in the determination of
Consolidated Net Income for such period, proceeds of business
interruption insurance in an amount representing the earnings for the
applicable period that such proceeds are intended to replace (whether or
not then received so long as the Parent in good faith expects the Parent
and its Subsidiaries to receive the same within the next four fiscal
quarters (it being understood that to the extent not actually received
within such fiscal quarters, such proceeds shall be deducted in
calculating Consolidated EBITDA at the end of such four fiscal quarter
period));$

Minus, without duplication:

 

15.

The sum of the following amounts for such period to the extent included
in the calculation of such Consolidated Net Income for such period, in
each case, determined on a consolidated basis in accordance with GAAP:

 

A.

Any Tax credit for Taxes, including, in each case, federal, state,
provincial, foreign, unitary, franchise, excise, property,
withholding and similar Taxes;$

 

B.

Any gain from extraordinary items;$

 

C.

Any aggregate net gain from the Disposition of property (other
than accounts and Inventory) outside the ordinary course of
business;$

 

D.

Any other non-cash gain, including any reversal of a charge
included in Item 7 above by reason of a decrease in the value of
any Equity Interest; and$

 



--------------------------------------------------------------------------------

 

 

E.

Non-cash exchange, translation, or performance gains relating to
any hedging transactions or foreign currency fluctuations;$

 

F.

Total (Sum of Items 15(A) through 15(E):$

Total (Sum of Items 1, 2, 3(D) and 4 through 14, minus Item 15(F)):$

Minimum required per Section 7.03(a) of the Financing Agreement:$

In Compliance?[YES / NO]

 




 



--------------------------------------------------------------------------------

 

[Schedule III

Discussion and Analysis of Financial Condition]

 

 




 



--------------------------------------------------------------------------------

 

[Schedule IV

Insurance Coverage]

 




 



--------------------------------------------------------------------------------

 

[Schedule V

Perfection Certificate]

 

 




 



--------------------------------------------------------------------------------

 

[Schedule VI

Intellectual Property and Licenses]

 

 




 



--------------------------------------------------------------------------------

 

[Schedule VII

Account Reports]

 

 




 



--------------------------------------------------------------------------------

 

[Schedule VIII

Statements of Reconciliation]

 

 




 



--------------------------------------------------------------------------------

 

Annex V

Updated Schedules

[See attached]

 

 



--------------------------------------------------------------------------------

 

Schedule 1.01(A)

Lenders and Lenders’ Commitments

Tranche A Term Loan Commitments as of the Effective Date

 

Lender

Tranche A Term Loan
Commitment

Pro Rata Share of Tranche A
Term Loans

Gordon Brothers Finance
Company, LLC

$7,500,000

75%

Gordon Brothers Brands, LLC

$2,500,000

25%

Total:

$10,000,000

100%

 

 

Tranche B Term Loan Commitments as of the Effective Date

Lender

Tranche B Term Loan
Commitment

Pro Rata Share of Tranche B
Term Loans

Gordon Brothers Finance
Company, LLC

$22,500,000

75%

Gordon Brothers Brands, LLC

$7,500,000

25%

Total:

$30,000,000

100%

Tranche C Term Loan Commitments as of the Second Amendment Effective Date

Lender

Tranche C Term Loan
Commitment

Pro Rata Share of Tranche C
Term Loans

Gordon Brothers Finance
Company, LLC

$0

0%

Gordon Brothers Brands, LLC

$750,000

100%

Total:

$750,000

100%

 

 

 



--------------------------------------------------------------------------------

 

Tranche D Term Loan Commitments as of the Second Amendment Effective Date

Lender

Tranche D Term Loan
Commitment

Pro Rata Share of Tranche D
Term Loans

Gordon Brothers Finance
Company, LLC

$0

0%

Gordon Brothers Brands, LLC

$4,500,000

100%

Total:

$4,500,000

100%

 

 




 



--------------------------------------------------------------------------------

 

Schedule 6.01(e)

Capitalization; Subsidiaries

Parent

Equity Issuer

Percentage Ownership

Cherokee Inc. (Delaware)

SPELL C. LLC (Delaware)

100%

Cherokee Inc. (Delaware)

Cherokee Brands LLC (Delaware)

100%

Cherokee Inc. (Delaware)

Three-Sixty Vision LLC (Delaware)

100%

Cherokee Inc. (Delaware)

Hawk 900 Brands LLC (Delaware)

100%

Cherokee Inc. (Delaware)

EDCA LLC (Delaware)

100%

Cherokee Inc. (Delaware)

FFS Holdings, LLC (Delaware)

100%

Cherokee Inc. (Delaware)

CGB Canada Holdings ULC (Canada)

100%

Cherokee Inc. (Delaware)

Irene Acquisition Company B.V. (Netherlands)

100%

FFS Holdings, LLC (Delaware)

Flip Flop Shops Franchise Company, LLC (Delaware)

100%

Irene Acquisition Company B.V. (Netherlands)

Hi-Tec Sports International Holdings B.V. (Netherlands)

100%

Hi-Tec Sports International Holdings B.V. (Netherlands)

Hi-Tec Sports Public Limited Company

(UK)

Hi-Tec Sports France SA (France)

100%

 

100%

Hi-Tec Sports Public Limited Company (UK)

Hi-Tec Sports UK Limited (UK)

100%

Hi-Tec Sports Public Limited Company (UK)

Hi-Tec Sports USA, Inc. (California)

100%

Hi-Tec Sports Public Limited Company (UK)

Hi-Tec International Holdings B.V. (Netherlands)

100%

Hi-Tec Sports Public Limited Company (UK)

Hi-Tec Sports SA (PTY) Ltd. (South Africa)

100%

Hi-Tec Sports Public Limited Company (UK)

Hi-Tec Sports Mid-Europe SRO (Czech Republic)

100%

Hi-Tec Sports USA, Inc. (California)

Hi-Tec Sports Canada Ltd (Canada)

100%

Hi-Tec Sports USA, Inc. (California)

Hi-Tec Retail, Inc. (California)

100%

Hi-Tec International Holdings B.V. (Netherlands)

Hi-Tec Nederland B.V. (Netherlands)

100%

Hi-Tec International Holdings B.V. (Netherlands)

Hi-Tec Sports BV (Netherlands)

100%

Hi-Tec Nederland B.V. (Netherlands)

Hi-Tec Nederland B.V.

Zweigniederlassung Deutschland (Germany)

100%

 



--------------------------------------------------------------------------------

 

Warrants

 

1.

Warrant to Purchase Share of Common Stock in favor of Robert Galvin, dated as of
August 11, 2017.

 

2.

Warrant to Purchase Share of Common Stock in favor of Cove Street Capital LLC,
dated as of August 11, 2017.

 

3.

Warrant to Purchase Share of Common Stock in favor of Innocreative Capital, a
California limited liability company, dated as of August 11, 2017.

 

4.

Warrant to Purchase Share of Common Stock in favor of Jess Ravich, dated as of
August 11, 2017.

 

5.

Warrant to Purchase Share of Common Stock in favor of The Singer 2012 Family
Trust, dated as of August 11, 2017.

 

6.

Common Stock Purchase Warrant in favor of Cove Street Capital LLC, dated as of
December 7, 2017.

 

7.

Common Stock Purchase Warrant in favor of Jess Ravich, dated as of December 7,
2017.

 

8.

Common Stock Purchase Warrant in favor of Henry Stupp, dated as of December 7,
2017.

 

9.

Common Stock Purchase Warrant in favor of Gordon Brothers Finance Company, LLC,
dated as August 3, 2018.

 

10.

Common Stock Purchase Warrant in favor of Gordon Brothers Brands, LLC, dated as
of August 3, 2018.

 

11.

Common Stock Purchase Warrant in favor of Ravich Revocable Trust of 1989, dated
as of August 3, 2018.

 

12.

Common Stock Purchase Warrant in favor of Cove Street Capital Small Cap Value
Fund, a series of Managed Portfolio Series, dated as of August 3, 2018.

 

13.

Common Stock Purchase Warrant in favor of Square Deal Growth, LLC, an Oklahoma
limited liability company, dated as of August 3, 2018.

 

14.

Common Stock Purchase Warrant in favor of Gordon Brothers Brands, LLC, dated as
of the Second Amendment Effective Date.

 

